 

Exhibit 10.15

 

Execution Copy

 

INCREMENTAL FACILITY AMENDMENT (this “Amendment”), dated as of February 28,
2020, to the Credit Agreement dated as of October 31, 2019 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) among Camelot UK Holdco Limited, a private
limited liability company incorporated under the laws of England and Wales with
registered number 10314173 (“Holdings”), Camelot UK Bidco Limited, a private
limited liability company incorporated under the laws of England and Wales with
registered number 10267893 (“UK Holdco”), the borrowers listed on Schedule 1.1G
thereto (collectively, the “US Borrowers”), Camelot Finance S.A., a public
limited liability company (société anonyme) organized and established under the
laws of the Grand Duchy of Luxembourg (“Luxembourg”), having its registered
office at 14, rue Edward Steichen, L-2540 Luxembourg and registered with the
Luxembourg Trade and Companies Register under number B 208514 (the “Lux
Borrower” and, together with the US Borrowers, each a “Term Borrower” and,
collectively, the “Term Borrowers”), certain Restricted Subsidiaries from time
to time designated thereunder as Additional Revolving Borrowers (together with
the Lux Borrower, UK Holdco and Camelot U.S. Acquisition LLC, a limited
liability company organized and established under the laws of Delaware, each a
“Revolving Borrower” and, collectively, the “Revolving Borrowers” and the
Revolving Borrowers, together with the Term Borrowers, each a “Borrower” and,
collectively, the “Borrowers”), the Subsidiary Guarantors from time to time
party thereto, the several banks, financial institutions, institutional lenders
and other entities from time to time party thereto as lenders (the “Lenders”),
the Issuing Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent.

 

WHEREAS, UK Holdco intends to acquire (the “Acquisition”), directly or
indirectly from the Sellers (as defined below), all of the equity interests of
the Acquired Companies (as defined in the Acquisition Agreement (as defined
below)) (collectively, the “Target”), pursuant to that certain Share Purchase
Agreement, dated as of January 17, 2020 (together will all exhibits, annexes,
schedules and other disclosure schedules and letters thereto, collectively, as
modified, amended, supplemented, consented to or waived, the “Dutch Acquisition
Agreement”) by and among PEL DRG Dutch Holdco B.V. (“Dutch Holdco”), Piramal
Enterprises Limited (“PEL” and, together with Dutch Holdco, the “Dutch
Sellers”), Clarivate Analytics (US) Holdings Inc. (the “US Purchaser”),
Clarivate Analytics (Canada) Holdings Corp. (the “Canadian Purchaser”), UK
Holdco and Clarivate Analytics (Singapore) Pte. Ltd. (the “Singapore Purchaser”
and, together with the US Purchaser, the Canadian Purchaser and UK Bidco, the
“Purchasers”) and Clarivate Analytics plc and that certain Share Purchase
Agreement, to be dated as of the closing date of the Acquisition (the
“Acquisition Closing Date”) (together with the exhibits and schedules thereto,
as amended, supplemented or otherwise modified, the “Indian Acquisition
Agreement” and, together with the Dutch Acquisition Agreement, the “Acquisition
Agreement”) by and among PEL, Piramal Consumer Products Private Limited
(together with the Dutch Sellers, the “Sellers”), the US Purchaser and the
Singapore Purchaser;

 

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Term Borrowers
have requested Incremental Term Loans (“Incremental Borrowers”) in an aggregate
principal amount not exceeding $360,000,000 (the “New Term Facility” and the
loans thereunder, “New Term Loans”), the proceeds of which shall be advanced to
Camelot U.S. Acquisition LLC (the “Designated US Borrower”) and shall be used,
together with other funds available to the Purchasers on the Acquisition Closing
Date, to finance the Acquisition and to pay costs and expenses related to the
Acquisition (the “Incremental Facility Transactions”);

 



   

 

 

WHEREAS, the Persons holding New Term Commitments (as defined below) are
severally willing to make New Term Loans (the “New Term Lenders”) on the
Amendment Effective Date (as defined below) in an aggregate amount equal to
their respective New Term Commitments, subject to the terms and conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby.

 

SECTION 2. New Term Loans.

 

(a)        Subject to the terms and conditions set forth herein, each New Term
Lender severally agrees to make New Term Loans to the Incremental Borrowers on
the Amendment Effective Date in an aggregate principal amount equal to its New
Term Commitment, which shall be advanced to the Designated US Borrower and shall
be applied in accordance with the instructions included in the funds flow
memorandum attached to the Borrowing Request delivered pursuant to Section 5(h)
hereto. The “New Term Commitment” of any New Term Lender will be the amount set
forth opposite such New Term Lender’s name on Schedule 1 hereto. Once borrowed,
New Term Loans paid or prepaid may not be reborrowed.

 

(b)        The New Term Loans shall comprise a single Class with the Initial
Term Loans, and accordingly, shall have identical terms as the Initial Term
Loans after giving effect to this Amendment (including, without limitation, with
respect to the Applicable Margin, Term Loan Maturity Date, scheduled
amortization and terms of prepayment), and shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents. The Incremental
Borrowers shall use the proceeds of the New Term Loans as set forth in Section
4.19 of the Credit Agreement (as amended hereby).

 

(c)        On the Amendment Effective Date, each New Term Lender party hereto
irrevocably consents to this Amendment and all modifications to the Credit
Agreement contemplated hereby.

 

(d)        Upon the occurrence of the Amendment Effective Date, each New Term
Lender shall have the rights and obligations of a Lender under the Credit
Agreement and under any other applicable Loan Documents.

 

(e)        Holdings, each Incremental Borrower and each other Loan Party
acknowledges and agrees that (i) the New Term Loans shall constitute Obligations
and have all the benefits thereof and the Incremental Borrowers shall be liable
for all Obligations with respect to all New Term Loans made to the Incremental
Borrowers pursuant to the Credit Agreement as amended by this Amendment and (ii)
all such Obligations shall constitute Guaranteed Obligations and shall be
secured by the Liens granted to the Administrative Agent for the benefit of the
Secured Parties (including the New Term Lenders) and entitled to the benefits of
the Collateral Documents and the Guarantee.

 

(f)        The parties hereto agree that for purposes of the calculation of the
all-in yield of the New Term Loans pursuant to Section 2.25(a)(vii) of the
Credit Agreement, the New Term Loans and the Initial Term Loans shall be deemed
to have an identical all-in yield, which all-in yield shall equal the all-in
yield of the Initial Term Loans funded on the Closing Date, notwithstanding any
difference in the amount of original issue discount or upfront fees applicable
to the New Term Loans, on the one hand, and the Initial Term Loans, on the
other.

 



 2 

 

 

SECTION 3. Amendments. In accordance with Sections 2.25 and 11.1 of the Credit
Agreement and effective as of the Amendment Effective Date, the Credit Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the conformed copy of the Credit
Agreement attached as Annex A hereto.

 

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings, the Incremental Borrowers and each other
Loan Party represents and warrants to the other parties hereto on the Amendment
Effective Date that:

 

(a) Power; Authorization; Enforceable Obligations.

 

(i) Holdings, each Incremental Borrower and each other Loan Party has the
corporate or other organizational power and authority, and the legal right, to
enter into, make, deliver and perform this Amendment and, in the case of the
Incremental Borrowers, to obtain and, in the case of the Guarantors, to
guarantee, extensions of credit hereunder and under the Credit Agreement.
Holdings, each Incremental Borrower and each other Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Amendment and, in the case of the Incremental
Borrowers, to authorize the extensions of credit and, in the case of the
Guarantors, the guarantee thereof, on the terms and conditions of this Amendment
and the Credit Agreement.

 

(ii) No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance and validity or (under the laws of England and Wales or
Luxembourg) to make admissible this Amendment in the courts of England and Wales
or Luxembourg, except (i) Governmental Approvals, consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect, (ii) the filings referred to in Section 4.15 of the Credit Agreement,
(iii) the Perfection Requirements and (iv) as would not reasonably be expected
to result in a Material Adverse Effect.

 

(iii) This Amendment has been duly executed and delivered on behalf of Holdings,
each Incremental Borrower and each other Loan Party. This Amendment constitutes
a legal, valid and binding obligation of Holdings, each Incremental Borrower and
each other Loan Party, enforceable against Holdings, each Incremental Borrower
and each other Loan Party in accordance with its terms, except as enforceability
may be limited by any Legal Reservations.

 

(b) No Legal Bar. The execution, delivery and performance of this Amendment, the
borrowings and guarantees under this Amendment and the Credit Agreement and the
use of the proceeds thereof (i) will not violate (x) any Requirement of Law, (y)
any Contractual Obligation of Holdings or any Group Member that is material to
Holdings and its Subsidiaries, taken as a whole, or (z) the Organizational
Documents of Holdings, each Incremental Borrower and each other Loan Party,
except, in the case of clauses (x) and (y), as would not reasonably be expected
to result in a Material Adverse Effect and (ii) will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law, any such Organizational Documents
or any such Contractual Obligation (other than the Liens created by the Security
Documents and Permitted Liens).

 



 3 

 

 

(c) The representations and warranties of Holdings, the Incremental Borrowers
and each other Loan Party set forth in Sections 4.3(a), 4.10, 4.12, 4.16 (after
giving effect to this Amendment and the Acquisition and tested as of the
Amendment Effective Date instead of as of the Closing Date) and 4.17 (solely as
it relates to the use of proceeds of the New Term Loans) of the Credit Agreement
are true and correct in all material respects (and in all respects if any such
representation and warranty is already qualified by materiality) on and as of
the Amendment Effective Date immediately before (in the case of the Credit
Agreement) and immediately after (in the case of the Credit Agreement as amended
by this Amendment) giving effect thereto.

 

SECTION 5. Amendment Effective Date. This Amendment shall become effective as of
the first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied (or waived by the Administrative Agent):

 

(a)        the Administrative Agent shall have received a counterpart signature
page of this Amendment duly executed by Holdings, each Incremental Borrower and
each Loan Party, the Administrative Agent and each New Term Lender;

 

(b)        the Administrative Agent (or its counsel) shall have received (i) an
Officer’s Certificate of or on behalf of Holdings, each Incremental Borrower and
each other Loan Party, dated the Amendment Effective Date, in substantially the
form delivered on the Closing Date, with appropriate insertions and attachments,
including copies of resolutions of the Board of Directors and/or similar
governing bodies of Holdings, each Incremental Borrower and each Loan Party
approving and authorizing the execution, delivery and performance of this
Amendment and, in the case of the Incremental Borrowers, the borrowings
hereunder and under the Credit Agreement, certified organizational
authorizations (if required by applicable law or customary for market practice
in the relevant jurisdiction), incumbency certifications, the certificate of
incorporation or other similar Organizational Documents of Holdings, each
Incremental Borrower and each other Loan Party certified by the relevant
authority of the jurisdiction of organization, registration or incorporation of
Holdings, each Incremental Borrower and each other Loan Party (only where
customary in the applicable jurisdiction) and bylaws or other similar
Organizational Documents of Holdings, each Incremental Borrower and each other
Loan Party certified by a Responsible Officer as being in full force and effect
on the Amendment Effective Date, (ii) a good standing certificate (to the extent
such concept exists in the relevant jurisdictions) for Holdings, each
Incremental Borrower and each other Loan Party from its jurisdiction of
organization, registration or incorporation and (iii) in relation to the Lux
Borrower, (1) an up-to-date electronic certified true and complete excerpt of
the Companies Register dated no earlier than one Business Day prior to the
Amendment Effective Date, (2) a solvency certificate dated as of the Amendment
Effective Date (signed by a director or authorized signatory) that it is not
subject to nor, as applicable, does it meet or threaten to meet the criteria of
bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de faillite), controlled management (gestion contrôlée), reprieve from
payment (sursis de paiement), general settlement with creditors, reorganization
or similar laws affecting the rights of creditors generally and no application
has been made or is to be made by its director or, as far as it is aware, by any
other Person for the appointment of a commissaire, juge-commissaire,
liquidateur, curateur or similar officer pursuant to any voluntary or judicial
insolvency, winding-up, liquidation or similar proceedings, (3) an up-to-date
electronic certified true and complete certificate of non-registration of
judgments (certificat de non-inscription d’une décision judiciaire), issued by
the Companies Register no earlier than one Business Day prior to the Amendment
Effective Date and reflecting the situation no more than two Business Days prior
to the Amendment Effective Date certifying that, as of the date of the day
immediately preceding such certificate, the Lux Borrower has not been declared
bankrupt (en faillite), and that it has not applied for general settlement or
composition with creditors (concordat préventif de la faillite), controlled
management (gestion contrôlée), or reprieve from payment (sursis de paiement),
judicial liquidation (liquidation judiciaire) or the appointment of a temporary
administrator (administrateur provisoire), such other proceedings listed at
Article 13, items 2 to 12 and Article 14 of the Luxembourg Act dated December
19, 2002 on the Register of Commerce and Companies, on Accounting and on Annual
Accounts of the Companies (as amended from time to time) (and which include
foreign court decisions as to faillite, concordat or analogous procedures
according to Regulation (EU) 2015/848 of the European Parliament and of the
Council of 20 May 2015 on insolvency proceedings (recast)) and (4) an electronic
certified copy of the resolution of its directors (or similar body) approving
the Loan Documents to which it is a party and approving the execution, delivery
and performance of, and authorizing named persons to sign the Loan Documents to
which it is party and any documents to be delivered by it under any of the same;

 



 4 

 

 

(c)        the Administrative Agent shall have received the Security Documents
set forth on Schedule 2 hereto executed and delivered by the Loan Parties party
thereto;

 

(d)        the Administrative Agent (or its counsel) shall have received a
customary written opinion of (i) Davis Polk & Wardwell LLP, in its capacity as
special New York counsel for Holdings and the Subsidiary Guarantors, (ii)
Morris, Nichols, Arsht & Tunnell LLP, in its capacity as special Delaware
counsel for Holdings and the Subsidiary Guarantors, (iii) Fried, Frank, Harris,
Shriver & Jacobson LLP, in its capacity as English law counsel to the
Administrative Agent and the New Term Lenders, (iv) Loyens & Loeff Luxembourg
SARL, in its capacity as special Luxembourg counsel to the Lux Borrower and (v)
NautaDutilh Avocats Luxembourg S.á.r.l., in its capacity as Luxembourg law
counsel to the Administrative Agent and the New Term Lenders;

 

(e)        the Administrative Agent (to the extent reasonably requested in
writing at least 10 Business Days prior to the Amendment Effective Date) shall
have received, at least four Business Days prior to the Amendment Effective
Date, all documentation and other information about the Incremental Borrowers
that the Administrative Agent reasonably determines to be required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation the
Patriot Act and Beneficial Ownership Regulation;

 

(f)        the Administrative Agent and the Incremental Arrangers shall have
received all fees and other amounts due and payable on or prior to the Amendment
Effective Date, including amounts required to be paid pursuant to Section 11.5
of the Credit Agreement and all reasonable out-of-pocket expenses required to be
paid on the Amendment Effective Date for which reasonably detailed invoices have
been presented (including the reasonable fees and expenses of legal counsel to
the Administrative Agent) to the Borrower Representative at least three Business
Days prior to the Amendment Effective Date (or such later date as the Borrower
Representative may reasonably agree), which amounts may be offset against the
proceeds of the New Term Facility;

 

(g)        the Administrative Agent shall have received, for the ratable account
of the existing Term Lenders immediately prior to the Amendment Effective Date,
all accrued and unpaid interest on the Existing Term Loans (as defined below)
to, but not including, the Amendment Effective Date;



 5 

 

 

(h)        the Administrative Agent shall have received a Borrowing Request in
respect of the New Term Loans to be made on the Amendment Effective Date in
accordance with the requirements of the Credit Agreement;

 

(i)         no Event of Default existed as of January 17, 2020 with respect to
this Amendment (after giving effect to any New Term Loans);

 

(j)         the Administrative Agent shall have received a Solvency Certificate,
certifying that Holdings and its subsidiaries, on a consolidated basis, after
giving effect to this Amendment and the Acquisition, are Solvent;

 

(k)        the Acquisition shall have been, or substantially concurrently with
the initial borrowing of New Term Loans shall be, consummated in all material
respects in accordance with the terms of the Acquisition Agreement, after giving
effect to any modifications, amendments, consents or waivers thereto, other than
those modifications, amendments, consents or waivers by the Purchasers (or their
applicable affiliates) that are materially adverse to the interests of the New
Term Lenders in their capacities as such, unless consented to in writing by the
Incremental Facility Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed); provided that the Incremental Facility Arrangers shall
be deemed to have consented to such modification, amendment, consent or waiver
unless they object thereto in writing within two business days of receipt of
written notice of such modification, amendment, consent or waiver; it being
understood and agreed that (a) any modification, amendment, consent or waiver
to, pursuant to, or under the definition of “Material Adverse Effect” (as
defined in the Acquisition Agreement as in effect on January 17, 2020) shall be
deemed materially adverse, (b) any reduction in the “Cash Consideration” or the
“Stock Consideration” (in each case, as defined in the Dutch Acquisition
Agreement) or the “Purchase Price” (as defined in the Indian Acquisition
Agreement) shall be deemed not to be materially adverse solely as a result of
such reduction, so long as any such decrease, to the extent constituting a
reduction of cash consideration, is allocated to reduce the New Term Commitments
on a dollar-for-dollar basis and (c) any increase in the purchase price shall be
deemed not to be materially adverse so long as such increase is funded by cash
of the Target or amounts otherwise available to the Borrowers, on the Amendment
Effective Date or such increase is pursuant to any working capital or purchase
price (or similar) adjustment provision set forth in the Acquisition Agreement;

 

(l)          the Specified Acquisition Agreement Representations shall be true
and correct in all material respects as of the Amendment Effective Date;

 

(m)        the representations and warranties set forth in Section 4 hereto
shall be true and correct in all material respects as of the Amendment Effective
Date (except in the case of any such representation and warranty which expressly
relates to a given date or period, such representation and warranty shall be
true and correct in all material respects as of the respective date or for the
respective period, as the case may be);

 

(n)        Since the date of the Dutch Acquisition Agreement, there has occurred
no fact, event or circumstance which has had or would reasonably be expected to
have a “Material Adverse Effect” (as defined in the Dutch Acquisition
Agreement); and

 



 6 

 

 

(o)        the Administrative Agent shall have received an Officer’s Certificate
of the Borrower Representative to the effect that each of the conditions set
forth in clauses (i), (k), (l) (solely to the Borrower Representative’s
knowledge) and (n) of this Section 5 have been satisfied.

 

For purposes of this Section 5, “Specified Acquisition Agreement
Representations” means such of the representations made by or with respect to
the Target and its subsidiaries in the Acquisition Agreement as are material to
the interests of the New Term Lenders, but only to the extent that Purchasers
have (or Purchasers’ applicable affiliate has) the right (taking into account
any cure provisions) to terminate Purchasers obligations under the Acquisition
Agreement or to decline to consummate the Acquisition without liability to
Purchasers as a result of a breach of such representations.

 

For purposes of determining whether the conditions specified in this Section 5
have been satisfied on the date hereof, by funding the New Term Loans, the
Administrative Agent and each New Term Lender that has executed this Amendment
shall be deemed to have approved or accepted, or to be satisfied with, each
document required hereunder.

 

SECTION 6. Effect of Amendment.

 

(a)        Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Incremental Borrowers to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

(b)        From and after the Amendment Effective Date, (i) each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the “Credit Agreement” in any other
Loan Document shall be deemed a reference to the Credit Agreement as amended
hereby and (ii) each reference in any Loan Document to the “Term Lenders”,
“Initial Term Loans”, “Term Loans” or “Term Facility” shall be deemed to include
a reference to the New Term Lenders, the New Term Loans or the New Term
Facility, respectively.

 

(c)        This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents and shall be deemed to be an
“Incremental Amendment”, as defined in the Credit Agreement.

 

(d)        Each party hereto acknowledges that this Amendment constitutes all
notices or requests required under Section 2.25 of the Credit Agreement.

 

(e)        The Administrative Agent and each Lender party hereto consents to an
Interest Period for the New Term Loans beginning on the Amendment Effective Date
and ending on the last day of the Interest Period then in effect with respect to
the Initial Term Loans outstanding immediately prior to the effectiveness of
this Amendment (the “Existing Term Loans”).

 

(f)        This Amendment shall not constitute a novation of the Credit
Agreement or any other Loan Document.

 



 7 

 

 

SECTION 7. Amendments; Severability. (a) Once effective, this Amendment may not
be amended nor may any provision hereof be waived except pursuant to Section
11.1 of the Credit Agreement.

 

(b)       Any provision of this Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 8. Ratification and Reaffirmation. By signing this Amendment, each Loan
Party hereby confirms that (a) the obligations of the Loan Parties under the
Credit Agreement as modified or supplemented hereby (including with respect to
the New Term Loans contemplated by this Amendment) and the other Loan Documents
(i) are entitled to the benefits of the guarantees and the security interests
set forth or created in the Guarantee, the Security Documents and the other Loan
Documents, (ii) constitute “Obligations” “Guarantor Obligations” or other
similar term for purposes of the Credit Agreement, the Guarantee, the Security
Documents and the other Loan Documents, (iii) notwithstanding the effectiveness
of the terms hereof, the Guarantee, the Security Documents and the other Loan
Documents, are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects and (b) each New Term Lender shall
be a “Secured Party” and a “Lender” (including without limitation for purposes
of the definition of “Required Lenders” contained in Section 1.1 of the Credit
Agreement) for all purposes of the Credit Agreement and the other Loan
Documents. Each Loan Party ratifies and confirms that all Liens granted,
conveyed, or assigned to the Collateral Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.

 

SECTION 9. Governing Law; Submission To Jurisdiction; Waivers; Waivers Of Jury
Trial. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. The
provisions of Sections 11.14 and 11.18 of the Credit Agreement, as amended by
this Amendment, are incorporated herein by reference, mutatis mutandis.

 

SECTION 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

 

SECTION 11. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment or any
document or instrument delivered in connection herewith by facsimile
transmission or electronic PDF shall be effective as delivery of a manually
executed counterpart of this Amendment or such other document or instrument, as
applicable.

 

[Remainder of page intentionally left blank]

 



 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  HOLDINGS:       CAMELOT UK HOLDCO LIMITED       By: /s/ Stephen Hartman    
Name: Stephen Hartman     Title: Director                     BORROWERS:        
CAMELOT UK BIDCO LIMITED               By: /s/ Stephen Hartman     Name: Stephen
Hartman     Title: Director                    

CAMELOT U.S. ACQUISITION 1 CO.

CAMELOT U.S. ACQUISITION 2 CO.

CAMELOT U.S. ACQUISITION LLC

     

By:

/s/ Richard Hanks     Name: Richard Hanks     Title: Chief Financial Officer    
               

CAMELOT FINANCE S.A.

          By: /s/ Stephen Hartman     Name: Stephen Hartman     Title: Director
              By: /s/ Olga Zelenkova     Name: Olga Zelenkova     Title:
Director

 

 



[Signature Page to Incremental Amendment]



 

 

 



  GUARANTORS:       ATOZDOMAINSMARKET, LLC
CAMELOT U.S. ACQUISITION 4 CO.
CAMELOT U.S. ACQUISITION 5 CO.
CAMELOT U.S. ACQUISITION 6 CO.
CAMELOT U.S. ACQUISITION 7 CO.
CAMELOT U.S. ACQUISITION 8 CO.
CAMELOT U.S. ACQUISITION 9 CO.
CAMELOT U.S. ACQUISITION 10 CO.
CAMELOT U.S. ACQUISITION 11 CO.
CAMELOT U.S. ACQUISITION 12 CO.
CAMELOT U.S. ACQUISITION 13 CO.
CLARIVATE ANALYTICS (COMPUMARK) INC.
TRADEMARK VISION USA, LLC           By: /s/ Richard Hanks     Name: Richard
Hanks     Title: Chief Financial Officer

 

[Signature Page to Incremental Amendment] 



 

 

 

  CLARIVATE ANALYTICS (UK) LIMITED           By: /s/ Stephen Hartman     Name: 
Stephen Hartman     Title:  Director

 

[Signature Page to Incremental Amendment] 



 

 

 



  CHURCHILL CAPITAL CORP   CAMELOT UK HOLDCO 2 LIMITED   CENTRE FOR MEDICINES
RESEARCH INTERNATIONAL LIMITED   CENTRE FOR INNOVATION AND REGULATORY SCIENCE
LIMITED   CLARIVATE ANALYTICS (COMPUMARK) LIMITED   CLARIVATE ANALYTICS
(INTERNATIONAL) LIMITED   CLARIVATE ANALYTICS (IP&S) LIMITED   KOPERNIO LIMITED
  MARKMONITOR GLOBAL SERVICES LIMITED   MARKMONITOR INTERNATIONAL LIMITED  
MARKMONITOR LIMITED
PUBLONS UK LIMITED               By: /s/ Stephen Hartman     Name:  Stephen
Hartman     Title: Director

 

[Signature Page to Incremental Amendment] 



 

 

 

  CLARIVATE ANALYTICS (US) LLC
COLLECTIVETRUST SOLUTIONS, INC.
DATA DOCKET INC.
DISCOVERY LOGIC, INC.
DNSTINATION INC.
DOMAIN FORTRESS INC.
EBANNERMONITOR INC.
ENTERPRISE PROTECTION INC.
INFORMATION VENTURES, LLC
MARKMANAGER INC.
MARKMONITOR (ALL-D) INC.
MARKMONITOR CORPORATE SERVICES INC.
MARKMONITOR EU REGISTRATIONS INC.
MARKMONITOR INC.
MARKMONITOR PROFESSIONAL SERVICES INC.
MICROPATENT LLC
MUCKYMUCK INC.
PATENT BOUNTY INC.
RISKSMART INC.
TECHNOLOGY UNIVERSE COMPANY, INC.       By: /s/ Daryl R. Barber     Name:  Daryl
R. Barber     Title: Senior VP – Finance & Group Treasurer

 

[Signature Page to Incremental Amendment] 

 

 

 

  BANK OF AMERICA, N.A.
as Administrative Agent       By: /s/ Henry Pennell     Name: Henry Pennell    
Title: Vice President

 

 

[Signature Page to Incremental Amendment]

 

 

 

  CITIBANK, N.A.   as New Term Lender         By: /s/ Scott Slavik     Name: 
Scott Slavik     Title:  Director 

 

 

[Signature Page to Incremental Amendment]

 

 

SCHEDULE 1

 

New Term Lender New Term Commitment Citibank, N.A. $360,000,000.00

 

 

 

SCHEDULE 2

 

SECURITY DOCUMENTS

 

1.A Luxembourg law governed master security confirmation agreement relating to
the existing Security Documents governed by Luxembourg law, duly executed by the
Lux Borrower, Camelot UK Bidco Limited and Bank of America, N.A., as collateral
agent.

 



2.An English law deed of confirmation relating to the existing Security
Documents governed by English law, duly executed by each of the Security
Providers (as defined therein) and Bank of America, N.A., as collateral agent.

 

 

 





 

Execution Copy

 

Annex A to Incremental Facility Amendment

MARKED VERSION REFLECTING CHANGES PURSUANT TO

INCREMENTAL FACILITY AMENDMENT DATED AS OF FEBRUARY 28, 2020 TO

CREDIT AGREEMENT DATED AS OF OCTOBER 31, 2019,

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKE-THROUGH

Published CUSIP Number: L2000AAA8

Published Revolving Facility CUSIP Number: L2000AAB6

Published Term Loan Facility CUSIP Number: L2000AAC4

 

 

 

CREDIT AGREEMENT

 

among

 

CAMELOT UK HOLDCO LIMITED,

as Holdings,

 

CAMELOT UK BIDCO LIMITED,

as UK Holdco and a Revolving Borrower,

 

THE BORROWERS SET FORTH ON SCHEDULE 1.1G,

as the US Borrowers,

 

CAMELOT FINANCE S.A.,

as the Lux Borrower,

 

certain Restricted Subsidiaries from time to time designated hereunder as
Additional Revolving Borrowers,

 

certain Restricted Subsidiaries from time to time party hereto as Subsidiary
Guarantors,

 

the several Lenders and Issuing Lenders from time to time parties hereto,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

dated as of October 31, 2019

 

as amended by the Incremental Facility Amendment dated as of February 28, 2020

 

 

 

Bank of America, N.A.,

Citibank, N.A., and

RBC Capital Markets, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

Barclays Bank PLC,

Credit Suisse Loan Funding LLC,

Goldman Sachs Bank USA, and

JPMorgan Chase Bank, N.A.

as Joint Bookrunners

 

Citibank, N.A.,

Goldman Sachs Bank USA,

RBC Capital Markets, LLC,

Bank of America, N.A., and

Barclays Bank PLC

as Incremental Facility Arrangers

 



 

 

 

TABLE OF CONTENTS

 

 

  Page     SECTION 1. DEFINITIONS 2 1.1 Defined Terms 2 1.2 General Interpretive
Provisions 8788 1.3 Accounting 8890 1.4 Limited Condition Transactions 8990 1.5
Currency Equivalents Generally 9091 1.6 Change in Currency 9192 1.7 Luxembourg
Law Terms 9192 1.8 Foreign Guarantor Provisions 9193 1.9 Certain Calculations
9293 1.10 Delaware LLC Divisions 9394 1.11 Interest Rates 9395 SECTION 2. AMOUNT
AND TERMS OF COMMITMENTS 9395 2.1 Term Commitments 9395 2.2 Procedure for
Borrowing Term Loans 9495 2.3 Repayment of Term Loans 9496 2.4 Revolving
Commitments 9596 2.5 Procedure for Borrowing of Revolving Loans 9597 2.6
Swingline Commitment 9698 2.7 Procedure for Swingline Borrowing; Refunding of
Swingline Loans 9698 2.8 Commitment Fees, etc. 9999 2.9 Termination or Reduction
of Revolving Commitments 9999 2.10 Optional Prepayments 10099 2.11 Mandatory
Prepayments and Commitment Reductions 100103 2.12 Conversion and Continuation
Options 103107 2.13 Limitations on Eurocurrency Tranches 105108 2.14 Interest
Rates and Payment Dates 105108 2.15 Computation of Interest and Fees 105109 2.16
Inability to Determine Interest Rate; Illegality 106109 2.17 Pro Rata Treatment
and Payments; Sharing of Payments by Lenders 109111 2.18 Requirements of Law
111114 2.19 Taxes 112115 2.20 [Reserved] 120124 2.21 Indemnity 120124 2.22
Change of Lending Office 120125 2.23 Replacement of Lenders 121125 2.24 Evidence
of Debt; Notes 122126 2.25 Incremental Credit Extensions 122126 2.26 Refinancing
Amendments 127132 2.27 Defaulting Lenders 129135 2.28 Loan Modification Offers
130137 2.29 Currency Equivalents 132139 2.30 Additional Alternative Currencies
132139 SECTION 3. LETTERS OF CREDIT 133140 3.1 L/C Commitment 133140 3.2
Procedure for Issuance of Letter of Credit 134141 3.3 Fees and Other Charges
136143 3.4 L/C Participations 136143 3.5 Reimbursement Obligation of the
Revolving Borrowers 137144 3.6 Obligations Absolute 138145 3.7 Letter of Credit
Payments 138145 3.8 Applications 138145 3.9 Letter of Credit Amounts 138145 3.10
Alternative Currency Letters of Credit 138146

 



-i-

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES 139146 4.1 Financial Condition 139146
4.2 No Change 139147 4.3 Existence; Compliance with Law 140147 4.4 Power;
Authorization; Enforceable Obligations 140147 4.5 No Legal Bar 140147 4.6
Litigation 140148 4.7 Ownership of Property; Liens 140148 4.8 Intellectual
Property 141148 4.9 Taxes 141148 4.10 Federal Regulations 141148 4.11 Employee
Benefit Plans 141148 4.12 Investment Company Act 142149 4.13 Environmental
Matters 142149 4.14 Accuracy of Information, etc. 142150 4.15 Security Documents
143150 4.16 Solvency 143150 4.17 Patriot Act; FCPA; OFAC; Sanctions 143150 4.18
Beneficial Ownership Certificate 144151 4.19 Use of Proceeds 144151 4.20
Governing Law and Enforcement 144151 4.21 Centre of Main Interests 144152
SECTION 5. CONDITIONS PRECEDENT 144152 5.1 Conditions to Closing Date 144152 5.2
Conditions to Each Borrowing Date 148155 SECTION 6. AFFIRMATIVE COVENANTS 148156
6.1 Financial Statements 148156 6.2 Certificates; Other Information 150158 6.3
Payment of Taxes 152159 6.4 Maintenance of Existence; Compliance with Law 152160
6.5 Maintenance of Property; Insurance 152160 6.6 Inspection of Property; Books
and Records; Discussions 153160 6.7 Notices 153161 6.8 Environmental Laws 153161
6.9 Additional Collateral, etc. 154162 6.10 Credit Ratings 155163 6.11 Further
Assurances 155163 6.12 Designation of Unrestricted Subsidiaries 155163 6.13
Employee Benefit Plans 156164 6.14 Use of Proceeds 156164 6.15 Post-Closing
Matters 156164 6.16 FCPA; OFAC; Sanctions 156164 6.17 Centre of Main Interests
156164 6.18 Transactions with Affiliates 156164 6.19 Lines of Business; Holding
Company 159169 6.20 Lux Borrower 160170

 



-ii-

 

 

SECTION 7. NEGATIVE COVENANTS 161170 7.1 First Lien Net Leverage Ratio 161170
7.2 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock 161170 7.3 Limitation on Restricted Payments 168181 7.4
Dividend and Other Payment Restrictions Affecting Subsidiaries 175191 7.5 Asset
Sales 178194 7.6 [Reserved] 179195 7.7 Liens 179195 7.8 Fundamental Changes
179195 7.9 [Reserved] 180197 7.10 Changes in Fiscal Periods 180197 7.11 Negative
Pledge Clauses 181197 SECTION 8. GUARANTEE 181198 8.1 The Guarantee 181198 8.2
Obligations Unconditional 182198 8.3 Reinstatement 183200 8.4 No Subrogation
183200 8.5 Remedies 183200 8.6 Instrument for the Payment of Money 183200 8.7
Continuing Guarantee 183200 8.8 General Limitation on Guarantor Obligations
184201 8.9 Release of Subsidiary Guarantors 184201 8.10 Right of Contribution
184201 8.11 Keepwell 184201 8.12 Limitations 185202 SECTION 9. EVENTS OF DEFAULT
190209 9.1 Events of Default 190209 9.2 [Reserved] 192212 9.3 Action in Event of
Default 192212 9.4 Right to Cure 194213 9.5 Application of Proceeds 194214 9.6
Clean-Up Period 195215 SECTION 10. ADMINISTRATIVE AGENT 196216 10.1 Appointment
and Authority 196216 10.2 Rights as a Lender 197217 10.3 Exculpatory Provisions
198217 10.4 Reliance by Administrative Agent 199219 10.5 Delegation of Duties
199219 10.6 Resignation and Removal of Administrative Agent 200220 10.7
Non-Reliance on Administrative Agent, the Joint Lead Arrangers, the Incremental
Facility Arrangers and the Other Lenders 201221 10.8 No Other Duties, Etc.
202222 10.9 Administrative Agent May File Proofs of Claim; Credit Bidding 202222
10.10 Collateral and Guaranty Matters 204225 10.11 Intercreditor Agreements
206226 10.12 Withholding Tax Indemnity 206227 10.13 Indemnification 207227 10.14
Appointment of Incremental Arrangers, Refinancing Arrangers and Loan
Modification Agents 207228 10.15 Certain ERISA Matters 208228

 



-iii-

 

 

SECTION 11. MISCELLANEOUS 209230 11.1 Amendments and Waivers 209230 11.2 Notices
213236 11.3 No Waiver; Cumulative Remedies 215238 11.4 Survival of
Representations and Warranties 215238 11.5 Payment of Expenses 215239 11.6
Successors and Assigns; Participations and Assignments 217240 11.7 [Reserved]
224249 11.8 Adjustments; Set-off 224249 11.9 [Reserved] 225249 11.10
Counterparts; Electronic Execution 225249 11.11 Severability 226250 11.12
Integration 226250 11.13 Governing Law 226250 11.14 Submission To Jurisdiction;
Waivers 226250 11.15 Acknowledgements 227251 11.16 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 227251 11.17 Confidentiality 228252
11.18 Waivers Of Jury Trial 229253 11.19 USA Patriot Act Notification 229253
11.20 Maximum Amount 229253 11.21 Lender Action 230254 11.22 No Fiduciary Duty
230254 11.23 [Reserved] 230255 11.24 Conduct of Business by the Lenders 230255
11.25 Acknowledgment Regarding Any Supported QFCs 230255 SECTION 12. CO-BORROWER
ARRANGEMENTS AND BORROWER REPRESENTATIVE 231255 12.1 Addition of Additional
Revolving Borrowers 231255 12.2 Status of Borrowers 232257 12.3 Resignation of
Additional Revolving Borrowers 233257 12.4 Appointment of Borrower
Representative; Nature of Relationship 233258 12.5 Powers 233258 12.6 Employment
of Agents 234258 12.7 Execution of Loan Documents 234258

 

SCHEDULES:

 

1.1A-1 Commitments 1.1A-2 L/C Sublimit 1.1B Agreed Security Principles 1.1C
Foreign Security Documents 1.1D Permitted Investments 1.1E Permitted Liens 1.1F
Existing Swap Agreements 1.1G US Borrowers 1.8 Foreign Guarantor Provisions 3.1
Existing Letters of Credit 4.9 Taxes 5.1(g) Local Counsel Opinions 6.15
Post-Closing Undertakings 7.2 Permitted Indebtedness 11.2 Administrative Agent’s
Office; Certain Addresses for Notices

 



-iv-

 

 

EXHIBITS:

 

A-1 Form of US Pledge Agreement A-2 Form of US Security Agreement B Form of
Assignment and Assumption C Form of Compliance Certificate C-1 Form of Exemption
Certificate C-2 Form of Exemption Certificate C-3                           Form
of Exemption Certificate C-4                           Form of Exemption
Certificate D                              [Reserved]
E                              Form of Prepayment Notice
F-1                           Form of Revolving Loan Note
F-2                           Form of Swingline Loan Note
F-3                           Form of Term Loan Note G Form of Guarantor Joinder
Agreement H Form of Borrowing and Conversion/Continuation Request I Form of
Solvency Certificate J                               [Reserved]
K                              [Reserved] L                              Form of
Swingline Borrowing Request M                             Form of Borrower
Joinder

 



-v-

 

 

 

CREDIT AGREEMENT (this “Agreement”), dated as of October 31, 2019 and as amended
by the Incremental Facility Amendment dated as of February 28, 2020, among
Camelot UK Holdco Limited, a private limited liability company incorporated
under the laws of England and Wales with registered number 10314173
(“Holdings”), Camelot UK Bidco Limited, a private limited liability company
incorporated under the laws of England and Wales with registered number 10267893
(“UK Holdco”), the borrowers listed on Schedule 1.1G hereto (collectively, the
“US Borrowers”), Camelot Finance S.A., a public limited liability company
(société anonyme) organized and established under the laws of the Grand Duchy of
Luxembourg (“Luxembourg”), having its registered office at 14, rue Edward
Steichen, L-2540 Luxembourg and registered with the Luxembourg Trade and
Companies Register (the “Companies Register”) under number B 208514 (the “Lux
Borrower” and, together with the US Borrowers, each a “Term Borrower” and,
collectively, the “Term Borrowers”), certain Restricted Subsidiaries from time
to time designated hereunder as Additional Revolving Borrowers (together with
the Lux Borrower, UK Holdco and Camelot U.S. Acquisition LLC, a limited
liability company organized and established under the laws of Delaware, each a
“Revolving Borrower” and, collectively, the “Revolving Borrowers” and the
Revolving Borrowers, together with the Term Borrowers, each a “Borrower” and,
collectively, the “Borrowers”), the Subsidiary Guarantors from time to time
party hereto (including through delivery of a Guarantor Joinder Agreement in
accordance with the terms of this Agreement), the several banks, financial
institutions, institutional lenders and other entities from time to time party
hereto as lenders (the “Lenders”), the Issuing Lenders from time to time party
hereto and Bank of America, N.A., as Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, (i) certain of the Borrowers are party to that certain Credit Agreement
originally dated as of October 3, 2016 (as amended, supplemented or otherwise
modified, the “Existing Credit Agreement”) by and among, inter alios, Holdings,
UK Holdco, certain of the Borrowers, certain Restricted Subsidiaries party
thereto as Subsidiary Guarantors, the Lenders and Issuing Lenders party thereto
and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and (ii)
the Lux Borrower is party, as issuer, to that certain Indenture dated as of
October 3, 2016 (as amended, supplemented or otherwise modified, the “Existing
Senior Notes Indenture”) by and among, inter alios, the Lux Borrower, certain
Restricted Subsidiaries party thereto as Subsidiary Guarantors and Wilmington
Trust, National Association, as trustee, pursuant to which the Lux Borrower has
issued those certain 7.875% Senior Notes due 2024 in an aggregate principal
amount of $500,000,000 (the “Existing Senior Notes”);

 

WHEREAS, the Borrowers intend to effect the Closing Date Refinancing of the
Existing Credit Agreement and the Existing Senior Notes Indenture;

 

WHEREAS, the Lux Borrower intends to issue $700,000,000 in aggregate principal
amount of 4.50% senior secured notes of the Lux Borrower due 2026 (as
substituted, replaced, extended, renewed, restated or refinanced, including any
replacement or refinancing facility or indenture or other financing arrangement
that increases or decreases the amount permitted to be borrowed or incurred
thereunder or alters the maturity thereof and whether by the same or any other
agent, lender or group of lenders and whether for the same or any other purpose,
and any amendments, supplements, modifications, extensions, renewals,
restatements, amendments and restatements or refundings thereof or any such
indentures or facilities or other financing arrangement that replace or
refinance such credit facility (or any subsequent replacement thereof), in each
case to the extent permitted or not restricted by this Agreement, the “Senior
Secured Notes”) pursuant to that certain Indenture dated as of the Closing Date
(as amended, supplemented, substituted, replaced, extended, renewed, restated or
refinanced or otherwise modified, the “Senior Secured Notes Indenture”) by and
among, inter alios, the Lux Borrower, as issuer, the Restricted Subsidiaries
party thereto as subsidiary guarantors and Wilmington Trust, National
Association, as trustee;

 



 

 

 

WHEREAS, for the purposes described herein, the Lenders agreed to extend certain
credit facilities consisting of (i) Term Loans made available to the Term
Borrowers in an aggregate principal amount of $900,000,000 (the “Closing Date
Term Loan Facility”) and (ii) Revolving Commitments (which Revolving Commitments
include sub-facilities as set forth herein with respect to L/C Commitments and
Swingline Commitments) made available to the Revolving Borrowers in an aggregate
principal amount of $250,000,000;

 

WHEREAS, the Borrowers intend that a portion of the proceeds of the Facilities
and/or the Senior Secured Notes shall be used to satisfy, or to make a
distribution or series of distributions to Camelot Holdings (Jersey) Limited
(“Camelot Jersey”) or another applicable parent entity of UK Holdco in order to
enable Camelot Jersey or such parent entity to satisfy, the obligations of
Camelot Jersey pursuant to that certain Buyout Agreement dated as of August 21,
2019 by and among Camelot Jersey and Onex Partners IV LP, including the making
of the “Buyout Payment” as defined therein (the transactions described in this
paragraph, the “TRA Payment”);

 

WHEREAS, each Borrower agreed to guarantee the Obligations of each other
Borrower (subject to certain limitations set forth in the Loan Documents and the
Agreed Security Principles);

 

WHEREAS, each Borrower agreed to secure all of its respective Obligations by
granting to the Collateral Agent, for the benefit of the Secured Parties, a lien
on substantially all of its assets (subject to certain limitations set forth in
the Loan Documents and the Agreed Security Principles); and

 

WHEREAS, Holdings and each Subsidiary Guarantor agreed to guarantee the
Obligations of each Borrower and to secure their respective Obligations by
granting to the Collateral Agent, for the benefit of the Secured Parties, a lien
on substantially all of its assets (subject, in each case, to certain
limitations set forth in the Loan Documents and the Agreed Security Principles).

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.

DEFINITIONS

 

1.1           Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

 

“ABR”: for any day a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus ½ of 1%, (b) the Prime Rate, and (c) the Eurocurrency
Rate for Loans denominated in Dollars with an Interest Period of one month plus
1.0%. If ABR is being used as an alternate rate of interest pursuant to Section
2.16 hereof, then ABR shall be equal to the higher of clauses (a) and (b) above
and shall be determined without reference to clause (c) above.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR. All ABR Loans shall be denominated in Dollars.

 

“Acceptable Intercreditor Agreement”: (a) the Initial Intercreditor Agreement,
(b) an intercreditor or subordination agreement or arrangement the terms of
which are consistent with market terms governing intercreditor arrangements for
the sharing or subordination of liens or arrangements relating to the
distribution of payments, as applicable, at the time the applicable agreement or
arrangement is proposed to be established in light of the type of Indebtedness
subject thereto (a “Market Intercreditor Agreement”) and (c) in the case of the
Initial Intercreditor Agreement or in the event a Market Intercreditor Agreement
has been entered into after the Closing Date, an intercreditor or subordination
agreement or arrangement the terms of which are, taken as a whole, not
materially less favorable to the Lenders than the terms of the Initial
Intercreditor Agreement or such Market Intercreditor Agreement to the extent
such agreement governs similar priorities, in each case of clause (b) or (c) as
determined by the Borrower Representative and the Administrative Agent in good
faith and as reasonably acceptable to the Administrative Agent.

 



2

 

 

“Acceptable Price”: as defined in the definition of “Dutch Auction.”

 

“Accepting Lenders”: as defined in Section 2.28(a).

 

“Acquired Indebtedness”: with respect to any specified Person:

 

(a)           Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Restricted Subsidiary whether or not
such Indebtedness is incurred in connection with, or in contemplation of, such
other Person merging with or into, or becoming a Restricted Subsidiary; and

 

(b)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person;

 

provided that any Indebtedness of such Person that is extinguished, redeemed,
defeased, retired or otherwise repaid at the time of or immediately upon
consummation of the transaction pursuant to which such other Person becomes a
Subsidiary of the specified Person will not be Acquired Indebtedness.

 

“Additional Lender”: at any time, any bank, financial institution or
institutional lender or other entity that agrees to provide any portion of any
(a) Incremental Revolving Commitments, Additional/Replacement Revolving
Commitments or Incremental Term Loans pursuant to an Incremental Amendment in
accordance with Section 2.25 or (b) Permitted Credit Agreement Refinancing Debt
pursuant to a Refinancing Amendment in accordance with Section 2.26; provided
that (i) the Administrative Agent, each Issuing Lender and the Swingline Lender
shall have consented (not to be unreasonably withheld, conditioned or delayed)
to such Additional Lender if such consent would be required under Section
11.6(b) for an assignment of Loans or Revolving Commitments, as applicable, to
such Additional Lender, (ii) the Borrower Representative shall have consented to
such Additional Lender, (iii) if such Additional Lender is an Affiliated Lender,
such Additional Lender must comply with the limitations and restrictions set
forth in Section 11.6(b)(iv) and (iv) such Additional Lender will become a party
to this Agreement.

 

“Additional/Replacement Revolving Commitments”: as defined in Section 2.25(a).

 

“Additional Revolving Borrowers”: Restricted Subsidiaries of UK Holdco from time
to time designated by the Borrower Representative to the Administrative Agent as
“borrowers” with respect to the Revolving Borrowings in accordance with Section
12, and “Additional Revolving Borrower” means any one of them.

 

“Administrative Agent”: Bank of America, N.A., as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors in such capacity.

 



3

 

 

“Administrative Agent’s Office”: with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower Representative and the Lenders.

 

“Affiliate”: with respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Affiliated Lender”: the Sponsor, any Debt Fund Affiliate or any Non-Debt Fund
Affiliate.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreed Security Principles”: the principles set forth in Section 6.9(c) and the
“Agreed Security Principles” set forth on Schedule 1.1B hereto.

 

“Agreement”: as defined in the preamble hereto, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms and conditions hereof.

 

“Alternative Currency”: (i) Euros, Yen, Swiss Francs, Australian Dollars and
Sterling and (ii) subject to Section 2.30, any other currency.

 

“Alternative Currency Letter of Credit”: as defined in Section 3.1.

 

“Anti-Corruption Laws”: Laws relating to anti-bribery or anti-corruption
(governmental or commercial), including, without limitation, Laws that prohibit
the corrupt payment, offer, promise, receipt, request or authorization of the
payment or transfer of anything of value (including gifts or entertainment),
directly or indirectly, including the U.S. Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act of 2010, any Law enacted in connection
with, or arising under, the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, and any other Law of
any foreign or domestic jurisdiction of similar effect or that relates to
bribery or corruption.

 

“Applicable Discount”: as defined in the definition of “Dutch Auction.”

 

“Applicable Jurisdiction”: (i) with respect to the Revolving Facility and/or the
Term Facility, the United States, Luxembourg and England and Wales, (ii) with
respect to the Revolving Facility, Germany and Spain or (iii) any other
jurisdiction approved by the Revolving Lenders or the Term Lenders, as
applicable, and the Administrative Agent, in each case, acting reasonably and in
good faith.

 



4

 

 

“Applicable Margin”: with respect to:

 

(a)           any Revolving Loan, (i) initially, 3.25% per annum in the case of
Eurocurrency Loans and 2.25% per annum in the case of ABR Loans and (ii) from
and after the first Business Day immediately following the delivery to the
Administrative Agent of a Compliance Certificate (pursuant to Section 6.2(c)),
commencing with the first full fiscal quarter of UK Holdco ending after the
Closing Date, wherein the First Lien Net Leverage Ratio is (A) greater than 4.50
to 1.00, 3.25% per annum in the case of Eurocurrency Loans and 2.25% per annum
in the case of ABR Loans, (B) less than or equal to 4.50 to 1.00 and greater
than 4.00 to 1.00, 3.00% per annum in the case of Eurocurrency Loans and 2.00%
per annum in the case of ABR Loans, and (C) less than or equal to 4.00 to 1.00,
2.75% per annum in the case of Eurocurrency Loans and 1.75% per annum in the
case of ABR Loans;

 

(b)           any Initial Term Loan, (including the New Term Loans), (i)
initially 3.25% per annum in the case of Eurocurrency Loans and 2.25% per annum
in the case of ABR Loans and (ii) from and after the first Business Day
immediately following the delivery to the Administrative Agent of a Compliance
Certificate (pursuant to Section 6.2(c)), commencing with the first full fiscal
quarter of UK Holdco ending after the Closing Date, wherein the Total Net
Leverage Ratio is (A) greater than 4.50 to 1.00, 3.25% per annum in the case of
Eurocurrency Loans and 2.25% per annum in the case of ABR Loans and (B) less
than or equal to 4.50 to 1.00, 3.00% per annum in the case of Eurocurrency Loans
and 2.00% per annum in the case of ABR Loans;

 

(c)           any Incremental Term Loan, the Applicable Margin shall be as set
forth in the Incremental Amendment relating to the Incremental Term Commitment
in respect of such Incremental Term Loan;

(d)           any Other Term Loan or any Other Revolving Loan, the Applicable
Margin shall be as set forth in the Refinancing Amendment relating to such Loan;
and

 

(e)           any Extended Term Loan or any Extended Revolving Loan, the
Applicable Margin shall be as set forth in the Loan Modification Agreement
relating to such Loan.

 

Any increase or decrease in the Applicable Margin resulting from a change in the
First Lien Net Leverage Ratio or Total Net Leverage Ratio shall become effective
as of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.2(c); provided that the pricing
level as set forth above in clause (a)(ii)(A) and (b)(ii)(A), as applicable,
shall apply as of (x) the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) at
the option of the Required Lenders, the first Business Day after an Event of
Default under Section 9.1(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply).

 

In the event that any financial statements delivered pursuant to Section 6.1 or
a Compliance Certificate delivered pursuant to Section 6.2(c) are shown to be
inaccurate at any time that this Agreement is in effect and any Loans or
Commitments are outstanding hereunder when such inaccuracy is discovered and
such inaccuracy, if corrected, would have led to a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower Representative shall promptly (and in
no event later than five (5) Business Days thereafter) deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrowers) and (iii) the Borrower Representative shall pay to the
Administrative Agent promptly upon demand (and in no event later than five (5)
Business Days after demand) any additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such payment pursuant to clause (iii) above and accordingly, any nonpayment
of such interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest pursuant to Section 2.14(c)), at
any time prior to the date that is five (5) Business Days following such demand.

 



5

 

 

“Applicable Requirements”: in respect of any Indebtedness, Indebtedness that
satisfies the following requirements:

 

(a)           other than Customary Bridge Financings and Indebtedness incurred
pursuant to the Inside Maturity Basket, such Indebtedness does not mature prior
to the Term Loan Maturity Date and does not have a Weighted Average Life to
Maturity shorter than the remaining Weighted Average Life to Maturity of the
Initial Term Loans determined at the time of incurrence;

 

(b)           if such Indebtedness is secured by the Collateral, a Senior
Representative acting on behalf of the holders of such Indebtedness has become
party to an Acceptable Intercreditor Agreement (or any Acceptable Intercreditor
Agreement has been amended or replaced in a manner reasonably acceptable to the
Administrative Agent), which results in such Senior Representative having rights
to share in the Collateral on a pari passu or junior basis, as applicable;

 

(c)           [reserved];

 

(d)           [reserved]; and

 

(e)           the other terms and conditions of such Indebtedness (excluding
pricing, fees, rate floors, premiums, optional prepayment or optional redemption
provisions and financial covenants) are (i) taken as a whole, not materially
less favorable to the Borrowers of such Indebtedness than those set forth in the
Loan Documents (when taken as a whole) as determined by the Borrower
Representative in good faith, (ii) customary for “high yield” notes of the type
being incurred at the time of incurrence (it being agreed that such Indebtedness
may be in the form of notes or a credit agreement) as determined by the Borrower
Representative in good faith or (iii) then-current market terms (as determined
by the Borrower Representative in good faith) for the applicable type of
Indebtedness except in each case for covenants or other provisions contained in
such Indebtedness that are applicable only after the Latest Maturity Date or
added for the benefit of the existing Revolving Facility (in the case of
revolving Indebtedness) or Term Facility (in the case of term Indebtedness);
provided that, in the case of clause (iii), if such Indebtedness benefits from a
financial covenant that is more restrictive than Section 7.1 of this Agreement,
such financial covenant shall be either (A) conformed (or added) to the Loan
Documents for the benefit of the Revolving Lenders pursuant to an amendment
agreement between the Administrative Agent and the applicable Borrowers or (B)
applicable only to periods after the Revolving Termination Date or otherwise
reasonably satisfactory to the Administrative Agent

 

provided, further, that an Officer’s Certificate signed on behalf of the
Borrower Representative delivered to the Administrative Agent at least five
Business Days (or a shorter period acceptable to the Administrative Agent) prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower Representative
has determined in good faith that such terms and conditions satisfy the
requirements of this definition, shall be conclusive evidence that such terms
and conditions satisfy the requirements of this definition, unless the
Administrative Agent notifies the Borrower Representative within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

 



6

 

 

“Applicable Security Jurisdiction”: with respect to any Loan Party organized
under the laws of a Security Jurisdiction, each of (a) such Security
Jurisdiction and (b) solely with respect to Equity Interests owned by such Loan
Party, each other Security Jurisdiction in which any direct Subsidiary of such
Loan Party that is a Loan Party is organized (it being understood that each
Security Jurisdiction and its political subdivisions shall constitute a single
Security Jurisdiction for purposes hereof).

 

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Approved Commercial Bank”: a commercial bank with a consolidated combined
capital surplus of at least $5,000,000,000.

 

“Approved Electronic Communications”: as defined in Section 11.2.

 

“Approved Fund”: as defined in Section 11.6(b)(ii).

 

“Asset Sale”:

 

(1)           the sale, conveyance, transfer or other disposition (whether in a
single transaction or a series of related transactions) of property or assets
(including by way of a Sale Leaseback Transaction) of UK Holdco or any
Restricted Subsidiary (each referred to in this definition as a “disposition”);
or

 

(2)           the issuance or sale of Equity Interests of any Restricted
Subsidiary (other than (1) directors’ qualifying shares or shares or interests
required to be held by non-U.S. nationals or other third parties to the extent
required by applicable law or (2) Preferred Stock or Disqualified Stock of a
Restricted Subsidiary issued in compliance with Section 7.2), other than by any
Restricted Subsidiary to UK Holdco or another Restricted Subsidiary (whether in
a single transaction or a series of related transactions), in each case other
than:

 

(a)           a sale, exchange, transfer or other disposition of cash, Cash
Equivalents or Investment Grade Securities or uneconomical, obsolete, damaged,
unnecessary, surplus, unsuitable or worn out equipment or any sale or
disposition of property or assets in connection with scheduled turnarounds,
maintenance and equipment and facility updates or any disposition of inventory
or goods (or other assets) held for sale or no longer used in the ordinary
course of business;

 

(b)           the sale, conveyance, transfer or other disposition of all or
substantially all of the assets of UK Holdco (on a consolidated basis) in a
manner permitted pursuant to Section 7.8;

 

(c)           any Permitted Investment or Restricted Payment that is permitted
to be made, and is made, under Section 7.3;

 

(d)           dispositions of assets, or sales or issuances of Equity Interests
of any Restricted Subsidiary, with an aggregate Fair Market Value of (i) less
than the greater of $15,000,000 and 5% of Consolidated EBITDA as of the most
recently ended Reference Period in any single transaction or series of related
transactions or (ii) less than the greater of $50,000,000 and 16% of
Consolidated EBITDA as of the most recently ended Reference Period in the
aggregate for all such other dispositions or issuances pursuant to this clause
(ii) (and not excluded pursuant to another clause of this definition) in any
fiscal year, which amounts in the case of this clause (ii) if not used in any
fiscal year may be carried forward to the next succeeding fiscal year;

 



7

 

 

(e)           (i) any transfer or disposition of property or assets by a
Restricted Subsidiary to UK Holdco or (ii) by UK Holdco or a Restricted
Subsidiary to a Restricted Subsidiary;

 

(f)            sales of assets received by UK Holdco or any Restricted
Subsidiary upon the foreclosure on a Lien;

 

(g)           any issuance or sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;

 

(h)           the unwinding of any Hedging Obligations;

 

(i)            the sale, lease, assignment, license or sublease of inventory,
equipment, accounts receivable, notes receivable or other current assets held
for sale in the ordinary course of business or the conversion of accounts
receivable into a notes receivable;

 

(j)            the lease, assignment or sublease of any real or personal
property in the ordinary course of business and dispositions to landlords of
improvements made to leased real property pursuant to customary terms of leases
entered into in the ordinary course of business;

 

(k)           a sale of accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” to a Receivables
Subsidiary in a Qualified Receivables Financing or in factoring or similar
transactions;

 

(l)            a transfer of accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” (or a fractional
undivided interest therein) by a Receivables Subsidiary in a Qualified
Receivables Financing;

 

(m)          any financing transaction with respect to property built or
acquired by UK Holdco or any Restricted Subsidiary, including Sale Leaseback
Transactions permitted under this Agreement;

 

(n)           any exchange of assets for assets (including a combination of
assets and Cash Equivalents) related to a Similar Business of comparable or
greater market value or usefulness to the business of UK Holdco and the
Restricted Subsidiaries, as a whole, as determined in good faith by the Borrower
Representative, which in the event of an exchange of assets with a Fair Market
Value in excess of (i) the greater of $20,000,000 and 7% of Consolidated EBITDA
as of the most recently ended Reference Period shall be evidenced by an
Officer’s Certificate signed on behalf of the Borrower Representative and (ii)
the greater of $30,000,000 and 10% of Consolidated EBITDA as of the most
recently ended Reference Period shall be set forth in a resolution approved in
good faith by at least a majority of the Board of Directors of the Borrower
Representative (or any direct or indirect parent thereof);

 

(o)           the grant in the ordinary course of business of any license or
sub-license of patents, trademarks, know-how and any other intellectual
property;

 

(p)           any sale or other disposition deemed to occur with creating,
granting or perfecting a Lien not otherwise prohibited by this Agreement or the
Loan Documents;

 



8

 

 

(q)           the surrender or waiver of contract rights or settlement, release
or surrender of a contract, tort or other litigation claim in the ordinary
course of business;

 

(r)           foreclosures, condemnations or any similar action on assets;

 

(s)           the sale (without recourse) of receivables (and related assets)
pursuant to factoring arrangements entered into in the ordinary course of
business;

 

(t)           sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(u)           transfers of property pursuant to a Recovery Event;

 

(v)           the lapse, abandonment or other disposition of intellectual
property rights in the ordinary course of business, which in the good faith
determination of the Borrower Representative are no longer commercially
reasonable to maintain or are not material to the conduct of the business of UK
Holdco and the Restricted Subsidiaries taken as a whole; and

 

(w)          sales, transfers and other dispositions of assets that do not
constitute Collateral having a Fair Market Value of not more than, in any fiscal
year, the greater of $25,000,000 and 8% of Consolidated EBITDA as of the most
recently ended Reference Period, which amounts if not used in any fiscal year
may be carried forward to subsequent fiscal years (until so applied);

 

provided that, in each case of paragraphs (a) to (w) above, that if any asset
subject to a disposal or transfer to any Loan Party is subject to a Lien created
by any Security Document at the time of such disposal or transfer to any Loan
Party, it shall be disposed of or transferred on the basis that it shall remain
subject to, or otherwise become subject to equivalent, Liens under a Security
Document immediately following such disposal (subject to the Collateral and
Guarantee Principles and the Agreed Security Principles).

 

“Assignee”: as defined in Section 11.6(b)(i).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

 

“ASU”: as defined in Section 1.3(b).

 

“Auction Purchase”: a purchase of Loans or Commitments pursuant to a Dutch
Auction (x) in the case of a Permitted Auction Purchaser, in accordance with the
provisions of Section 11.6(b)(iii) or (y) in the case of an Affiliated Lender,
in accordance with the provisions of Section 11.6(b)(iv).

 

“Auditors’ Determination”: as defined in Section 8.12(d).

 

“Australian Dollars”: the lawful currency of Australia.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) the aggregate Outstanding Amount of such Lender’s
Revolving Extensions of Credit at such time.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 



9

 

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Levy”: (a) the UK bank levy as set out in the United Kingdom Finance Act
2011, (b) the bank levy imposed by the French Government under the “taxe
bancaire de risque systémique” as set out in Article 235 ter ZE of the French
tax code (Code Général des Impôts), (c) the bank levy imposed by the German
Government under the Bank Restructuring Fund Regulation
(Restrukturierungsfonds-Verordnung) which has been issued pursuant to the
provisions of the Bank Restructuring Fund Act (Restrukturierungsfondsgesetz),
(d) the bank levy imposed by the French Government under the “taxe pour le
financement du fonds de soutien aux collectivités territoriales” as set out in
Article 235 ter ZE bis of the French tax code (Code Général des Impôts) and (e)
any other Tax of a similar nature in any jurisdiction, which is imposed by
reference to some or all of the assets, liabilities and/or equity of a financial
institution or other entity carrying out financial transactions and which is in
force or has been publicly announced at the Closing Date or (if applicable), in
respect of any Lender, which becomes a party to this Agreement after the Closing
Date, as at the date that Lender becomes a party to this Agreement.

 

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereinafter in effect, or any successor statute.

 

“Basel III”: the Basel Committee on Banking Supervision’s (the “Committee”)
revised rules relating to capital requirements set out in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Guidance
for national authorities operating the countercyclical capital buffer” and
“Basel III: International framework for liquidity risk measurement, standards
and monitoring” published by the Committee in December 2010, “Revisions to the
Basel II market risk framework” published by the Committee in February 2011, the
rules for global systemically important banks contained in “Global systemically
important banks: assessment methodology and the additional loss absorbency
requirement – Rules text” published by the Committee in November 2011, as
amended, supplemented or restated, and any further guidance or standards
published by the Committee in connection with these rules.

 

“Beneficially Own”: as defined within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act; “Beneficial Ownership” shall have a correlative meaning.

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R § 1010.230.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for the
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Benefited Lender”: as defined in Section 11.8(a).

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



10

 

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”: as to any Person, the board of directors or managers, sole
member, managing member or other governing body, as applicable, of such Person
(or, if such Person is a partnership, the board of directors or other governing
body of the general partner of such Person) or any duly authorized committee
thereof.

 

“Borrower” or “Borrowers”: as defined in the preamble hereto.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant UK Borrower, which:

 

(a)            where it relates to a UK Treaty Lender that is a Lender on the
Closing Date, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender's name in Schedule 1.1A-1, and is filed
with HM Revenue & Customs within 30 days of the date on which that UK Borrower
becomes a Borrower; or

 

(b)            where it relates to a UK Treaty Lender that is not a party to
this Agreement on the Closing Date, contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the relevant
Assignment and Assumption, Incremental Amendment or Refinancing Amendment
pursuant to which such Lender becomes a party hereto or as otherwise notified to
the UK Borrower in writing within 15 days of the relevant UK Treaty Lender
becoming a party to this Agreement and:

 

(i)        where the UK Borrower is a Borrower as at the relevant assignment
date or the date on which the Incremental Revolving Loans described in the
relevant Incremental Amendment take effect or the date on which the relevant
Refinancing Amendment take effect (as applicable) is filed with HM Revenue &
Customs within 30 days of that date; or

 

(ii)        where the UK Borrower is not a Borrower as at the relevant
assignment date or the date on which the Incremental Revolving Loans described
in the relevant Incremental Amendment take effect or the date on which the
relevant Refinancing Amendment take effect (as applicable) is filed with HM
Revenue & Customs within 30 days of the date on which that UK Borrower becomes a
Borrower.

 

“Borrower Joinder”: a joinder agreement, in substantially the form of Exhibit M
hereto or otherwise reasonably acceptable to the Administrative Agent, pursuant
to which an Additional Revolving Borrower agrees to become an obligor in respect
of the Revolving Facility under this Agreement.

 

“Borrower Representative”: as defined in Section 12.4.

 

“Borrowing” a Revolving Borrowing, a Swingline Borrowing or a Term Borrowing, as
the context may require.

 

“Borrowing Date”: any Business Day specified by any Borrower as a date on which
such Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Request”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.

 



11

 

 

“Business”: as defined in Section 4.13(b).

 

“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means a London Banking Day;

 

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Camelot Jersey”: as defined in the preamble hereto.

 

“Cancellation” or “Cancelled”: the cancellation, termination and forgiveness by
a Permitted Auction Purchaser of all Loans, Commitments and related Obligations
acquired in connection with an Auction Purchase or other acquisition of Term
Loans, which cancellation shall be consummated as described in Section
11.6(b)(iii)(C) and the definition of “Eligible Assignee.”

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person or any Restricted Subsidiary
thereof during such period for the acquisition or leasing (pursuant to a capital
lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that, in
conformity with GAAP, are required to be included as capital expenditures in the
consolidated statement of cash flows of UK Holdco and the Restricted
Subsidiaries.

 

“Capital Stock”: (1) in the case of a corporation or a company, corporate stock
or share capital; (2) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (3) in the case of an exempted company, shares;
(4) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and (5) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

 



12

 

 

“Capitalized Lease Obligations”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

“Captive Insurance Subsidiary”: any direct or indirect Subsidiary of UK Holdco
that bears financial risk or exposure relating to insurance or reinsurance
activities and any segregated accounts associated with any such Person.

 

“Cash Collateral”: as defined in the definition of “Collateralize.”

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America, N.A. or another
commercial bank in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

 

“Cash Collateralize”: as defined in Section 3.2(b).

 

“Cash Contribution Amount”: the aggregate amount of cash contributions made to
the capital of UK Holdco or any Restricted Subsidiary described in the
definition of “Contribution Indebtedness.”

 

“Cash Equivalents”:

 

(1)           Dollars, Alternative Currencies and other local currencies held by
UK Holdco and the Restricted Subsidiaries from time to time in the ordinary
course of business in connection with any business conducted by such Person in
such jurisdiction;

 

(2)           securities issued or directly and fully guaranteed or insured by
the government of the United States, Canada, any country that is a member of the
European Union, Switzerland or the United Kingdom or any agency or
instrumentality thereof in each case with maturities not exceeding two years
from the date of acquisition;

 

(3)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition, and
bankers’ acceptances, in each case with maturities not exceeding one year from
the date of acquisition, and overnight bank deposits, in each case with any
commercial bank having capital and surplus in excess of $250,000,000, in the
case of U.S. banks, and $100,000,000 (or the foreign currency equivalent
thereof), in the case of non-U.S. banks, and whose long-term debt is rated with
an Investment Grade Rating by Moody’s or S&P (or reasonably equivalent ratings
of another internationally recognized ratings agency);

 

(4)           repurchase obligations for underlying securities of the types
described in clauses (2) and (3) above entered into with any financial
institution meeting the qualifications specified in clause (3) above;

 

(5)           commercial paper issued by a corporation (other than an Affiliate
of Holdings) rated at least “P-1/A-1” or the equivalent thereof by Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency) and in each case maturing within one year after the date of
acquisition;

 

(6)           readily marketable direct obligations issued by any state or
commonwealth of the United States of America, Canada, any country that is a
member of the European Union, the United Kingdom or Switzerland or any political
subdivision of the foregoing having one of the two highest rating categories
obtainable from either Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency) in each case with maturities
not exceeding two years from the date of acquisition;

 



13

 

 

(7)           Indebtedness or Preferred Stock issued by Persons (other than the
Sponsors or any of their respective Affiliates) with a rating of “A” or higher
from S&P or “A-2” or higher from Moody’s in each case with maturities not
exceeding two years from the date of acquisition;

 

(8)            investment funds investing at least 95% of their assets in
securities of the types described in clauses (1) through (7) above; and

 

(9)           instruments equivalent to those referred to in clauses (1) through
(7) above denominated in Alternative Currencies or any other currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with (a) any business
conducted by any Restricted Subsidiary organized in such jurisdiction or (b) any
Investment in the jurisdiction where such Investment is made.

 

“Cash Management Agreement”: any agreement to provide Cash Management Services.

 

“Cash Management Obligations”: all obligations, including guarantees thereof, of
any Group Member to a Cash Management Provider in respect of Cash Management
Services.

 

“Cash Management Provider”: any Person that (a) as of the Closing Date or as of
the date it enters into any Cash Management Agreement, is the Administrative
Agent, a Joint Lead Arranger, an Incremental Facility Arranger, a Lender or an
Affiliate of the foregoing, in its capacity as a counterparty to such Cash
Management Agreement or (b) as of the date it enters into any Cash Management
Agreement is designated in writing by the Borrower Representative with the
consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed) with respect to specified Cash Management Services and
that has appointed the Collateral Agent as its collateral agent in a manner
reasonably acceptable to the Collateral Agent; provided that none of the
Administrative Agent, a Joint Lead Arranger, an Incremental Facility Arranger, a
Lender or an Affiliate of the foregoing described in the preceding clause (a)
shall cease to be Cash Management Provider by reason of ceasing to be the
Administrative Agent, a Joint Lead Arranger, an Incremental Facility Arranger, a
Lender or an Affiliate of the foregoing, as applicable.

 

“Cash Management Services”: any cash management facilities or services,
including (i) treasury, netting, cash pooling, automated payment, depositary and
overdraft services and automated clearinghouse transfer of funds and (ii)
purchase cards, credit or debit cards, electronic funds transfer, automated
clearinghouse arrangements or similar services.

 

“CFC”: any “controlled foreign corporation” within the meaning of Section 957 of
the Code that is a direct or indirect Subsidiary of a US Subsidiary that is a
“United States person” within the meaning of Section 957(c) of the Code.

 

“Change in Law”: the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act
and the European Capital Requirements Directive IV and in each case all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III and/or CRD
IV, shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 



14

 

 

“Change of Control”: at any time, (a) the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all the assets of UK
Holdco and its Restricted Subsidiaries, taken as a whole, to a Person other than
any of the Permitted Holders, (b) the Borrower Representative becomes aware (by
way of a report or any other filing pursuant to Section 13(d) of the Exchange
Act, proxy, vote, written notice or otherwise) of the acquisition by any Person
or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than any of the Permitted
Holders, in a single transaction or in a related series of transactions, by way
of merger, consolidation or other business combination or purchase of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision), of more than 50% of the total voting power of the Voting
Stock of UK Holdco, or any direct or indirect parent of UK Holdco that holds
directly or indirectly an amount of Voting Stock of UK Holdco such that UK
Holdco is a Subsidiary of such holding company, (c) Holdings shall fail to
Beneficially Own, directly or indirectly, Capital Stock of UK Holdco
representing 100% of the total voting power represented by the issued and
outstanding Capital Stock of UK Holdco, (d) UK Holdco shall fail to Beneficially
Own, directly or indirectly, Capital Stock of the Lux Borrower representing 100%
of the total voting power represented by the issued and outstanding Capital
Stock of the Lux Borrower, (e) UK Holdco shall fail to Beneficially Own,
directly or indirectly, Capital Stock of any US Borrower representing 100% of
the total voting power represented by the issued and outstanding Capital Stock
of such US Borrower; provided that any Disposition of a Borrower (including, for
the avoidance of doubt, pursuant to Section 7.8) that is not prohibited under
the terms of this Agreement shall not constitute a “Change of Control” or (f) a
“change of control” or similar event shall occur under the Senior Secured Notes
or other Indebtedness of any Group Member the outstanding principal amount of
which exceeds $125,000,000 in the aggregate.

 

“Class”: (a) with respect to Commitments or Loans, those of such Commitments or
Loans that have the same terms and conditions and (b) with respect to Lenders,
those of such Lenders that have Commitments or Loans of a particular Class.

 

“Clean-Up Period”: with respect to any Permitted Acquisition or any other
Permitted Clean-Up Investment, the period from the date of the consummation of
such Permitted Acquisition or Permitted Clean-Up Investment until the date that
is 90 days after such closing date.

 

“Closing Date”: October 31, 2019.

 

“Closing Date Refinancing”: as defined in Section 5.1(c).

 

“Closing Date Term Loan Facility”: as defined in the preamble hereto.

 

“Closing Date Term Loans”: has the meaning assigned to such term in the
definition of “Initial Term Loan”.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time (except
as indicated otherwise with respect to the definition of FATCA).

 



15

 

 

“Collateral”: all of the assets and property of the Loan Parties and any other
Person, now owned or hereafter acquired, whether real, personal or mixed, upon
which a Lien is purported to be created by any Security Document; provided,
however, that the Collateral shall not include any Excluded Assets.

 

“Collateral Agent”: Bank of America, N.A., as the sole and exclusive collateral
agent for the Secured Parties under this Agreement and the other Loan Documents,
together with any of its successors in such capacity.

 

“Collateral and Guarantee Principles”: as defined in Section 6.9(c).

 

“Collateralize”: to (i) pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Lenders and the Lenders, as collateral for
the L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent or (ii) issue back to back letters of credit for the
benefit of the Issuing Lenders in a form and substance reasonably satisfactory
to the Administrative Agent, in each case, in an amount not less than 100% of
the outstanding L/C Obligations.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee”: as defined in Section 2.8(a).

 

“Commitment Fee Rate”: initially, 0.50% per annum, and from and after the first
Business Day immediately following the delivery to the Administrative Agent of a
Compliance Certificate (pursuant to Section 6.2(c)), commencing with the
Compliance Certificate delivered in respect of the first full fiscal quarter of
UK Holdco ending after the Closing Date, wherein the First Lien Net Leverage
Ratio is (x) greater than 4.50 to 1.00, 0.50% per annum and (y) less than or
equal to 4.50 to 1.00, 0.375% per annum.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings or any Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes Holdings or any
Borrower and that is treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C or as otherwise reasonably agreed by the
Administrative Agent.

 



16

 

 

“Consolidated Cash Interest Expense”: with respect to UK Holdco and its
Restricted Subsidiaries for any period, (a) consolidated cash interest expense
of UK Holdco and its Restricted Subsidiaries for such period, (i) including the
cash interest component of Capitalized Lease Obligations (regardless of whether
accounted for as interest expense under GAAP) and (ii) excluding (A)
amortization, accretion or accrual of deferred financing fees, original issue
discount, debt issuance costs, discounted liabilities, commissions, fees and
expenses, (B) any expense arising from any bridge, commitment, structuring
and/or other financing fee (including fees and expenses associated with the
Transactions and agency and trustee fees), (C) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization or purchase accounting in connection with the Transactions or
any acquisition, (D) fees and expenses associated with any Asset Sales,
acquisitions, Investments, issuances of Capital Stock or Indebtedness (in each
case, whether or not consummated), (E) costs associated with obtaining, or
breakage costs in respect of, any Hedge Agreement or any other derivative
instrument other than any interest rate Hedge Agreement or interest rate
derivative instrument with respect to Indebtedness, (F) any “additional
interest” or “penalty interest” with respect to any securities, taxes or failure
to timely comply with registration rights obligations, (G) interest expense with
respect to Indebtedness of any Parent Holding Company of UK Holdco appearing on
the balance sheet of UK Holdco solely by reason of push-down accounting under
GAAP, (H) any payments with respect to make-whole, prepayment or repayment
premiums or other breakage costs of any Indebtedness, (I) any interest expense
attributable to the exercise of appraisal rights or other rights of dissenting
shareholders and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto in connection with any acquisition
or Investment permitted hereunder, (J) any lease, rental or other expense in
connection with a lease obligation that is not a Capitalized Lease Obligation
and (K) any non-cash interest expense attributable to any movement in the mark
to market valuation of Hedging Obligations or any other derivative instruments
and/or any payment obligation in respect of any Hedging Obligation or other
derivative instrument other than any interest rate Hedging Obligation or
interest rate derivative instrument with respect to Indebtedness minus (b) cash
interest income for such period.

 

For purposes of this definition, interest expense shall be calculated after
giving effect to net payments and receipts (if any) pursuant to interest rate
Hedging Obligations with respect to Indebtedness.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of UK Holdco and its Restricted Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of UK Holdco
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of UK Holdco and its Restricted Subsidiaries and
(b) without duplication of clause (a) above, all Indebtedness consisting of
Loans to the extent otherwise included therein.

 

“Consolidated EBITDA”: with respect to UK Holdco and its Restricted Subsidiaries
for any period, the Consolidated Net Income of UK Holdco and its Restricted
Subsidiaries for such period:

 

(1)            increased (without duplication) by:

 

(a)            provision for Taxes based on income or profits or capital,
including, without limitation, state, franchise and similar Taxes and foreign
withholding Taxes of such Person paid or accrued during such period deducted
(and not added back) in computing Consolidated Net Income and payroll taxes
related to stock compensation costs, including (i) an amount equal to the amount
of Tax distributions actually made to the holders of Capital Stock of such
Person or any direct or indirect parent of such Person in respect of such period
in accordance with Section 7.3(b)(xii) which shall be included as though such
amounts had been paid as income Taxes directly by such Person and (ii) penalties
and interest related to such taxes or arising from any tax examinations; plus

 

(b)            consolidated Fixed Charges of UK Holdco and its Restricted
Subsidiaries for such period (including (x) bank fees and (y) costs of surety
bonds in connection with financing activities, in each case, to the extent
included in Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (1)(q) through (1)(z)
thereof, in each case, to the extent the same was deducted (and not added back)
in calculating such Consolidated Net Income; plus

 

(c)            Consolidated Non-Cash Charges of UK Holdco and its Restricted
Subsidiaries for such period to the extent such non-cash charges were deducted
(and not added back) in computing Consolidated Net Income; plus

 



17

 

 

(d)           [reserved]; plus

 

(e)           [reserved]; plus

 

(f)            any other non-cash charges, including any write offs or write
downs, reducing Consolidated Net Income for such period (provided that if any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

 

(g)           the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly Owned Subsidiary of UK Holdco deducted (and not added back) in
such period in calculating Consolidated Net Income; plus

 

(h)           the amount of management, monitoring, consulting, transaction and
advisory fees (including termination fees) and related expenses and indemnities
paid or accrued in such period to the Sponsors pursuant to the Management
Agreement to the extent deducted (and not added back) in computing Consolidated
Net Income; plus

 

(i)             pro forma adjustments, including the “run rate” cost savings,
operating expense reductions, operational improvements, restructuring charges
and expenses and synergies (“Expected Cost Savings”) that are expected (in good
faith) to be realized as a result of actions taken or with respect to which
substantial steps are expected to be taken within 24 months after the date of
any acquisition, disposition, divestiture, restructuring or other transaction or
the implementation of a cost savings or other similar initiative (any such event
or initiative, a “Cost Saving Initiative”), as applicable (calculated on a Pro
Forma Basis as though such Expected Cost Savings had been realized on the first
day of such period and as if such Expected Cost Savings were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (A) such actions or substantial
steps with respect thereto are expected in the good faith determination of the
Borrower Representative to be taken within 24 months after the consummation or
implementation of the applicable Cost Saving Initiative, which is expected to
result in Expected Cost Savings and (B) no Expected Cost Savings shall be added
pursuant to this defined term to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period (which adjustments may be incremental
to, but without duplication for, pro forma adjustments made pursuant to the
definition of “Pro Forma Basis”); plus

 

(j)             [reserved]; plus

 

(k)            the amount of loss or discount on sale of receivables and related
assets to the Receivables Subsidiary or otherwise in connection with a
Receivables Financing, to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

 

(l)            (i) any costs or expenses incurred by UK Holdco or any of its
Restricted Subsidiaries pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan, trust, scheme or
agreement or any stock subscription or shareholder agreement, any pension plan
(including any post-employment benefit scheme which has been agreed with the
relevant pension trustee), including any deferred compensation arrangement, or
any accelerated vesting of awards and (ii) payments made to optionholders in
connection with, or as a result of, any distribution being made to
equityholders, which payments are being made to compensate such optionholders as
though they were equityholders at the time of, and entitled to share in, such
distribution, in each case to the extent permitted hereunder; plus

 



18

 

 

 

(m)              for purposes of determining compliance with the maximum First
Lien Net Leverage Ratio required under Section 7.1, the Cure Amount, if any,
received by UK Holdco for such period and permitted to be included in
Consolidated EBITDA pursuant to Section 9.4; plus

 

(n)               the Tax effect of any items excluded from the calculation of
Consolidated Net Income pursuant to clauses (1), (3), (4) and (8) of the
definition thereof; plus

 

(o)               to the extent not already otherwise included herein,
adjustments and add-backs made in calculating “Standalone Adjusted EBITDA” for
the twelve months ended June 30, 2019 as set forth in the Offering Memorandum in
respect of the Senior Secured Notes; plus

 

(p)               earn-out, non-compete and contingent consideration obligations
(including to the extent accounted for as bonuses, compensation or otherwise)
and adjustments thereof and purchase price adjustments incurred in connection
with any permitted acquisition or other Investment permitted hereunder and paid
or accrued during such period; plus

 

(q)               [reserved]; plus

 

(r)               “run rate” pro forma adjustments, from the first day of the
applicable period, for the aggregate amount of Consolidated EBITDA projected by
the Borrower Representative in good faith to result from binding contracts
entered into; provided that the aggregate amount of addbacks made pursuant to
this clause (r) in any period shall not exceed an amount equal to 10% of
Consolidated EBITDA for such period (after giving effect to such addbacks) as of
any date of determination; plus

 

(s)               any other adjustments, exclusions and add-backs that are
consistent with Regulation S-X of the Securities Act of 1933, as amended;

 

(2)           decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of UK Holdco and its Restricted Subsidiaries for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period; and

 

(3)           increased (by losses) or decreased (by gains) by (without
duplication) the application of FASB Interpretation No. 45 (Guarantees) and/or
Accounting Standards Codification Topic 810.

 

Notwithstanding the foregoing, Consolidated EBITDA (a) for the fiscal quarter
ended September 30, 2018, shall be deemed to be $79,347,000, (b) for the fiscal
quarter ended December 31, 2018, shall be deemed to be $82,351,000, (c) for the
fiscal quarter ended March 31, 2019, shall be deemed to be $67,650,000 and (d)
for the fiscal quarter ended June 30, 2019, shall be deemed to be $86,620,000,
as may be subject to add-backs and adjustments (without duplication) pursuant to
clauses (1)(i) and (r) above and the definition of “Pro Forma Basis” for the
applicable period.

 

“Consolidated First Lien Indebtedness”: as of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness that is secured by
a Lien on any asset of UK Holdco or any of its Restricted Subsidiaries that
constitutes Collateral ranking pari passu with the Liens securing the
Obligations; provided that “Consolidated First Lien Indebtedness” shall be
calculated, without duplication, after netting the Netted Amounts from the
amount of Consolidated Total Indebtedness so secured.

 

“Consolidated Interest Expense”: with respect to any Person for any period, the
sum, without duplication, of

 



19

 



 

(1)          consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP and any payment obligation in respect of any Hedging Obligation
or other derivative instrument other than any interest rate Hedging Obligation
or interest rate derivative instrument with respect to Indebtedness), (d) the
interest component of Capitalized Lease Obligations and (e) net payments and
receipts (if any) pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (q) any interest expense attributable to the
exercise of appraisal rights or other rights of dissenting shareholders and the
settlement of any claims or actions (whether actual, contingent or potential)
with respect thereto in connection with any acquisition or Investment permitted
hereunder, (r) interest expense with respect to Indebtedness of any Parent
Holding Company appearing on the balance sheet solely by reason of push-down
accounting under GAAP, (s) fees and expenses associated with any Asset Sales,
acquisitions, Investments, issuances of Capital Stock or Indebtedness (in each
case, whether or not consummated), (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization or purchase accounting in connection with the Transactions or
any acquisition, (u) any “additional interest” or “penalty interest” with
respect to any securities, taxes or failure to comply with registration rights
obligations, (v) any accretion or accrued interest of discounted liabilities,
(w) amortization of deferred financing fees, debt issuance costs, commissions,
discounts, fees and expenses, (x) any expensing of bridge, commitment and other
financing fees, cost of surety bonds, charges owed with respect to letters of
credit, bankers’ acceptances or similar facilities, (y) commissions, discounts,
yield and other fees and charges (including any interest expense) related to any
Receivables Financing and (z) any payments with respect to make-whole,
prepayment or repayment premiums or other breakage costs of any Indebtedness);
plus

 

(2)          consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

 

(3)          interest income for such period;

 

provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates.

 

Notwithstanding the foregoing, any additional changes arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

 

“Consolidated Net Income”: with respect to UK Holdco and its Restricted
Subsidiaries for any period, the aggregate of the Net Income of UK Holdco and
its Restricted Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided, however, that, without
duplication:

 



20

 

 

(1)          any after-Tax effect of (i) extraordinary, one-time, infrequent,
non-recurring, non-operating or unusual gains, losses, income or expenses
(including all fees and expenses relating thereto) (including costs and expenses
relating to the Transactions), in each case as determined by the Borrower
Representative in good faith and (ii) restructuring charges (including tax
restructuring charges), charges attributable to operating expense reductions
and/or synergies and/or similar initiatives and/or programs, accruals or
reserves and business optimization expense, including any such costs incurred in
connection with acquisitions after the Closing Date (including entry into new
market/channels and new service or product offerings) and costs related to the
closure, reconfiguration and/or consolidation of facilities and costs to
relocate employees, facilities opening costs, integration, transition and
transaction costs, retention charges, severance, relocation costs, contract
termination costs, recruiting and signing, retention or completion bonuses and
expenses, one time compensation charges, future lease commitments, systems
establishment costs, conversion costs and excess pension charges, consulting
fees, expenses attributable to the implementation of costs savings initiatives,
cost rationalization programs and other new initiatives, costs associated with
tax projects/audits, payments and curtailments or modifications to pension and
post-retirement employee benefit plans, costs relating to rights fee
arrangements and early terminations thereof, costs relating to strategic
initiatives, costs attributable to new contracts or projects, costs of software,
new systems, intellectual property, information technology or accounting
developments or improvements, costs relating to project startups or new
operations and corporate development costs and costs consisting of professional
consulting or other fees relating to any of the foregoing, in each case shall be
excluded,

 

(2)          the cumulative effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such period, whether effected through a cumulative effect adjustment or a
retroactive application in each case in accordance with GAAP, shall be excluded
(except that, if the Borrower Representative determines in good faith that the
cumulative effects thereof are not material to the interests of the Lenders, the
effects of any change in any such principles or policies may be included in any
subsequent period after the fiscal quarter in which such change, adoption or
modification was made),

 

(3)          any net after-Tax effect of income or loss from disposed, abandoned
or discontinued assets, properties or operations and any net after-Tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
assets, properties or operations shall be excluded, in each case excluding, at
the option of the Borrower Representative, assets, properties and operations
pending disposal, abandonment, transfer, closure or discontinuation, as
applicable, in each case so long as such assets, properties or operations are
classified as discontinued under GAAP,

 

(4)          any net after-Tax effect of gains or losses (including all fees and
expenses relating thereto) attributable to business dispositions or asset
dispositions or the sale or other disposition of any Capital Stock of any
Person, or of returned or surplus assets, other than in the ordinary course of
business, as determined in good faith by the Borrower Representative, shall be
excluded,

 

(5)           the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Borrower or a Guarantor), shall be
excluded; provided that the Consolidated Net Income of UK Holdco shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or to the extent converted into cash
or Cash Equivalents) to the referent Person or a Restricted Subsidiary thereof
in respect of such period,

 

(6)          solely for the purpose of the definition of Excess Cash Flow and
determining the amount available for Restricted Payments under Section
7.3(a)(3)(A), the Net Income for such period of any Restricted Subsidiary (other
than any Loan Party) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived, provided that Consolidated Net Income of UK Holdco will be increased by
the amount of dividends or other distributions or other payments actually paid
in cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to UK Holdco or any of its Restricted Subsidiaries in respect of
such period, to the extent not already included therein,

 



21

 

 

(7)          effects of adjustments (including the effects of such adjustments
pushed down to UK Holdco and its Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements (including, but not limited to,
any step-ups with respect to re-valuing assets and liabilities) pursuant to GAAP
and related authoritative pronouncements resulting from the application in
accordance with GAAP of purchase accounting in relation to any investment,
acquisition, merger or consolidation (or reorganization or restructuring) that
is consummated after the Closing Date or the depreciation, amortization or
write-off of any amounts thereof, net of taxes, shall be excluded,

 

(8)          any net after-Tax income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Hedging Obligations or (iii) other derivative instruments
shall be excluded,

 

(9)          any impairment charge or expense, asset write-off or write-down,
including impairment charges or asset write-offs or write-downs related to
intangible assets, long-lived assets or investments in debt and equity
securities or as a result of a change in law or regulations, in each case,
pursuant to GAAP and the amortization of intangibles arising pursuant to GAAP
shall be excluded,

 

(10)         any non-cash compensation charge or expense, including any such
charge arising from grants of stock appreciation or similar rights, phantom
equity, stock options, restricted stock or other rights, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of UK Holdco or any of its direct or indirect parent companies,
including any expense resulting from the application of Statement of Financial
Accounting Standards No. 123R shall be excluded, provided that any subsequent
settlement in cash shall reduce Consolidated Net Income for the period in which
such payment occurs,

 

(11)        any fees and expenses or other charges (including any make-whole
premium or penalties) incurred during such period, or any amortization thereof
for such period, in connection with the Transactions, any acquisition,
Investment, recapitalization, disposition, Asset Sale, issuance or repayment of
Indebtedness, equity offering, refinancing transaction or amendment or
modification of any debt instrument (in each case, (i) including any such
transactions consummated prior to the Closing Date, (ii) whether or not such
transaction is undertaken but not completed, (iii) if unsuccessful, whether or
not such transaction is permitted by this Agreement (if such transaction would
have been permitted if successful) and (iv) including any such transaction
incurred by any direct or indirect parent company of UK Holdco) and any charges
or non-recurring merger costs incurred during such period as a result of any
such transaction shall be excluded,

 

(12)        accruals and reserves that are established and not reversed within
12 months after the Closing Date that are so required to be established as a
result of the Transactions (or within 12 months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded,

 

(13)        [reserved],

 

(14)        any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity—Overall—Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures” shall be excluded,

 



22

 

 

(15)        non-cash interest expense resulting from the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition” shall be excluded,

 

(16)         any non-cash interest expense and non-cash interest income, in each
case to the extent there is no associated cash disbursement or receipt, as the
case may be, before the maturity date of the Initial Term Loans, shall be
excluded;

 

(17)        the net after-Tax effect of carve-out related items (including,
without limitation, elimination of duplicative costs (including with respect to
transaction services agreements) and costs and expenses related to information
and technology systems establishment or modification), in each case in
connection with acquisitions and investments permitted hereunder, shall be
excluded;

 

(18)        the following items shall be excluded:

 

(a)               any net unrealized gain or loss (after any offset) resulting
in such period from (i) Hedging Obligations, (ii) the application of Accounting
Standards Codification Topic 815 “Derivatives and Hedging” and/or (iii) any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in respect of Hedging Obligations;

 

(b)               any net foreign exchange gains or losses (whether or not
realized) resulting from the impact of foreign currency changes on the valuation
of assets and liabilities on the consolidated balance sheet of UK Holdco and its
Restricted Subsidiaries (in each case, including currency re-measurements of
Indebtedness, any net loss or gain resulting from hedge arrangements for
currency exchange or any other currency related risk and any translation of
assets and liabilities denominated in a foreign currency); and

 

(19)        any fee, loss, charge, expense, cost, accrual or reserve associated
with and/or payment of any actual or prospective legal settlement, fine,
judgment or order shall be excluded.

 

Solely for purposes of calculating Consolidated EBITDA, the Net Income of UK
Holdco and its Restricted Subsidiaries shall be calculated without deducting the
income attributable to the minority equity interests of third parties in any
non-Wholly Owned Restricted Subsidiary except to the extent (without
duplication) of dividends declared or paid in respect of such period or any
prior period on the shares of Capital Stock of such Restricted Subsidiary held
by such third parties.

 

In addition, to the extent not already accounted for in the Consolidated Net
Income of UK Holdco and its Restricted Subsidiaries, notwithstanding anything to
the contrary in the foregoing, Consolidated Net Income shall include (i) the
amount of proceeds received during such period from business interruption
insurance in respect of insured claims for such period, (ii) the amount of
proceeds as to which the Borrower Representative has determined there is
reasonable evidence it will be reimbursed by the insurer in respect of such
period from business interruption insurance (with a deduction for any amount so
added back to the extent denied by the applicable carrier in writing within 180
days or not so reimbursed within 365 days) and (iii) reimbursements of any
expenses and charges that are covered by indemnification, insurance or other
reimbursement provisions in connection with any acquisition, permitted
Investment, Recovery Event or any sale, conveyance, transfer or other
disposition of assets permitted hereunder.

 



23

 

 

Notwithstanding the foregoing, (x) for the purpose of Section 7.3 only (other
than clauses (a)(3)(E) and (a)(3)(F) therein), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by UK Holdco and its Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from UK Holdco and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by UK Holdco or any of its Restricted Subsidiaries, any
sale of the stock of an Unrestricted Subsidiary or any distribution or dividend
from an Unrestricted Subsidiary, in each case only to the extent such amounts
increase the amount of Restricted Payments permitted under such covenant
pursuant to clauses (a)(3)(E) and (a)(3)(F) therein and (y) for the purpose of
the definition of Excess Cash Flow only, there shall be excluded the income (or
deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with UK Holdco or any Restricted
Subsidiary thereof.

 

“Consolidated Non-Cash Charges”: with respect to UK Holdco and its Restricted
Subsidiaries for any period, the aggregate depreciation, amortization (including
amortization of intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses, expensing of any bridge, commitment or other
financing fees, the non-cash portion of interest expense resulting from the
reduction in the carrying value under purchase accounting of UK Holdco’s or any
Restricted Subsidiary’s outstanding Indebtedness and commissions, discounts,
yield and other fees and charges but excluding amortization of prepaid cash
expenses that were paid in a prior period), non-cash impairment, non-cash
compensation, non-cash rent and other non-cash expenses of UK Holdco and its
Restricted Subsidiaries reducing Consolidated Net Income of UK Holdco and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP; provided that if any non-cash charges
referred to in this definition represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA in such future period
to such extent paid.

 

“Consolidated Secured Indebtedness”: as of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness that is secured by
a Lien on any asset of UK Holdco or any of its Restricted Subsidiaries that
constitutes Collateral; provided that “Consolidated Secured Indebtedness” shall
be calculated, without duplication, after netting the Netted Amounts from the
amount of Consolidated Total Indebtedness so secured.

 

“Consolidated Total Indebtedness”: as of any date of determination, the
aggregate principal amount of Indebtedness described in clauses (a)(i), (a)(ii)
(excluding, for the avoidance of doubt, surety bonds, performance bonds and
similar instruments) and (a)(iv) of the definition of “Indebtedness” of UK
Holdco and the Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis, to the extent required to be recorded on a balance sheet in
accordance with GAAP, including, without duplication, the outstanding principal
amount of the Term Loans; provided, that the amount of revolving Indebtedness
under this Agreement and any other revolving credit facility shall be computed
based upon the period-ending value of such Indebtedness during the applicable
period; provided, further, that Consolidated Total Indebtedness shall not
include (x) Indebtedness in respect of any Qualified Receivables Financing
permitted pursuant to Section 7.2, any Hedging Obligations or any obligations
that are non-recourse to UK Holdco and its Restricted Subsidiaries or (y)
obligations in respect of letters of credit (including Letters of Credit) or
bankers’ acceptances, except to the extent of unreimbursed amounts thereunder;
provided, further, that “Consolidated Total Indebtedness”, “Consolidated First
Lien Indebtedness” and “Consolidated Secured Indebtedness” shall in each case
(but without duplication) be calculated for all purposes hereunder (i) net of
the Unrestricted Cash Amount and (ii) to exclude any obligation, liability or
indebtedness if, upon or prior to the maturity thereof, the applicable Person
has irrevocably deposited with the proper Person in trust or escrow the
necessary funds (or evidences of indebtedness) for the payment, redemption or
satisfaction of such obligation, liability or indebtedness, and thereafter such
funds and evidences of such obligation, liability or indebtedness or other
security so deposited are not included in the calculation of the Unrestricted
Cash Amount (clauses (i) and (ii), the “Netted Amounts”).

 



24

 

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Consolidated Working Capital Adjustment”: for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than (in which
case the Consolidated Working Capital Adjustment will be a negative number))
Consolidated Working Capital as of the end of such period.

 

“Contingent Obligations”: with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent:

 

(1)            to purchase any such primary obligation or any property
constituting direct or indirect security therefor,

 

(2)            to advance or supply funds:

 

(a)               for the purchase or payment of any such primary obligation; or

 

(b)              to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or

 

(3)            to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Contribution Indebtedness”: Indebtedness, Preferred Stock or Disqualified Stock
of UK Holdco or any Restricted Subsidiary in an aggregate principal amount not
greater than 100% of the aggregate amount of contributions (including the
proceeds of any sale of Capital Stock other than Disqualified Stock) in the form
of cash, and the Fair Market Value of contributions of Cash Equivalents,
marketable securities or other property (in each case other than Excluded
Contributions, any contributions received in connection with the exercise of the
Cure Right or any such cash contributions that have been used to make a
Restricted Payment), made to the equity capital of UK Holdco or any Restricted
Subsidiary (other than from UK Holdco or a Restricted Subsidiary) after the
Closing Date.

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Cost Saving Initiative”: as defined in clause (1)(i) of the definition of
“Consolidated EBITDA.”

 



25

 

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“CRD IV”: (i) Regulation (EU) No 575/2013 of the European Parliament of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms; and (ii) Directive 2013/36/EU of the European Parliament and
of the Council of 26 June 2013 on access to the activity of credit institutions
and the prudential supervision of credit institutions and investment firms,
amending Directive 2002/87/EC and repealing Directives 2006/48/EC and
2006/49/EC; or any law, rules or guidance by which either of them is
implemented.

 

“CTA 2009” means the United Kingdom Corporation Tax Act 2009.

 

“Cure Amount”: as defined in Section 9.4(a).

 

“Cure Period”: as defined in Section 9.4(a).

 

“Cure Right”: as defined in Section 9.4(a).

 

“Customary Bridge Financings”: customary bridge facilities that automatically
convert into or are exchanged for permanent financing that do not provide (i) an
earlier final maturity date than the Latest Maturity Date of the Initial Term
Loans or (ii) a shorter Weighted Average Life to Maturity than the remaining
Weighted Average Life to Maturity of the Initial Term Loans, in each case
determined at the time such facility is incurred.

 

“Debt Fund Affiliate”: an Affiliate of any Sponsor (other than Holdings and any
of its Subsidiaries) that is a bona fide debt fund or an investment vehicle that
is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business with respect to which any Sponsor and its Affiliates (other than
Debt Fund Affiliates) do not directly or indirectly possess the power to direct
or cause the direction of the investment policies of such entity.

 

“Debtor Relief Laws”: the Bankruptcy Code of the United States, the United
Kingdom Insolvency Act 1986 and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Declined Proceeds”: as defined in Section 2.11(f).

 

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Delaware Divided LLC” means a Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 



26

 

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC limited
liability company into two or more Delaware LLCs limited liability companies
pursuant to Section 18-217 of the Delaware Limited Liability Company Act or a
comparable provision of any other requirement of Law.

 

“Defaulting Lender”: any Lender that (a) has refused (whether verbally or in
writing) to fund (and has not retracted such refusal), or has failed to fund,
any portion of the Term Loans, Revolving Loans, participations in L/C
Obligations or participations in Swingline Loans required to be funded by it
hereunder (collectively, its “Funding Obligations”) within two (2) Business Days
of the date required to be funded by such Lender hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing),
(b) has notified the Administrative Agent or the Borrower Representative in
writing that it does not intend to (or will not be able to) satisfy such Funding
Obligations or has made a public statement to that effect with respect to its
Funding Obligations or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (d) has failed, within three (3) Business Days after written
request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its Funding
Obligations; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon the Administrative Agent’s receipt of such
confirmation, or (e) has, or has a direct or indirect parent company that has,
(i) admitted in writing that it is insolvent or that it is not able to pay its
debts as they become due, (ii) become the subject of a proceeding under any
Debtor Relief Law, (iii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a substantial part of its
assets or a custodian appointed for it, (iv) is or becomes subject to a forced
liquidation, (v) makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its assets to be insolvent or bankrupt,
(vi) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or action or (vii)
become the subject of a Bail-In Action or any other similar proceeding or
process; provided that a Lender shall not be a Defaulting Lender under this
clause (e) solely by virtue of the ownership or acquisition of any equity
interest in that Lender or the existence of an Undisclosed Administration in
respect of that Lender (or, in such any case, any direct or indirect parent
company thereof) by a Governmental Authority so long as such ownership interest
or Undisclosed Administration does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Defaulting Lender Fronting Exposure”: at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share
of the Outstanding Amount of L/C Obligations of such Issuing Lender other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to any Swingline Lender, such Defaulting
Lender’s Pro Rata Share of Swingline Loans other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 



27

 

 

“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by UK Holdco or any of its Restricted Subsidiaries in
connection with an Asset Sale that is determined by the Borrower Representative
to be Designated Non-cash Consideration, less the amount of Cash Equivalents
received in connection with a subsequent sale of or collection on such
Designated Non-cash Consideration.

 

“Designated Preferred Stock”: Preferred Stock of UK Holdco or any direct or
indirect parent of UK Holdco, as applicable (other than Disqualified Stock),
that is issued for cash (other than to UK Holdco or any of the Restricted
Subsidiaries or an employee stock ownership plan or trust established by UK
Holdco or any of its Subsidiaries) and is so designated as Designated Preferred
Stock, pursuant to an Officer’s Certificate signed on behalf of the Borrower
Representative, on the issuance date thereof, the cash proceeds of which are
excluded from the calculation set forth in Section 7.3(a)(3).

 

“Disposition”: with respect to any property (including Capital Stock of UK
Holdco or any Restricted Subsidiary), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof
(including by merger or consolidation or amalgamation and excluding the granting
of a Lien permitted hereunder) and any issuance of Capital Stock of any
Restricted Subsidiary. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Lender”: (i) each bank, financial institution, other institutional
lenders and investors and other entities identified on a list made available to
the Administrative Agent and the Joint Lead Arrangers on or prior to the date of
the engagement letter entered into with the Joint Lead Arrangers and (ii) each
competitor of UK Holdco or any of its Subsidiaries that is in the same or a
similar line of business as UK Holdco and its Subsidiaries identified by name
and designated in writing from time to time to the Administrative Agent and
(iii) as to any entity referenced in clause (ii) above (the “Primary
Disqualified Lender”), any of such Primary Disqualified Lender’s Affiliates
clearly identifiable as such solely on the basis of its name, but excluding any
Affiliate that is primarily engaged in, or that advises bona fide debt funds, or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Primary
Disqualified Lender does not, directly or indirectly, possess the power to
direct or cause the direction of such entity; provided that any Person that is a
Lender and subsequently becomes a Disqualified Lender (but was not a
Disqualified Lender on the Closing Date or at the time it became a Lender) shall
be deemed to not be a Disqualified Lender hereunder. The list of Disqualified
Lenders shall be held by the Administrative Agent and made available to Lenders
(including in connection with the sale of a participation interest pursuant to
Section 11.6(c)) upon request.

 

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable, in each case at the
option of the holder thereof), or upon the happening of any event:

 

(1)           matures or is mandatorily redeemable (other than as a result of a
change of control, asset sale or casualty event), pursuant to a sinking fund
obligation or otherwise,

 

(2)            is convertible or exchangeable for Indebtedness or Disqualified
Stock, or

 

(3)            is redeemable at the option of the holder thereof,

 



28

 

 

 

in whole or in part, in each case prior to 91 days after the maturity date of
the Initial Term Facility (other than as a result of a change of control, asset
sale or casualty event to the extent permitted under clause (1) above);
provided, however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any plan for the benefit of employees of UK Holdco or its Subsidiaries
or by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by UK
Holdco or any Restricted Subsidiary in order to satisfy applicable statutory or
regulatory obligations; provided, further, however, that any Capital Stock held
by any future, current or former employee, director, manager or consultant (or
their respective trusts, estates, investment funds, investment vehicles or
immediate family members), of UK Holdco, any of its Subsidiaries, any of its
direct or indirect parent companies or any other entity in which UK Holdco or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower Representative (or the
compensation committee thereof), in each case pursuant to any stockholders’
agreement, management equity plan, stock option plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by UK Holdco or any
Restricted Subsidiary; provided, further, however, that any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.

 

“Dollar Amount”: at any time:

 

(a)               with respect to any Loan denominated in Dollars, the principal
amount thereof then outstanding (or in which such participation is held); and

 

(b)               with respect to any Loan denominated in an Alternative
Currency, the principal amount thereof then outstanding in the relevant
Alternative Currency, converted to Dollars in accordance with Section 1.5.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“DPTA”: as defined in Section 8.12(d).

 

“Dutch Auction”: one or more purchases (each, a “Purchase”) by a Permitted
Auction Purchaser or an Affiliated Lender (either, a “Purchaser”) of Term Loans;
provided that, each such Purchase is made on the following basis:

 

(a)                (i) the Purchaser will notify the Administrative Agent in
writing (a “Purchase Notice”) (and the Administrative Agent will deliver such
Purchase Notice to each relevant Lender) that such Purchaser wishes to make an
offer to purchase from each Term Lender and/or each Lender with respect to any
Class of Term Loans on an individual tranche basis Term Loans, in an aggregate
principal amount as is specified by such Purchaser (the “Term Loan Purchase
Amount”) with respect to each applicable tranche, subject to a range or minimum
discount to par expressed as a price at which range or price such Purchaser
would consummate the Purchase (the “Offer Price”) of such Term Loans to be
purchased (it being understood that different Offer Prices and/or Term Loan
Purchase Amounts, as applicable, may be offered with respect to different
tranches of Term Loans and, in such an event, each such offer will be treated as
a separate offer pursuant to the terms of this definition); provided that the
Purchase Notice shall specify that each Return Bid (as defined below) must be
submitted by a date and time to be specified in the Purchase Notice, which date
shall be no earlier than the second Business Day following the date of the
Purchase Notice and no later than the fifth Business Day following the date of
the Purchase Notice and (ii) the Term Loan Purchase Amount specified in each
Purchase Notice delivered by such Purchaser to the Administrative Agent shall
not be less than $10,000,000 in the aggregate;

 



29

 

 

(b)                such Purchaser will allow each Lender holding the Class of
Term Loans subject to the Purchase Notice to submit a notice of participation
(each, a “Return Bid”) which shall specify (i) one or more discounts to par of
such Lender’s tranche or tranches of Term Loans subject to the Purchase Notice
expressed as a price (each, an “Acceptable Price”) (but in no event will any
such Acceptable Price be greater than the highest Offer Price for the Purchase
subject to such Purchase Notice) and (ii) the principal amount of such Lender’s
tranches of Term Loans at which such Lender is willing to permit a purchase of
all or a portion of its Term Loans to occur at each such Acceptable Price (the
“Reply Amount”);

 

(c)                based on the Acceptable Prices and Reply Amounts of the Term
Loans as are specified by the Lenders, such Purchaser will determine the
applicable discount (the “Applicable Discount”), which will be either, as
applicable, (i) the lowest Acceptable Price at which such Purchaser can complete
the Purchase for the entire Term Loan Purchase Amount or (ii) in the event that
the aggregate Reply Amounts relating to such Purchase Notice are insufficient to
allow such Purchaser to complete a purchase of the entire Term Loan Purchase
Amount, the highest Acceptable Price that is less than or equal to the Offer
Price;

 

(d)                such Purchaser shall purchase Term Loans from each Lender
with one or more Acceptable Prices that are equal to or less than the Applicable
Discount at the Applicable Discount (such Term Loans being referred to as
“Qualifying Loans” and such Lenders being referred to as “Qualifying Lenders”),
subject to clauses (e), (f), (g) and (h) below;

 

(e)                such Purchaser shall purchase the Qualifying Loans offered by
the Qualifying Lenders at the Applicable Discount; provided that if the
aggregate principal amount required to purchase the Qualifying Loans would
exceed the Term Loan Purchase Amount, such Purchaser shall purchase Qualifying
Loans ratably based on the aggregate principal amounts of all such Qualifying
Loans tendered by each such Qualifying Lender;

 

(f)                 the Purchase shall be consummated pursuant to and in
accordance with Section 11.6(b) and, to the extent not otherwise provided
herein, shall otherwise be consummated pursuant to procedures (including as to
timing, rounding and minimum amounts, Interest Periods, and other notices by
such Purchaser) reasonably acceptable to the Administrative Agent (provided
that, subject to the proviso of clause (g) of this definition, such Purchase
shall be required to be consummated no later than five Business Days after the
time that Return Bids are required to be submitted by Lenders pursuant to the
applicable Purchase Notice);

 

(g)                upon submission by a Lender of a Return Bid, subject to the
foregoing clause (f), such Lender will be irrevocably obligated to sell the
entirety or its pro rata portion (as applicable pursuant to clause (e) above) of
the Reply Amount at the Applicable Discount plus accrued and unpaid interest
through the date of purchase to such Purchaser pursuant to Section 11.6(b) and
as otherwise provided herein; provided that as long as no Return Bids have been
submitted each Purchaser may rescind its Purchase Notice by notice to the
Administrative Agent; and

 

(h)                purchases by a Permitted Auction Purchaser of Qualifying
Loans shall result in the immediate Cancellation of such Qualifying Loans.

 

“EBITDA”: for any period for any Person, the aggregate (without double counting)
earnings before interest, tax, depreciation and amortization attributable to
such Person for such period (calculated on the same basis as Consolidated EBITDA
mutatis mutandis but on an unconsolidated basis and excluding intercompany items
(other than intercompany profit margins), as applicable).

 



30

 

 

“ECF Percentage”: 50%; provided that the ECF Percentage shall be reduced to (i)
25% if the First Lien Net Leverage Ratio as of the last day of the most recently
ended Reference Period is less than or equal to 4.50 to 1.00 and greater than
4.00 to 1.00 and (ii) 0% if the First Lien Net Leverage Ratio as of the last day
of the most recently ended Reference Period is less than or equal to 4.00 to
1.00; provided that the ECF Percentage shall be determined on the date of
required prepayment in respect of Excess Cash Flow and giving pro forma effect
to such prepayment and to any other repayment or prepayment at or prior to the
time such prepayment in respect of Excess Cash Flow is due.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having the responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield”: as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
Representative in a manner consistent with generally accepted financial
practices, taking into account (a) interest rate margins, (b) interest rate
floors (subject to the proviso set forth below), (c) any amendment to the
relevant interest rate margins and interest rate floors prior to the applicable
date of determination and (d) original issue discount and upfront or similar
fees (based on an assumed four-year average life to maturity or lesser remaining
average life to maturity), but excluding (i) any advisory, arrangement,
commitment, consent, structuring, success, underwriting, ticking, unused line
fees, amendment fees and/or any similar fees payable in connection therewith
(regardless of whether any such fees are paid to or shared in whole or in part
with any lender) and (ii) any other fee that is not paid directly by the
Borrower Representative generally to all relevant lenders ratably (or, if only
one lender (or affiliated group of lenders) is providing such Indebtedness, are
fees of the type not customarily shared with lenders generally); provided, that
with respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate
floor”, that (A) to the extent that the “LIBOR rate” (for an Interest Period of
three months) or “Base Rate” (in each case without giving effect to any floor
specified in the definitions thereof on the date on which the Effective Yield is
being calculated) is less than such floor, the amount of such difference will be
deemed added to the interest rate margin applicable to such Indebtedness for
purposes of calculating the Effective Yield and (B) to the extent that the
“LIBOR rate” (for an Interest Period of three months) or “Base Rate” (in each
case, without giving effect to any floor specified in the definitions thereof)
is greater than such floor, the floor will be disregarded in calculating the
Effective Yield.

 

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund (any two or more Approved Funds with respect to a particular Lender being
treated as a single Eligible Assignee for all purposes hereof), and (b) any
commercial bank, insurance company, financial institution, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and which extends credit or buys commercial loans in
the ordinary course; provided that “Eligible Assignee” (x) shall include (i)
Debt Fund Affiliates and Affiliated Lenders, subject to the provisions of
Section 11.6(b)(iv) and (ii) Permitted Auction Purchasers, subject to the
provisions of Section 11.6(b)(iii), and solely to the extent that such Permitted
Auction Purchasers purchase or acquire Term Loans pursuant to a Dutch Auction or
open market purchase permitted hereunder and effect a Cancellation immediately
upon such contribution, purchase or acquisition pursuant to documentation
reasonably satisfactory to the Administrative Agent and (y) shall not include
any Disqualified Lender, any natural person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of,
one or more natural persons) or any Term Borrower, Holdings or any of their
Affiliates (other than as set forth in this definition).

 



31

 

 

“EMU Legislation”: the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the release, transportation, generation, use,
handling, treatment, storage or disposal of Materials of Environmental Concern,
human health and safety with respect to exposure to Materials of Environmental
Concern, and protection or restoration of the environment.

 

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“EU Lender”: in respect of a Spanish Borrower, a Lender which (a) is resident
for Tax purposes in a member state of the European Union (other than Spain)
acting directly or through a permanent establishment located in another a member
state of the European Union (other than Spain), provided that it does not act in
respect of the Loan through a permanent establishment located in Spain or in a
jurisdiction other than a member state of the European Union; and (b) does not
obtain the relevant income through a state or territory treated as a tax haven
pursuant to Spanish laws and regulations (currently set out in Royal Decree
1080/1991, of 5 July -Real Decreto 1080/1991, de 5 de julio-, as amended or
restated).

 

“Eurocurrency Rate”: for any Interest Period,

 

(a)                in the case of any Eurocurrency Loan denominated in a LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent in consultation with the Borrower Representative as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 



32

 

 

(b)                in the case of any Eurocurrency Loan denominated in
Australian dollars, the rate per annum equal to the Bank Bill Swap Reference Bid
Rate (“BBSY”) or a comparable or successor rate, which rate is approved by the
Administrative Agent in consultation with the Borrower Representative, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(c)                in the case of any Eurocurrency Loan denominated in any
Non-LIBOR Quoted Currency (other than Australian Dollars), the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Revolving
Lenders or Issuing Lenders, as applicable, pursuant to Section 2.30(a); and

 

(d)                for any rate calculation with respect to an ABR Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

 

“Eurocurrency Loans”: Loans that bear interest at a rate based on clauses (a) –
(b) of the definition of Eurocurrency Rate.

 

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Euros”, “EUR” and “€”: the single currency of the Participating Member States;
provided, that if any member state or states ceases to have such single currency
as its lawful currency (such member state(s) being the “Exiting State(s)”), EUR,
Euro and € shall, for the avoidance of doubt, mean for all purposes the single
currency adopted and retained as the lawful currency of the remaining member
states and shall not include any successor currency introduced by the Exiting
State(s).

 

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if positive, of

 

(a)                the sum, without duplication, of

 

(i)                 Consolidated Net Income for such Excess Cash Flow Period,

 

(ii)                the amount of Consolidated Non-Cash Charges deducted in
arriving at such Consolidated Net Income, but excluding any such Consolidated
Non-Cash Charges representing an accrual or reserve for a potential cash item in
any future period,

 

(iii)               the Consolidated Working Capital Adjustment for such Excess
Cash Flow Period,

 

(iv)               the aggregate net amount of non-cash loss on the Disposition
of property by UK Holdco and the Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income,

 



33

 

 

(v)                the amount of Tax expense in excess of the amount of Taxes
paid in cash during such Excess Cash Flow Period to the extent such Tax expense
was deducted in determining Consolidated Net Income for such period, and

 

(vi)               cash receipts in respect of Swap Agreements during such
Excess Cash Flow Period to the extent not otherwise included in Consolidated Net
Income, over

 

(b)                the sum, without duplication, of

 

(i)                 the amount of all non-cash credits included in arriving at
such Consolidated Net Income (but excluding any non-cash credit to the extent
representing a reversal of an accrual or reserve described in clause (a)(ii)),

 

(ii)                [reserved],

 

(iii)               [reserved],

 

(iv)               to the extent not deducted in determining Consolidated Net
Income, Permitted Tax Distributions and Taxes of any Group Member that were paid
in cash with respect to such Excess Cash Flow Period,

 

(v)                all mandatory prepayments of the Term Loans pursuant to
Section 2.11 made during such Excess Cash Flow Period as a result of any Asset
Sale or Recovery Event, but only to the extent that such Asset Sale or Recovery
Event resulted in a corresponding increase in Consolidated Net Income,

 

(vi)               [reserved],

 

(vii)              to the extent not funded with the proceeds of Indebtedness
(other than Indebtedness under the Revolving Facility or any other revolving
credit facility), the aggregate amount of all regularly scheduled principal
amortization payments of Funded Debt made on their due date during such Excess
Cash Flow Period (including payments in respect of Capitalized Lease Obligations
to the extent not deducted in the calculation of Consolidated Net Income),

 

(viii)             to the extent not funded with the proceeds of Indebtedness
(other than Indebtedness under the Revolving Facility or any other revolving
credit facility), the aggregate amount of all optional prepayments, repurchases
and redemptions of Indebtedness (other than (x) the Loans and other such amounts
deducted from the amount of Excess Cash Flow required to be prepaid pursuant to
Section 2.11(b) and (y) in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
made during the Excess Cash Flow Period,

 

(ix)               the aggregate net amount of non-cash gains on the Disposition
of property by UK Holdco and the Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income,

 

(x)                [reserved],

 

(xi)               any cash payments that are made during such Excess Cash Flow
Period and have the effect of reducing an accrued liability that was not accrued
during such period,

 



34

 

 

(xii)              the amount of Taxes paid in cash during such Excess Cash Flow
Period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such period,

 

(xiii)             [reserved],

 

(xiv)             the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by UK Holdco and any Restricted Subsidiary during
such period that are required to be made in connection with any prepayment or
satisfaction and discharge of Indebtedness,

 

(xv)              cash expenditures in respect of Swap Agreements during such
fiscal year to the extent not deducted in arriving at such Consolidated Net
Income,

 

(xvi)             the amount of cash payments made in respect of pensions and
other post-employment benefits in such period to the extent not deducted in
arriving at such Consolidated Net Income,

 

(xvii)            the amount of cash and Cash Equivalents subject to cash
collateral or other deposit arrangements made with respect to Letters of Credit
or Swap Agreements; provided, that if such cash and Cash Equivalents cease to be
subject to those arrangements, such amount shall be added back to Excess Cash
Flow for the subsequent Excess Cash Flow Period when such arrangements cease,

 

(xviii)           a reserve established by UK Holdco or any Restricted
Subsidiary in good faith in respect of deferred revenue that any Group Member
generated during such Excess Cash Flow Period; provided that, to the extent all
or any portion of such deferred revenue is not returned to customers during the
immediately succeeding Excess Cash Flow Period or otherwise included in the
Consolidated Net Income in the immediately subsequent year, such deferred
revenue shall be added back to Excess Cash Flow for such subsequent Excess Cash
Flow Period,

 

(xix)             cash payments by UK Holdco and its Restricted Subsidiaries in
respect of long-term liabilities to the extent not deducted in arriving at such
Consolidated Net Income; provided that no such payments are with respect to
long-term liabilities with an Affiliate of UK Holdco (or are guaranteed by an
Affiliate of UK Holdco), and

 

(xx)              amounts added to Consolidated Net Income pursuant to clauses
(1), (3), (4) and (11) of the definition of “Consolidated Net Income” and,
without duplication, any other loss, expense, accrual, reserve or charge
excluded in the calculation of “Consolidated Net Income” paid or payable in
cash.

 

In no event shall Excess Cash Flow be calculated on a Pro Forma Basis.

 

“Excess Cash Flow Application Date”: as defined in Section 2.11(b).

 

“Excess Cash Flow Period”: each fiscal year of UK Holdco beginning with the
fiscal year ending December 31, 2020.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.

 



35

 

 

“Exchange Rate”: on any day with respect to any Alternative Currency, the
Administrative Agent’s spot rate of exchange for the purchase of such
Alternative Currency with Euros in the London foreign exchange market at
approximately 11:00 a.m. (London time) on such day.

 

“Excluded Assets”: with respect to any Loan Party (as it relates to clauses
(ii), (iii) and (ix), to the extent the UCC or United States Law is applicable
to the relevant asset): (i) fee owned real property and all leasehold property
(and, for the avoidance of doubt, in no event shall landlord lien waivers,
estoppels and collateral access letters be required to be delivered with respect
to any such leasehold property), (ii) any vehicles and other assets subject to
certificates of title (other than to the extent perfection of the security
interest in such assets is accomplished solely by the filing of a UCC financing
statement), (iii) chattel paper, letter of credit rights and tort claims (other
than to the extent perfection of the security interest therein is accomplished
solely by the filing of a UCC financing statement), (iv) any assets the granting
of a security interest in which (1) is prohibited or restricted by Law
(including restrictions in respect of margin stock and financial assistance,
fraudulent conveyance, preference, thin capitalization or other similar laws or
regulations), (2) requires government or third-party consents that have not been
obtained or would violate the terms of any contract or trigger termination
pursuant to a “change of control” provision; provided that such contracts were
not entered into in contemplation of the release of Collateral or the creation
of an Excluded Asset (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable Law, the granting or assignment of
which is expressly deemed effective under the UCC or other applicable Law
notwithstanding any applicable prohibition); provided, that there shall be no
requirement to use efforts to procure the relevant consents or (3) could
reasonably be expected to result in material adverse accounting, regulatory or
Tax consequences as determined by the Borrower Representative in good faith in
consultation with the Administrative Agent, (v) (A) any margin stock and (B)
Equity Interests in an Excluded Subsidiary (other than a CFC or a FSHCO), (vi)
any assets where the cost, burden or difficulty of obtaining a security interest
in, or perfection of a security interest in, such assets exceeds the practical
benefit to the Secured Parties afforded thereby (as reasonably determined by the
Borrower Representative), (vii) any governmental or regulatory licenses or state
or local franchises, charters, consents, permits and authorizations, to the
extent a security interest in any such license, franchise, charter, consent,
permit or authorization is prohibited or restricted thereby, (viii) any general
intangible, lease, license, agreement or similar arrangement or any property
subject thereto (including pursuant to a purchase money security interest or
similar arrangement) to the extent that a grant of a security interest therein
would violate or invalidate such general intangible, lease, license or agreement
or purchase money arrangement or create a right of termination in favor of any
other party thereto (other than the Loan Parties) after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition, (ix) any cash and Cash
Equivalents (other than proceeds of Collateral as to which perfection of the
security interest in such proceeds is accomplished solely by the filing of a UCC
financing statement), deposit and securities accounts (including securities
entitlements and related assets) and any other assets requiring perfection
through control agreements or perfection by “control” (other than in respect of
certificated equity interests in the Borrowers, the Guarantors and material
wholly-owned Restricted Subsidiaries thereof required to be pledged pursuant to
the Security Documents), (x) any intent-to-use trademark application prior to
the filing and acceptance by the United States Patent and Trademark Office of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application, or any registration issuing therefrom,
under applicable federal law, (xi) any assets of any Excluded Subsidiary, (xii)
any property subject to a capital lease, purchase money security interest or, in
the case of property of a Loan Party acquired after the Closing Date,
pre-existing secured indebtedness not incurred in anticipation of the
acquisition by the applicable Loan Party, to the extent that the granting of a
security interest in such property would be prohibited under the terms of such
capital lease, purchase money financing or secured indebtedness, (xiii)
[reserved], (xiv) any Equity Interests of a CFC or of a FSHCO, other than 65% of
the total outstanding voting Equity Interests and 100% of the total outstanding
non-voting Equity Interests of such CFC or FSHCO that, in each case, are
directly owned by a Loan Party, (xv) receivables and related assets (A) sold to
any Receivables Subsidiary or (B) otherwise sold, pledged, factored, contributed
or disposed of in connection with any Qualified Receivables Financing or other
factoring arrangement not prohibited hereunder, (xvi) any assets which are
subject to a security interest in respect of Acquired Indebtedness and such
security interest constitutes a Permitted Lien, (xvii) any Rule 3-16 Capital
Stock and (xviii) any asset excluded by the Collateral and Guarantee Principles
or the Agreed Security Principles.

 



36

 

 

“Excluded Contributions”: the net cash proceeds and Cash Equivalents or Fair
Market Value of assets or property received by or contributed to UK Holdco or
its Restricted Subsidiaries after the Closing Date (other than (i) such amounts
provided by or contributed to UK Holdco or its Restricted Subsidiaries from or
by any Restricted Subsidiary and (ii) Permitted Cure Securities) from:

 

(a)                contributions to its common or preferred equity capital, and

 

(b)                the sale (other than to UK Holdco or a Restricted Subsidiary
or management equity plan or stock option plan or any other management or
employee benefit plan or agreement) of Capital Stock (other than Refunding
Capital Stock, Disqualified Stock and Designated Preferred Stock) of UK Holdco
or any direct or indirect parent,

 

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate signed on behalf of the Borrower Representative on or about the date
such capital contributions are made or the date such Capital Stock is sold, as
the case may be, the proceeds of which are excluded from the calculation set
forth in Section 7.3(a)(3).

 

“Excluded ECP Guarantor”: in respect of any Swap Obligation, any Loan Party that
is not a Qualified ECP Guarantor at the time such Swap Obligation is incurred.

 

“Excluded Subsidiary”: any Subsidiary of UK Holdco that is, at any time of
determination, (i) not a Wholly Owned Subsidiary, provided that such Subsidiary
shall cease to be an Excluded Subsidiary at the time such Subsidiary becomes a
Wholly Owned Subsidiary, (ii) a special purpose securitization vehicle (or
similar special purpose entity), including any Receivables Subsidiary created
pursuant to a transaction permitted under this Agreement, (iii) a joint venture,
(iv) a not-for-profit Subsidiary, (v) a Captive Insurance Subsidiary, Immaterial
Subsidiary or broker-dealer Subsidiary, (vi) organized under the laws of any
jurisdiction other than a Security Jurisdiction, (vii) a CFC, (viii) a FSHCO,
(ix) a Subsidiary of a CFC or of a FSHCO, (x) an Unrestricted Subsidiary, (xi)
any Subsidiary for which the providing of a guarantee could reasonably be
expected (A) to result in any violation or breach of, or conflict with,
fiduciary duties of such subsidiary’s officers, directors or managers or (B) to
result in material adverse regulatory or Tax consequences, as determined by the
Borrower Representative in good faith in consultation with the Administrative
Agent, (xii) any Subsidiary that is prohibited or restricted by (A) applicable
requirements of Law or (B) any contractual obligation, in each case from
guaranteeing the Obligations or which would require governmental (including
regulatory) or third-party consent, approval, license or authorization in order
to provide such guarantee (including under any financial assistance, corporate
benefit, thin capitalization, capital maintenance, liquidity maintenance or
similar legal principles), unless such consent, approval, license or
authorization has been obtained, it being understood that neither Holdings nor
any of its Subsidiaries shall have any obligation to obtain any such consent,
approval, license or authorization, (xiii) any Subsidiary in respect of which
the Borrower Representative determines in consultation with the Administrative
Agent that the cost, burden, difficulty or consequence of providing a guarantee
is excessive in relation to the benefit to the Lenders of the security to be
afforded thereby or the value of such guarantee or (xiv) any Subsidiary to the
extent excluded by the application of the Collateral and Guarantee Principles or
the Agreed Security Principles. Notwithstanding the foregoing, the Borrower
Representative may from time to time, upon notice to the Administrative Agent,
elect to cause any Subsidiary that would otherwise be an Excluded Subsidiary to
become a Subsidiary Guarantor (but shall have no obligation to do so), subject
to the satisfaction of guarantee and collateral requirements consistent with the
Security Documents delivered on the Closing Date (giving effect, as applicable,
to the Collateral and Guarantee Principles or the Agreed Security Principles) or
otherwise reasonably acceptable to the Borrower Representative and the
Administrative Agent (which shall include, in the case of a Foreign Subsidiary,
guarantee and collateral requirements customary under local law, including
customary local limitations). The Borrower Representative may subsequently elect
to release any such Subsidiary as a Subsidiary Guarantor at any time in its sole
discretion (it being understood that such release shall be subject to (A) UK
Holdco or its applicable Restricted Subsidiary having capacity to make
hereunder, and being deemed to make hereunder, an Investment in such Subsidiary
after such release and (B) such Subsidiary having capacity to incur hereunder,
and being deemed to incur hereunder, any Indebtedness or Liens after such
release).

 



37

 

 

“Excluded Swap Obligation”: any obligation (a “Swap Obligation”) of any Excluded
ECP Guarantor to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act.

 

“Existing Letter of Credit”: as defined in Section 3.1(c).

 

“Existing Senior Notes”: as defined in the preamble hereto.

 

“Existing Senior Notes Indenture”: as defined in the preamble hereto.

 

“Existing Swap Agreement”: each Swap Agreement listed on Schedule 1.1F.

 

“Expected Cost Savings”: as defined in clause (1)(i) of the definition of
“Consolidated EBITDA.”

 

“Export Control Laws”: such export-control Laws as are administered or enforced
by the U.S. Government, the European Union, or other export control authority
with jurisdiction over any Loan Party, or any subsidiary or joint venture
thereof, including, without limitation, the Export Administration Regulations,
the International Traffic in Arms Regulations, and the European Union Dual Use
Regulation (Council Regulation EC 428/2009 (as amended)).

 

“Extended Revolving Commitments”: one or more Classes of extended Revolving
Commitments that result from a Permitted Amendment.

 

“Extended Revolving Loans”: the Revolving Loans made pursuant to any Extended
Revolving Commitment or otherwise extended pursuant to a Permitted Amendment.

 

“Extended Term Commitments”: one or more Classes of extended Term Commitments
hereunder that result from a Permitted Amendment.

 

“Extended Term Loans”: one or more classes of extended Term Loans that result
from a Permitted Amendment.

 



38

 

 

“Facility”: (a) any Term Facility (including the Closing Date Term Loan Facility
and the New Term Loan Facility) and (b) any Revolving Facility, as the context
may require.

 

“Fair Market Value”: with respect to any Investment, asset, property or
transaction, the price which could be negotiated in an arm’s length, free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction (as determined in good faith by the Borrower Representative).

 

“FATCA”: as defined in Section 2.19(a).

 

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Bank of America,
N.A. on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter”: the Fee Letter dated October 20, 2019 by and among Clarivate
Analytics plc, the Joint Lead Arrangers and the other parties thereto, as
amended, restated, modified or supplemented from time to time in accordance with
the terms thereof.

 

“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December (commencing on December 31, 2019), (b) the Revolving Termination Date
and (c) the date the Total Revolving Commitments are reduced to zero.

 

“Financial Compliance Date”: any date on which the aggregate Outstanding Amount
of all Revolving Loans, Swingline Loans and undrawn L/C Obligations (excluding
(i) non-Collateralized, issued and undrawn L/C Obligations in an amount up to
$20,000,000 and (ii) Collateralized Letters of Credit) of the Revolving
Borrowers exceeds 35% of the Revolving Commitments as of such date.

 

“Financial Covenant Event of Default”: as defined in Section 9.3(b).

 

“First Lien Net Leverage Ratio”: as of any date of determination for the most
recently ended Reference Period or the Reference Period otherwise specified
herein, the ratio of (a) Consolidated First Lien Indebtedness on such day, to
(b) Consolidated EBITDA, in each case of UK Holdco and its Restricted
Subsidiaries, calculated on a Pro Forma Basis for such period.

 

“First Priority Refinancing Revolving Facility”: as defined in the definition of
“Permitted First Priority Refinancing Debt.”

 

“First Priority Refinancing Term Facility”: as defined in the definition of
“Permitted First Priority Refinancing Debt.”

 

“Fixed Amount”: as defined in Section 1.9(b).

 

“Fixed Charges”: with respect to UK Holdco and the Restricted Subsidiaries for
any period, the sum of:

 

(1)                Consolidated Interest Expense of UK Holdco and its Restricted
Subsidiaries for such period; and

 



39

 

 

 

(2)                all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Stock of UK
Holdco and the Restricted Subsidiaries;

 

provided, however, that, notwithstanding the foregoing, any charges arising from
(i) the application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

 

“Foreign Plan”: any pension plan, benefit plan, fund or other similar program
established, maintained or contributed to by a Loan Party or any Subsidiary of a
Loan Party primarily for the benefit of individuals residing outside the United
States (other than plans, funds or similar programs that are maintained
exclusively by a Governmental Authority), and which is required to be funded
through a trust or other funding vehicle and is not subject to ERISA or the
Code.

 

“Foreign Benefit Plan Event”: with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law or the terms of the Foreign
Plan, on or before the due date for such contributions or payments, (c) the
receipt of a notice by a Governmental Authority relating to the intention to
terminate any such Foreign Plan or to appoint a trustee or similar official to
administer any such Foreign Plan, (d) the incurrence of any liability by a Loan
Party or any of Subsidiary of a Loan Party on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, (e) the occurrence of any transaction that could
result in a Loan Party or any Subsidiary of a Loan Party incurring, or the
imposition on a Loan Party or any Subsidiary of a Loan Party of, any fine,
excise tax or penalty resulting from any noncompliance with applicable law or
(f) any other event or condition with respect to a Foreign Plan that could
result in liability of a Loan Party or any Subsidiary of a Loan Party.

 

“Foreign Guarantor Provisions”: the Foreign Guarantor Provisions set forth on
Schedule 1.8.

 

“Foreign Loan Party”: any Loan Party that is not a US Loan Party.

 

“Foreign Subsidiary”: any Subsidiary of Holdings that is not a US Subsidiary.

 

“Forms”: as defined in Section 2.19(j).

 

“FRB”: the Board of Governors of the Federal Reserve System of the United
States.

 

“FSHCO”: any Subsidiary of Holdings, substantially all the assets of which
consist of Equity Interests of one or more CFCs or other FSHCOs.

 

“Funded Debt”: as to any Person, all Indebtedness described in clauses (1)(a),
(1)(b) (excluding, for the avoidance of doubt, surety bonds, performance bonds
and similar instruments) and (1)(d) of the definition of “Indebtedness” of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.

 



40

 

 

“Funding Default”: as defined in Section 2.17(d).

 

“Future Guarantor”: as defined in Section 8.12(g).

 

“GAAP”: generally accepted accounting principles in the United States of America
that are in effect from time to time; provided, that GAAP shall be construed,
and all computations of amounts and ratios referred to in this Agreement shall
be made, in accordance with the interpretive provisions set forth in Section 1
of this Agreement; provided, further, that (A) if any change in GAAP or in the
application thereof or any change as a result of the adoption or modification of
accounting policies (including the conversion to IFRS as described below or any
change in the methodology of calculating reserves for returns, rebates and other
chargebacks) is implemented or takes effect after the date of delivery of any
financial statements required to be delivered under this Agreement and/or there
is any change in the functional currency reflected in such financial statements
or (B) if UK Holdco or its applicable direct or indirect parent company elects
or is required to report under IFRS, UK Holdco or the Required Lenders may
request by written notice to the Administrative Agent to amend the relevant
affected provisions of this Agreement to eliminate the effect of such change in
accounting principles or change as a result of the adoption or modification of
accounting policies occurring after the Closing Date in GAAP or IFRS, as
applicable, or in the application thereof on the operation of such provision,
regardless of whether any such notice is given before or after such change in
GAAP or IFRS, as applicable, or in the application thereof, and in such case,
(x) the Borrower Representative and the Administrative Agent shall negotiate in
good faith to enter into an amendment of the relevant affected provisions (it
being understood that no amendment or similar fee shall be payable to the
Administrative Agent or any Lender in connection therewith) to preserve the
original intent thereof in light of the applicable change or election, as the
case may be and (y) such provision shall be interpreted on the basis of GAAP or
IFRS, as applicable, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance with this definition. Any consent required from
the Administrative Agent with respect to the foregoing shall not be unreasonably
withheld, conditioned or delayed. At any time after the Closing Date, the
Borrower Representative or its applicable direct or indirect parent company may
elect to apply IFRS accounting principles in lieu of GAAP, or vice versa, and
upon such election, references herein to GAAP shall thereafter be construed to
mean IFRS, or vice versa, as applicable (except as otherwise provided in this
Agreement); provided, that any calculation or determination in this Agreement
that requires the application of GAAP for periods that include fiscal quarters
ended prior to the application of IFRS will remain as previously calculated or
determined in accordance with GAAP and vice versa. For the avoidance of doubt,
solely making an election (without any other action) referred to in this
definition will not (1) be treated as an Incurrence of Indebtedness or (2) have
the effect of rendering impermissible any payment, Investment or other action
made prior to the date of such election pursuant to Section 7.3 or any
Incurrence of Indebtedness prior to the date of such election pursuant to
Section 7.2 if such payment, Investment, Incurrence or other action was
permitted under this Agreement on the date made, incurred or taken, as the case
may be.

 

“German Borrower”: an Additional Revolving Borrower resident for tax purposes in
Germany.

 

“German Collateral”: as defined in Section 10.1(c).

 

“German GmbH & Co. KG Guarantor”: as defined in Section 8.12(d).

 

“German GmbH Guarantor”: as defined in Section 8.12(d).

 

“German Guarantor”: as defined in Section 8.12(d).

 



41

 

 

“German Qualifying Lender”: a Lender which is beneficially entitled to interest
payable to that Lender in respect of any amounts hereunder and is:

 

(a)       resident for tax purposes in Germany;

 

(b)       lending through a Facility Office in Germany to which the relevant
interest payment is effectively attributable for tax purposes; or

 

(c)       a German Treaty Lender.

 

“German Treaty”: as defined in the definition of “German Treaty State”.

 

“German Treaty Lender”: a Lender which (a) is treated as a resident of a German
Treaty State for the purposes of the German Treaty and (b) does not carry on a
business in Germany through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.

 

“German Treaty State”: a jurisdiction having a double taxation agreement with
Germany (a “German Treaty”) which makes provision for full exemption from tax
imposed by Germany on interest.

 

“Global Intercompany Note”: a note in such form as may be reasonably agreed
between the Borrower Representative and the Administrative Agent.

 

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”: any nation, or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank, administrative tribunal or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
exercising such powers or functions, such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Group Member”: the collective reference to Holdings, the Borrowers and UK
Holdco and its Restricted Subsidiaries.

 

“guarantee”: as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness of
another Person.

 

“Guarantee”: as defined in Section 8.2.

 



42

 

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation (including obligations arising by way of parallel debt), including a
reimbursement, counterindemnity or similar obligation, of the guaranteeing
person that guarantees or in effect guarantees, or which is given to induce the
creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any Indebtedness
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower Representative in good faith.

 

“Guaranteed Loan Party”: as defined in Section 8.12(d).

 

“Guaranteed Obligations”: as defined in Section 8.1(b).

 

“Guarantor Joinder Agreement”: an agreement substantially in the form of Exhibit
G or in such other form reasonably approved by the Administrative Agent.

 

“Guarantors”: the collective reference to Holdings, the Borrowers (other than
with respect to a Borrower’s own obligations or obligations with respect to
which it is jointly and severally liable) and the Subsidiary Guarantors (in each
case, except to the extent released in accordance with this Agreement).

 

“Hedging Obligations”: with respect to any Person, the obligations of such
Person under Swap Agreements.

 

“Holding Company”: in relation to a company or corporation, any other company or
corporation in respect of which it is a Subsidiary.

 

“Holdings”: as defined in the preamble hereto.

 

“Honor Date”: as defined in Section 3.5.

 

“IFRS”: International Financial Reporting Standards (formerly International
Accounting Standards) as issued by the International Accounting Standards Board
and its predecessor as in effect from time to time.

 

“Immaterial Subsidiary”: each Subsidiary which, as of the most recently ended
Reference Period, contributed five percent (5%) or less of Consolidated EBITDA
for such period; provided that, if at any time the aggregate amount of EBITDA
attributable to all Subsidiaries that are Immaterial Subsidiaries exceeds ten
percent (10%) of Consolidated EBITDA for any such period, the Borrower
Representative (or, in the event the Borrower Representative has failed to do so
within 30 days, the Administrative Agent) shall designate sufficient
Subsidiaries to eliminate such excess, and such designated Subsidiaries shall no
longer constitute Immaterial Subsidiaries under this Agreement.

 



43

 

 

“Incremental Amendment”: as defined in Section 2.25(c), and including, for the
avoidance of doubt, the Incremental Facility Amendment.

 

“Incremental Amendment Effective Date”: February 28, 2020.

 

“Incremental Arranger”: as defined in Section 2.25(a).

 

“Incremental Equivalent Debt”: as defined in Section 7.2(b)(vi).

 

“Incremental Facility”: any Class of Incremental Term Commitments or Revolving
Commitment Increases and the extensions of credit made thereunder, as the
context may require.

 

“Incremental Facility Amendment”: that certain Incremental Facility Amendment to
the Credit Agreement, dated as of February 28, 2020, among Holdings, the
Borrowers, the Guarantors party thereto, the New Term Lenders and the
Administrative Agent.

 

“Incremental Facility Arrangers”: collectively, the Incremental Facility
Arrangers listed on the cover page hereto.

 

“Incremental Facility Closing Date”: as defined in Section 2.25(c).

 

“Incremental Facility Transactions”: as defined in the Incremental Facility
Amendment.

 

“Incremental Lender”: an Incremental Term Lender or Incremental Revolving
Lender, as the context may require.

 

“Incremental Loan”: any Class of Incremental Term Loans or Incremental Revolving
Loans, as the context may require.

 

“Incremental Revolving Lender”: as defined in Section 2.25(a).

 

“Incremental Revolving Loans”: as defined in Section 2.25(a).

 

“Incremental Term Commitments”: as defined in Section 2.25(a).

 

“Incremental Term Lender”: as defined in Section 2.25(a).

 

“Incremental Term Loan Maturity Date”: the date on which an Incremental Term
Loan matures as set forth in the Incremental Amendment relating to such
Incremental Term Loan.

 

“Incremental Term Loans”: as defined in Section 2.25(a).

 

“Incremental Term Percentage”: as to any Incremental Term Lender at any time,
the percentage which such Lender’s Incremental Term Commitments then constitutes
of the aggregate Incremental Term Commitments then outstanding.

 

“Incremental Yield Differential”: as defined in Section 2.25(a)(vii).

 

“Incur”: with respect to any Indebtedness, issue, assume, guarantee, incur or
otherwise become liable for; provided, however, that any Indebtedness or Capital
Stock of a Person existing at the time such person becomes a Subsidiary (whether
by merger, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary.

 



44

 

 

“Incurrence-Based Amount”: as defined in Section 1.9(b).

 

“Indebtedness”: with respect to any Person:

 

(a)       the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (i) in respect of borrowed money, (ii) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (iii) representing the deferred and unpaid purchase price of any
property, asset or business, except (x) any such balance that constitutes a
trade payable, accrued expense or similar obligation to a trade creditor and (y)
any acquisition earn-out obligations, (iv) in respect of Capitalized Lease
Obligations or (v) representing any Hedging Obligations, other than Hedging
Obligations that are incurred in the normal course of business and not for
speculative purposes, and that do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in interest
rates, commodity prices or foreign currency exchange rates or by reason of fees,
indemnities and compensation payable thereunder, if and to the extent that any
of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP, provided
that Indebtedness of any direct or indirect parent of UK Holdco appearing upon
the balance sheet of UK Holdco solely by reason of push-down accounting under
GAAP shall be excluded;

 

(b)       to the extent not otherwise included, any obligation of such Person to
be liable for, or to pay, as obligor, guarantor or otherwise, the obligations
described in clause (a) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

 

(c)       to the extent not otherwise included, obligations described in clause
(a) of another Person secured by a Lien on any asset owned by such Person
(whether or not such Indebtedness is assumed by such Person); provided, however,
that the amount of such Indebtedness will be the lesser of (i) the Fair Market
Value of such asset at such date of determination, and (ii) the amount of such
Indebtedness of such other Person;

 

provided that (a) Contingent Obligations incurred in the ordinary course of
business, (b) obligations under or in respect of Receivables Financings, (c)
Other Obligations associated with other post-employment benefits and pension
plans, (d) any operating leases as such an instrument would be determined in
accordance with GAAP prior to the issuance of the ASU, (e) in connection with
the purchase by UK Holdco or any Restricted Subsidiary of any business,
post-closing payment adjustments to which the seller may be entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing until 30
days after any such obligation becomes contractually due and payable, (f)
deferred or prepaid revenues, (g) any Capital Stock (other than Disqualified
Stock), (h) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, and (i) premiums payable to, and advance commissions or
claims payments from, insurance companies, shall not constitute Indebtedness.

 

“Indemnitee”: as defined in Section 11.5.

 

“Indemnified Liabilities”: as defined in Section 11.5.

 

“Independent Financial Advisor”: an accounting, appraisal or investment banking
firm or consultant, in each case of nationally recognized standing that is, in
the good faith determination of Holdings or its direct or indirect parent,
qualified to perform the task for which it has been engaged.

 



45

 

 

“Initial Intercreditor Agreement”: the Intercreditor Agreement, dated as of the
Closing Date, among Holdings, UK Holdco, the other Borrowers and the other
Guarantors party thereto, Bank of America, N.A., as Credit Agreement Collateral
Agent (as defined therein) for the Credit Agreement Secured Parties referred to
therein, Wilmington Trust, National Association, as Initial Notes Collateral
Agent (as defined therein) for the Notes Secured Parties referred to therein,
and each additional Authorized Representative (as defined therein) from time to
time party thereto for the Additional First Lien Secured Parties (as defined
therein).

 

“Initial Term Loan”: (1) prior to the Incremental Amendment Effective Date, a
Loan made pursuant to Section 2.1(b) on the Closing Date (such Loans, the
“Closing Date Term Loans”) and (2) from and after the Incremental Amendment
Effective Date, collectively, the Closing Date Term Loans and the New Term
Loans.

 

“Inside Maturity Basket”: Incremental Term Loans, Incremental Equivalent Debt,
Permitted Credit Agreement Refinancing Debt, Refinancing Indebtedness or other
Indebtedness in an aggregate principal amount outstanding not exceeding the
greater of $250,000,000 and 75% of Consolidated EBITDA as of the most recently
ended Reference Period (as selected by the Borrower Representative).

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property Security Agreements”: collectively, the US Intellectual
Property Security Agreements and each other intellectual property security
agreement or intellectual property security agreement supplement executed and
delivered pursuant to Section 6.9, Section 6.11 or Schedule 1.1C (as such
schedule may be amended or supplemented from time to time in accordance with the
Agreed Security Principles), in each case as amended, restated, supplemented,
replaced or otherwise modified from time to time in accordance with its terms.

 

“Intercreditor Agreements”: the Initial Intercreditor Agreement and/or any
Acceptable Intercreditor Agreement entered into after the Closing Date, as the
context may require or permit.

 

“Interest Coverage Ratio”: as of any date of determination for the most recently
ended Reference Period or the Reference Period otherwise specified herein, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Cash
Interest Expense for such period. Unless otherwise specified herein, “Interest
Coverage Ratio” shall be a reference to the Interest Coverage Ratio for the most
recently ended Reference Period.

 

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the last Business Day of each March, June, September and December (commencing on
December 31, 2019) and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Eurocurrency Loan (except in the case of
the repayment or prepayment of all Loans or, as to any Revolving Loan, the
Revolving Termination Date or such earlier date on which the Revolving
Commitments are terminated), the date of any repayment or prepayment made in
respect thereof and (e) as to any Swingline Loan, the last Business Day of each
March, June, September and December (commencing on December 31, 2019), and the
Revolving Termination Date.

 



46

 

 

“Interest Period”: as to any Eurocurrency Loan, the period commencing on the
borrowing, continuation or conversion date, as the case may be, with respect to
such Eurocurrency Loan and ending (i) one, two, three or six (in each case,
subject to availability) months thereafter or (ii) if approved by all Lenders
under the relevant Facility, twelve months thereafter, one week thereafter or
such other period as all relevant Lenders shall agree, in each case as selected
by the Borrower Representative in its irrevocable notice of borrowing,
continuation or conversion, substantially in the form of Exhibit H, or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower Representative; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)               if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

 

(ii)              the Borrower Representative may not select an Interest Period
under any Revolving Facility that would extend beyond the Revolving Termination
Date and the Borrowers (with respect to the Term Loans other than the
Incremental Term Loans) and the Borrowers (with respect to the Incremental Term
Loans) may not select an Interest Period under the Term Facility beyond the date
final payment is due on the Term Loans;

 

(iii)             any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iv)             if the Borrower Representative shall fail to specify the
Interest Period in any notice of borrowing of, conversion to, or continuation
of, Eurocurrency Loans, the Borrower Representative shall be deemed to have
selected an Interest Period of one month; and

 

(v)             the Borrower Representative shall be permitted to select an
Interest Period of one week on no more than ten (10) instances per annum.

 

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities”:

 

(1)                securities issued or directly and fully guaranteed or insured
by the government or any agency or instrumentality thereof (other than Cash
Equivalents) of the U.S., Canada, any country that is a member of the European
Union, the United Kingdom, Japan or Switzerland;

 

(2)                securities that have an Investment Grade Rating;

 

(3)                investments in any fund that invests at least 95% of its
assets in investments of the type described in clauses (1) and (2) which fund
may also hold immaterial amounts of cash pending investment and/or distribution;
and

 

(4)                corresponding instruments in countries other than the United
States customarily utilized for high quality investments.

 



47

 

 

“Investments”: with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances or extensions of credit to customers and vendors and
commission, travel and similar advances to officers, directors, employees and
consultants made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person. For purposes of the definition of
“Unrestricted Subsidiary” and Section 7.3:

 

(1)                “Investments” shall include the portion (proportionate to UK
Holdco’s direct or indirect equity interest in such Subsidiary) of the Fair
Market Value of the net assets of a Subsidiary of UK Holdco at the time that
such Subsidiary is designated an Unrestricted Subsidiary; provided, however,
that upon a redesignation of such Subsidiary as a Restricted Subsidiary, UK
Holdco shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary equal to an amount (if positive) equal to:

 

(a)            UK Holdco’s direct or indirect “Investment” in such Subsidiary at
the time of such redesignation less

 

(b)            the portion (proportionate to UK Holdco’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation;

 

(2)                any property transferred to or from an Unrestricted
Subsidiary shall be valued at its Fair Market Value at the time of such
transfer, in each case as determined in good faith by the Borrower
Representative; and

 

(3)                the amount of any Investment shall be the original cost of
such Investment, plus the cost of any addition thereto that otherwise
constitutes an Investment, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect thereto, but giving
effect to any repayments of principal in the case of any Investment in the form
of a loan and any return of capital or return on Investment in the case of any
equity Investment (whether as a distribution, dividend, redemption or sale).

 

For the avoidance of doubt, a guarantee by UK Holdco or a Restricted Subsidiary
of the obligations of another Person (the “primary obligor”) shall not be deemed
to be an Investment by UK Holdco or such Restricted Subsidiary in the primary
obligor to the extent that such obligations of the primary obligor are in favor
of UK Holdco or any Restricted Subsidiary, and in no event shall (x) a guarantee
of an operating lease or other business contract of UK Holdco or any Restricted
Subsidiary or (y) intercompany indebtedness among UK Holdco and the Restricted
Subsidiaries made in the ordinary course of business and having a term not
exceeding 364 days be deemed an Investment.

 

“IRS”: as defined in Section 11.6(c)(i).

 

“Issuer Documents”: with respect to any Letter of Credit, the application form,
and any other document, agreement and instrument entered into by any Issuing
Lender and a Borrower (or any Subsidiary) or in favor of such Issuing Lender and
relating to such Letter of Credit.

 

“Issuing Lender”: (i) each Revolving Lender as of the Closing Date or in each
case any of their respective affiliates, each in its capacity as issuer of any
Letter of Credit and (ii) such other Revolving Lenders or Affiliates of
Revolving Lenders that are reasonably acceptable to the Administrative Agent and
the Borrower Representative that agrees pursuant to an agreement with and in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower Representative, to be bound by the terms hereof applicable to such
Issuing Lender.

 



48

 

 

“ITA 2007” means the United Kingdom Income Tax Act 2007.

 

“Joint Bookrunners”: collectively, the Joint Bookrunners listed on the cover
page hereof.

 

“Joint Lead Arrangers”: collectively, the Joint Lead Arrangers listed on the
cover page hereof.

 

“Junior Indebtedness”: third party Subordinated Indebtedness for borrowed money
of UK Holdco or any of its Restricted Subsidiaries that is a Loan Party in an
aggregate outstanding principal amount exceeding the greater of $125,000,000 and
39% of Consolidated EBITDA as of the most recently ended Reference Period.

 

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loans,
Other Term Loan, any Other Term Commitment, any Other Revolving Loan or any
Other Revolving Commitment.

 

“Laws”: collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LCT Election”: as defined in Section 1.4.

 

“LCT Test Date”: as defined in Section 1.4.

 

“L/C Advance”: with respect to each L/C Participant, such L/C Participant’s
funding of its participation in any Letter of Credit in accordance with Section
3.4(a).

 

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
Refinanced as a Revolving Borrowing.

 

“L/C Commitment”: $40,000,000.

 

“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 3.9 and, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 



49

 

 

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than each Issuing Lender.

 

“L/C Sublimit”: with respect to any Issuing Lender, (i) the amount set forth
opposite the name of such Issuing Lender on Schedule 1.1A-2 or (ii) such other
amount specified in the agreement by which such Issuing Lender becomes an
Issuing Lender hereunder.

 

“Legal Reservations”:

 

(1)      the principle that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(2)       the time barring of claims under any applicable law (including the
Limitation Acts) of any Relevant Jurisdiction, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
stamp duty may be void and defenses of set-off or counterclaim;

 

(3)       the principle that in certain circumstances Liens granted by way of
fixed charge may be re-characterized as a floating charge or that Liens
purported to be constituted as an assignment may be re-characterized as a
charge;

 

(4)       the principle that additional interest imposed pursuant to any
relevant agreement may be held to be unenforceable on the grounds that it is a
penalty and therefore void;

 

(5)       the principle that a court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant;

 

(6)       the principle that the creation or purported creation of a Lien over
any contract or agreement which is subject to a prohibition on transfer,
assignment or charging may be void, ineffective or invalid and may give rise to
a breach of the contract or agreement over which a Lien has purportedly been
created;

 

(7)       similar principles, rights and defenses under the laws of any Relevant
Jurisdiction; and

 

(8)       any other matters which are set out as qualifications or reservations
as to matters of law of general application in the legal opinions delivered
pursuant to this Agreement.

 

“Lenders”: as defined in the preamble hereto; provided that, unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lenders.

 

“Letter of Credit Expiration Date”: the day that is three Business Days prior to
the scheduled Revolving Termination Date (or, if such day is not a Business Day,
the immediately preceding Business Day).

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“LIBOR”: as set forth in Eurocurrency Rate.

 

“LIBOR Quoted Currency”: each of the following currencies: Dollars, Euro,
Sterling, Yen, and Swiss Franc, in each case as long as there is a published
LIBOR rate with respect thereto.

 



50

 

 

“LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent in consultation with the Borrower Representative from time
to time).

 

“LIBOR Successor Rate”: as specified in Section 2.16(b).

 

“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent (in consultation with
the Borrower Representative), to reflect the adoption and implementation of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent (in consultation with the Borrower
Representative) determine is reasonably necessary in connection with the
administration of this Agreement).

 

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984, in each case of England and the Prescription and Limitation
(Scotland) Act 1973 of Scotland.

 

“Limited Condition Transaction”: any transaction, any acquisition or other
Investment permitted hereunder (including by way of merger, amalgamation or
consolidation), any assumption or incurrence of Indebtedness or issuance of
Preferred Stock or Disqualified Stock, any Asset Sale or any Restricted Payment,
by UK Holdco or one or more of the Restricted Subsidiaries.

 

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, any Intercreditor Agreement, the Notes, the
Security Documents, any Refinancing Amendment, any Incremental Amendment,
(including the Incremental Facility Amendment), any Loan Modification Agreement,
any Borrower Joinder and any other document designated as a “Loan Document” by
the Administrative Agent and the Borrower Representative from time to time.

 

“Loan Modification Agent”: as defined in Section 2.28(a).

 

“Loan Modification Agreement”: as defined in Section 2.28(b).

 

“Loan Modification Offer”: as defined in Section 2.28(a).

 

“Loan Note Instrument (Notes)”: the Loan Note Instrument constituting
$700,000,000 Principal Amount Floating Rate Unsecured Loan Notes Due 2026 dated
as of the Closing Date, issued by UK Holdco, as amended, novated, supplemented,
restated, extended, amended and restated or otherwise modified from time to
time.

 



51

 

 

“Loan Note Instrument (Term Loans)”: the Loan Note Instrument constituting up to
$900,000,000 Principal Amount Floating Rate Unsecured Loan Notes Due 2026 (with
an initial issuance on the Closing Date in a principal amount of $493,000,000)
dated as of the Closing Date, issued by UK Holdco, as amended, novated,
supplemented, restated, extended, amended and restated or otherwise modified
from time to time.

 

“Loan Note Instruments”: the collective reference to the Loan Note Instrument
(Notes) and the Loan Note Instrument (Term Loans).

 

“Loan Parties”: the collective reference to the Borrowers and the Guarantors.

 

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank market.

 

“Lux Borrower”: as defined in the recitals hereto.

 

“Luxembourg Borrower”: any Borrower whose registered office/place of central
administration is in Luxembourg and whose centre of main interests (as that term
is used in Article 3(1) of Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings (recast)) is in
Luxembourg.

 

“Luxembourg Exempt Lender”: in relation to a Luxembourg Borrower, a Lender which
is (otherwise than by reason of being a Luxembourg Treaty Lender) able to
receive interest from that Borrower without a deduction or withholding for, or
on account of, Tax imposed by Luxembourg.

 

“Luxembourg Guarantor”: any Guarantor whose registered office/place of central
administration is in Luxembourg and whose centre of main interests (as that term
is used in Article 3(1) of Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings (recast)) is in
Luxembourg.

 

“Luxembourg Loan Party”: any Loan Party whose registered office/place of central
administration is in Luxembourg and whose centre of main interests (as that term
is used in Article 3(1) of Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceedings (recast)) is in
Luxembourg.

 

“Luxembourg Qualifying Lender”: in respect of amounts payable by any Luxembourg
Borrower, a Lender which is beneficially entitled to interest payable to that
Lender in respect of a Loan or Letter of Credit and is (i) lending through (A)
an entity tax resident in Luxembourg, or (B) a permanent establishment in
Luxembourg to which the relevant interest payment is effectively attributable
for tax purposes, (ii) a Luxembourg Exempt Lender or (iii) a Luxembourg Treaty
Lender.

 

“Luxembourg Treaty”: as defined in the definition of “Luxembourg Treaty State”.

 

“Luxembourg Treaty Lender”: a Lender which (i) is treated as a resident of a
Luxembourg Treaty State for the purposes of the Luxembourg Treaty, (ii) does not
carry on a business in Luxembourg through a permanent establishment with which
that Lender's participation in the Loan or Letter of Credit is effectively
connected and (iii) fulfils any other conditions which must be fulfilled under
the relevant Luxembourg Treaty and the laws of Luxembourg to obtain exemption
from taxation imposed by Luxembourg on interest.

 



52

 

 

“Luxembourg Treaty State”: a jurisdiction having a double taxation agreement
with Luxembourg which makes provision for full exemption from tax imposed by
Luxembourg on interest (a “Luxembourg Treaty”).

 

“Majority Facility Lenders”: (a) with respect to any Revolving Facility, the
Majority Revolving Lenders with respect to such Revolving Facility and (b) with
respect to any Term Facility, the Majority Term Lenders with respect to such
Term Facility.

 

“Majority Revolving Lenders”: at any time with respect to any Revolving
Facility, (i) prior to the termination of all Revolving Commitments with respect
to such Revolving Facility, non-Defaulting Lenders holding more than 50% of the
Total Revolving Commitments and (ii) after the termination of all the Revolving
Commitments with respect to such Revolving Facility, non-Defaulting Lenders
holding more than 50% of the Total Revolving Extensions of Credit with respect
to such Revolving Facility.

 

“Majority Term Lenders”: at any time with respect to any Term Facility, Term
Lenders that are non-Defaulting Lenders having Term Loans and unused and
outstanding Term Commitments with respect to such Term Facility representing
more than 50% of the sum of all Term Loans outstanding and unused and
outstanding Term Commitments with respect to such Term Facility at such time.

 

“Management Agreement”: one or more management services or consulting services
agreements, entered into prior to the Closing Date between UK Holdco or any
direct or indirect parent company or any Restricted Subsidiary and the Sponsors
and any other beneficial owner in the equity in the Borrower Representative or
any direct or indirect parent company of the Borrower Representative.

 

“Management Determination”: as defined in Section 8.12(d).

 

“Management Investor”: any Person who is a director, officer or otherwise a
member of management of UK Holdco, any of its Restricted Subsidiaries or any of
UK Holdco’s direct or indirect parent companies on the Closing Date.

 

“Margin Stock”: as set forth in Regulation U of the Board of Governors of the
United States Federal Reserve System, or any successor thereto.

 

“Market Capitalization”: on any date of determination, an amount equal to (a)
the total number of then issued and outstanding shares of common Capital Stock
of Holdings or its applicable direct or indirect parent entity multiplied by (b)
the arithmetic mean of the closing prices per share of such common shares of
Capital Stock on the principal securities exchange on which such common Capital
Stock are traded for the 30 consecutive trading days immediately preceding such
date.

 

“Market Intercreditor Agreement”: as defined in the definition of “Acceptable
Intercreditor Agreement.”

 

“Master Agreement”: as defined in the definition of “Qualified Counterparty.”

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations, financial condition or operating results of UK
Holdco and the Restricted Subsidiaries taken as a whole, (b) the ability of the
Loan Parties (taken as a whole) to perform their payment obligations under the
Loan Documents or (c) the material rights, remedies and benefits available to,
or conferred upon, the Administrative Agent, any Lender or any Secured Party
hereunder or under any other Loan Document (taken as a whole).

 



53

 

 

“Material Restricted Subsidiary”: at any date, a Restricted Subsidiary which is
a Material Subsidiary.

 

“Material Subsidiary”: at any date, a Subsidiary which is not an Immaterial
Subsidiary.

 

“Materials of Environmental Concern”: any chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, lead or lead-based paints or
materials, radon, toxic molds or fungus, and urea-formaldehyde insulation, in
each case, that are regulated pursuant to Environmental Law.

 

“Maximum Amount”: as defined in Section 11.20(a).

 

“MFN Provision”: as defined in Section 2.25(a)(iv).

 

“Minimum Extension Condition”: as defined in Section 2.28(c).

 

“Moody’s”: Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Assets”: as defined in Section 8.12(d).

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale, any Recovery Event
or any other sale of assets, the proceeds thereof actually received in the form
of cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, and other bona fide fees, costs and expenses actually incurred in
connection therewith, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale, Recovery Event or other sale of assets (other
than any Lien pursuant to a Security Document), (iii) Taxes paid and the
Borrower Representative’s reasonable and good faith estimate of income,
franchise, sales, and other applicable Taxes required to be paid by any Group
Member in connection with such Asset Sale, Recovery Event or other sale of
assets, (iv) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to the seller’s indemnities and representations and
warranties to the purchaser in respect of such Asset Sale, Recovery Event or
other sale of assets owing by any Group Member in connection therewith and which
are reasonably expected to be required to be paid; provided that to the extent
such indemnification payments are not made and are no longer reserved for, such
reserve amount shall constitute Net Cash Proceeds, (v) cash escrows to any Group
Member from the sale price for such Asset Sale, Recovery Event or other sale of
assets; provided that any cash released from such escrow shall constitute Net
Cash Proceeds upon such release, (vi) in the case of a Recovery Event, costs of
preparing assets for transfer upon a taking or condemnation, (vii) other
customary fees and expenses actually incurred in connection therewith and net of
Taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account the reduction in Tax liability resulting from any available
operating losses and net operating loss carryovers, Tax credits, and Tax credit
carry forwards, and similar Tax attributes or deductions and any Tax sharing
arrangements) and (viii) in the case of any Asset Sale, Recovery Event or any
other sale of assets by a non-Wholly Owned Subsidiary, the pro rata portion of
the Net Cash Proceeds thereof (calculated without regard to this clause (viii))
attributable to any minority interest and not available for distribution to or
for the account of UK Holdco or a Wholly-Owned Restricted Subsidiary as a result
thereof, and (b) in connection with any issuance or sale of Capital Stock or any
incurrence or issuance of Indebtedness, the cash proceeds received from any such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other bona fide
fees and expenses actually incurred in connection therewith.

 



54

 

 

“Net Income”: with respect to any Person, the net income (loss) attributable to
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

 

“Net Short Lender” has the meaning set forth in Section 11.1(b)(xi).

 

“Netted Amounts”: as defined in the definition of “Consolidated Total
Indebtedness.”

 

“New Term Commitment”: as to any New Term Lender, (i) the obligation of such New
Term Lender, if any, to make a New Term Loan to the Term Borrowers in a
principal amount not to exceed the amount set forth under the heading “New Term
Commitment” opposite such New Term Lender’s name on Schedule 1 to the
Incremental Facility Amendment. The original aggregate principal amount of the
New Term Commitments is $360,000,000 on the Incremental Amendment Effective
Date.

 

“New Term Lenders”: as defined in the Incremental Facility Amendment and its
permitted successors and assigns.

 

“New Term Loans”: the Term Loans made by the New Term Lenders to the Term
Borrowers pursuant to Section 2.1(ii).

 

“New Term Loan Facility”: the Facility under which the New Term Loans are made
available on the Incremental Amendment Effective Date pursuant to the
Incremental Facility Amendment.

 

“Non-Debt Fund Affiliate”: any Affiliate of Holdings other than (i) Holdings,
the Borrowers or any Subsidiary of Holdings or the Borrowers, (ii) any Debt Fund
Affiliate and (iii) any natural person (or a holding company, investment vehicle
or trust for, or owned and operated by or for the primary benefit of, one or
more natural persons).

 

“Non-Excluded Taxes”: as defined in Section 2.19(a).

 

“Non-Guarantor Subsidiary”: any Subsidiary that is not a Subsidiary Guarantor.

 

“Non-LIBOR Quoted Currency” means any currency other than LIBOR Quoted Currency.

 

“Non-U.S. Lender”: as defined in Section 2.19(j).

 

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

 

“Notice of Intent to Cure”: an Officer’s Certificate signed on behalf of the
Borrower Representative delivered to the Administrative Agent, with respect to
each period of four consecutive fiscal quarters for which a Cure Right will be
exercised, on or before the date the financial statements required under Section
6.1(a) or (b) were required to have been delivered, which Officer’s Certificate
shall contain a computation of the applicable Event of Default and notice of
intent to cure such Event of Default through the issuance of Permitted Cure
Securities as contemplated under Section 9.4.

 



55

 

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans or the maturity of Cash Management
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Borrower or any Guarantor, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) the
Loans, and all other obligations and liabilities (including obligations arising
by way of parallel debt) of any Borrower or any other Loan Party (including with
respect to guarantees) to the Administrative Agent, any Lender or any other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, or any other Loan Document or any
other document made, delivered or given in connection herewith or therewith or
any Specified Swap Agreement (other than, in the case of any Excluded ECP
Guarantor, any Excluded Swap Obligations arising thereunder) or any Specified
Cash Management Agreement, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by any Borrower or any Guarantor pursuant to
any Loan Document), guarantee obligations or otherwise.

 

“OFAC”: the U.S. Department of the Treasury’s Office of Foreign Assets Control.

 

“Offer Price”: as defined in the definition of “Dutch Auction.”

 

“Officer’s Certificate”: a certificate signed on behalf of the Borrower
Representative or any other Group Member by any Responsible Officer thereof.

 

“OID”: with respect to any Term Loan or Revolving Facility (or repricing
thereof), or any Incremental Term Loan or Revolving Commitment Increase, as the
case may be, the amount of any original issue discount or upfront fees (which
shall be deemed to constitute a like amount of original issue discount), but
excluding any arrangement, structuring, commitment or other fees payable in
connection therewith that are not shared with all Lenders in the primary
syndication thereof, which excluded fees shall not be included and equated to
the interest rate.

 

“Organizational Document”: (i) relative to each Person that is a corporation or
company, its charter and its by-laws or memorandum and articles of association
(or similar documents), (ii) relative to each Person that is a limited liability
company, its certificate of formation and its operating agreement (or similar
documents), (iii) relative to each Person that is a limited partnership, its
certificate of formation or registration and its limited partnership agreement
(or similar documents), (iv) relative to each Person that is a general
partnership, its partnership agreement (or similar document), (v) relative to
each Person that is an exempted limited partnership, its exempted limited
partnership agreement, (vi) relative to each Person that is an exempted company,
its memorandum and articles of association and (vii) relative to any Person that
is any other type of entity, such documents as shall be comparable to the
foregoing.

 

“Other Applicable Indebtedness”: as defined in Section 2.11(i).

 

“Other Guarantor”: as defined in Section 8.12(f).

 

“Other Obligations”: any principal, interest, premium, penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any Indebtedness.

 

“Other Revolving Commitments”: one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments hereunder that result
from a Refinancing Amendment.

 

“Other Revolving Loans”: the Revolving Loans made pursuant to any Other
Revolving Commitment.

 



56

 

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (including any
penalties, interest and additional amounts with respect thereto) arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Other Term Commitments”: one or more Classes of term loan commitments hereunder
that result from a Refinancing Amendment.

 

“Other Term Loans”: one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

“Outstanding Amount”: (a) with respect to the Term Loans, Revolving Loans and
Swingline Loans on any date, the Dollar Amount of the aggregate outstanding
principal amount thereof on such date after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Borrowing) and Swingline Loans, as the case may be,
occurring on such date and (b) with respect to any L/C Obligations on any date,
the Dollar Amount of the aggregate outstanding amount thereof on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Borrowing) or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Lender, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America, N.A. in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

 

“Parent Holding Company”: any direct or indirect parent entity of Holdings which
holds directly or indirectly 100% of the Equity Interest of Holdings and which
does not hold Equity Interests in any other Person (except for any other Parent
Holding Company).

 

“Participant”: as defined in Section 11.6(c).

 

“Participant Register”: as defined in Section 11.6(c).

 

“Participating Member State”: any member state of the European Union that has
the euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

 

“Patriot Act”: USA PATRIOT Improvement and Reauthorization Act, Pub. L. 109-177
(signed into law March 9, 2009), as amended.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 



57

 

 

 

“Perfection Requirements”: the making or procuring of appropriate registrations,
filings, endorsements, stampings and intimation and/or the taking of control,
possession or of other actions in accordance with local laws and/or
notifications of the Security Documents and/or the Liens created thereunder.

 

“Permitted Acquisition”: as defined in clause (23) of the definition of
“Permitted Investments.”

 

“Permitted Amendment”: an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.28, providing for an extension of the maturity date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) a change to the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) a change to the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders and/or (c) any
other changes permitted by the terms of Section 2.28.

 

“Permitted Asset Swap”: the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between UK Holdco or any of the Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 7.5.

 

“Permitted Auction Purchaser”: any Borrower or Holdings.

 

“Permitted Clean-Up Investment”: any Investment referred to in clauses (3), (9),
(21) and (23) of the definition of “Permitted Investments.”

 

“Permitted Credit Agreement Refinancing Debt”: (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
Refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments hereunder (including any successive Permitted
Credit Agreement Refinancing Debt) (any such extended, renewed, replaced or
Refinanced Term Loans, Revolving Loans or Revolving Commitments, “Refinanced
Credit Agreement Debt”); provided that (i) such extending, renewing or
refinancing Indebtedness (including, if such Indebtedness includes or relates to
any Other Revolving Commitments, the unused portion of such Other Revolving
Commitments) is in an original aggregate principal amount (or accreted value, if
applicable) not greater than the aggregate principal amount (or accreted value,
if applicable) of the Refinanced Credit Agreement Debt (and, in the case of
Refinanced Credit Agreement Debt consisting, in whole or in part, of unused
Revolving Commitments or Other Revolving Commitments, the amount thereof) plus
an amount equal to unpaid and accrued interest and premium thereon plus other
reasonable and customary fees and expenses (including upfront fees and original
issue discount), (ii) in the case of Other Revolving Commitments and Other
Revolving Loans, there shall be no required repayment thereof (other than in
connection with a voluntary reduction of commitments or availability thereunder)
prior to the maturity thereof, and (iii) such Refinanced Credit Agreement Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Permitted Credit Agreement Refinancing Debt is issued, incurred or
obtained; provided that to the extent that such Refinanced Credit Agreement Debt
consists, in whole or in part, of Revolving Commitments or Other Revolving
Commitments (or Revolving Loans or Other Revolving Loans incurred pursuant to
any Revolving Commitments or Other Credit Revolving Commitments), such Revolving
Commitments or Other Revolving Commitments, as applicable, shall be terminated,
and all accrued fees in connection therewith shall be paid, on the date such
Permitted Credit Agreement Refinancing Debt is issued, incurred or obtained.

 



58

 

 

“Permitted Cure Securities”: any Qualified Equity Interest in Holdings.

 

“Permitted First Priority Refinancing Debt”: any secured Indebtedness incurred
by any Borrower or Subsidiary Guarantor in the form of one or more series of
senior secured notes or senior secured term loans (each, a “First Priority
Refinancing Term Facility”) or one or more senior secured revolving credit
facilities (each, a “First Priority Refinancing Revolving Facility”); provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations, (ii) such
Indebtedness constitutes Permitted Credit Agreement Refinancing Debt in respect
of Term Loans (including portions of Classes of Term Loans, Other Term Loans or
Incremental Term Loans) or outstanding Revolving Loans and (iii) such
Indebtedness complies with the Permitted Refinancing Requirements; provided that
an Officer’s Certificate signed on behalf of the Borrower Representative
delivered to the Administrative Agent at least five (5) Business Days (or such
shorter period acceptable to the Administrative Agent) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower Representative has
determined in good faith that such terms and conditions satisfy the requirement
of this definition shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
Representative within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)). Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Holders”: (i) the Sponsors, (ii) the Management Investors, (iii) any
Person that has no material assets other than the Capital Stock of UK Holdco
and, directly or indirectly, holds or acquires 100% of the total voting power of
the Voting Stock of Holdings or any direct or indirect Parent Holding Company,
and of which no other Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than
any Permitted Holder specified in clause (i) above, holds more than 50% of the
total voting power of the Voting Stock thereof, (iv) any other beneficial owner
in the equity in Holdings or any direct or indirect Parent Holding Company as of
the Closing Date and (v) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) the members of
which include any Permitted Holder specified in clauses (i), (iii) or (iv) above
and that, directly or indirectly, hold or acquire beneficial ownership of the
Voting Stock of Holdings or any direct or indirect Parent Holding Company or of
a Permitted Holder specified in clause (iii) above (a “Permitted Holder Group”),
so long as no Person or other “group” (other than a Permitted Holder or group of
Permitted Holders specified in clauses (i), (iii) and (iv) above) beneficially
owns more than 50% on a fully diluted basis of the Voting Stock held by the
Permitted Holder Group.

 

“Permitted Investments”:

 

(1)             any Investment in UK Holdco or any Restricted Subsidiary;

 

(2)             any Investment in Cash Equivalents or Investment Grade
Securities;

 

(3)            (x) any Investment by UK Holdco or any Restricted Subsidiary in a
Person if as a result of such Investment (a) such Person becomes a Restricted
Subsidiary, or (b) such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys all or substantially all of its assets to, or is liquidated into, UK
Holdco or a Restricted Subsidiary and (y) any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, consolidation or transfer;

 



59

 

 

(4)            any Investment in securities or other assets, including earnouts
or similar obligations, not constituting Cash Equivalents or Investment Grade
Securities and received in connection with an Asset Sale made pursuant to
Section 7.5 or any other disposition of assets not constituting an Asset Sale;

 

(5)             any Investment (x) existing on the Closing Date (in the case of
any individual Investment in excess of $5,000,000, to be set forth on Schedule
1.1D), (y) made pursuant to binding commitments in effect on the Closing Date
(in the case of any individual Investment in excess of $5,000,000, to be set
forth on Schedule 1.1D) and (z) that replaces, Refinances, refunds, renews or
extends any Investment described under either of the immediately preceding
clauses (x) or (y), provided that any such Investment is in an amount that does
not exceed the amount replaced, Refinanced, refunded, renewed or extended except
to the extent required by the terms of such Investment on the Closing Date;

 

(6)             loans and advances to, and guarantees of Indebtedness of,
employees of UK Holdco (or any of its direct or indirect parent companies) or a
Restricted Subsidiary not in excess of the greater of $20,000,000 and 7% of
Consolidated EBITDA as of the most recently ended Reference Period outstanding
at any one time, in the aggregate;

 

(7)             any Investment acquired by UK Holdco or any of the Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by UK Holdco or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of UK Holdco
of such other Investment or accounts receivable, (b) in good faith settlement of
delinquent obligations of, and other disputes with, Persons who are not
Affiliates or (c) as a result of a foreclosure by UK Holdco or any of the
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

 

(8)            Hedging Obligations permitted under Section 7.2(b)(xii);

 

(9)            additional Investments by UK Holdco or any of the Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (9) that are at the time
outstanding, not to exceed the greater of $250,000,000 and 77% of Consolidated
EBITDA as of the most recently ended Reference Period; provided, however, for
the avoidance of doubt, that if any Investment pursuant to this clause (9) is
made in any Person that is not a Restricted Subsidiary at the date of the making
of such Investment and such Person becomes a Restricted Subsidiary after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (1) above and shall cease to have been made pursuant to this clause (9)
for so long as such Person continues to be a Restricted Subsidiary;

 

(10)          loans and advances to (or guarantees of Indebtedness of) future,
present or former officers, directors, employees and consultants for business
related travel expenses (including entertainment expense), moving and relocation
expenses, Tax advances, payroll advances and other similar expenses, in each
case Incurred in the ordinary course of business or consistent with past
practice or to fund such Person’s purchase or other acquisition for value of
Equity Interests of UK Holdco or any direct or indirect parent company thereof
under compensation plans approved by the Board of Directors of UK Holdco (or any
direct or indirect parent company thereof) in good faith;

 

(11)           Investments the payment for which consists of Equity Interests of
Holdings (other than Disqualified Stock) or any direct or indirect parent of
Holdings, as applicable; provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under Section 7.3(a)(3);

 



60

 

 

(12)          any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 6.18 (except
transactions described in clauses (b)(ii), (b)(v), (b)(ix)(B), (b)(xxiii) and
(b)(xxiv) therein);

 

(13)          Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

 

(14)          guarantees issued in accordance with Section 7.2 and Section 6.9;

 

(15)         Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment (including without limitation prepayments to
suppliers in the ordinary course of business) or purchases of contract rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business;

 

(16)          any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

 

(17)          Investments resulting from the receipt of non-cash consideration
in an Asset Sale received in compliance with Section 7.5 or any disposition of
assets not constituting an Asset Sale;

 

(18)          (x) Investments in joint ventures of UK Holdco or any of its
Restricted Subsidiaries existing on the Closing Date, (y) additional Investments
in joint ventures in an aggregate amount not to exceed the greater of
$150,000,000  and 47% of Consolidated EBITDA as of the most recently ended
Reference Period at any one time outstanding and (z) additional Investments in
Similar Businesses in an aggregate amount not to exceed the greater of
$150,000,000 and 47% of Consolidated EBITDA as of the most recently ended
Reference Period at any one time outstanding; provided, however, that, for the
avoidance of doubt, if any Investment pursuant to this clause (18) is made in
any Person that is not a Restricted Subsidiary at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(1) above and shall cease to have been made pursuant to this clause (18) for so
long as such Person continues to be a Restricted Subsidiary;

 

(19)         Investments of a Restricted Subsidiary acquired after the Closing
Date or of an entity merged into or consolidated with a Restricted Subsidiary in
a transaction that is not prohibited by Section 7.8 after the Closing Date to
the extent that such Investments were not made in contemplation of such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(20)         advances, loans, rebates and extensions of credit (including the
creation of receivables) to suppliers, customers and vendors, and performance
guarantees, in each case in the ordinary course of business;

 

(21)          the acquisition of assets or Capital Stock solely in exchange for
the issuance of common equity securities of Holdings or a Restricted Subsidiary
(or any direct or indirect parent of Holdings);

 



61

 

 

(22)           Investments by Lux Company Borrower in UK Holdco evidenced by
each Loan Note Instrument; and

 

(23)          acquisitions by UK Holdco or any Restricted Subsidiary of the
majority of the Capital Stock of Persons or of assets constituting a division or
business unit of, or all or substantially all of the assets of, a Person (each a
“Permitted Acquisition”); provided that (i) no Specified Event of Default has
occurred or is continuing at the applicable time of determination, (ii) UK
Holdco and its Restricted Subsidiaries will be in compliance with Section
6.19(a) after giving effect to such Permitted Acquisition, (iii) any Person
acquired shall become, and any Person acquiring assets shall be, a Restricted
Subsidiary (unless designated as an Unrestricted Subsidiary) and (iv) UK Holdco
or such Restricted Subsidiary, as applicable, shall take, and shall cause such
Person to take, all actions required under Section 6.9 in connection therewith.

 

“Permitted Liens”: with respect to any Group Member:

 

(1)            pledges or deposits by such Person in connection with workmen’s
compensation, employment or unemployment insurance and other types of social
security legislation, employee source deductions, goods and services Taxes,
sales Taxes, municipal Taxes, corporate Taxes and pension fund obligations or
good faith deposits, prepayments or cash pledges to secure bids, tenders,
contracts (other than for the payment of Indebtedness) or leases, subleases,
licenses, sublicenses or similar agreements to which such Person is a party,
performance and return of money bonds and other similar obligations incurred in
the ordinary course of business, or deposits to secure public or statutory
obligations of such Person or deposits of cash or government bonds to secure
surety, stay, customs or appeal bonds or statutory bonds to which such Person is
a party, or deposits as security for contested Taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

 

(2)            Liens imposed by law, such as landlords’, carriers’,
warehousemen’s, materialmen’s, repairmen’s, construction contractors’ and
mechanics’ and other like Liens, in each case for sums not overdue for a period
of more than 30 days (other than with respect to Subsidiaries formed in Germany)
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are being maintained in
accordance with GAAP (or, in the case of any Foreign Subsidiary, the accounting
principles applicable in the relevant jurisdiction);

 

(3)            Liens for Taxes, assessments or other governmental charges (i)
not overdue for more than 60 days or (ii) which are being contested in good
faith by appropriate proceedings if (a) adequate reserves with respect thereto
are being maintained on the books of such Person in accordance with GAAP (or, in
the case of any Foreign Subsidiary, the accounting principles applicable in the
relevant jurisdiction) or (b) they are immaterial to UK Holdco and its
Restricted Subsidiaries taken as a whole;

 

(4)             Liens in favor of issuers of performance, surety, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to other
regulatory requirements, or letters of credit or bankers’ acceptances issued,
and completion guarantees provided for, in each case pursuant to the request of
and for the account of such Person in the ordinary course of its business;

 

(5)            survey exceptions, encumbrances, leases, subleases,
encroachments, protrusions, easements or reservations of, or rights of others
for, sublicenses, licenses, rights-of-way, servitudes, sewers, electric lines,
drains, telegraph and telephone and cable television lines, and other similar
purposes, or zoning, building codes or other restrictions (including, without
limitation, defects or irregularities in title and similar encumbrances) as to
the use of real properties or Liens incidental to the conduct of the business of
such Person or to the ownership of its properties which were not Incurred in
connection with Indebtedness and which, in each case, do not in the aggregate
materially impair their use in the operation of the business of such Person
taken as a whole;

 



62

 

 

(6)            Liens incurred to secure Other Obligations in respect of
Indebtedness or other obligations permitted to be Incurred pursuant to Section
7.2(b)(i), (b)(ii), (b)(iv), (b)(vi) (to the extent contemplated to be secured
by the terms thereof), (b)(vii), (b)(xv), (b)(xvi) or (b)(xxii) (to the extent
contemplated to be secured by the terms thereof); provided that, (A) in the case
of Section 7.2(b)(vii), such Lien extends only to the assets and/or Capital
Stock, the acquisition, purchase, lease, construction, design, installation,
repair, replacement or improvement of which is financed thereby and any income
or profits thereof; provided that individual financings provided by a lender may
be cross collateralized to other financings provided by such lender or its
Affiliates, (B) in the case of Section 7.2(b)(vi) such Indebtedness complies
with the Applicable Requirements, (C) in the case of Section 7.2(b)(xv), such
guarantee may only be subject to Liens to the extent the underlying Indebtedness
may be subject to any Liens and (D) in the case of any Liens securing
Refinancing Indebtedness Incurred pursuant to Section 7.2(b)(xvi), such Lien
relates only to Refinancing Indebtedness that (x) is secured by Liens on all or
a portion of the same assets or the same categories or types of assets as the
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof, or replacements of any thereof) that secured the Indebtedness
being refinanced or (y) extends, replaces, refunds, refinances, renews or
defeases Indebtedness incurred or Disqualified Stock or Preferred Stock issued
under Section 7.2(b)(iii) (solely to the extent such Indebtedness was secured by
a Lien prior to such refinancing);

 

(7)             Liens (i) securing the Obligations and (ii) existing on the
Closing Date (in the case of any Lien securing obligations in excess of
$5,000,000, to be set forth on Schedule 1.1E);

 

(8)            Liens on assets, property or shares of stock of a Person at the
time such Person becomes a Restricted Subsidiary; provided, however, that such
Liens are not created or incurred in connection with, or in contemplation of,
such other Person becoming such a Restricted Subsidiary; provided, further,
however, that such Liens may not extend to any other property owned by UK Holdco
or any Restricted Subsidiary (other than the proceeds or products of such
assets, property or shares of stock or improvements thereon or replacements,
accessions or additions thereto, it being understood that individual financings
of the type permitted under ‎Section 7.2(b)(vii) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

 

(9)            Liens on assets or on property at the time UK Holdco or any
Restricted Subsidiary acquired such assets or property, including any
acquisition by means of a merger or consolidation with or into UK Holdco or any
Restricted Subsidiary; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other assets or property
owned by UK Holdco or any Restricted Subsidiary (other than the proceeds or
products of such assets or property or shares of stock or improvements thereon
or replacements, accessions or additions thereto, it being understood that
individual financings of the type permitted under ‎Section 7.2(b)(vii) provided
by any lender may be cross-collateralized to other financings of such type
provided by such lender or its affiliates);

 

(10)          Liens securing Indebtedness or other obligations of UK Holdco or a
Restricted Subsidiary owing to UK Holdco or another Restricted Subsidiary
permitted to be Incurred pursuant to Section 7.2;

 

(11)           Liens securing Hedging Obligations not entered into for
speculative purposes;

 



63

 

 

(12)           Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(13)          leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of UK Holdco or any Restricted Subsidiaries;

 

(14)          Liens arising from UCC financing statement filings (or similar
filings in any other jurisdiction) regarding operating leases or consignments
entered into by UK Holdco and its Restricted Subsidiaries in the ordinary course
of business and precautionary or purported Liens evidenced by the filing of UCC
financing statement filings (or similar filings in any other jurisdiction);

 

(15)           Liens in favor of UK Holdco or any Restricted Subsidiary;

 

(16)           Liens on accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” incurred in connection
with a Qualified Receivables Financing;

 

(17)          (A) pledges and deposits made in the ordinary course of business
to secure liability to insurance carriers, insurance companies and brokers and
(B) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

(18)          Liens on the Equity Interests and Indebtedness of, and the assets
of, Unrestricted Subsidiaries and joint ventures that are not Restricted
Subsidiaries;

 

(19)          grants of software and other technology licenses in the ordinary
course of business;

 

(20)           judgment and attachment Liens not giving rise to an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

 

(21)          Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

(22)           Liens incurred to secure Cash Management Services in the ordinary
course of business;

 

(23)          Liens on equipment of UK Holdco or any Restricted Subsidiary
granted in the ordinary course of business to UK Holdco’s or such Restricted
Subsidiary’s client at which such equipment is located;

 

(24)          Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (11) and (15) of this
definition of “Permitted Liens;” provided, however, that (x) such new Lien shall
be limited to all or part of the same property that secured the original Lien
(plus proceeds or products of such property or improvements on such property),
and (y) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (6), (7),
(8), (9), (10), (11) and (15) of this definition of “Permitted Liens” at the
time the original Lien became a Permitted Lien under this Agreement, and (B) an
amount necessary to pay accrued and unpaid interest, any fees and expenses,
including any premium and defeasance costs, related to such refinancing,
refunding, extension, renewal or replacement;

 



64

 

 

(25)          other Liens securing obligations which obligations do not exceed
the greater of $250,000,000 and 77% of Consolidated EBITDA as of the most
recently ended Reference Period at any one time outstanding; provided that, at
the election of the Borrower Representative with respect to any such Liens on
Collateral, the holders of such obligations (or a representative thereof) shall
be party to an Acceptable Intercreditor Agreement that provides that such
obligations are secured on a junior lien basis to the Obligations hereunder;

 

(26)          [reserved];

 

(27)          Liens on receivables and related assets including proceeds thereof
being sold in factoring arrangements entered into in the ordinary course of
business;

 

(28)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of UK Holdco or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
UK Holdco and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of UK Holdco or any of its
Restricted Subsidiaries in the ordinary course of business;

 

(29)           Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(30)           Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 7.2; provided that such Liens do
not extend to any assets other than those assets that are the subject of such
repurchase agreement;

 

(31)           restrictions on dispositions of assets to be disposed of pursuant
to merger agreements, stock or asset purchase agreements and similar agreements;

 

(32)           customary options, put and call arrangements, rights of first
refusal and similar rights relating to Investments in joint ventures,
partnerships and similar investment vehicles;

 

(33)          any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of UK Holdco or any
of its Restricted Subsidiaries;

 

(34)          Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(35)           Liens not given in connection with the issuance of Indebtedness
for borrowed money (i) of a collection bank arising under Section 4-210 of the
UCC (or similar provisions in any other jurisdiction) on items in the course of
collection; (ii) attaching to a commodity trading account in the ordinary course
of business; and (iii) in favor of a banking or other financial institution
arising as a matter of law or under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of set-off) and which are within the general parameters
customary in the banking industry (including, without limitation, any Lien
arising by entering into standard banking arrangements (AGB-Banken oder
AGB-Sparkassen) in Germany);

 



65

 

 

(36)          (i) Liens solely on any cash earnest money deposits made in
connection with any letter of intent or purchase agreement in connection with an
Investment permitted hereunder and (ii) Liens on advances of cash or Cash
Equivalents in favor of the seller of any property to be acquired in an
Investment permitted hereunder to be applied against the purchase price for such
Investment;

 

(37)          customary Liens on deposits required in connection with the
purchase of property, equipment and inventory, in each case incurred in the
ordinary course of business;

 

(38)          Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge, repayment or redemption of
Indebtedness; provided that such defeasance, discharge, repayment or redemption
is permitted hereunder;

 

(39)          Liens on property or assets under construction (and related
rights) in favor of a contractor or developer or arising from progress or
partial payments by a third party relating to such property or assets;

 

(40)           Liens given to a public utility or any municipality or
governmental authority when required by such utility or authority in connection
with the operations of UK Holdco or a Restricted Subsidiary thereof in the
ordinary course of business; provided that such Liens do not materially
interfere with the operations of UK Holdco and its Restricted Subsidiaries,
taken as a whole;

 

(41)           Liens on assets or Equity Interests of Non-Guarantor
Subsidiaries, provided such Liens secure obligations of Non-Guarantor
Subsidiaries that are otherwise permitted hereunder and such Liens only encumber
assets or Equity Interests of such Non-Guarantor Subsidiaries;

 

(42)          Liens arising out of or deemed to exist in connection with any
financing transaction of the type described in clause (m) of the definition of
“Asset Sale;”

 

(43)          (i) pledges, deposits or Liens arising as a matter of law in the
ordinary course of business in connection with workers’ compensation schemes,
payroll Taxes, unemployment insurance and other social security legislation and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to UK Holdco or any
Restricted Subsidiary (including, without limitation, any Liens Incurred
pursuant to Section 8a of the German Old Age Employees Part Time Act
(Altersteilzeitgesetz) or Section 7e of the Fourth Book of the German Social
Code (Sozialgesetzbuch IV)); and

 

(44)          Liens on assets not constituting Collateral securing obligations
in an aggregate amount not to exceed the greater of $10,000,000 and 3% of
Consolidated EBITDA as of the most recently ended Reference Period.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 

“Permitted Refinancing Requirements”: with respect to any Indebtedness incurred
by any Borrower or Subsidiary Guarantor to Refinance, in whole or part, any
other Indebtedness (such other Indebtedness, “Refinanced Debt”):

 



66

 

 

(a)           with respect to all such Indebtedness:

 

(i)               the other terms and conditions of such Indebtedness (excluding
pricing, fees, rate floors and optional prepayment or redemption terms) are not
materially more restrictive on the Group Members than those applicable to the
Refinanced Debt (except for (x) financial covenants or other covenants or
provisions applicable only to periods after the Latest Maturity Date at the time
of such Refinancing, as may be agreed by the Borrower Representative and the
providers of such Indebtedness, (y) then-prevailing market terms for the
applicable type of Indebtedness (as determined by the Borrower Representative in
good faith); provided that if such Indebtedness includes a financial covenant
that is more restrictive than Section 7.1 of this Agreement, such financial
covenant shall be either (A) conformed (or added) to the Loan Documents for the
benefit of the Revolving Lenders pursuant to an amendment agreement between the
Administrative Agent and the applicable Borrowers or (B) applicable only to
periods after the Revolving Termination Date or otherwise reasonably
satisfactory to the Administrative Agent or (z) terms that are conformed (or
added) to the Loan Documents for the benefit of the applicable Lender pursuant
to an amendment between the Administrative Agent and the applicable Borrowers);

 

(ii)              if such Indebtedness is guaranteed, it is not guaranteed by
any Restricted Subsidiary other than a Loan Party; and

 

(iii)             the proceeds of such Indebtedness are applied, substantially
concurrently with the incurrence thereof, to the prepayment (or satisfaction and
discharge) of the outstanding amount (and, if such Indebtedness constitutes
Refinancing Revolving Debt, reductions of the Revolving Commitments) of the
Refinanced Debt in accordance with its terms;

 

(b)          if such Indebtedness constitutes Refinancing Revolving Debt, such
Indebtedness does not mature (or require commitment reductions or amortization)
prior to the final stated maturity date of the Refinanced Debt;

 

(c)            if such Indebtedness constitutes Refinancing Term Debt (other
than Customary Bridge Financing):

 

(i)               in the case of Refinancing Term Debt, other than Refinancing
Term Debt incurred pursuant to the Inside Maturity Basket, such Indebtedness (A)
does not mature prior to the maturity date of the Refinanced Debt and (B) does
not have a Weighted Average Life to Maturity shorter than the remaining Weighted
Average Life to Maturity of the Refinanced Debt determined at the time of
incurrence; and

 

(ii)             [reserved]; and

 

(d)           if such Indebtedness is secured:

 

(i)              such Indebtedness is not secured by any assets other than the
Collateral (it being understood that such Indebtedness shall not be required to
be secured by all of the Collateral); provided that Indebtedness that may be
incurred by Non-Guarantor Subsidiaries pursuant to Section 7.2 may be secured by
assets of Non-Guarantor Subsidiaries; and

 

(ii)              to the extent secured by Collateral, a Senior Representative
acting on behalf of the providers of such Indebtedness shall have become party
to an Acceptable Intercreditor Agreement (or, if applicable, the Initial
Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent), which results in such Senior
Representative having rights to share in the Collateral as provided in the
definition of Permitted First Priority Refinancing Debt, in the case of a First
Priority Refinancing Revolving Facility or a First Priority Refinancing Term
Facility, or in the definition of Permitted Second Priority Refinancing Debt, in
the case of a Second Priority Refinancing Revolving Facility or a Second
Priority Refinancing Term Facility.

 



67

 

 

“Permitted Second Priority Refinancing Debt”: any secured Indebtedness incurred
by any Borrower or Subsidiary Guarantor in the form of one or more series of
second lien secured notes or second lien secured term loans (each, a “Second
Priority Refinancing Term Facility”) or one or more revolving credit facilities
(each, a “Second Priority Refinancing Revolving Facility”); provided that (i)
such Indebtedness is secured by the Collateral on a second lien, subordinated
basis (with respect to liens only) to the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt, (ii) such Indebtedness
constitutes Permitted Credit Agreement Refinancing Debt in respect of Term Loans
(including portions of Classes of Term Loans, Other Term Loans or Incremental
Term Loans) or outstanding Revolving Loans and (iii) such Indebtedness complies
with the Permitted Refinancing Requirements; provided that an Officer’s
Certificate signed on behalf of the Borrower Representative delivered to the
Administrative Agent at least five Business Days (or such shorter period
acceptable to the Administrative Agent) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower Representative has determined in
good faith that such terms and conditions satisfy the requirement of this
definition shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Borrower
Representative within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)). Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Tax Distributions”: payments made pursuant to Section 7.3(b)(xii).

 

“Permitted Unsecured Refinancing Debt”: any unsecured Indebtedness incurred by
any Borrower or Subsidiary Guarantor in the form of one or more series of senior
unsecured notes or term loans (each, an “Unsecured Refinancing Term Facility”)
or one or more revolving credit facilities (each, an “Unsecured Refinancing
Revolving Facility”); provided that (i) such Indebtedness constitutes Permitted
Credit Agreement Refinancing Debt in respect of Term Loans (including portions
of Classes of Term Loans, Other Term Loans or Incremental Term Loans) or
outstanding Revolving Loans and (ii) such Indebtedness complies with the
Permitted Refinancing Requirements; provided that an Officer’s Certificate
signed on behalf of the Borrower Representative delivered to the Administrative
Agent at least five Business Days (or such shorter period acceptable to the
Administrative Agent) prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower Representative has determined in good faith that such terms and
conditions satisfy the requirement of this definition shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower Representative within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)). Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

 

“Person”: any natural person, corporation, limited partnership, exempted limited
partnership, exempted company, general partnership, limited liability company,
limited liability partnership, joint venture, association, joint stock company,
trust, bank trust company, land trust, business trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity whether legal or not.

 



68

 

 

 

“Plan”: at a particular time, any employee benefit plan that is subject to Title
IV of ERISA and in respect of which Holdings or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform”: as defined in Section 6.2(a).

 

“Preferred Stock”: any Equity Interest with preferential right of payment of
dividends or redemptions upon liquidation, dissolution, or winding up.

 

“Previously Designated Unrestricted Subsidiary”: as defined in Section 6.12.

 

“Prime Rate”: the rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Private Lender Information”: any information and documentation that is not
Public Lender Information.

 

“Pro Forma Basis”: with respect to any Reference Period (i) if, during such
Reference Period (or after such Reference Period and prior to the date of
determination), UK Holdco or any Restricted Subsidiary shall have made any
Disposition (or discontinued any operations) of at least a division of a
business unit, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Disposition or discontinuation for
such Reference Period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such Reference Period (for the avoidance
of doubt, including (without duplication) pro forma adjustments, if any, to the
extent set forth in the definition of Consolidated EBITDA);

 

(ii)           if, during such Reference Period (or after such Reference Period
and prior to the date of determination), UK Holdco or any Restricted Subsidiary
shall have made an Investment or acquisition of assets, in each case
constituting at least a division of a business unit of, or all or substantially
all of the assets of, any Person (whether by way of merger, asset acquisition,
acquisition of Capital Stock or otherwise), Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Investment or acquisition occurred on the first day of such Reference
Period (for the avoidance of doubt, including (without duplication) pro forma
adjustments, if any, to the extent set forth in the definition of Consolidated
EBITDA);

 

(iii)          if, during such Reference Period (or after such Reference Period
and prior to the date of determination), the Borrower Representative shall have
designated any Restricted Subsidiary as an Unrestricted Subsidiary, or
designated any Unrestricted Subsidiary as a Restricted Subsidiary, Consolidated
EBITDA and the Interest Coverage Ratio for such Reference Period shall be
calculated after giving pro forma effect thereto as if such designation occurred
on the first day of such Reference Period;

 

(iv)          if, during such Reference Period (or after such Reference Period
and prior to the date of determination), UK Holdco or any Restricted Subsidiary
shall have Incurred or shall have repaid, retired or extinguished any
Indebtedness (other than Indebtedness under any revolving credit facility unless
such Indebtedness has been permanently repaid, retired or extinguished (and the
commitments thereunder terminated) and not replaced), or issued or redeemed any
Disqualified Stock or Preferred Stock, then the Interest Coverage Ratio shall be
calculated giving pro forma effect to such Incurrence, repayment, retirement,
extinguishment, issuance or redemption, as if the same had occurred on the first
day of the applicable Reference Period;

 



69

 

 

(v)           if, after such Reference Period and prior to the date of
determination, UK Holdco or any Restricted Subsidiary shall have Incurred or
shall have repaid, retired or extinguished any Indebtedness (other than
Indebtedness under any revolving credit facility unless such Indebtedness has
been permanently repaid, retired or extinguished (and the commitments thereunder
terminated) and not replaced), or issued or redeemed any Disqualified Stock or
Preferred Stock, then the First Lien Net Leverage Ratio, the Secured Net
Leverage Ratio and the Total Net Leverage Ratio shall be calculated giving pro
forma effect to such Incurrence, repayment, retirement, extinguishment, issuance
or redemption, as if the same had occurred on the last day of such Reference
Period; and

 

(vi)          if, during such Reference Period (or after such Reference Period
and prior to the date of determination), UK Holdco or any Restricted Subsidiary
shall have initiated any Cost Saving Initiative, the applicable Expected Cost
Savings shall be calculated on a pro forma basis as though such Expected Cost
Savings had been realized on the first day of such Reference Period and as if
such Expected Cost Savings were realized in full during the entirety of such
Reference Period;

 

provided that, solely for purposes of calculating (x) quarterly compliance with
‎Section 7.1 and (y) the First Lien Net Leverage Ratio for purposes of the
definitions of “Applicable Margin” and “Commitment Fee Rate”, in each case, the
date of the required calculation shall be the last day of the Reference Period,
and no transaction occurring after the end of the Reference Period shall be
taken into account in determining any such calculation made on a Pro Forma
Basis.

 

For purposes of this Agreement, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower Representative. Any
such pro forma calculation shall include, without duplication, adjustments
appropriate to reflect cost savings, operating expense reductions, restructuring
charges and expenses and synergies reasonably expected to result from the
applicable event to the extent set forth in the definition of “Consolidated
EBITDA”.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the applicable calculation date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness).

 

The term “Disposition” in this definition shall not include dispositions of
inventory and other ordinary course dispositions of property.

 

“Properties”: as defined in Section 4.13(a).

 



70

 

 

“Pro Rata Share”: with respect to (i) any Revolving Facility, and each Revolving
Lender’s share of such Revolving Facility, at any time a fraction (expressed as
a percentage), the numerator of which is the amount of the Revolving Commitments
of such Revolving Lender under such Revolving Facility at such time and the
denominator of which is the amount of the aggregate Revolving Commitments under
such Revolving Facility at such time; provided that if such Revolving
Commitments have been terminated, then the Pro Rata Share of each Revolving
Lender shall be determined based on the Pro Rata Share of such Revolving Lender
under such Revolving Facility immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof,
(ii) any Term Facility, and each Term Lender and such Term Lender’s share of all
Term Commitments or Term Loans under such Term Facility, at any time a fraction
(expressed as a percentage), the numerator of which is the amount of the Term
Commitments of such Term Lender under such Term Facility at such time and the
denominator of which is the amount of the aggregate Term Commitments under such
Term Facility at such time; provided that if any Term Loans are outstanding
under such Term Facility, then the Pro Rata Share of each Term Lender shall be a
fraction (expressed as a percentage), the numerator of which is the amount of
the Term Loans of such Term Lender under such Term Facility at such time and the
denominator of which is the amount of the aggregate Term Loans at such time;
provided, further, that if all Term Loans under such Term Facility have been
repaid, then the Pro Rata Share of each Term Lender under such Term Facility
shall be determined based on the Pro Rata Share of such Term Lender under such
Term Facility immediately prior to such repayment, and (iii) with respect to
each Lender and all Loans and Outstanding Amounts at any time a fraction
(expressed as a percentage), the numerator of which is the Outstanding Amount
with respect to Loans and Commitments of such Lender at such time (plus such
Lender’s obligation to purchase participations in undrawn Letters of Credit) and
the denominator of which is the Outstanding Amount (in aggregate) plus the
amount of all Lenders’ obligations to purchase participations in undrawn Letters
of Credit at such time; provided that if all Outstanding Amounts have been
repaid or terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender”: as defined in Section 6.2(a).

 

“Public Lender Information”: information and documentation that is either
exclusively (i) of a type that would be publicly available if Holdings and its
respective Subsidiaries were public reporting companies or (ii) not material or
inside information with respect to Holdings and its respective Subsidiaries or
any of their respective securities for purposes of foreign, United States
Federal and state securities laws.

 

“Purchase”: as defined in the definition of “Dutch Auction.”

 

“Purchase Money Note”: a promissory note of a Receivables Subsidiary evidencing
a line of credit, which may be irrevocable, from UK Holdco or any of its
Subsidiaries to a Receivables Subsidiary in connection with a Qualified
Receivables Financing, which note is intended to finance that portion of the
purchase price that is not paid by cash or a contribution of equity.

 

“Purchase Notice”: as defined in the definition of “Dutch Auction.”

 

“Purchaser”: as defined in the definition of “Dutch Auction.”

 

“QFC”: has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



71

 

 

“Qualified Counterparty”: (i) in the case of a Specified Swap Agreement that is
an Existing Swap Agreement, any counterparty thereto, (ii) in the case of a
Specified Swap Agreement that is in effect on the Closing Date, the
Administrative Agent, a Joint Lead Arranger, a Lender or an Affiliate of the
foregoing, in its capacity as a counterparty to such Specified Swap Agreement,
(iii) in the case of a Specified Swap Agreement entered into after the Closing
Date, the Administrative Agent, a Joint Lead Arranger, an Incremental Facility
Arranger, a Lender or an Affiliate of the foregoing, in each case at the time of
entry into such agreement, in its capacity as a counterparty to such Specified
Swap Agreement and (iv) any other Person from time to time designated in writing
by the Borrower Representative with the consent of the Administrative Agent (not
to be unreasonably withheld, delayed or conditioned) and that has appointed the
Collateral Agent as its collateral agent in a manner reasonably acceptable to
the Collateral Agent; provided that none of the Administrative Agent, a Joint
Lead Arranger, an Incremental Facility Arranger, a Lender or an Affiliate of the
foregoing described in the preceding clauses (ii) and (iii) shall cease to be
Qualified Counterparties by reason of ceasing to be the Administrative Agent, a
Joint Lead Arranger, an Incremental Facility Arranger, a Lender or an Affiliate
of the foregoing, as applicable.

 

“Qualified ECP Guarantor”: in respect of any Swap Obligation, any Loan Party
that has total assets exceeding $10,000,000 (or total assets exceeding such
other amount so that such Loan Party is an “eligible contract participant” as
defined in the Commodity Exchange Act) at the time such Swap Obligation is
incurred.

 

“Qualified Equity Interests”: any Capital Stock that is not a Disqualified
Stock.

 

“Qualified Receivables Financing”: any Receivables Financing of a Receivables
Subsidiary that meets the following conditions: (1) the Borrower Representative
shall have determined in good faith that such Qualified Receivables Financing
(including financing terms, covenants, termination events and other provisions)
is in the aggregate economically fair and reasonable to Borrower Representative
and the Receivables Subsidiary, (2) all sales of accounts receivable and related
assets to the Receivables Subsidiary are made at Fair Market Value (as
determined in good faith by the Borrower Representative), and (3) the financing
terms, covenants, termination events and other provisions thereof shall be
market terms at the time the receivables financing is first introduced (as
determined in good faith by the Borrower Representative and it being understood
that such terms, covenants, termination events and other provisions may
subsequently be modified so long as such modifications are on market terms at
the time of any such modification) and may include Standard Securitization
Undertakings. The grant of a security interest in any accounts receivable of UK
Holdco or any Restricted Subsidiary (other than a Receivables Subsidiary) to
secure any Indebtedness shall not be deemed a Qualified Receivables Financing.

 

“Qualified Reporting Subsidiary” as defined in Section 6.1.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in the applicable interbank market, as
determined by the Administrative Agent (in consultation with the Borrower
Representative); provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, the Rate Determination
Date shall be such other day as is reasonably determined by the Administrative
Agent (in consultation with the Borrower Representative).

 

“Rating Agency”: S&P, Moody’s or any other nationally recognized rating agency
selected by the Borrower Representative and approved by the Administrative Agent
in writing.

 

“Ratio Debt”: as defined in Section 7.2(a).

 

“Realizable Assets”: as defined in Section 8.12(d).

 

“Recalculation”: as defined in Section 3.10(a).

 



72

 

 

“Receivables Fees”: distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.

 

“Receivables Financing”: any transaction or series of transactions that may be
entered into by UK Holdco or any Subsidiary of UK Holdco pursuant to which UK
Holdco or any of its Subsidiaries may sell, convey or otherwise transfer to (a)
a Receivables Subsidiary (in the case of a transfer by UK Holdco or any of its
Subsidiaries), and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of UK Holdco or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by UK Holdco or any such Subsidiary in
connection with such accounts receivable.

 

“Receivables Repurchase Obligation”: any obligation of a seller of receivables
in a Qualified Receivables Financing to repurchase receivables arising as a
result of a breach of a representation, warranty or covenant or otherwise,
including as a result of a receivable or portion thereof becoming subject to any
asserted defense, dispute, off-set or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.

 

“Receivables Subsidiary”: a Wholly Owned Restricted Subsidiary of UK Holdco (or
another Person formed for the purposes of engaging in a Qualified Receivables
Financing with UK Holdco in which UK Holdco or any Subsidiary of UK Holdco makes
an Investment and to which UK Holdco or any Subsidiary of UK Holdco transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable of UK Holdco and
its Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Borrower
Representative as a Receivables Subsidiary and:

 

(a)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by UK Holdco or any other
Restricted Subsidiary of UK Holdco (excluding guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates UK Holdco or any
other Restricted Subsidiary of UK Holdco in any way other than pursuant to
Standard Securitization Undertakings, or (iii) subjects any property or asset of
UK Holdco or any other Restricted Subsidiary of UK Holdco, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings,

 

(b)          with which neither UK Holdco nor any other Restricted Subsidiary of
UK Holdco has any material contract, agreement, arrangement or understanding
other than on terms which UK Holdco reasonably believe to be no less favorable
to UK Holdco or such Restricted Subsidiary than those that might be obtained at
the time from Persons that are not Affiliates of UK Holdco, and

 

(c)           to which neither UK Holdco nor any other Restricted Subsidiary of
UK Holdco has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.

 



73

 

 

Any such designation by the Borrower Representative shall be evidenced to the
Administrative Agent by delivering to the Administrative Agent an Officer’s
Certificate signed on behalf of the Borrower Representative certifying that such
designation complied with the foregoing conditions.

 

“Receiver”: any receiver and manager or administrative receiver (or an
equivalent officer in any jurisdiction) of the whole or any part of the
Collateral.

 

“Reclassifiable Item”: as defined in Section 1.9(c).

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation, eminent domain or similar
proceeding relating to any asset of any Group Member.

 

“Reference Period”: (a) for purposes of determining actual compliance with
Section 7.1, the period beginning on the first day of the most recently
completed period of four consecutive fiscal quarters for which the financial
statements and certificates required by Section 6.1(a) or (b), as the case may
be, have been or were required to have been delivered and ending on the last day
of such four consecutive fiscal quarter period and (b) for any other purpose,
the period beginning on the first day of the most recently completed period of
four consecutive fiscal quarters for which the financial statements and
certificates required by Section 6.1(a) or (b), as the case may be, have been or
were required to have been delivered or, if earlier, are internally available
and, in each case, ending on the last day of such four consecutive fiscal
quarter period; it being understood and agreed that prior to the first delivery
(or required delivery) of financial statements under Section 6.1(a) or (b), as
the case may be, “Reference Period” means the period of four consecutive fiscal
quarters most recently ended for which financial statements are available.

 

“Refinance”: in respect of any Indebtedness, to refinance, discharge, redeem,
replace, defease, refund, extend, renew or repay any Indebtedness with the
proceeds of other Indebtedness, or to issue other Indebtedness, in exchange or
replacement for, such Indebtedness in whole or in part; “Refinanced” and
“Refinancing” shall have correlative meanings.

 

“Refinanced Credit Agreement Debt”: as defined in the definition of “Permitted
Credit Agreement Refinancing Debt.”

 

“Refinanced Debt”: as defined in the definition of “Permitted Refinancing
Requirements.”

 

“Refinancing Amendment”: an amendment to this Agreement executed by each of (a)
the Borrower Representative and any applicable Borrower, (b) the Administrative
Agent and (c) each Additional Lender and Lender that agrees to provide any
portion of the Permitted Credit Agreement Refinancing Debt being incurred
pursuant thereto, in accordance with Section 2.26.

 

“Refinancing Arranger”: any Person (who may be the Administrative Agent, if it
so agrees) that is not an Affiliate of any Borrower appointed by the Borrower
Representative, after consultation with the Administrative Agent, as the
arranger of any Permitted Credit Agreement Refinancing Debt.

 

“Refinancing Revolving Debt”: any First Priority Refinancing Revolving Facility,
Second Priority Refinancing Revolving Facility or Unsecured Refinancing
Revolving Facility.

 

“Refinancing Term Debt”: Indebtedness under any First Priority Refinancing Term
Facility, Second Priority Refinancing Term Facility or Unsecured Refinancing
Term Facility.

 



74

 

 

“Refunding Capital Stock”: as defined in Section 7.3(b)(ii).

 

“Register”: as defined in Section 11.6(b)(vi).

 

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933 (or pursuant to similar rules in any jurisdiction outside of the United
States), substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC (or any securities regulator outside of the United States).

 

“Regulated Bank”: an Approved Commercial Bank that is (i) a U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation; (ii) a corporation organized under section 25A of the U.S. Federal
Reserve Act of 1913; (iii) a branch, agency or commercial lending company of a
foreign bank operating pursuant to approval by and under the supervision of the
Board under 12 CFR part 211; (iv) a non-U.S. branch of a foreign bank managed
and controlled by a U.S. branch referred to in clause (iii); or (v) any other
U.S. or non-U.S. depository institution or any branch, agency or similar office
thereof supervised by a bank regulatory authority in any jurisdiction.

 

“Regulation U”: Regulation U of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

 

“Regulation X”: Regulation X of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligation”: the obligation of the Revolving Borrowers or the
Borrower Representative (on behalf of any Revolving Borrower) to reimburse the
Issuing Lenders pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are subject to prepayment in accordance with Section 2.11(c) but not
applied to prepay the Term Loans pursuant to Section 2.11(c) as a result of the
determination by the Borrower Representative to reinvest such Net Cash Proceeds.

 

“Reinvestment Event”: as defined in Section 2.11(c).

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace, reconstruct or
repair assets useful in the business of UK Holdco and the Restricted
Subsidiaries or in connection with a Permitted Acquisition or other Investment
permitted hereunder.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 450 days after such Reinvestment Event (or, if
later, 180 days after the date UK Holdco or a Restricted Subsidiary has entered
into a binding commitment to reinvest the Net Cash Proceeds of such Reinvestment
Event prior to the expiration of such 450 day period) and (b) the date on which
the Borrower Representative shall have notified the Administrative Agent in
writing that it has determined not to acquire, replace, reconstruct or repair
assets useful in the business of UK Holdco and the Restricted Subsidiaries or in
connection with a Permitted Acquisition or other Investment permitted hereunder.

 



75

 

 

“Related Business Assets”: assets (other than cash or Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by UK Holdco or
a Restricted Subsidiary in exchange for assets transferred by UK Holdco or a
Restricted Subsidiary will not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person would become a Restricted Subsidiary.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Relevant Jurisdiction”: in relation to a Loan Party:

 

(a)           the jurisdiction under whose laws that Loan Party is incorporated
or organized as at the Closing Date or as at the date on which that Loan Party
becomes party to this Agreement (as the case may be);

 

(b)           any jurisdiction where it conducts its business; and

 

(c)           any jurisdiction where any asset subject to or intended to be
subject to the Liens to be created by it is situated.

 

“Reply Amount”: as defined in the definition of “Dutch Auction.”

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Repricing Indebtedness”: as defined in the definition of “Repricing
Transaction.”

 

“Repricing Premium”: as defined in Section 2.10(b).

 

“Repricing Transaction”: other than in the context of a transaction involving a
Change of Control, the financing of any Significant Acquisition or any
Transformative Disposition (i) the repayment, prepayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans with
the incurrence of any broadly syndicated pari passu secured term loan “B” credit
facility denominated in the same currency (“Repricing Indebtedness”) having an
Effective Yield that is less than the Effective Yield of the Initial Term Loans
and (ii) any amendment, waiver, consent or modification to this Agreement that
would reduce the Effective Yield of the Initial Term Loans; provided that the
primary purpose (as determined by the Borrower Representative in good faith) of
such repayment, prepayment, refinancing, substitution, replacement, amendment,
waiver, consent or modification was to reduce the Effective Yield of the Initial
Term Loans.

 

“Required Lenders”: at any time, non-Defaulting Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate Outstanding Amount of all Term Loans at such time,
(ii) the Total Incremental Term Commitments then in effect and (iii) the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit at such time.

 



76

 

 

 

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”: the chief executive officer, representative, director,
manager, president, vice president, executive vice president, chief financial
officer, treasurer or assistant treasurer, secretary or assistant secretary, an
authorized signatory, an attorney-in-fact (to the extent empowered by the board
of directors/managers of Holdings, UK Holdco or the Borrower Representative), or
other similar officer of a Loan Party (or of its general partner, managing
member or sole member, if applicable) of the applicable Loan Party, but in any
event, with respect to financial matters, the chief financial officer,
treasurer, controller or comptroller (or other officer or director with
equivalent duties), and solely for purposes of notices given pursuant to Section
2, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.

 

“Restricted”: when referring to cash or Cash Equivalents of UK Holdco and the
Restricted Subsidiaries, means that such cash or Cash Equivalents appear (or
would be required to appear) as “restricted” on the consolidated balance sheet
of UK Holdco.

 

“Restricted Debt Payments”: as defined in Section 7.3(a)(iii).

 

“Restricted Investment”: an Investment other than a Permitted Investment.

 

“Restricted Payments”: as defined in Section 7.3(a)(iv). The amount of any
Restricted Payment (other than in cash), other than any Restricted Investment,
shall be the Fair Market Value on the applicable date of determination of the
assets or securities proposed to be transferred or issued pursuant to such
Restricted Payment.

 

“Restricted Subsidiary”: any Subsidiary of UK Holdco other than any Unrestricted
Subsidiary; provided, however, that upon a Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary”.

 

“Retained Declined Proceeds”: as defined in Section 2.11(f).

 

“Retired Capital Stock”: as defined in Section 7.3(b)(ii).

 

“Return Bid”: as defined in the definition of “Dutch Auction.”

 

“Revolving Borrower”: as defined in the recitals hereto.

 

“Revolving Borrowing”: a borrowing consisting of simultaneous Revolving Loans of
the same Type and, in the case of Eurocurrency Loans, having the same Interest
Period made by each of the Revolving Lenders.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A-1 or in the Assignment and Assumption, Refinancing Amendment or
Incremental Amendment pursuant to which such Lender became a party hereto, as
applicable, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is the Dollar
Amount of $250,000,000.

 



77

 

 

“Revolving Commitment Increase”: as defined in Section 2.25(a).

 

“Revolving Commitment Increase Lender”: as defined in Section 2.25(d).

 

“Revolving Commitment Period”: the period from and including the Closing Date to
but excluding the Revolving Termination Date.

 

“Revolving Excess”: as defined in Section 2.11(e).

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time to an
amount equal to the sum of (a) the aggregate Outstanding Amount of all Revolving
Loans held by such Lender at such time, (b) such Lender’s Revolving Percentage
of the aggregate Outstanding Amount of all L/C Obligations at such time and
(c) such Lender’s Revolving Percentage of the aggregate Outstanding Amount of
all Swingline Loans at such time.

 

“Revolving Facility”: any Class of Revolving Commitments and the extensions of
credit made thereunder, as the context may require.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loan Note”: a promissory note substantially in the form of Exhibit
F-1.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate Outstanding Amount of such
Lender’s Revolving Loans at such time constitutes of the aggregate Outstanding
Amount all Revolving Loans at such time; provided that in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.

 

“Revolving Termination Date”: the fifth anniversary of the Closing Date.

 

“Rule 3-16 Capital Stock”: the Capital Stock (or any portion thereof) of any
Subsidiary of Holdings to the extent the granting of a security interest thereon
would create the requirement for Holdings or any direct or indirect parent
company thereof to file separate financial statements of such Subsidiary with
the SEC (or any other governmental authority) pursuant to Rule 3-10 or 3-16 of
Regulation S-X under the Securities Act (or any successor regulation) or any
other requirement of law in effect from time to time.

 

“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor to the rating agency business thereof.

 

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions UK
Holdco or any Restricted Subsidiary sells substantially all of its right, title
and interest in any property and, in connection therewith, UK Holdco or a
Restricted Subsidiary acquires, leases or licenses back the right to use all or
a material portion of such property.

 



78

 

 

“Sanctioned Country”: as defined in Section 4.17(c).

 

“Sanctioned Person”: (a) any Person listed in any Sanctions Laws-related list of
designated persons maintained by OFAC (including the designation as a “specially
designated national” or “blocked person”), the U.S. Department of State, the
United Nations Security Council, the European Union, the United Kingdom or any
EU member state, and (b) any Person owned 50% or more by any such Person or
Persons.

 

“Sanctions Laws”: the laws and regulations administered or enforced by the U.S.
Government (including OFAC or the U.S. Department of State), the United Nations
Security Council, Canada, the European Union, the United Kingdom and any other
relevant sanctions authority.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Priority Refinancing Revolving Facility”: as defined in the definition
of “Permitted Second Priority Refinancing Debt.”

 

“Second Priority Refinancing Term Facility”: as defined in the definition of
“Permitted Second Priority Refinancing Debt.”

 

“Secured Net Leverage Ratio”: as of any date of determination for the most
recently ended Reference Period or the Reference Period otherwise specified
herein, the ratio of (a) Consolidated Secured Indebtedness on such day, to (b)
Consolidated EBITDA, in each case of UK Holdco and its Restricted Subsidiaries,
calculated on a Pro Forma Basis for such period.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including each Issuing Lender in its capacity as such), any Receiver
and, so long as any Obligations (other than in respect of Specified Cash
Management Agreements and Specified Swap Agreements) are outstanding, any
Qualified Counterparties and any Cash Management Providers.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

 

“Security Agreements”: collectively, the US Security Agreement, the US Pledge
Agreement and each other security agreement and security agreement supplement
executed and delivered pursuant to Section 5.1(a), Section 6.9, Section 6.11,
Section 6.15 or Schedule 1.1C (as such schedule may be amended or supplemented
from time to time in accordance with the Agreed Security Principles), in each
case as amended, restated, supplemented, replaced or otherwise modified from
time to time in accordance with its terms.

 

“Security Documents”: the collective reference to each Security Agreement, each
Intellectual Property Security Agreement, those certain foreign security and
pledge agreements listed on Schedule 1.1C (as such schedule may be amended or
supplemented from time to time in accordance with the Agreed Security
Principles), collateral assignments, security agreement supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 5.1(a), Section 6.9, Section 6.11 or
Section 6.15, and each of the other agreements, instruments or documents that
creates or purports to create a Lien to secure the Obligations.

 



79

 

 

“Security Jurisdiction”: each of (a) the United States, any State thereof and
the District of Columbia, (b) England and Wales, (c) Luxembourg (solely with
respect to the Lux Borrower) and (d) any other jurisdiction in which any
Borrower is organized (solely with respect to such Borrower).

 

“Senior Secured Notes”: as defined in the preamble hereto.

 

“Senior Secured Notes Indenture”: as defined in the preamble hereto.

 

“Senior Representative”: with respect to any series of Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt or any other
series of Indebtedness, the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.

 

“Significant Acquisition”: an acquisition the result of which is that
Consolidated EBITDA, determined on a Pro Forma Basis after giving effect
thereto, is equal to or greater than 125.0% of Consolidated EBITDA as of the
most recently ended Reference Period immediately prior to the consummation of
such Permitted Acquisition, in each case with respect to UK Holdco and the
Restricted Subsidiaries based on the most recently ended Reference Period.

 

“Significant Subsidiary”: at any date of determination, each Restricted
Subsidiary that would be a “Significant Subsidiary” within the meaning of Rule
1-02 under the Securities Act as such rule is in effect on the Closing Date.

 

“Similar Business”: any business, service or other activity engaged in by UK
Holdco, any of the Restricted Subsidiaries, or any direct or indirect parent on
the Closing Date and any business or other activities that are reasonably
similar, ancillary, complementary or related to, or a reasonable extension,
development or expansion of, the businesses in which UK Holdco and the
Restricted Subsidiaries are engaged on the Closing Date.

 

“Single Employer Plan”: any Plan that is subject to Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“SOFR”: with respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate”: SOFR or Term SOFR.

 

“Solvency Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit I.

 



80

 

 

“Solvent”: with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the fair value
of the assets of such Person will, as of such date, exceed the sum of all debts
of such Person as of such date, (b) the present fair saleable value of the
assets of such Person will, as of such date, be greater than the amount that
will be required to pay the probable liability on existing debts of such Person
as such debts become absolute and matured, (c) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct any
business in which it is or is about to become engaged and (d) such Person does
not intend to incur, or believe or reasonably should believe that it will incur,
debts beyond its ability to pay as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, subordinated, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. For purposes of this definition, the amount of any contingent,
unliquidated and disputed claim and any claim that has not been reduced to
judgment at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability irrespective of
whether such liabilities meet the criteria for accrual under the Financial
Accounting Standards Board Statement of Financial Accounting Standards No. 5.

 

“Spain”: the Kingdom of Spain.

 

“Spanish Borrower”: a Borrower resident for tax purposes in Spain.

 

“Spanish Guarantor”: a Guarantor resident for tax purposes in Spain.

 

“Spanish Loan Party”: any Loan Party incorporated or organized under the laws of
Spain, whose registered office/place of central administration is in Spain and
whose centre of main interest (as that term is used in Article 3(1) of the
regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 (recast)) is in Spain.

 

“Spanish Qualifying Lender”: in respect of a Spanish Borrower, a Lender which is
beneficially entitled to interest payable to that Lender in respect of any
amounts hereunder and which is (a) a financial institution (entidad de crédito o
establecimiento financiero de crédito) resident for tax purposes in Spain as
identified in paragraph (c) of article 61 of Spanish Royal Decree 634/2015, of
10 July (Real Decreto 634/2015, de 10 de julio), as amended or restated; (b) a
Spanish tax resident securitisation fund as identified in paragraph (k) of
article 61 of Spanish Royal Decree 634/2015, of 11 July (Real Decreto 634/2015,
de 10 de julio), as amended or restated; (c) a permanent establishment in Spain
of a non-Spanish financial institution, as identified in the second paragraph of
article 8.1 of Spanish Royal Decree 1776/2004, of 30 July (Real Decreto
1776/2004, de 30 de julio), as amended or restated; (d) an EU Lender; or (e) a
Spanish Treaty Lender.

 

“Spanish Tax Deduction”: a deduction or withholding for, or on account of, Tax
imposed by Spain from an interest payment under a Loan Document.

 

“Spanish Treaty Lender”: in respect of a Spanish Borrower, a Lender which (a) is
treated as a resident of a Spanish Treaty State for the purposes of such Spanish
Treaty; (b) does not carry on a business in Spain through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and (c) fulfils any other procedural conditions which must be
fulfilled under the Spanish Treaty by residents of that Spanish Treaty State for
such residents to obtain full exemption from taxation on interest imposed by
Spain, subject to the completion of procedural formalities.

 

“Spanish Treaty State”: a jurisdiction having a double taxation agreement
(including, but not limited to, any protocol, exchange of letters, memorandum of
understanding, mutual agreement or any other agreement executed between the
Governmental Authority of such jurisdiction and Spain in connection with or
under the provisions of such double taxation agreement) with Spain (a “Spanish
Treaty”) which makes provision for full exemption from tax imposed by Spain on
interest.

 



81

 

 

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by any Group Member, on the one hand, and any Cash Management Provider, on
the other hand.

 

“Specified Class”: as defined in Section 2.28(a).

 

“Specified Event of Default”: any Event of Default set forth under Section
9.1(a) or, with respect to a Borrower, 9.1(g).

 

“Specified Swap Agreement”: any (i) Existing Swap Agreement and (ii) Swap
Agreement entered into by any Group Member, on the one hand, and any Qualified
Counterparty (at the time entered into) on the other hand (unless otherwise
designated by the Borrower Representative).

 

“Sponsors”: (i) Onex Corporation, Onex Partners IV LP, Onex Partners Manager LP
and/or one or more other investment funds advised, managed or controlled by Onex
Corporation, and (ii) Baring Private Equity Asia GP VI, L.P. and the investment
fund managed and controlled by it, and, in each case (whether individually or as
a group), their Affiliates and any investment funds that have granted to the
foregoing control in respect of their investment in UK Holdco and/or any of the
Restricted Subsidiaries of UK Holdco, but, in any event, excluding any of their
respective portfolio companies.

 

“Standard Securitization Undertakings”: representations, warranties, covenants,
indemnities and guarantees of performance entered into by UK Holdco or any
Subsidiary of UK Holdco which the Borrower Representative has determined in good
faith to be customary in a Receivables Financing including, without limitation,
those relating to the servicing of the assets of a Receivables Subsidiary, it
being understood that any Receivables Repurchase Obligation shall be deemed to
be a Standard Securitization Undertaking.

 

“Stated Maturity Date” means, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

 

“Sterling”, “GBP” and “£”: the lawful currency of the United Kingdom.

 

“Subject Subsidiary”: as defined in Section 6.12.

 

“Subordinated Indebtedness”: (a) with respect to any Borrower, any Indebtedness
of any Borrower which is by its terms contractually subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms contractually subordinated in right of
payment to its Guarantee.

 

“Subsidiary”: with respect to any Person (1) any corporation, partnership,
limited liability company, unlimited liability company, association, joint
venture or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, (2) any partnership, joint venture or limited liability
company of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Subsidiary of
such Person is a controlling general partner or otherwise controls such entity
and (3) any Person that is consolidated in the consolidated financial statements
of the specified Person in accordance with GAAP. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Holdings.

 



82

 

 

“Subsidiary Guarantor”: the collective reference to each Restricted Subsidiary
that is party to the Loan Documents as guarantors of the Obligations, except to
the extent released in accordance with this Agreement.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of UK Holdco or any of its
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation”: as defined in the definition of “Excluded Swap Obligation.”

 

“Swingline Borrowing”: a borrowing consisting of simultaneous Swingline Loans of
the same Type.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans in Dollars pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.

 

“Swingline Lender”: Bank of America, N.A. and/or any other Lender under the
Revolving Facility approved by the Borrower Representative and the
Administrative Agent that agrees in writing to act in such capacity.

 

“Swingline Loan Note”: a promissory note substantially in the form of Exhibit
F-2.

 

“Swingline Loans”: as defined in Section 2.6(a).

 

“Swingline Participation”: as defined in Section 2.6(a).

 

“Swiss Francs” or “CHF”: the lawful currency of Switzerland.

 

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day”: any day on which TARGET2 (or, if such payment system ceases to be
operative, such other payment system, if any, determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 



83

 

 

“Taxes”: as defined in Section 2.19(a).

 

“Term Borrowers”: as defined in the preamble hereto.

 

“Term Borrowing”: a borrowing consisting of simultaneous Term Loans of the same
Type.

 

“Term Commitment”: as to any Lender, (i) the obligation of such Lender on the
Closing Date, if any, to make a Closing Date Term Loan to the Term Borrowers in
a principal amount not to exceed the amount set forth under the heading “Term
Commitment” opposite such Lender’s name on Schedule 1.1A-1, (ii) the Incremental
Term Commitments, if any, issued after the Closing Date pursuant to Section 2.25
(including, without limitation, the New Term Commitments) or (iii) Other Term
Commitments, if any, issued after the Closing Date pursuant to a Refinancing
Amendment entered into pursuant to Section 2.26. The original aggregate
principal amount of the Term Commitments as of the Closing Date is $900,000,000.
With respect to the New Term Loan Facility only, the aggregate principal amount
of the New Term Commitments as of the Incremental Amendment Effective Date is
$360,000,000.

 

“Term Facility”: any Class of Term Loans, as the context may require.

 

“Term Lenders”: each Lender that has a Term Commitment or that holds a Term Loan
(including New Term Loans).

 

“Term Loan”: an Initial Term Loan (including the New Term Loans), an Other Term
Loan or an Incremental Term Loan, as the context requires.

 

“Term Loan Maturity Date”: the seventh anniversary of the Closing Date.

 

“Term Loan Note”: a promissory note substantially in the form of Exhibit F-3, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Term Loan Purchase Amount”: as defined in the definition of “Dutch Auction.”

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate
Outstanding Amount of such Lender’s Term Loans at such time constitutes of the
aggregate Outstanding Amount of all Term Loans at such time).

 

“Term SOFR”: the forward-looking term rate for any period that is approximately
(as determined by the Administrative Agent) as long as any of the Interest
Period options set forth in the definition of “Interest Period” and that is
based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion in consultation with the Borrower Representative.

 

“Termination Date”: the date on which all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
contingent indemnification and reimbursement obligations for which no claim has
been made) and all Letters of Credit have been canceled, have expired or have
been Collateralized or back-stopped by a letter of credit or otherwise in a
manner reasonably satisfactory to the relevant Issuing Lender or deemed reissued
under another agreement in a manner reasonably satisfactory to the
Administrative Agent and the relevant Issuing Lender.

 



84

 

 

“Total Net Leverage Ratio”: as of any date of determination for the most
recently ended Reference Period or the Reference Period otherwise specified
herein, the ratio of (a) Consolidated Total Indebtedness on such day, to
(b) Consolidated EBITDA, in each case of UK Holdco and its Restricted
Subsidiaries, calculated on a Pro Forma Basis for such period.

 

“Total Incremental Term Commitments”: at any time, the aggregate Dollar Amount
of the Incremental Term Commitments then in effect.

 

“Total Revolving Commitments”: at any time, the aggregate Dollar Amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate Outstanding
Amount of the Revolving Extensions of Credit of the Revolving Lenders at such
time.

 

“TRA Payment”: as defined in the preamble hereto.

 

“Transactions”: (a) the issuance and sale of the Senior Secured Notes on or
prior to the Closing Date, (b) the execution and delivery of the Loan Documents
to be entered into on the Closing Date and the funding of the Loans on the
Closing Date, (c) the Closing Date Refinancing, (d) the TRA Payment and (e) the
payment of fees and expenses incurred in connection with the foregoing.

 

“Transferee”: any Assignee or Participant.

 

“Transformative Disposition”: any Asset Sale or other disposition by UK Holdco
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such Asset Sale or other
disposition or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such Asset Sale or other disposition, would not provide
UK Holdco and its Restricted Subsidiaries with a durable capital structure
following such consummation, as determined by the Borrower Representative acting
in good faith.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“UK Borrower”: UK Holdco and/or an Additional Revolving Borrower incorporated in
the United Kingdom.

 

“UK Holdco”: as defined in the preamble hereto.

 

“UK Non-Bank Lender”: (a) where a Revolving Lender or a Swingline Lender becomes
a party to this Agreement on the Closing Date, a Revolving Lender or a Swingline
Lender listed as a UK Non-Bank Lender in Schedule 1.1A-1, and (b) where a
Revolving Lender or a Swingline Lender becomes a party to this Agreement after
the Closing Date, a Revolving Lender or a Swingline Lender which gives a UK Tax
Confirmation in the Assignment and Assumption, Incremental Amendment or
Refinancing Amendment pursuant to which such Lender becomes a party hereto.

 



85

 

 

“UK Qualifying Lender”: (a) a Revolving Lender or a Swingline Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document that is a Revolving Loan or a Swingline Loan (as
applicable) and is (i) a Revolving Lender or Swingline Lender (as applicable)
(A) which is a bank (as defined for the purpose of section 879 of the ITA 2007)
making an advance under a Loan Document that is a Revolving Loan or a Swingline
Loan (as applicable) and is within the charge to United Kingdom corporation tax
as respects any payments of interest made in respect of that advance or would be
within such charge as respects such payments apart from section 18A of the CTA
2009; or (B) in respect of an advance made under a Loan Document that is a
Revolving Loan or a Swingline Loan (as applicable) by a person that was a bank
(as defined for the purpose of section 879 of the ITA 2007) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or (ii) a
Revolving Lender or a Swingline Lender which is: (A) a company resident in the
United Kingdom for United Kingdom tax purposes, or (B) a partnership each member
of which is (x) a company so resident in the United Kingdom or (y) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA 2009) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA 2009, or (C) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA 2009) of that company; or (iii) a UK Treaty Lender, or
(b) a Revolving Lender or a Swingline Lender which is a building society (as
defined for the purposes of section 880 ITA) making an advance under a Loan
Document that is a Revolving Loan or a Swingline Loan (as applicable).

 

“UK Tax Confirmation”: a confirmation in writing by a Revolving Lender or a
Swingline Lender that the person beneficially entitled to interest payable to
that Revolving Lender or Swingline Lender in respect of an advance under a Loan
Document that is a Revolving Loan or a Swingline Loan (as applicable) is either
(a) a company resident in the United Kingdom for United Kingdom tax purposes or
(b) a partnership each member of which is (i) a company so resident in the
United Kingdom or (ii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA 2009 or (c) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA 2009) of that
company.

 

“UK Tax Deduction”: a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Loan Document.

 

“UK Treaty”: meaning assigned to such term in the definition of “UK Treaty
State”.

 

“UK Treaty Lender”: a Revolving Lender or a Swingline Lender which is (i)
treated as a resident of a UK Treaty State for the purposes of the relevant
Treaty, (ii) does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender's participation in the Loan is
effectively connected, and (iii) fulfills any other conditions which must be
fulfilled under the relevant Treaty to obtain full exemption from Tax imposed by
the United Kingdom on payments of interest.

 

“UK Treaty State”: a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom (a “UK Treaty”) which makes provision for full
exemption from Tax imposed by the United Kingdom on interest.

 

“Undisclosed Administration”: in relation to a Lender or its direct or indirect
parent company the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

 



86

 

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

 

“United Kingdom” or “UK”: the United Kingdom of Great Britain and Northern
Ireland.

 

“United States”: the United States of America.

 

“Unrestricted”: when referring to cash or Cash Equivalents, means that such cash
or Cash Equivalents are not Restricted.

 

“Unrestricted Cash Amount”: on any date of determination, an amount equal to the
sum of (a) the Unrestricted cash and Cash Equivalents and (b) cash and Cash
Equivalents restricted in favor of the Administrative Agent, the collateral
agent in respect of the Senior Secured Notes or any other administrative agent
or collateral agent in respect of Obligations secured on a pari passu basis with
the Obligations, so long as the holders of such other Obligations do not have
the benefit of a control agreement or other equivalent method of perfection
(unless (i) the Administrative Agent or Collateral Agent also has the benefit of
a control agreement or other equivalent method of perfection or (ii) such
holders are bound by an Acceptable Intercreditor Agreement), in each case of UK
Holdco and its Restricted Subsidiaries on such date.

 

“Unrestricted Subsidiary”: (i) any Subsidiary of UK Holdco designated by the
Borrower Representative as an Unrestricted Subsidiary pursuant to Section 6.12
subsequent to the Closing Date, (ii) any Subsidiary of an Unrestricted
Subsidiary and (iii) each Receivables Subsidiary designated by the Borrower
Representative as an Unrestricted Subsidiary pursuant to Section 6.12 subsequent
to the Closing Date. For the avoidance of doubt, no Borrower may be designated
as an Unrestricted Subsidiary at any time, and no Additional Revolving Borrower
may be designated as an Unrestricted Subsidiary unless it shall have ceased to
be an Additional Revolving Borrower pursuant to Section 12.3 prior to the
effectiveness of such designation as an Unrestricted Subsidiary.

 

“Unsecured Refinancing Revolving Facility”: as defined in the definition of
“Permitted Unsecured Refinancing Debt.”

 

“Unsecured Refinancing Term Facility”: as defined in the definition of
“Permitted Unsecured Refinancing Debt.”

 

“US Borrowers”: as defined in the recitals hereto.

 

“US Intellectual Property Security Agreements”: collectively, each of the
intellectual property security agreements among the Loan Parties party thereto
and the Administrative Agent, in each case substantially in the applicable form
attached to the US Security Agreement.

 

“US Loan Party”: any Loan Party organized under the laws of the United States,
any state within the United States or the District of Columbia.

 

“US Pledge Agreement”: the US Pledge Agreement dated as of the Closing Date
among the Loan Parties party thereto and the Administrative Agent, substantially
in the form of Exhibit A-1.

 

“US Security Agreement”: the US Security Agreement dated as of the Closing Date
among the Loan Parties party thereto and the Administrative Agent, substantially
in the form of Exhibit A-2.

 



87

 

 

 

“US Subsidiary”: any Subsidiary of UK Holdco organized under the laws of the
United States, any state within the United States or the District of Columbia.

 

“VAT”: (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a), or imposed elsewhere.

 

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments; provided that the effect
of any prepayment shall be disregarded in making such calculation.

 

“Wholly Owned Restricted Subsidiary”: any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

“Wholly Owned Subsidiary”: any Person means a Subsidiary of such Person 100% of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          General Interpretive Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, real property, leasehold interests and contract
rights, (v) the term “consolidated” with respect to any Person refers to such
Person consolidated with the Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person, (vi) references to agreements or other
Contractual Obligations (including any of the Loan Documents) shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, novated, supplemented, restated, extended, amended and
restated or otherwise modified from time to time, (vii) any reference to any Law
in any Loan Document shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, superseding or interpreting
such Law, (viii) a debt instrument includes any equity or hybrid instrument to
the extent characterized as indebtedness and (ix) the words “ordinary course of
business” or “ordinary course” shall, with respect to any Person, be deemed to
refer to items or actions that are consistent with industry practice or norms of
such Person’s industry or such Person’s past practice (it being understood that
the sale of accounts receivable (and related assets) pursuant to supply-chain,
factoring or reverse factoring arrangements entered into by UK Holdco and its
Restricted Subsidiaries shall be deemed to be in the ordinary course of business
so long as such accounts receivable (and related assets) are sold for cash in an
amount not less than 95% of the face amount thereof).

 



88

 

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and clause, paragraph,
Section, Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           Unless otherwise specified, all references herein to times of day
shall be references to New York City time (daylight or standard, as
applicable).(f) Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

(g)           Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 



89

 

 

1.3          Accounting.

 

(a)           For purposes of all financial definitions and calculations in this
Agreement, including the determination of Excess Cash Flow (i) there shall be
excluded for any period the effects of purchase accounting (including the
effects of such adjustments pushed down to UK Holdco and the Restricted
Subsidiaries) in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to UK Holdco and the Restricted Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Closing Date, any
Permitted Acquisitions or other investments permitted hereunder, or the
amortization or write-off of any amounts thereof and (ii) effect shall not be
given to (A) any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification, International Accounting Standard
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of UK Holdco or any Subsidiary at “fair
value,” as defined therein, (B) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification, International Accounting Standard
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof or (C) the application of Accounting Standards Codification 480,
815, 805 and 718 (to the extent these pronouncements under Accounting Standards
Codification 718 result in recording an equity award as a liability on the
consolidated balance sheet of UK Holdco and its Restricted Subsidiaries in the
circumstance where, but for the application of the pronouncements, such award
would have been classified as equity). Any calculation or determination in this
Agreement that requires the application of GAAP across multiple quarters need
not be calculated or determined using the same accounting standard for each
constituent quarter.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement or in the definition of “Capitalized Lease Obligation”, unless the
Borrower Representative elects otherwise, all obligations of any Person that are
or would have been treated as operating leases for purposes of GAAP prior to the
issuance by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases (and not be treated as financing or capital lease obligations
or Indebtedness) for purposes of all financial definitions, calculations and
deliverables under this Agreement or any other Loan Document (including the
calculation of Consolidated Net Income and Consolidated EBITDA) (whether or not
such operating lease obligations were in effect on such date) notwithstanding
the fact that such obligations are required in accordance with the ASU or any
other change in accounting treatment or otherwise (on a prospective or
retroactive basis or otherwise) to be treated as or to be re-characterized as
financing or capital lease obligations or otherwise accounted for as liabilities
in financial statements.

 

(c)           Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower Representative to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. Interest
on any Indebtedness under a revolving credit facility computed on a pro forma
basis may be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower Representative may designate.

 

1.4          Limited Condition Transactions Notwithstanding anything to the
contrary herein (including in connection with any calculation that is made on a
Pro Forma Basis), in connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

 

(a)           determining compliance with any provision of this Agreement which
(i) requires the calculation of any financial ratio or test (including the First
Lien Net Leverage Ratio, Secured Net Leverage Ratio, Total Net Leverage Ratio
and Interest Coverage Ratio), (ii) requires the absence of any Default or Event
of Default (or any type of Default or Event of Default) and/or (iii) requires
the accuracy of any representation or warranty; or

 



90

 

 

(b)           determining compliance with any basket or other condition set
forth in this Agreement (including baskets measured as a percentage of
Consolidated EBITDA);

 

in each case, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Transaction, a “LCT Election”), the date of determination of whether
any such action is permitted hereunder shall be deemed to be (A) in the case of
any acquisition or other Investment (including by way of merger, amalgamation or
consolidation), any Asset Sale or any assumption or incurrence of Indebtedness
or issuance of Preferred Stock or Disqualified Stock, or any transaction
relating thereto, the date (or on the basis of the financial statements for the
most recently ended Reference Period at the time) of entry into a binding letter
of intent or the definitive agreements for such Limited Condition Transaction
(or, solely in connection with an acquisition (including by way of merger,
amalgamation or consolidation) to which the United Kingdom City Code on
Takeovers and Mergers applies, the date on which a “Rule 2.7 Announcement” of a
firm intention to make an offer is made), (B) in the case of any Restricted Debt
Payment, at the time (or on the basis of the financial statements for the most
recently ended Reference Period at the time) of delivery of notice with respect
to such Restricted Debt Payment or (C) in the case of any other Restricted
Payment, at the time (or on the basis of the financial statements for the most
recently ended Reference Period at the time) of the declaration of such
Restricted Payment (the applicable date determined pursuant to clause (A), (B)
or (C), the “LCT Test Date”), and if, after giving effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) and, at the election of the Borrower Representative, any other
Limited Condition Transaction that has not been consummated but with respect to
which the Borrower Representative has made an LCT Election, on a Pro Forma Basis
as if they had occurred at the beginning of the most recently completed
Reference Period ending prior to the LCT Test Date, UK Holdco or the Restricted
Subsidiaries would have been permitted to take such action on the relevant LCT
Test Date in compliance with such ratio, test, basket or condition, such ratio,
test, basket or condition shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower Representative has made an LCT Election and
any of the ratios, tests, baskets or conditions for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio, test, basket or condition, including due to
fluctuations in Consolidated EBITDA at or prior to the consummation of the
relevant transaction or action, such baskets, tests, ratios and conditions will
not be deemed to have been exceeded as a result of such fluctuations. The
provisions of this Section 1.4 shall also apply in respect of the incurrence of
any Incremental Facility.

 

1.5          Currency Equivalents Generally.

 

(a)            Any amount specified in this Agreement (other than in Sections 2,
3, 10 and 11 or as set forth in clause (b) of this Section) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount to be determined at
the rate of exchange quoted by the Reuters World Currency Page for the
Alternative Currency at 11:00 a.m. (London time) on such day (or, in the event
such rate does not appear on any Reuters World Currency Page, by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower Representative, or, in
the absence of such agreement, such rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about 11:00 a.m. (New York City time) on such date for
the purchase of Dollars for delivery two Business Days later); provided that the
determination of any Dollar Amount shall be made in accordance with
Section 2.29; provided that if any basket is exceeded solely as a result of
fluctuations in applicable currency exchange rates after the last time such
basket was utilized, such basket will not be deemed to have been exceeded solely
as a result of such fluctuations in currency exchange rates.

 



91

 

 

(b)           For purposes of determining the First Lien Net Leverage Ratio, the
Secured Net Leverage Ratio and the Total Net Leverage Ratio, amounts denominated
in a currency other than Dollars will be converted to Dollars for the purposes
of (A) testing the covenant set forth in Section 7.1, at the exchange rate used
in preparing the applicable financial statements as of the last day of the
fiscal quarter for which such measurement is being made and (B) otherwise, at
the option of the Borrower Representative, the Exchange Rate as of the date of
calculation or at the exchange rate used in preparing the applicable financial
statements, and at the option of the Borrower Representative in each case will,
in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Swap Agreements permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar Amount of such Indebtedness.

 

1.6         Change in Currency.

 

(a)           Each obligation of any Loan Party to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Closing Date shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in consultation with the Borrower Representative to be appropriate
to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in consultation with the Borrower Representative to be appropriate
to reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.

 

1.7          Luxembourg Law Terms.

 

Without prejudice to the generality of any provision of this Agreement, in this
Agreement where it relates to a Luxembourg Loan Party, a reference to: (a) a
winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, voluntary and judicial liquidation
(liquidation volontaire et judiciare), composition with creditors (concordat
préventif de la faillite), moratorium or reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), or fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally; (b) a receiver, administrative
receiver, administrator, trustee, custodian, sequestrator, conservator or
similar officer includes, without limitation, a juge délégué, commissaire,
juge-commissaire, mandatair ad hoc, administrateur, proviso ire, liquidateur or
curateur; (c) a lien or security interest includes any hypothèque, nantissement,
gage, privilège, sûreté réelle, droit de rétention, and any type of security in
rem (sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; (d) a person being unable to pay its debts
includes that person being in a state of cessation de paiements; (e) creditors
process means an executory attachment (saisie exécutoire) or conservatory
attachment (saisie conservatoire); (f) a guarantee includes any garantie which
is independent from the debt to which it relates and excludes any suretyship
(cautionnement) within the meaning of Articles 2011 and seq. of the Luxembourg
Civil Code; (g) by-laws or constitutional documents includes its up-to-date
(restated) articles of association (statuts coordonnés) and (h) a director or a
manager includes an administrateur and a gérant.

 



92

 

 

1.8          Foreign Guarantor Provisions. This Agreement and all of the other
Loan Documents shall be subject in all respects to the Foreign Guarantor
Provisions set forth in Schedule 1.8 (as may be supplemented pursuant to Section
11.1 or as otherwise agreed to by the Administrative Agent).

 

1.9          Certain Calculations.

 

(a)           For purposes of determining the permissibility of any action,
change, transaction or event that requires a calculation of any financial ratio
or financial test (including ‎Section 7.1 hereof, any First Lien Net Leverage
Ratio test, any Secured Net Leverage Ratio test, any Total Net Leverage Ratio
test and/or any Interest Coverage Ratio test) and/or the amount of Consolidated
EBITDA or Consolidated Net Income, and irrespective of any use of the expression
“at any one time outstanding” (or any similar expression), such financial ratio,
financial test or amount shall, subject to Section 1.4, be calculated at the
time such action is taken, such change is made, such transaction is consummated
or such event occurs, as the case may be, and no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in such
financial ratio, financial test or amount occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.

 

(b)           Notwithstanding anything to the contrary herein, unless the
Borrower Representative otherwise notifies the Administrative Agent, with
respect to any amount incurred or transaction entered into (or consummated) in
reliance on a provision of this Agreement that does not require compliance with
a financial ratio or financial test (including any First Lien Net Leverage Ratio
test, any Secured Net Leverage Ratio test, any Total Net Leverage Ratio test
and/or any Interest Coverage Ratio test) (any such amount, including any amount
drawn under the Revolving Facility or any other permitted revolving facility and
any cap expressed as a percentage of Consolidated Net Income or Consolidated
EBITDA, a “Fixed Amount”) substantially concurrently with any amount Incurred or
transaction entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with a financial ratio or financial test
(including any First Lien Net Leverage Ratio test, any Secured Net Leverage
Ratio test, any Total Net Leverage Ratio test and/or any Interest Coverage Ratio
test) (any such amount, an “Incurrence-Based Amount”), it is understood and
agreed that (i) the incurrence of the Incurrence-Based Amount shall be
calculated first without giving effect to any Fixed Amount but giving full pro
forma effect to the use of proceeds of such Fixed Amount and the related
transactions and (ii) the incurrence of the Fixed Amount shall be calculated
thereafter. Unless the Borrower Representative elects otherwise, the Borrowers
shall be deemed to have used amounts under an Incurrence-Based Amount then
available to the Borrowers prior to utilization of any amount under a Fixed
Amount then available to the Borrowers.

 



93

 

 

(c)           For purposes of determining compliance at any time with Sections
7.2, 7.3, 7.5 and 7.7, in the event that any Indebtedness, Preferred Stock,
Disqualified Stock, Lien, Restricted Payment, Investment or disposition or
portion thereof, as applicable, at any time meets the criteria of more than one
of the categories of transactions or items permitted pursuant to any clause of
such Sections 7.2 (other than Section 7.2(b)(i) in the case of Indebtedness
incurred on the Closing Date), ‎7.3, 7.5 or 7.7 (other than pursuant to clause
(6) of the definition of “Permitted Liens” as it relates to Section 7.2(b)(i)
and clause (7)(i) of the definition of “Permitted Liens”)‎ (each of the
foregoing, including the categories and items set forth in component definitions
thereof, a “Reclassifiable Item”), the Borrower Representative, in its sole
discretion, may, from time to time, divide, classify or reclassify such
Reclassifiable Item (or portion thereof) under one or more clauses (or component
definitions) of each such Section and will only be required to include such
Reclassifiable Item (or portion thereof) in any one category; provided that,
upon delivery of any financial statements pursuant to ‎Section 6.1(a) or ‎(b)
following the initial incurrence or making of any such Reclassifiable Item, if
such Reclassifiable Item could, based on such financial statements, have been
incurred or made in reliance on ‎any “ratio-based” basket or exception, such
Reclassifiable Item shall automatically be reclassified as having been incurred
or made under such “ratio-based” basket or exception (in each case, subject to
any other applicable provision of such “ratio-based” basket or exception);
provided, further, that Indebtedness shall be reclassified only to the extent
that any Lien in respect thereof would be permitted after such reclassification
and any concurrent reclassification of such Lien. It is understood and agreed
that any Indebtedness, Preferred Stock, Disqualified Stock, Lien, Restricted
Payment, Investment, disposition and/or Affiliate Transaction need not be
permitted solely by reference to one category under the applicable covenant, but
may instead be permitted in part under any combination thereof or under any
other available exception.

 

(d)           Notwithstanding anything to the contrary herein, but subject to
Sections 1.4 and ‎1.9(a) and (c), all financial ratios and tests (including the
Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the Secured Net
Leverage Ratio and the Interest Coverage Ratio) and the amount of Consolidated
Net Income and Consolidated EBITDA (other than, for the avoidance of doubt, for
purposes of calculating Excess Cash Flow) contained in this Agreement that are
calculated with respect to any Reference Period shall be calculated with respect
to such Reference Period on a Pro Forma Basis.

 

(e)           For purposes of determining compliance with ‎Section 7.2 or
Section 7.7, if any Indebtedness, Preferred Stock, Disqualified Stock or Lien is
created or Incurred in reliance on a basket measured by reference to a
percentage of Consolidated EBITDA, and any refinancing or replacement thereof
would cause the percentage of Consolidated EBITDA to be exceeded if calculated
based on the Consolidated EBITDA on the date of such refinancing or replacement,
such percentage of Consolidated EBITDA will be deemed not to be exceeded so long
as the principal amount of such refinancing or replacement Indebtedness,
Preferred Stock, Disqualified Stock or other obligation does not exceed an
amount sufficient to repay the principal amount of such Indebtedness, Preferred
Stock, Disqualified Stock or other obligation being refinanced or replaced,
except by an amount equal to (x) the amount necessary to pay accrued and unpaid
interest, fees, underwriting discounts and expenses, including any premium and
defeasance costs Incurred in connection with such refinancing or replacement,
(y) any existing commitments unutilized thereunder and (z) additional amounts
permitted to be Incurred under ‎‎Section 7.2.

 

1.10        Delaware LLC Divisions. For all purposes under the Loan Documents,
in connection with any Delaware LLC Division: (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a Delaware Divided LLC, then it shall be deemed to have been
transferred from the original Person to the Delaware Divided LLC, and (b) if a
Delaware Divided LLC comes into existence, such Delaware Divided LLC shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 



94

 

 

1.11         Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS

 

2.1           Term Commitments. (i) Subject to the terms and conditions hereof,
each Term Lender (other than the New Term Lenders) severally agrees to make a
single Term Loan to the Term Borrowers on the Closing Date in Dollars and in an
amount not to exceed the amount of the Term Commitment of such Lender on the
Closing Date. The and (ii) subject to the terms and conditions set forth in the
Incremental Facility Amendment, each New Term Lender severally agrees to make a
single Term Loan to the Incremental Borrowers (as defined in the Incremental
Facility Amendment) on the Incremental Amendment Effective Date in Dollars and
in an amount not to exceed the amount of the New Term Commitment of such New
Term Lender on the Incremental Amendment Effective Date. Term Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
Representative and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.12. The Term Borrowing on the Closing Date shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Term Commitments. The Term Commitments (excluding any Incremental
Term Commitments or Other Term Commitments) shall automatically terminate at
11:59 p.m. (New York City time) on the Closing Date. The New Term Commitments
shall automatically terminate at 11:59 p.m. (New York City time) on the
Incremental Amendment Effective Date. Amounts borrowed under this Section 2.1
and repaid or prepaid may not be reborrowed.

 

2.2           Procedure for Borrowing Term Loans. The Borrower Representative
(on behalf of the Borrowers under any Term Facility) shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit H
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower Representative (which notice must be
received by the Administrative Agent no later than (A) 11:00 a.m. (New York City
time), one Business Day prior to the anticipated Closing Date or Incremental
Amendment Effective Date, as applicable, (which shall be a Business Day), in the
case of ABR Loans and (B) 11:00 a.m. (New York City time), three Business Days
prior to the anticipated Closing Date or Incremental Amendment Effective Date,
as applicable, in the case of Eurocurrency Loans, in each case or such shorter
period as the Administrative Agent shall agree) requesting that the Term Lenders
make the Initial Term Loans on the Closing Date andor that the New Term Lenders
make the New Term Loans on the Incremental Amendment Effective Date, as
applicable, and specifying (i) the amount to be borrowed, (ii) the Type of
Loans, (iii) the applicable Interest Period, and (iv) instructions for
remittance of the Term Loans to be borrowed. If the Borrower fails to specify
the Type of Initial Term Loans, they shall be made as ABR Loans. Notwithstanding
the foregoing, such notices may be conditioned on the occurrence of the Closing
Date or the Incremental Amendment Effective Date, as applicable, or, with
respect to Incremental Term Loans, may be conditioned on the occurrence of any
transaction utilizing such Incremental Term Loans. Upon receipt of such notice
the Administrative Agent shall promptly notify each Term Lender thereof. Not
later than 1:00 p.m. (New York City time) on the Closing Date or the Incremental
Amendment Effective Date, as applicable, each such Term Lender shall make
available to the Administrative Agent at the Administrative Agent’s Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. Such borrowing will then be made available to the Term
Borrowers by the Administrative Agent crediting such account or by wire transfer
as is designated in writing to the Administrative Agent by the Borrower
Representative (or as otherwise directed by the Borrower Representative), with
the aggregate of the amounts made available to the Administrative Agent by the
Term Lenders and in like funds as received by the Administrative Agent.

 



95

 

 

2.3          Repayment of Term Loans.

 

(a)           The principal amount of the Initial Term Loans of each Term Lender
shall be repaid by the Term Borrowers (i) on the last Business Day of each
March, June, September and December (commencing on March 31, 2020), in an amount
equal to 0.25% of the aggregate Outstanding Amount of the Initial Term Loans on
the Closing(including New Term Loans) on the Incremental Amendment Effective
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section
2.17(b)) and (ii) on the Term Loan Maturity Date, in an amount equal to the
aggregate Outstanding Amount on such date, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

 

(b)           To the extent not previously paid, (i) each Incremental Term Loan
shall be due and payable on the Incremental Term Loan Maturity Date applicable
to such Incremental Term Loan, (ii) each Other Term Loan shall be due and
payable on the maturity date thereof as set forth in the Refinancing Amendment
applicable thereto and (iii) each Extended Term Loan shall be due and payable on
the maturity date thereof as set forth in the Permitted Amendment applicable
thereto together, in each case, with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

 

(c)           The Obligations of the Term Borrowers as Borrowers of the Term
Loans, whether on account of principal, interest, fees or otherwise, are joint
and several.

 

(d)           For the avoidance of doubt, effective as of the Incremental
Amendment Effective Date, (i) the New Term Loans made on the Incremental
Amendment Effective Date in accordance with the Incremental Facility Agreement
shall constitute for all purposes of this Agreement, a Term Loan made pursuant
to this Agreement; provided that, pursuant to the Incremental Facility
Amendment, the New Term Loans shall constitute “Initial Term Loans” for all
purposes of this Agreement and all provisions of this Agreement applicable to
Initial Term Loans shall be applicable to the New Term Loans, (ii) the New Term
Commitment shall constitute a “Term Commitment” for all purposes of this
Agreement, and all provisions of this Agreement applicable to Term Commitments
shall be applicable to the New Term Commitments and (iii) the Closing Date Term
Loans and the New Term Loans (X) shall constitute Term Loans of the same Class
for all purposes of this Agreement, (Y) shall mature and shall become due and
payable on the Term Loan Maturity Date and (Z) shall be repaid in quarterly
installments in accordance with Section 2.3(a).

 

2.4          Revolving Commitments.

 

(a)           Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Revolving Borrowers in Dollars or in one or more Alternative Currencies from
time to time on any Business Day during the Revolving Commitment Period in an
aggregate principal amount which, when added to such Lender’s Revolving
Percentage of the sum of (i) the aggregate Outstanding Amount of L/C Obligations
at such time and (ii) the aggregate Outstanding Amount of the Swingline Loans at
such time, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Revolving Borrowers may use the
Revolving Commitments by borrowing, repaying or prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurocurrency
Loans or, with respect to Revolving Loans denominated in Dollars, ABR Loans, as
determined by the applicable Revolving Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.12.

 



96

 

 

(b)           The Revolving Borrowers shall repay all outstanding Revolving
Loans on the Revolving Termination Date, together with accrued and unpaid
interest on the Revolving Loans, to but excluding the date of payment.

 

2.5          Procedure for Borrowing of Revolving Loans. The Revolving Borrowers
may borrow under the Revolving Commitments during the Revolving Commitment
Period on any Business Day, provided that the Borrower Representative (on behalf
of the Revolving Borrowers) shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
1:00 p.m. (New York City time), three Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans denominated in Dollars, Euros,
Swiss Francs or Sterling or 1:00 p.m. (New York City time), four Business Days
prior to the requested Borrowing Date, in the case of Eurocurrency Loans
denominated in Yen or Australian Dollars, or (b) 10:00 a.m. (New York City
time), on the requested Borrowing Date, in the case of ABR Loans), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the currency in
which the Revolving Loans to be borrowed are to be denominated, (iii) the
requested Borrowing Date, (iv) in the case of Eurocurrency Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor and (v) instructions for remittance of the applicable
Loans to be borrowed; provided, however, that if the Borrower Representative (on
behalf of the Revolving Borrowers) wishes to request Eurocurrency Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) seven Business Days prior to the requested date of such Borrowing,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m. (New York City time) four Business
Days before the requested date of such Borrowing, in the case of Eurocurrency
Loans denominated in Dollars, Euros, Swiss Francs or Sterling, or five Business
Days before the requested date of such Borrowing, in the case of Eurocurrency
Loans denominated in Yen or Australian Dollars, the Administrative Agent shall
notify the Borrower Representative (on behalf of the Revolving Borrowers) (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments of the Lenders are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans, (1)
if denominated in Dollars, $1,000,000 or a whole multiple of $500,000 in excess
thereof or (2) if denominated in an Alternative Currency, the Dollar Amount of
€1,000,000 or a whole multiple of the Dollar Amount of €500,000 in excess
thereof; provided that the Swingline Lender may request, on behalf of the
Revolving Borrowers, borrowings under the Revolving Commitments that are ABR
Loans in other amounts pursuant to Section 2.7. Upon receipt of any such notice
from the Borrower Representative, the Administrative Agent shall promptly notify
each Revolving Lender thereof. Each Revolving Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent at the
Administrative Agent’s Office for the applicable currency for the account of the
Revolving Borrower designated in the applicable notice of Borrowing prior to
1:00 p.m. (New York City time) for Borrowings denominated in Dollars and prior
to 8:00 a.m. (New York City time) for Borrowings denominated in an Alternative
Currency on the Borrowing Date requested by the applicable Revolving Borrower in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the applicable Revolving Borrower by the
Administrative Agent crediting such account or by wire transfer as is designated
in writing to the Administrative Agent by the Borrower Representative (on behalf
of the applicable Revolving Borrower), with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 



97

 

 

2.6          Swingline Commitment.

 

(a)           Subject to the terms and conditions hereof and in reliance upon
the agreements of the other Lenders set forth in this Section 2.6, the Swingline
Lender agrees to make a portion of the credit otherwise available to the
Revolving Borrowers under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swingline loans in Dollars (“Swingline
Loans”) to the Revolving Borrowers; provided that (i) the aggregate Outstanding
Amount of Swingline Loans at any time shall not exceed the Swingline Commitment
then in effect (notwithstanding that the aggregate Outstanding Amount of
Swingline Loans at any time, when aggregated with the Outstanding Amount of the
Swingline Lender’s other Revolving Loans, may exceed the Swingline Commitment
then in effect), (ii) the Revolving Borrowers shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments of the Lenders would be less than zero and (iii) no
Revolving Borrower shall use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan (whether borrowed by it or another Revolving
Borrower). During the Revolving Commitment Period, the Revolving Borrowers may
use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only. Immediately upon the making of a Swingline Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
(each a “Swingline Participation”) in an amount equal to the product of such
Revolving Lender’s Revolving Percentage of such Swingline Loan.

 

(b)           The Revolving Borrowers shall repay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earliest to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Termination Date.

 

2.7          Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)           Swingline Borrowings. Whenever a Revolving Borrower desires that
the Swingline Lender make a Swingline Loan, the Borrower Representative (on
behalf of the applicable Revolving Borrower) shall give the Swingline Lender
irrevocable facsimile notice (which facsimile notice must be received by the
Swingline Lender not later than 1:00 p.m. (New York City time) on the proposed
Borrowing Date) confirmed promptly in writing substantially in the form of
Exhibit L or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) (a “Swingline Loan Notice”), appropriately
completed and signed by a Responsible Officer of the Borrower Representative,
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Promptly
after receipt by the Swingline Lender of any Swingline Loan Notice, the
Swingline Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swingline Loan
Notice and, if not, the Swingline Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Each borrowing under the
Swingline Commitment shall be in an amount equal to $1,000,000 or a whole
multiple of $500,000 in excess thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.6(a), or (B) that one or more of the applicable
conditions specified in Section 5.2 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower Representative (or the
applicable Revolving Borrower specified in the notice of Borrowing) in an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender by crediting such account on the books of the
Swingline Lender in immediately available funds or by wire transfer as is
designated in writing to the Swingline Lender by the Borrower Representative

 



98

 

 

(b)          Refinancing of Swingline Loans.

 

(i)         The Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower Representative (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender make an ABR Revolving Loan to the Borrower Representative in an
amount equal to such Revolving Lender’s Revolving Percentage of the amount of
all Swingline Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Borrowing Request for purposes
hereof) and in accordance with the requirements of Section 2.4, without regard
to the minimum and multiples specified therein for the principal amount of ABR
Loans, but subject to the unutilized portion of the Revolving Commitments and
the conditions set forth in Section 5.2. The Swingline Lender shall furnish the
Borrower Representative with a copy of the applicable Borrowing Request promptly
after delivering such notice to the Administrative Agent. Each Revolving Lender
shall make an amount equal to its Revolving Percentage of the amount specified
in such Borrowing Request available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan) for the account of the
Swingline Lender at the Administrative Agent’s office not later than 1:00 p.m.
on the day specified in such Borrowing Request, whereupon, subject to Section
2.7(b)(ii), each Revolving Lender that so makes funds available shall be deemed
to have made an ABR Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.

 

(ii)         If for any reason the Swingline Loan cannot be refinanced by such a
Revolving Loan in accordance with Section 2.7(b)(i), the request for ABR Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Revolving Lenders fund its
Swingline Participation in the relevant Swingline Loans, and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.7(b)(i) shall be deemed payment in respect of each
such Revolving Lender’s Swingline Participations in the Outstanding Amount of
all Swingline Loans.

 



99

 

 

(iii)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.7(b) by the time specified in Section 2.7(b)(i), the Swingline Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Loan or funded Swingline
Participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

(iv)       Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund its Swingline Participations in Swingline Loans pursuant to
this Section 2.7(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.7(b) is subject to the conditions set forth in
Section 5.2. No such funding of Swingline Participations shall relieve or
otherwise impair the obligation of the applicable Borrower to repay Swingline
Loans, together with interest as provided herein.

 



100

 

 

 

(c)           Repayment of Swingline Participations.

 

(i)             At any time after any Revolving Lender has purchased and funded
its Swingline Participations in one or more Swingline Loans, if the Swingline
Lender receives any payment on account of such Swingline Loan, the Swingline
Lender will distribute to such Revolving Lender its Revolving Percentage thereof
in the same funds as those received by the Swingline Lender.

 

(ii)             If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Revolving Lender shall pay to the
Swingline Lender its Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swingline Lender. The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(d)           Interest for the Account of the Swingline Lender. The Swingline
Lender shall be responsible for invoicing the Borrowers for interest on the
Swingline Loans. Until each Revolving Lender funds its Revolving Loan or risk
participation pursuant to this Section 2.7 to fund its Swingline Participations,
interest in respect of such Revolving Percentage shall be solely for the account
of the Swingline Lender

 

(e)           Payments Directly to the Swingline Lender. The Borrowers shall
make all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

 

(f)           Revolving Defaulting Lenders. Notwithstanding anything to the
contrary contained in Sections 2.6 and 2.7 or elsewhere in this Agreement, (i)
the Swingline Lender shall not be obligated to make any Swingline Loan at a time
when a Revolving Lender is a Defaulting Lender unless the Swingline Lender has
entered into arrangements reasonably satisfactory to it and the Borrower
Representative to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swingline
Loans, including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ Pro Rata Share of the aggregate Outstanding Amount of Swingline Loans
at such time and (ii) the Swingline Lender shall not make any Swingline Loan
after it has received written notice from any Borrower, any other Loan Party or
the Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default in accordance with Section 11.1.

 



101

 

 

2.8            Commitment Fees, etc.

 

(a)            The Revolving Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Lender, in accordance with its Revolving
Percentage, a commitment fee (the “Commitment Fee”) equal to the Commitment Fee
Rate times the actual daily unutilized amount of the Total Revolving
Commitments, subject to adjustment as provided in Section 2.25. The Commitment
Fee shall accrue at all times during the Revolving Commitment Period, including
at any time during which one or more of the conditions in Section 5 is not
satisfied, and shall be due and payable in arrears on each applicable Fee
Payment Date. The Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Commitment Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Commitment Fee Rate
separately for each period during such quarter that such Commitment Fee Rate was
in effect.

 

(b)            The Borrowers agree to pay to the Administrative Agent and, the
Joint Lead Arrangers (and their respective affiliates) and the Incremental
Facility Arrangers (and their respective affiliates) the fees in the amounts and
on the dates set forth in any fee agreements (including the Fee Letter) with
such Persons and to perform any other obligations contained therein.

 

2.9           Termination or Reduction of Revolving Commitments. The Borrower
Representative (on behalf of the Revolving Borrowers) shall have the right, upon
not less than two Business Days’ notice (to the extent there are no Revolving
Loans outstanding at such time) or not less than three Business Days’ notice (in
any other case) to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments. Any termination or reduction of Revolving Commitments pursuant to
this Section 2.9 shall be accompanied by prepayment of the Revolving Loans
and/or Swingline Loans to the extent, if any, that the Total Revolving
Extensions of Credit exceed the amount of the Total Revolving Commitments as so
reduced; provided that if the aggregate Outstanding Amount of Revolving Loans
and Swingline Loans at such time is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrower Representative
shall, to the extent of the balance of such excess, Collateralize outstanding
Letters of Credit, in each case, in a manner reasonably satisfactory to the
Administrative Agent. Any such reduction shall be in an amount equal to
$1,000,000 or a whole multiple thereof or, if less than $1,000,000, the amount
of the Revolving Commitments, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect; provided, further, that if
any such notice of termination of the Revolving Commitments indicates that such
termination is to be made in connection with a Refinancing of the Facilities or
in connection with the consummation of any other event, such notice of
termination may be revoked if such Refinancing or other event is not consummated
and any Eurocurrency Loan denominated in Dollars that was the subject of such
notice shall be continued as an ABR Loan. Each prepayment of the Loans under
this Section 2.9 (except in the case of Revolving Loans that are ABR Loans (to
the extent all Revolving Loans are not being prepaid) and Swingline Loans) shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

2.10         Optional Prepayments.

 

(a)           The Borrowers may at any time and from time to time prepay the
Loans, in whole or in part, in each case, without premium or penalty, upon
irrevocable notice, substantially in the form of Exhibit E or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower Representative (on behalf of the Borrowers), which
notice must be received by the Administrative Agent no later than 1:00 p.m. (New
York City time) three Business Days prior to the prepayment date, in the case of
Eurocurrency Loans denominated in Dollars, Euros, Swiss Francs or Sterling or
1:00 p.m. (New York City time) four Business Days prior to the prepayment date,
in the case of Eurocurrency Loans denominated in Yen or Australian Dollars, and
no later than 1:00 p.m. (New York City time) on the prepayment date, in the case
of ABR Loans; provided that if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrowers shall
also pay any amounts owing pursuant to Section 2.21; provided, further, that if
such notice of prepayment indicates that such prepayment is to be funded with
the proceeds of a Refinancing of the Facilities or is conditioned upon the
consummation of any other transaction or event, such notice of prepayment may be
revoked if such Refinancing or other transaction or event is not consummated and
any Eurocurrency Loan denominated in Dollars that was the subject of such notice
shall be continued as an ABR Loan. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans, other than in connection
with a repayment of all Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of (x) in the case of ABR Loans, $1,000,000 or a
whole multiple of $500,000 in excess thereof, (y) in the case of Eurocurrency
Loans denominated in Dollars, $1,000,000 or a whole multiple of $500,000 in
excess thereof and (z) in the case of Eurocurrency Loans denominated in an
Alternative Currency, the Dollar Amount of €1,000,000 or a whole multiple of the
Dollar Amount of €500,000 in excess thereof. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.

 



102

 

 

(b)           Notwithstanding anything herein to the contrary, in the event
that, on or prior to the date that is six months after the Closing Date, any
Borrower (x) makes any prepayment of Initial Term Loans with the proceeds of any
Repricing Transaction described under clause (i) of the definition of Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction under clause (ii) of the definition of Repricing
Transaction, the Borrowers shall on the date of such prepayment or amendment, as
applicable, pay to each Lender (I) in the case of such clause (x), 1.00% of the
principal amount of the Initial Term Loans so prepaid and (II) in the case of
such clause (y), 1.00% of the aggregate amount of the Initial Term Loans
affected by such Repricing Transaction and outstanding on the effective date of
such amendment (a “Repricing Premium”).

 

2.11         Mandatory Prepayments and Commitment Reductions.

 

(a)           If any Indebtedness shall be incurred by any Group Member (other
than any Indebtedness permitted to be incurred by any such Person in accordance
with Section 7.2), concurrently with, and as a condition to closing of such
transaction, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Term Loans as set forth in clause (g) of this Section 2.11.

 

(b)           Subject to clauses (d) and (i) of this Section 2.11, if, for any
Excess Cash Flow Period, there shall be Excess Cash Flow, an amount equal to (i)
the ECF Percentage for such period of such Excess Cash Flow over (ii) in each
case at the option of the Borrower Representative and to the extent not funded
with (x) the proceeds of Indebtedness constituting “long term indebtedness” (or
a comparable caption) under GAAP (other than Indebtedness in respect of any
revolving credit facility) or (y) the proceeds of Permitted Cure Securities
applied pursuant to Section 9.4, the aggregate amount of (1) all Purchases by
any Permitted Auction Purchaser (determined as the par value of the Loans
purchased by such Permitted Auction Purchaser) pursuant to a Dutch Auction or
open market purchase permitted hereunder, (2) voluntary prepayments of Term
Loans and Revolving Loans (but, in the case of Revolving Loans, only to the
extent of a concurrent and permanent reduction in the Revolving Commitments),
(3) optional prepayments, purchases and redemptions and buybacks (with credit
given to the par value of the loans or notes repurchased) by UK Holdco and the
Restricted Subsidiaries of other Indebtedness that is secured by a Lien ranking
pari passu (determined without regard to the control of remedies) with the Lien
securing the Obligations (but, in the case of revolving indebtedness, only to
the extent of a concurrent and permanent reduction in the revolving
commitments), (4) payments by UK Holdco and the Restricted Subsidiaries in cash
on account of Capital Expenditures, (5) payments by UK Holdco and the Restricted
Subsidiaries in cash on account of acquisitions or other Investments permitted
hereunder (including any earn-out payments) and (6) Restricted Payments made in
cash pursuant to Section 7.3(a), (b)(iv), (b)(v), (b)(vi), (b)(viii), (b)(x),
(b)(xii), (b)(xiii), (b)(xix) and (b)(xxi), in each case, made during, or
committed to be made within 12 months of the end of, the Excess Cash Flow Period
(provided, however, that if any payment committed to be made is not actually
made in cash within such period, such amount shall be added back to Excess Cash
Flow for the subsequent Excess Cash Flow Period) or, at the option of the
Borrower Representative, after the Excess Cash Flow Period and prior to the
Excess Cash Flow Application Date, shall, on the relevant Excess Cash Flow
Application Date, be applied toward the prepayment of the Term Loans as set
forth in clause (g) of this Section 2.11, provided that no such prepayment shall
be made if the Excess Cash Flow for any Excess Cash Flow Period is less than
$10,000,000 (and, if Excess Cash Flow exceeds such amount, only such excess
shall be subject to prepayment). Each such prepayment shall be made on a date
(an “Excess Cash Flow Application Date”) no later than 10 Business Days after
the date on which the financial statements of UK Holdco referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders.

 



103

 

 

(c)           Subject to clauses (d) and (i) of this Section 2.11, if, on any
date, UK Holdco or any Restricted Subsidiary shall receive Net Cash Proceeds
from any Asset Sale or any Recovery Event in excess of (i) the greater of
$2,000,000 and 0.7% of Consolidated EBITDA as of the most recently ended
Reference Period in any single transaction or series of related transactions and
(ii) with respect to all other Net Cash Proceeds not excluded pursuant to the
preceding clause (i), the greater of $5,000,000 and 1.6% of Consolidated EBITDA
as of the most recently ended Reference Period for all such Net Cash Proceeds in
any fiscal year, then, unless the Borrower Representative has determined in good
faith that such Net Cash Proceeds shall be reinvested in its business (a
“Reinvestment Event”), an aggregate amount equal to 100% of such Net Cash
Proceeds shall be applied within five Business Days of such date to prepay
outstanding Term Loans in accordance with this Section 2.11; provided that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to any Asset Sale or
Recovery Event, shall be applied to prepay the outstanding Term Loans as set
forth in Section 2.11(g).

 

(d)           Notwithstanding anything to the contrary in this Agreement
(including clauses (b) and (c) above), to the extent that the Borrower
Representative has determined in good faith that (i) any of or all the Net Cash
Proceeds of any Asset Sale or Recovery Event by a Subsidiary or Excess Cash Flow
attributable to Subsidiaries (or branches of Subsidiaries) are prohibited or
delayed by applicable local law from being repatriated to the relevant
Borrower(s) (including as a result of financial assistance and corporate benefit
restrictions and fiduciary and statutory duties of the relevant directors), (ii)
such repatriation would present a material risk of liability for the applicable
Subsidiary or its directors or officers (or gives rise to a material risk of
breach of fiduciary or statutory duties by any director or officers) or (iii) in
the case of Foreign Subsidiaries, such repatriation or any distribution of the
relevant amounts would reasonably be expected to result in material adverse Tax
consequences, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times set
forth in this Section 2.11 but may be retained by the applicable Subsidiary or
branch (the Borrowers hereby agreeing to cause the applicable Subsidiary or
branch to promptly take commercially reasonable actions to permit such
repatriation without violating applicable local law or incurring material
adverse Tax consequences); provided, that for a period of 360 days from receipt
of such Net Cash Proceeds, if such repatriation becomes permitted under such
applicable local law, would not present a material risk as described in clause
(ii) above, or no such material adverse Tax consequences would result from such
distribution, as the case may be, such distribution will be promptly effected
and such distributed Net Cash Proceeds will be promptly (and in any event not
later than 10 Business Days after such distribution) applied (net of additional
Taxes payable or reserved against as a result thereof) to the repayment of Term
Loans pursuant to this Section 2.11.

 



104

 

 

(e)           In the event the aggregate Outstanding Amount of Revolving Loans,
L/C Obligations and Swingline Loans at any time exceeds (the “Revolving Excess”)
the Total Revolving Commitments then in effect, the Revolving Borrowers shall
immediately (or, if such Revolving Excess results solely from a Recalculation,
within 2 Business Days) repay Swingline Loans and Revolving Loans and
Collateralize Letters of Credit to the extent necessary to remove such Revolving
Excess.

 

(f)           The Borrower Representative shall deliver to the Administrative
Agent notice, substantially in the form of Exhibit E or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower Representative (on behalf of the Borrowers), of each
prepayment required under this Section 2.11, which notice must be received by
the Administrative Agent not less than three Business Days (or such shorter time
as the Administrative Agent shall reasonably agree) prior to the date such
prepayment shall be made. The Administrative Agent will promptly notify each
applicable Lender of such notice. Each such Lender may reject all of its Pro
Rata Share of any prepayment pursuant to clause (b) or (c) above (such declined
amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower Representative
no later than 12:00 p.m. (New York City time), two Business Days after the date
of such Lender’s receipt of such notice from the Administrative Agent. If a
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above such failure will be deemed an acceptance of such
prepayment. Any Declined Proceeds may be retained by the Borrowers (such
retained amount, the “Retained Declined Proceeds”). The Borrower Representative
shall deliver to the Administrative Agent, at the time of each prepayment
required under this Section 2.11, an Officer’s Certificate setting forth in
reasonable detail the calculation of the amount of such prepayment.

 

(g)           Amounts to be applied in connection with any mandatory prepayments
made pursuant to this Section 2.11 shall be applied to the prepayment of the
Term Loans in accordance with Section 2.17(b). The application of any prepayment
of Loans pursuant to this Section 2.11 shall be made on a pro rata basis
regardless of Type. Each prepayment of the Loans under this Section 2.11 (except
in the case of Revolving Loans that are ABR Loans (to the extent all Revolving
Loans are not being prepaid) and Swingline Loans) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

 



105

 

 

(h)           Notwithstanding any of the other provision of this Section 2.11,
if any prepayment of Eurocurrency Loans is required to be made under this
Section 2.11 other than on the last day of the Interest Period applicable
thereto, the applicable Borrower may, in its sole discretion, deposit the amount
of any such prepayment otherwise required to be made thereunder with the
Administrative Agent, to be held as security for the obligations of the
applicable Borrower to make such prepayment pursuant to a cash collateral
agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent until the last day of such Interest Period, at which time
the Administrative Agent shall be authorized (without any further action by or
notice to or from any Borrower or any other Loan Party) to apply such amount to
the prepayment of such Eurocurrency Loans in accordance with this Section 2.11
(determined as of the date such prepayment was required to be originally made);
provided that such unpaid Eurocurrency Loans shall continue to bear interest in
accordance with Section 2.15 until such unpaid Eurocurrency Loans have been
prepaid. Upon the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall also be authorized (without any further action by
or notice to or from any Borrower or any other Loan Party) to apply such amount
to the prepayment of the applicable Eurocurrency Loans in accordance with this
Section 2.11 (determined as of the date such prepayment was required to be
originally made). Notwithstanding anything to the contrary contained in this
Agreement, any amounts held by the Administrative Agent pursuant to this clause
(h) pending application to any Eurocurrency Loans shall be held and applied to
the satisfaction of such Eurocurrency Loans prior to any other application of
such property as may be provided for herein.

 

(i)           Notwithstanding the foregoing provisions of this Section 2.11, at
the Borrower Representative’s option, outstanding Indebtedness that is secured
by the Collateral on a pari passu basis (determined without regard to the
control of remedies) with the Obligations hereunder (“Other Applicable
Indebtedness”) may share, on the terms set forth below, in any mandatory
prepayment of the Term Loans pursuant to Section 2.11(b) and/or (c), and the
amount of any such prepayment required to be made hereunder shall be reduced
accordingly. Any Net Cash Proceeds or Excess Cash Flow may be applied to Other
Applicable Indebtedness only to (and not in excess of) the extent to which a
mandatory prepayment in respect of such Asset Sale, Recovery Event or Excess
Cash Flow is required under the terms of such Other Applicable Indebtedness
(with any remaining Net Cash Proceeds or Excess Cash Flow applied to prepay
outstanding Term Loans in accordance with the terms hereof), unless such
application would result in the holders of Other Applicable Indebtedness
receiving in excess of their pro rata share (determined on the basis of the
aggregate Outstanding Amount of Term Loans and Other Applicable Indebtedness at
such time) of such Net Cash Proceeds relative to Term Lenders, in which case
such Net Cash Proceeds may only be applied to Other Applicable Indebtedness on a
pro rata basis with outstanding Term Loans. To the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased, repaid or
prepaid with any such Net Cash Proceeds or Excess Cash Flow, the declined amount
of such Net Cash Proceeds or Excess Cash Flow shall promptly (and, in any event,
within 10 Business Days after the date of such rejection) be applied to prepay
Term Loans in accordance with the terms hereof (to the extent such Net Cash
Proceeds or Excess Cash Flow would otherwise have been required to be applied if
such Other Applicable Indebtedness was not then outstanding)

 



106

 

 

2.12         Conversion and Continuation Options.

 

(a)           The Borrower Representative may elect from time to time to convert
Eurocurrency Loans denominated in Dollars to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election telephonically
(provided that each telephonic notice is confirmed promptly in writing),
substantially in the form of Exhibit H or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower
Representative (on behalf of the Borrowers), no later than 1:00 p.m. (New York
City time), three Business Days prior to the proposed conversion date; provided
that any such conversion of Eurocurrency Loans may only be made on the last day
of an Interest Period with respect thereto. The Borrower Representative may
elect from time to time to convert ABR Loans to Eurocurrency Loans by giving the
Administrative Agent prior irrevocable notice of such election telephonically
(provided that each telephonic notice is confirmed promptly in writing),
substantially in the form of Exhibit H or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower
Representative (on behalf of the Borrowers), no later than 1:00 p.m. (New York
City time), on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided, however, that if the Borrower Representative wishes to request
Eurocurrency Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (New York City time) seven Business Days prior to the requested date
of such Borrowing conversion, whereupon the Administrative Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is approved by all of them. Not later than 11:00 a.m. (New York
City time), four Business Days before the requested date of such Borrowing
conversion, the Administrative Agent shall notify the Borrower Representative
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders; provided, further that, upon notice
from the Administrative Agent to the Borrower Representative at the direction of
the Required Lenders, no ABR Loan may be converted into a Eurocurrency Loan when
any Event of Default has occurred and is continuing. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b)           Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower
Representative (on behalf of the Borrowers) giving irrevocable notice to the
Administrative Agent telephonically (provided that each telephonic notice is
confirmed promptly in writing), substantially in the form of Exhibit H or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower Representative, no later than 12:00 p.m. (New York City
time) on the third Business Day preceding the proposed continuation date in the
case of Eurocurrency Loans denominated in Dollars, Euros, Swiss Francs or
Sterling or 12:00 p.m. (New York City time) on the fourth Business Day preceding
the proposed continuation date, in the case of Eurocurrency Loans denominated in
Yen or Australian Dollars; provided, however, that if the Borrower
Representative wishes to request Eurocurrency Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (New York City time) seven
Business Days prior to the requested date of such Borrowing continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m. (New York City time), three Business
Days before the requested date of such Borrowing continuation, in the case of
Eurocurrency Loans denominated in Dollars, Euros, Swiss Francs or Sterling or
11:00 p.m. (New York City time) four Business Days before the requested date of
such Borrowing continuation, in the case of Eurocurrency Loans denominated in
Yen or Australian Dollars, the Administrative Agent shall notify the Borrower
Representative (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders; provided, further
that, to the extent the Required Lenders provide written notice thereof to the
Borrower Representative, no Eurocurrency Loan may be continued as such when any
Event of Default has occurred and is continuing; provided, further, that with
respect to Eurocurrency Loans denominated in Dollars, if continuation is not
permitted pursuant to the preceding proviso, such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 



107

 

 

(c)           If the Borrower Representative fails to give a timely notice
requesting continuation or conversion from one Type of Loan to another, then the
applicable Loans shall, subject to the final proviso to the preceding clause
(b), be (i) in the case of ABR Loans, continued as ABR Loans or (ii) in the case
of Eurocurrency Loans, continued as Eurocurrency Loans with an Interest Period
of one month.

 

2.13         Limitations on Eurocurrency Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (a) the aggregate principal amount of the Eurocurrency Loans
denominated in Dollars comprising each Eurocurrency Tranche shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, (b) the
aggregate principal amount of the Eurocurrency Loans denominated in an
Alternative Currency comprising each Eurocurrency Tranche shall be equal to the
Dollar Amount of €5,000,000 or a whole multiple of the Dollar Amount of
€1,000,000 in excess thereof and (c) (i) in the case of Term Loans, no more than
five Eurocurrency Tranches shall be outstanding at any one time and (ii) in the
case of Revolving Loans, no more than 10 Eurocurrency Tranches shall be
outstanding at any one time.

 

2.14         Interest Rates and Payment Dates.

 

(a)           Each Eurocurrency Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin. Each Loan
denominated in an Alternative Currency shall be a Eurocurrency Loan.

 

(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

 

(c)           (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% and (ii) if all or
a portion of (x) any interest payable on any Loan or Reimbursement Obligation,
(y) any Commitment Fee or (z) any other amount payable hereunder or under any
other Loan Document shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to Section 2.14(c) shall be
payable from time to time on demand.

 



108

 

 

(e)                Interest on each Loan shall be payable in the currency in
which each Loan was made.

 

2.15        Computation of Interest and Fees.

 

(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, (i) with
respect to Eurocurrency Loans denominated in Sterling, the interest thereon
shall be calculated on the basis of a 365- day year and (ii) with respect to ABR
Loans, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed or, in any case where
the practice in the relevant market differs, in accordance with that market
practice. The Administrative Agent shall as soon as practicable notify the
Borrower Representative and the relevant Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Percentage shall become effective
as of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower
Representative and the relevant Lenders of the effective date and the amount of
each such change in interest rate. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to an ABR Loan being converted from a Eurocurrency
Loan, the date of conversion of such Eurocurrency Loan to such ABR Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to an ABR Loan being converted to a Eurocurrency Loan, the date of conversion of
such ABR Loan to such Eurocurrency Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower Representative,
deliver to the Borrower Representative a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 2.14(a).

 

2.16        Inability to Determine Interest Rate; Illegality.

 

(a)           If prior to the first day of any Interest Period (i) the
Administrative Agent or the Majority Facility Lenders in respect of the relevant
Facility shall have determined (which determination shall be conclusive and
binding upon the Borrowers) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Interest Period (and the circumstances described in
Section 2.16(b) do not apply), or (ii) the Administrative Agent shall have
received notice from the Majority Facility Lenders in respect of the relevant
Facility that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, then the Administrative Agent shall
give telecopy or telephonic notice thereof to the Borrower Representative and
the relevant Lenders as soon as practicable thereafter. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Loans in the affected
currency or currencies shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency component of the ABR, the utilization of the Eurocurrency Rate
component in determining the ABR shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Majority Facility Lenders)
revokes such notice. Upon receipt of such notice, the Borrower Representative
(on behalf of the Borrowers) may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, (A) with
respect to a pending request for Loans denominated in Dollars, the Borrower
Representative will be deemed to have converted such request into a request for
a Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein and (B) with respect to Loans denominated in any Alternative
Currency, at the election of the Borrower Representative, (1) such request shall
be converted into a request for a Borrowing of ABR Loans denominated in Dollars
(subject to the foregoing clause (y)) in the Dollar Amount of the amount
specified therein (and, in the case of any outstanding Eurocurrency Loans,
regardless of whether such request is made, such Loans will automatically be
deemed to be converted to ABR Loans denominated in Dollars in the Dollar Amount
of such Loans at the end of the applicable Interest Period) or (2) the
applicable Borrower shall repay such Eurocurrency Loans (to the extent
outstanding) in full at the end of the applicable Interest Period; provided,
however that if no such election is made by the Borrower Representative within
three days after receipt of such notice, the Borrower Representative shall be
deemed to have elected clause (1) above.

 



109

 

 

(b)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower Representative or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower Representative) that the Borrower
Representative or Required Lenders (as applicable) have determined, that:

 

(i)             adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)            the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans; provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)           syndicated loans currently being executed, or that include
language similar to that contained in this Section 2.16, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 



110

 

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower Representative may amend this Agreement
solely for the purpose of replacing LIBOR in accordance with this Section 2.16
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar (or, with respect to the benchmark of another applicable currency,
such applicable currency) denominated syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar U.S. dollar (or, with respect to the benchmark
of another applicable currency, such applicable currency) denominated syndicated
credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower Representative.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower
Representative and each Lender.  Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Loans shall be suspended (to the extent of the
affected Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining ABR.  Upon receipt of such
notice, the Borrower Representative (on behalf of the Borrowers) may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans (to the extent of the affected Eurocurrency Loans or Interest
Periods) or, failing that, (A) with respect to a pending request for Loans
denominated in Dollars, the Borrower Representative will be deemed to have
converted such request into a request for a Borrowing of ABR Loans (subject to
the foregoing clause (y)) in the amount specified therein and (B) with respect
to Loans denominated in any Alternative Currency, at the election of the
Borrower Representative, (1) such request shall be converted into a request for
a Borrowing of ABR Loans denominated in Dollars (subject to the foregoing clause
(y)) in the Dollar Amount of the amount specified therein (and, in the case of
any outstanding Eurocurrency Loans, regardless of whether such request is made,
such Loans will automatically be deemed to be converted to ABR Loans denominated
in Dollars in the Dollar Amount of such Loans at the end of the applicable
Interest Period) or (2) the applicable Borrower shall repay such Eurocurrency
Loans (to the extent outstanding) in full at the end of the applicable Interest
Period; provided, however that if no such election is made by the Borrower
Representative within three days after receipt of such notice, the Borrower
Representative shall be deemed to have elected clause (1) above.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

 

(c)                Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurocurrency Loan or to give effect to its obligations as contemplated hereby
with respect to any Eurocurrency Loan, then, by written notice to the Borrower
Representative and to the Administrative Agent:

 

(i)             any obligation of such Lender to make or continue Eurocurrency
Loans in the affected currency or currencies or to convert ABR to Eurocurrency
Loans shall be suspended and

 

(ii)            if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the Eurocurrency Rate component of the ABR, the interest rate on which ABR Loans
of such Lender, shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurocurrency Rate component of
the ABR,

 

in each case of clauses (i) and (ii) until such Lender notifies the
Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist.

 

Upon receipt of such notice, the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, (I) if applicable and such
Loans are denominated in Dollars, convert all of such Lender’s Eurocurrency
Loans to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the ABR) or (II) if
applicable and such Loans are denominated in an Alternative Currency, the
interest rate with respect to such Loans shall be determined by an alternative
rate mutually acceptable to the Borrowers and the Lenders, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans. In the event any
Lender shall exercise its rights under paragraphs (i) or (ii) of this clause
(b), all payments and prepayments of principal that would otherwise have been
applied to repay the Eurocurrency Loans that would have been made by such Lender
or the converted Eurocurrency Loans of such Lender shall instead be applied to
repay the ABR Loans (if applicable) made by such Lender in lieu of, or resulting
from the conversion of, such Eurocurrency Loans. For purposes of this clause
(b), a notice to the Borrower Representative by any Lender shall be effective as
to each Eurocurrency Loan made by such Lender, if lawful, on the last day of the
Interest Period then applicable to such Eurocurrency Loan; in all other cases,
such notice shall be effective on the date of receipt by the Borrower
Representative.

 

2.17        Pro Rata Treatment and Payments; Sharing of Payments by Lenders.

 

(a)           Each borrowing by the Borrowers from the Lenders hereunder, each
payment by any Borrower on account of any Commitment Fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Term Percentages, Incremental Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

 



111

 

 

(b)           Except as expressly set forth herein, each payment (including each
prepayment) on account of principal of and interest on the Term Loans shall be
made pro rata to the Term Lenders according to the respective Outstanding Amount
of the Term Loans then held by the Term Lenders. The amount of each optional
prepayment of the Term Loans made pursuant to Section 2.10 shall be applied as
directed by the Borrower Representative in the notice described in Section 2.10
and, if no direction is given by the Borrower, in the direct order of maturity.
The amount of each mandatory prepayment of the Term Loans pursuant to Section
2.11 (other than any such prepayment pursuant to Section 2.11(b)) shall be
applied as directed by the Borrower Representative in the notice described in
Section 2.11 and, if no direction is given by the Borrower Representative, in
the direct order of maturity. The amount of each mandatory prepayment of the
Term Loans pursuant to Section 2.11(b) shall be applied in the direct order of
maturity or as otherwise directed by the Borrower Representative. Except as
expressly set forth herein, each payment (including each prepayment) by the
Revolving Borrowers on account of principal of and interest on the Revolving
Loans shall be made pro rata to the Revolving Lenders according to the
respective Outstanding Amount of the Revolving Loans then held by the Revolving
Lenders.

 

(c)           Each payment or prepayment of the principal of, and interest on,
any Loans shall be made in the relevant currency in which such Loans are
denominated (even if the applicable Borrower is required to convert currency to
do so). All payments (including prepayments) to be made by the Borrowers
hereunder and denominated in Dollars, whether on account of principal, interest,
fees or otherwise, shall be made without setoff or counterclaim and shall be
made prior to 10:00 a.m. (New York City time) on the due date thereof to the
Administrative Agent at the applicable Administrative Agent’s Office, for the
account of the Lenders, in Dollars and in immediately available funds. All
payments (including prepayments) to be made by the Borrowers hereunder and
denominated in an Alternative Currency, whether on account of principal,
interest, fees or otherwise, shall be made without setoff or counterclaim and
shall be made prior to 8:00 a.m. (New York City time) on the due date thereof to
the Administrative Agent at the applicable Administrative Agent’s Office, for
the account of the Lenders, in the applicable Alternative Currency and in
immediately available funds. If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Amount of the
Alternative Currency payment amount. Any payments received after such time shall
be deemed to be received on the next Business Day at the Administrative Agent’s
sole discretion, and any applicable interest or fee shall continue to accrue.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. Except as otherwise provided hereunder,
if any payment hereunder (other than payments on the Eurocurrency Loans) becomes
due and payable on a day other than a Business Day, such payment shall be
required on the immediately preceding Business Day. If any payment on a
Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

 



112

 

 

(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the time of any Borrowing that such Lender will
not make the amount that would constitute its share of such Borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor (a
“Funding Default”), such Lender shall pay to the Administrative Agent, on
demand, such amount with interest thereon, at a rate equal to the greater of
(i) the Overnight Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrowers. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.

 

(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower Representative prior to the date of any payment due to
be made by the Borrowers hereunder that the Borrowers will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrowers are making such payment, and the Administrative Agent may, but shall
not be required to, in reliance upon such assumption, make available to the
Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrowers within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily Overnight Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrowers.

 

(f)            If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2 and such funds are not made available to the applicable
Borrower by the Administrative Agent because the conditions to the applicable
Loan set forth in Section 5 are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(g)           The obligations of the Lenders hereunder to make Term Loans and
Revolving Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 10.13 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.13 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.13.

 

(h)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 



113

 

 

 

2.18         Requirements of Law.

 

(a)           Subject to clause (c) of this Section 2.18, if any Change in Law
shall (i) subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurocurrency Loan
made by it, or change the basis of Taxation of payments to such Lender in
respect thereof (except for (x) any Non-Excluded Taxes or Other Taxes (each of
which is provided for in Section 2.19), (y) any Taxes described in clauses (i)
through (vii) of the second sentence of Section 2.19(a) and (z) any Taxes which
would have been compensated for under Section 2.19(a), Section 2.19(f) or
Section 2.19(g) but were not so compensated because an exclusion in Section
2.19(b), Section 2.19(c), Section 2.19(d), Section 2.19(e) or Section 2.19(h)
applied), (ii) impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate or (iii)
impose on such Lender any other condition (for the avoidance of doubt, other
than Taxes), and the result of any of the foregoing is to increase the cost to
such Lender by an amount that such Lender reasonably deems to be material, of
making, converting into, continuing or maintaining Eurocurrency Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrowers shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower Representative (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

 

(b)          Subject to clause (c) of this Section 2.18, if any Lender shall
have determined that compliance by such Lender (or any corporation controlling
such Lender) with any Change in Law regarding capital adequacy or liquidity
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Loans or Letters of Credit to a level below that which such
Lender or such corporation could have achieved but for such Change in Law
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount reasonably deemed by such
Lender to be material, then from time to time, after submission by such Lender
to the Borrower Representative (with a copy to the Administrative Agent) of a
written request therefor (setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.18(b)), the Borrowers shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c)           Notwithstanding anything to the contrary in this Agreement
(including clauses (a) and (b) above), reimbursement pursuant to this Section
2.18 for (A) increased costs arising from any market disruption (i) shall be
limited to circumstances generally affecting the banking market and (ii) may
only be requested by Lenders representing the Majority Facility Lenders with
respect to the applicable Facility and (B) increased costs because of any Change
in Law resulting from clause (i) or (ii) of the proviso to the definition of
“Change in Law” may only be requested by a Lender imposing such increased costs
on borrowers similarly situated to the Borrowers under syndicated credit
facilities comparable to those provided hereunder. A certificate as to any
additional amounts payable pursuant to this Section submitted by any Lender to
the Borrower Representative (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. The Borrowers shall pay such Lender
the additional amount shown as due on any such certificate promptly after, and
in any event within, 10 Business Days of, receipt thereof. Notwithstanding
anything to the contrary in this Section, the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower
Representative of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrowers pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 



114

 

 

2.19         Taxes.

 

(a)           Except where required under applicable law, all payments made by
the Loan Parties under any Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
including any penalties, interest and additional amounts with respect thereto,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (collectively, “Taxes”). Subject to Section 2.19(b),
Section 2.19(c), Section 2.19(d), Section 2.19(e) and Section 2.19(h) below, if
any applicable law requires any Taxes, excluding (i) Taxes imposed on or
measured by net income and franchise Taxes (which franchise Taxes are imposed in
lieu of net income Taxes) imposed on or with respect to the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) branch profits Taxes imposed on the Administrative
Agent or any Lender by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (i) above, (iii) United States
withholding Taxes to the extent imposed pursuant to a Requirement of Law (or
official interpretation or administration thereof) in effect at the time the
relevant Lender becomes a party to this Agreement (or designates a new lending
office) except to the extent that such Lender (or its assignor, if any) would
have been entitled at the time of designation of a new lending office (or
assignment, if any) to receive additional amounts from the Borrowers with
respect to such Taxes pursuant to this clause (a), (iv) Taxes that are
attributable to a Lender’s failure to comply with the requirements of clauses
(j), (k), (l), (o), (q) or (u) of this Section 2.19, (v) Taxes imposed by
sections 1471 through 1474 of the Code as in existence on the Closing Date (and
any amended or successor versions of such provisions that are substantively
comparable and not materially more onerous to comply with), any current or
future U.S. treasury regulations thereunder and official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and fiscal, tax or regulatory legislation, rules or official practices adopted
pursuant to any intergovernmental agreement, treaty or convention entered into
in connection with the foregoing (“FATCA”), (vi) any Bank Levy and (vii) any
withholding taxes applicable pursuant to the Luxembourg law of December 23, 2005
(such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, including any penalties, interest, and additional amounts with
respect thereto, the “Non-Excluded Taxes”), or Other Taxes to be withheld from
any amounts payable by the Loan Parties to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after making all required withholdings in respect of
Non-Excluded Taxes and Other Taxes) an amount equal to the sum it would have
received had no such withholding been made. Within 30 days of a Loan Party
making a payment subject to any deduction or withholding as mentioned in this
Section 2.19(a), the Loan Party making such payment shall deliver to the
Administrative Agent as agent for the relevant Lender or Lenders evidence
reasonably satisfactory to that Lender that the relevant deduction or
withholding has been made and (as applicable) any appropriate payment has been
made to the relevant taxing authority.

 



115

 

 

(b)           A payment by a German Borrower shall not be increased pursuant to
Section 2.19(a) by reason of a withholding or deduction for, or on account of,
Taxes imposed by Germany if on the date on which the payment falls due (i) the
payment could have been made to the Lender without a withholding or deduction if
the Lender had been a German Qualifying Lender, but on that date that Lender is
not or has ceased to be a German Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or German Treaty, or
any published practice or published concession of any relevant taxing authority
or (ii) the relevant Lender is a German Treaty Lender and the Loan Party making
the payment is able to demonstrate that the payment could have been made to the
Lender, without the withholding or deduction had that Lender complied with its
obligations under Section 2.19(k) below.

 

(c)           A payment by a Loan Party (other than in respect of an amount due
in respect of a Term Loan) shall not be increased pursuant to Section 2.19(a) by
reason of a UK Tax Deduction if on the date on which the payment falls due:

 

(i)                the payment could have been made to the relevant Lender
without a UK Tax Deduction if the Lender had been a UK Qualifying Lender, but on
that date that Lender is not or has ceased to be a UK Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or Treaty, or any published practice or published concession of any relevant
taxing authority;

 

(ii)               the relevant Lender is a UK Qualifying Lender solely by
virtue of clause (a)(ii) of the definition of UK Qualifying Lender and (A) an
officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA 2007 which relates to the payment and
that Lender has received from the UK Borrower a certified copy of that Direction
and (B) the payment could have been made to the Lender without any UK Tax
Deduction if that Direction had not been made;

 

(iii)              the relevant Lender is a UK Qualifying Lender solely by
virtue of clause (a)(ii) of the definition of UK Qualifying Lender and (A) the
relevant Lender has not given a UK Tax Confirmation to the UK Borrower and (B)
the payment could have been made to the relevant Lender without any UK Tax
Deduction if the Lender had given a UK Tax Confirmation to the UK Borrower, on
the basis that the UK Tax Confirmation would have enabled the UK Borrower to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the ITA 2007; or

 



116

 

 

(iv)             the relevant Lender is a UK Treaty Lender and the Loan Party
making the payment is able to demonstrate that the payment could have been made
to the Lender without the UK Tax Deduction had that Lender complied with its
obligations under Section 2.19(k) (subject to Section 2.19(l)) or Section
2.19(m) as applicable.

 

(d)           A payment by a Loan Party in respect of an amount due from a
Spanish Borrower shall not be increased pursuant to Section 2.19(a) by reason of
a Spanish Tax Deduction if on the date on which the payment falls due:

 

(i)                 the payment could have been made to the relevant Lender
without a Spanish Tax Deduction if the Lender had been a Spanish Qualifying
Lender, but on that date that Lender is not or has ceased to be a Spanish
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration or
application of) any law or Spanish Treaty, or any published practice or
published concession of any relevant taxing authority;

 

(ii)                the relevant Lender is a Spanish Qualifying Lender under
paragraphs (d) or (e) of the definition of “Spanish Qualifying Lender” and the
payment could have been made to that Lender without a Spanish Tax Deduction had
the relevant Lender complied with its obligations under Section 2.19(k) or
2.19(u), as applicable.

 

(e)           A payment by a Luxembourg Borrower shall not be increased pursuant
to Section 2.19(a) by reason of a withholding or deduction for, or on account
of, Taxes imposed by Luxembourg if on the date on which the payment falls due
(i) the payment could have been made to the Lender without a withholding or
deduction if the Lender had been a Luxembourg Qualifying Lender, but on that
date that Lender is not or has ceased to be a Luxembourg Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or Luxembourg Treaty, or any published practice or published concession of
any relevant taxing authority or (ii) the relevant Lender is a Luxembourg Treaty
Lender and the Loan Party making the payment is able to demonstrate that the
payment could have been made to the Lender, without the withholding or deduction
had that Lender complied with its obligations under Section 2.19(k) below.

 



117

 



 

(f)           The Borrowers shall indemnify the Administrative Agent and each
Lender within 10 Business Days after written demand therefor (which written
demand shall be made no later than 180 days after the earlier of (1) the date on
which the Administrative Agent or the applicable Lender, as the case may be,
received written demand for payment of the applicable Non-Excluded Taxes or
Other Taxes from the relevant Governmental Authority or (2) the date on which
the Administrative Agent or the applicable Lender, as the case may be, paid the
applicable Non-Excluded Taxes or Other Taxes; provided, that failure or delay on
the part of the Administrative Agent or the applicable Lender, as the case may
be, to make such written demand shall not constitute a waiver of the right of
the Administrative Agent or the applicable Lender, as the case may be, to demand
indemnity and reimbursement for such Non-Excluded Taxes or Other Taxes, except
to the extent that such failure or delay results in prejudice to the Borrowers)
for the full amount of any Non-Excluded Taxes or Other Taxes imposed on or with
respect to any payment made by any Loan Party under any Loan Document (including
Non-Excluded Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.19 paid by such Person and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, but excluding
Non-Excluded Taxes to the extent compensated under Section 2.19(a) or Taxes to
the extent that such Taxes would have been compensated for by Section 2.19(a) or
Section 2.19(g) but were not so compensated because one of the exclusions in
Section 2.19(b), Section 2.19(c), Section 2.19(d), Section 2.19(e), Section
2.19(g) or Section 2.19(h) applied). A certificate stating the amount of such
payment or liability and setting forth in reasonable detail the calculation
thereof delivered to the Borrower Representative by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. Statements payable
by any Borrower pursuant to this Section 2.19 shall be submitted to the Borrower
Representative at the address specified under Section 11.2.

 

(g)           Without duplication of clauses (a) or (f) above, the Borrowers
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law, except for any Luxembourg Taxes payable due to the
registration of a Loan Document with the Administration de l’Enregistrement, des
Domaines et de la TVA in Luxembourg within the same circumstances as referred to
under Section 2.19(h)(i) and (ii) below.

 

(h)           A payment shall not be required to be made by a Loan Party
pursuant to Section 2.19(a), Section 2.19(f) or Section 2.19(g) for, or on
account of, Other Taxes where (i) such Other Taxes are imposed with respect to
an assignment or transfer of any Lender’s rights or any participation or
sub-contract by a Lender (other than in the course of primary syndication,
pursuant to Section 2.23 (other than Section 2.23(c)) or after a Default), or
(ii) such Other Taxes derive from the voluntary registration of a Loan Document
by or on behalf of the Administrative Agent or any Lender where such
registration is not required to maintain, preserve, establish or enforce the
rights of the Administrative Agent or that Lender under a Loan Document.

 

(i)            Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrowers, as promptly as possible thereafter the Borrowers shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, (A) where that payment is in connection with a UK
Tax Deduction, a statement under section 975 of the ITA 2007 or other evidence
reasonably satisfactory to the Administrative Agent that the UK Tax Deduction
has been made or (as applicable) any appropriate payment paid to HM Revenue &
Customs, or (B) in any other case, a certified copy of an original official
receipt received by the Borrowers showing payment thereof, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 



118

 

 

(j)            Each Lender (or Assignee) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower Representative (on behalf of the applicable Borrowers) and the
Administrative Agent two copies of either U.S. Internal Revenue Service Form
W-8BEN, Form W-8BEN-E or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit C-1 and a Form W-8BEN, Form W-8BEN-E, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrowers
under this Agreement and the other Loan Documents; provided that, in the case of
a Non-U.S. Lender that is not the beneficial owner, such Non-U.S. Lender shall
deliver to the Borrower Representative (on behalf of the applicable Borrowers)
and the Administrative Agent two executed copies of U.S. Internal Revenue
Service Form W-8IMY, accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a
statement substantially in the form of Exhibit C-2 or Exhibit C-3, Form W-9,
and/or other certification documents from each beneficial owner, as applicable
(in each case, or any subsequent versions thereof or successors thereto);
provided, further, that if the Non-U.S. Lender is a partnership and one or more
direct or indirect partners of such Non-U.S. Lender are claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, such Non-U.S. Lender may provide a
statement substantially in the form of Exhibit C-4 on behalf of each such direct
or indirect partner). Any Lender (or Assignee) that is not a Non-U.S. Lender
shall deliver to the Borrower Representative (on behalf of the applicable
Borrowers) and the Administrative Agent two copies of U.S. Internal Revenue
Service Form W-9, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Person claiming complete exemption
from backup withholding on all payments by the Borrowers under this Agreement
and the other Loan Documents. The Administrative Agent shall deliver to the
Borrower Representative (on behalf of the applicable Borrowers) with respect to
any Revolving Loan made to a US Loan Party, and with respect to any Term Loan, a
duly completed U.S. Internal Revenue Service Form W-9 (or, in the case of a
successor Administrative Agent that is not organized in the United States, a
duly executed U.S. Internal Revenue Service Form W-8IMY (y)(A) certifying that
such Administrative Agent is a qualified intermediary, within the meaning of
Treasury Regulation Section 1.1441-1(e)(5)(ii) (or any successor thereto) and
(B) assuming primary responsibility for U.S. federal income tax withholding with
respect to payments to be received by it on behalf of the Lenders or (z)
evidencing its agreement with the Borrowers to be treated as a United States
person with respect to payments on such Loans for U.S. federal income tax
purposes in accordance with Treasury Regulation 1.1441-1(b)(2)(iv)(A) (or any
successor thereto)). The forms and certification referenced in the previous
three sentences (the “Forms”) shall be delivered by the Administrative Agent and
each Lender on or before the date it becomes a party to this Agreement. In
addition, the Administrative Agent and each Lender shall deliver the Forms
promptly upon the obsolescence or invalidity of any Forms previously delivered
by the Administrative Agent and such Lender and upon the written request of the
Borrower Representative or the Administrative Agent. The Administrative Agent
and each Lender shall promptly notify the Borrower Representative (on behalf of
the applicable Borrowers) at any time it determines that it is no longer in a
position to provide any previously delivered Form to the Borrower Representative
(or any other form or certification adopted by the U.S. taxing authorities for
such purpose). Notwithstanding any other provision of this paragraph (j), the
Administrative Agent and each Lender shall not be required to deliver any Form
pursuant to this paragraph (j) that the Administrative Agent and such Lender is
not legally able to deliver.

 

(k)           The Administrative Agent and each Lender that is entitled to an
exemption from or reduction of withholding tax (other than U.S. federal
withholding Tax) under the law of the jurisdiction in which a Loan Party is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments under any Loan Document (including, for the avoidance
of doubt, a Luxembourg Treaty Lender, a German Treaty Lender, a Spanish Treaty
Lender and a UK Treaty Lender) shall (subject, in the case of a UK Treaty Lender
with respect to an exemption from or reduction of a UK Tax Deduction, to Section
2.19(l)) (i) cooperate in completing any procedural formalities necessary for a
Loan Party making a payment to that Lender or the Administrative Agent to obtain
authorization to make that payment without a withholding or deduction for, or on
account of, Tax, and (ii) deliver to the Borrower Representative (on behalf of
the applicable Borrowers) (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrower Representative (on behalf of the
applicable Borrowers) or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or any treaty as will permit
such payments to be made without withholding or deduction for, or on account of,
Tax or at a reduced rate, provided that the Administrative Agent or such Lender,
as applicable, is legally entitled to complete such procedural formalities or
complete, execute and deliver such documentation and in the Administrative
Agent’s or such Lender’s judgment, as applicable, such completion of such
procedural formalities or such completion, execution or submission of such
documentation would not materially prejudice the legal or commercial position of
the Administrative Agent and such Lender.

 



119

 

 

(l)           A UK Treaty Lender which becomes (i) a party to this Agreement on
the Closing Date that (x) holds a passport under the HM Revenue & Customs DT
Treaty Passport scheme and (y) wishes such scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
opposite its name in Schedule 1.1A; or (ii) a Lender hereunder after the Closing
Date that (x) holds a passport under the HM Revenue & Customs DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence in the relevant
Assignment or Assumption, Refinancing Amendment or Incremental Amendment
pursuant to which such Lender becomes a party hereto or otherwise in writing to
the UK Borrower within 15 days of it become a party to this Agreement, and
having done so, such UK Treaty Lender shall have satisfied its obligation under
clause (k) above in respect of a UK Tax Deduction.

 

(m)          If a UK Treaty Lender has confirmed its scheme reference number and
its jurisdiction of tax residence in accordance with clause (l) above and

 

(i)            a UK Borrower making a payment to that Lender has not made a
Borrower DTTP Filing in respect of that Lender; or

 

(ii)           a UK Borrower making a payment to that Lender has made a Borrower
DTTP Filing in respect of that Lender but:

 

(1)                such Borrower DTTP Filing has been rejected by HM Revenue &
Customs; or

 

(2)                HM Revenue & Customs has not given that UK Borrower authority
to make payments to that Lender without a Tax Deduction within 60 days of the
date of the Borrower DTTP Filing,

 

and in each case, the UK Borrower has notified that UK Treaty Lender in writing
of either (1) or (2) above, then such UK Treaty Lender and the UK Borrower shall
co-operate in completing any additional procedural formalities necessary for
that UK Borrower to obtain authorization to make that payment without a UK Tax
Deduction.

 

(iii)              If a UK Treaty Lender has not confirmed its scheme reference
number and jurisdiction of tax residence in accordance with clause (l) above, no
Loan Party shall make a Borrower DTTP Filing or file any other form relating to
the HM Revenue & Custom DT Treaty Passport scheme in respect of that UK Treaty
Lender's Commitment(s) or its participation in any Loan unless the UK Treaty
Lender otherwise agrees.

 



120

 

 

(iv)             A Loan Party shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant UK Treaty Lender.

 

(v)              A UK Non-Bank Lender which becomes a party to this Agreement on
the Closing Date gives a UK Tax Confirmation to the UK Borrower by entering into
this Agreement. A UK Non-Bank Lender shall promptly notify the UK Borrower and
the Administrative Agent if there is any change in the position from that set
out in the UK Tax Confirmation.

 

(n)          If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund (whether in
the form of cash or as a credit against, or as a reduction of, a tax liability)
of any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by
the Loan Parties or with respect to which the Loan Parties have paid additional
amounts pursuant to this Section 2.19, it shall pay over such refund to the
relevant Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Parties under this Section 2.19 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the relevant Loan Party,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Loan Parties (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (n), in no event will the
Administrative Agent or any Lender be required to pay any amount to the Loan
Parties pursuant to this paragraph (n) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than it would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph (n) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower Representative or any other Person.

 

(o)           If a payment made to the Administrative Agent or a Lender under
any Loan Document would be subject to United States federal withholding Tax
imposed by FATCA if the Administrative Agent or such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Administrative Agent and such Lender shall deliver to the Borrower
Representative (on behalf of the applicable Borrowers) and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower Representative (on behalf of the applicable
Borrowers) or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower
Representative (on behalf of the applicable Borrowers) or the Administrative
Agent as may be necessary for any Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that the
Administrative Agent or such Lender has complied with the Administrative Agent’s
or such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (o),
“FATCA” shall include any amendments made to FATCA after the Closing Date.

 



121

 

 

(p)           Each Lender which becomes a party to this Agreement after the
Closing Date (a “New Lender”) shall indicate in the Assignment and Assumption,
Refinancing Amendment or Incremental Amendment pursuant to which such Lender
will became a party hereto, which of the following categories it falls in: (i)
in relation to a Luxembourg Borrower (a) not a Luxembourg Qualifying Lender, (b)
a Luxembourg Qualifying Lender (other than a Luxembourg Treaty Lender), or (c) a
Luxembourg Treaty Lender; (ii) in relation to a UK Borrower (a) not a UK
Qualifying Lender, (b) a UK Qualifying Lender (other than a UK Treaty Lender),
or (c) a UK Treaty Lender; (iii) in relation to a German Borrower (a) not a
German Qualifying Lender, (b) a German Qualifying Lender (other than a German
Treaty Lender), or (c) a German Treaty Lender; and (iv) in relation to a Spanish
Borrower (a) not a Spanish Qualifying Lender, (b) a Spanish Qualifying Lender
(other than a Spanish Treaty Lender or an EU Lender), (c) an EU Lender; or (d) a
Spanish Treaty Lender. If a New Lender fails to indicate its status in
accordance with this Section 2.19(p) then such New Lender shall be treated for
the purposes of this Agreement as if it was not a Luxembourg Qualifying Lender,
not a UK Qualifying Lender, not a German Qualifying Lender or not at Spanish
Qualifying Lender, as applicable, until such time as it notifies the
Administrative Agent which category applies (and the Administrative Agent upon
receipt of such notification, shall inform the Borrower Representative). For the
avoidance of doubt, an Assignment and Assumption, Refinancing Amendment or
Incremental Amendment shall not be invalidated by any failure of a Lender to
comply with this Section 2.19(p).

 

(q)           Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower Representative
(on behalf of the applicable Borrowers) and the Administrative Agent in writing
of its legal inability to do so.

 

(r)           Without limiting any other provisions of this Agreement, each
Lender that would not qualify for a complete exemption from withholding Taxes
with respect to payments made under any Loan Document at the time such Lender
becomes a party to this Agreement, shall consider in good faith, but not be
required, to take actions, including assigning any of its Commitments and Loans
to an affiliate of such Lender, so as to reasonably limit any obligations of the
Loan Parties under this Section 2.19.

 

(s)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(t)            VAT.

 

(i)                 All amounts expressed to be payable under any Loan Document
by any party to this Agreement to a Lender which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply and, accordingly,
subject to clause (ii) below, if VAT is or becomes chargeable on any supply made
by any Lender to any party to this Agreement under any Loan Document and such
Lender is required to account to the relevant tax authority for the VAT, that
party must pay to such Lender (in addition to and at the same time as paying any
other consideration for such supply) an amount equal to the amount of the VAT
(and such Lender must promptly provide an appropriate VAT invoice to that
party).

 



122

 

 

(ii)               If VAT is or becomes chargeable on any supply made by any
Lender (the “Supplier”) to any other Lender (the “Recipient”) under any Loan
Document, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(1)                (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Recipient must (where this clause (1) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(2)                (where the Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 

(iii)             Where any Loan Document requires any party to this Agreement
to reimburse or indemnify a Lender for any cost or expense, that party shall
reimburse or indemnify (as the case may be) such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(iv)              Any reference in this Section 2.19(t) to any party shall, at
any time when such party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994 or in the relevant legislation of any other jurisdiction having implemented
Council Directive 2006/112/EC on the common system of value added tax).

 



123

 

 

(v)                In relation to any supply made by a Lender to any party to
this Agreement under any Loan Document, if reasonably requested by such Lender,
that party must promptly provide such Lender with details of that party's VAT
registration and such other information as is reasonably requested in connection
with such Lender's VAT reporting requirements in relation to such supply.

 

(u)           Each (i) Spanish Qualifying Lender under paragraphs (d) or (e) of
the definition of “Spanish Qualifying Lender” and (ii) Lender who is not
resident for tax purposes in Spain but is entitled to the benefits of a Spanish
Treaty providing for a reduction of a Spanish Tax Deduction applicable on
interest shall, as soon as reasonably practicable after the date on which it
becomes a Party to this Agreement, and in any event before any payment is due or
made, whichever comes first, deliver to the Spanish Borrower through the
Administrative Agent a certificate of tax residence (or the specific form or
documentation required under the relevant Spanish Treaty) duly issued by the
competent tax authorities of that Lender’s jurisdiction of tax residence
evidencing such Lender as resident for tax purposes in that jurisdiction and, if
a Spanish Treaty Lender or a Lender entitled to the benefits of a Spanish
Treaty, evidencing such Lender as resident for tax purposes in that jurisdiction
and declaring that it is entitled to the benefits of the relevant Spanish
Treaty. Each such Lender shall be required to deliver a new certificate of tax
residence each time the existing certificate expires in accordance with the
Spanish laws and regulations.

 

For purposes of this Section 2.19, the term Lender shall include any Issuing
Lender or Swingline Lender.

 

2.20         [Reserved].

 

2.21         Indemnity. The Borrowers agree to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by any Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Borrower
Representative has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrowers in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower
Representative has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a prepayment of Eurocurrency Loans on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, reduced, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, reduce, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, reduce,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest or other return
for such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower Representative by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 



124

 

 

 

2.22        Change of Lending Office.

 

(a)            Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Sections 2.18 or 2.19 with respect to such Lender, it
will, if requested by the Borrower Representative, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage (with respect
to which such Lender is not reimbursed), and provided, further, that nothing in
this Section shall affect or postpone any of the obligations of the Borrowers or
the rights of any Lender pursuant to Sections 2.18 or 2.19.

 

(b)           Subject to clause (a) above, and without prejudice to the rights
and obligations (but subject to the terms and requirements) in Section 2.19,
each Borrower agrees that each Lender may, at its option, make any Loan
available to any Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan, and that any exercise of such option shall not
shall affect or postpone any of the obligations of the Borrowers or the rights
of any Lender pursuant to this Agreement (except to the extent that, for the
avoidance of doubt, the exercise of such option changes such Lender’s status as
a UK Qualifying Lender, a German Qualifying Lender, a Spanish Qualifying Lender
or a Luxembourg Qualifying Lender for the purposes of Section 2.19).

 

2.23        Replacement of Lenders. The Borrowers shall be permitted to replace,
or, notwithstanding Section 2.17, prepay the applicable Loans and terminate the
applicable Commitments (on a non pro rata basis among Lenders generally), of any
Lender (a) where a Loan Party is obligated to pay additional amounts or
indemnity payments under Section 2.19, (b) that requests reimbursement for
amounts owing pursuant to Sections 2.16 or 2.18, (c) that becomes a Defaulting
Lender or otherwise defaults in its obligation to make Loans hereunder or (d)
that has not consented to a proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by Section 11.1 that requires
the consent of all Lenders or all Lenders under a particular Facility or each
Lender affected thereby and which has been approved by the Required Lenders as
provided in Section 11.1, with a Lender or Eligible Assignee; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) in the
case of clause (a) or (b), prior to any such replacement, such Lender shall have
taken no action under Section 2.22 sufficient to eliminate the continued need
for payment of amounts owing pursuant to Sections 2.16, 2.18 or 2.19, (iii)  the
replacement financial institution or other Eligible Assignee shall purchase, or
the applicable Borrowers shall repay, all Loans and other amounts (or, in the
case of clause (d) as it relates to provisions affecting a particular Facility,
Loans or other amounts owing under such Facility) owing to such replaced Lender
on or prior to the date of replacement, (iv) the Borrowers shall be liable to
such replaced Lender under Section 2.21 if any Eurocurrency Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) in the case of any replacement, the replacement
financial institution or other Eligible Assignee, if not already a Lender, shall
be reasonably satisfactory to the Administrative Agent, (vi) in the case of any
replacement, the replaced Lender shall be deemed to have made such replacement
in accordance with the provisions of Section 11.6, (vii) until such time as such
replacement or prepayment and termination shall be consummated, the Borrowers
shall pay all additional amounts (if any) required pursuant to Sections 2.16,
2.18, 2.19(a) or 2.19(f), as the case may be, and (viii) any such replacement or
prepayment and termination shall not be deemed to be a waiver of any rights that
the Borrowers, the Administrative Agent or any other Lender shall have against
the replaced Lender. Upon any such assignment, such replaced Lender shall no
longer constitute a “Lender” for purposes hereof (or, in the case of clause
(d) as it relates to provisions affecting a particular Facility, a Lender under
such Facility); provided that any rights of such replaced Lender to
indemnification hereunder shall survive as to such replaced Lender. Each Lender,
the Administrative Agent and the Borrowers agree that in connection with the
replacement of a Lender and upon payment to such replaced Lender of all amounts
required to be paid under this Section 2.23, the Administrative Agent and the
Borrowers shall be authorized, without the need for additional consent from such
replaced Lender, to execute an Assignment and Assumption on behalf of such
replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent or the Borrowers and, to the extent required under Section
11.6, the Borrowers, the Swingline Lender and each Issuing Lender, shall be
effective for purposes of this Section 2.23 and Section 11.6. Notwithstanding
anything to the contrary in this Section 2.23, in the event that a Lender which
holds Loans or Commitments under more than one Facility does not agree to a
proposed amendment, supplement, modification, consent or waiver which requires
the consent of all Lenders under a particular Facility, the Borrowers shall be
permitted to replace or, notwithstanding Section 2.17, prepay the applicable
Loans and terminate the applicable Commitments of the non-consenting Lender with
respect to the affected Facility and may, but shall not be required to, replace
such Lender with respect to any unaffected Facilities.

 



125

 

 

2.24          Evidence of Debt; Notes. The Loans and other credit extensions
hereunder made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business. The
Administrative Agent shall maintain the Register in accordance with Section
11.6(b)(vi). The accounts or records maintained by each Lender shall be
conclusive absent manifest error of the amount of the Loans and other credit
extensions hereunder made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the joint and several obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the Register, the Register shall control in the absence of manifest
error. If so requested by any Lender by written notice to the Borrower
Representative (with a copy to the Administrative Agent), the applicable
Borrowers shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 11.6) (promptly after the Borrower Representative’s receipt
of such notice) a Note or Notes to evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

 

2.25          Incremental Credit Extensions.

  Subject to the terms of this Section 2.25:

 

  (a)           A Borrower or Subsidiary Guarantor may, at any time or from time
to time after the Closing Date, by notice from the Borrower Representative to
the Administrative Agent (whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders) and the Person appointed by the Borrower
Representative to arrange an Incremental Facility (such Person, who may be the
Administrative Agent, if it so agrees, or any other Person appointed by the
Borrower Representative, the “Incremental Arranger”), request one or more
additional tranches of term loans and/or one or more increases to the amount of
any Class of Term Loans then outstanding (the commitments thereof, the
“Incremental Term Commitments”, the loans thereunder, the “Incremental Term
Loans”, and a Lender making such loans, an “Incremental Term Lender”) and/or one
or more additional tranches of revolving loans (the “Additional/Replacement
Revolving Commitments”) and/or one or more increases in the amount of the
Revolving Commitments of any Class (each such increase, a “Revolving Commitment
Increase”, the loans thereunder and under any Additional/Replacement Revolving
Commitments, the “Incremental Revolving Loans”, and a Lender making a commitment
to provide such Incremental Revolving Loans, an “Incremental Revolving Lender”);
provided that the Borrowers and Subsidiary Guarantors may incur Incremental Term
Commitments that are intended to be fungible with the Initial Term Loans on no
more than five occasions prior to the initial Term Loan Maturity Date unless the
Administrative Agent otherwise agrees; provided, further, that:

 



126

 

 

(i)               after giving effect to any such Additional/Replacement
Revolving Commitments, any such Revolving Commitment Increase and any such
Incremental Term Loans, the aggregate amount of such Additional/Replacement
Revolving Commitments, Revolving Commitment Increases and Incremental Term Loans
shall not exceed an amount equal to the sum of (x) an unlimited amount at any
time so long as the First Lien Net Leverage Ratio on a Pro Forma Basis (but
without giving effect to the cash proceeds of such Incremental Term Loans or of
any Incremental Revolving Loans incurred pursuant to such Revolving Commitment
Increase or such Additional/Replacement Revolving Commitments remaining on the
balance sheet) as of the most recently ended Reference Period (calculated
assuming that such Revolving Commitment Increase or Additional/Replacement
Revolving Commitment is fully drawn throughout such period) does not exceed the
greater of (A) 5.00 to 1.00 and (B) if incurred to finance an acquisition or
other Investment permitted hereunder, the First Lien Net Leverage Ratio as of
the most recently ended Reference Period, plus (y) the amount of all prior
voluntary prepayments, loan buybacks (with credit given to the principal amount
thereof) and commitment reductions of Term Loans, Revolving Loans, Incremental
Loans, Indebtedness incurred pursuant to Section 7.2(b)(vi) that is secured by a
Lien on the Collateral on a pari passu basis with the Obligations and Permitted
Credit Agreement Refinancing Debt and Refinancing Indebtedness previously
applied to the permanent repayment of any of the foregoing and the amount of any
prepayments made to any Lender pursuant to Section 2.23, with any replacement of
a Lender pursuant thereto being deemed, solely for this purpose, to constitute a
prepayment (in each case to the extent not funded with the proceeds of long-term
Indebtedness (except Indebtedness under one or more revolving credit or similar
facilities) or the proceeds of Permitted Cure Securities applied pursuant to
Section 9.4 and, with respect to any prepayment or commitment reduction of or in
respect of revolving loans, to the extent accompanied by a permanent reduction
in such revolving commitments) less the aggregate principal amount of
Indebtedness incurred under Section 7.2(b)(vi)(y), plus (z) an amount equal to
the greater of $325,000,000 and 100% of Consolidated EBITDA on a Pro Forma Basis
as of the most recently ended Reference Period (and after giving effect to any
acquisition or other transaction consummated concurrently therewith) less the
aggregate outstanding principal amount of Indebtedness incurred under Section
7.2(b)(vi)(z) (provided that, for the avoidance of doubt, the amount available
to the Borrowers pursuant to clauses (y) and (z) above shall be available at all
times and shall not be subject to any ratio test described in foregoing clause
(x)); provided that, for the avoidance of doubt, if the applicable Borrower
incurs Incremental Term Loans, Additional/Replacement Revolving Commitments or a
Revolving Commitment Increase under clause (x) above on the same date that it
incurs indebtedness under clauses (y) or (z) above, then the First Lien Net
Leverage Ratio will be calculated with respect to such incurrence under clause
(x) without regard to any incurrence of indebtedness under clauses (y) or (z)
above. Unless the Borrower Representative elects otherwise, any Incremental Term
Loans, Additional/Replacement Revolving Commitments or Revolving Commitment
Increase shall be deemed incurred first under clause (x) above, with the balance
incurred under clauses (y) and (z) above. The Borrower Representative may
designate any Incremental Arranger of any Incremental Facility with such titles
under the Incremental Facility as Borrower Representative may deem appropriate.

 



127

 

 

(ii)             the Incremental Term Loans and Incremental Revolving Loans
shall rank pari passu in right of payment and of security with the other Loans
and Commitments hereunder;

 

(iii)           any Additional/Replacement Revolving Commitments shall not
mature earlier than the Revolving Termination Date and shall not have
amortization or scheduled mandatory commitment reductions (other than at the
maturity thereof) and all other material terms (other than pricing, maturity,
upfront, arrangement, structuring, underwriting, ticking, consent, amendment and
other fees, participation in mandatory prepayments or commitment reductions and
immaterial terms, which shall be determined by the Borrower Representative)
shall (x) be substantially consistent with the existing Revolving Facility or
(y) be reasonably satisfactory to the Administrative Agent (it being understood
that if any financial maintenance covenant or other more favorable provision
(other than pricing, maturity, upfront, arrangement, structuring, underwriting,
ticking, consent, amendment and other fees, participation in mandatory
prepayments or commitment reductions and immaterial terms) is added for the
benefit of any Additional/Replacement Revolving Commitments, no consent shall be
required from the Administrative Agent or any Lender to the extent that such
financial maintenance covenant or such other provision is (i) also added for the
benefit of any then-existing Revolving Facility, in which case such terms may be
incorporated into this Agreement (or any other applicable Loan Document) for the
benefit of the Revolving Facility without further amendment or consent
requirements or (ii) only applicable after the Revolving Termination Date);

 

(iv)           other than Customary Bridge Financings and Indebtedness incurred
pursuant to the Inside Maturity Basket, the Incremental Term Loans shall have a
Weighted Average Life to Maturity no shorter than the remaining Weighted Average
Life to Maturity of the Initial Term Loans determined at the time of incurrence
and shall not mature earlier than the Term Loan Maturity Date;

 

(v)            subject to clause (iv) above, the interest rates and the
amortization schedule applicable to any such Incremental Term Loans shall be
determined by the Borrower Representative and the applicable Incremental Term
Lenders;

 

(vi)           no Event of Default shall exist on the Incremental Facility
Closing Date with respect to any Incremental Amendment entered into in
connection therewith (and after giving effect to any Incremental Term Loans
and/or Incremental Revolving Loans made thereunder); provided, however, that in
connection with a Limited Condition Transaction, the absence of an Event of
Default shall be tested on the date specified in Section 1.4;

 



128

 

 

(vii)          with respect to any Dollar denominated Incremental Term Loans in
the form of broadly syndicated term “B” loans, if the all-in-yield (whether in
the form of interest rate margins, including interest rate floors (subject to
clause (1) of the first proviso in this clause (vii)), upfront fees or OID (with
any OID being equated to interest margin based on an assumed four-year life to
maturity)) with respect to the Incremental Term Loans made thereunder paid by
any Borrower to all lenders generally (as determined by the Borrower
Representative and the applicable Incremental Arranger) (but excluding any
arrangement, commitment, ticking, structuring or other similar fees payable in
connection therewith, which shall not be included and equated to interest rate)
with respect to the Incremental Term Loans made thereunder exceeds the all-in
yield (after giving effect to interest rate margins (including the interest rate
floors (subject to clause (1) of the first proviso in this clause (vii)) and OID
(equated to interest based on an assumed four-year life to maturity or, if
shorter, the remaining life to maturity thereof) paid by any Borrower to all
lenders generally (computed in a manner consistent with the foregoing) with
respect to the Initial Term Loans that are denominated in the same currency as
such Incremental Term Loans, as the case may be, after giving effect to any
increase or repricing thereof that has theretofore become effective (it being
understood that if any such repricing was effected as a refinancing tranche, the
OID applicable to the refinanced loans shall be taken into account), by more
than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Incremental Yield Differential”), then, upon the
effectiveness of such Incremental Amendment, the Applicable Margin then in
effect for such Initial Term Loans denominated in the same currency shall
automatically be increased by the Incremental Yield Differential (this clause
(vii), after giving effect to the final proviso to this clause (vii), the “MFN
Provision”); provided, (1) if the Incremental Term Loans include an
interest-rate floor greater than the interest rate floor applicable to such Term
Loans, the differential between such interest rate floors shall be equated to
the interest rate margins for purposes of determining whether an increase to the
Applicable Margin shall be required, but only to the extent an increase in the
interest rate floor applicable to such Term Loans would cause an increase in the
Applicable Margin, and in such case either the interest rate floor or the
Applicable Margin (at the election of the Borrower Representative) applicable to
such Term Loans shall be increased to the extent of such differential between
interest rate floors and (2) any Incremental Term Loans that constitute
fixed-rate Indebtedness shall be swapped to a floating rate on a customary
matched-maturity basis; provided further that the MFN Provision shall not apply
to (A) any Incremental Term Loans having an aggregate principal amount not
exceeding the greater of $250,000,000 and 75% of Consolidated EBITDA as of the
most recently ended Reference Period (as selected by the Borrower
Representative), (B) Incremental Term Loans scheduled to mature on or after the
date that is one year after the Term Loan Maturity Date as of the Closing Date,
(C) Incremental Term Loans incurred after the date that is 18 months after the
Closing Date or (D) Incremental Term Loans incurred in connection with an
acquisition or other Investment permitted hereunder;

 

(viii)          the Incremental Term Loans, Additional/Replacement Revolving
Commitments and Revolving Commitment Increases may be denominated in Dollars,
any Alternative Currency and any other currency acceptable to the Incremental
Arranger and the applicable Incremental Term Lenders or Incremental Revolving
Lenders, as the case may be;

 



129

 

 

(ix)            no Incremental Term Loans, Additional/Replacement Revolving
Commitments and Revolving Commitment Increases may be secured by any assets
other than the Collateral and no Incremental Term Loans and Revolving Commitment
Increases shall be guaranteed by any person other than the Borrowers and the
Guarantors;

 

(x)             any Incremental Term Loans may provide for the ability to
participate (A) on a pro rata basis or non-pro rata basis in any voluntary
prepayment of Term Loans made pursuant to ‎Section 2.10(a) and (B) on a pro rata
or less than pro rata basis (but not on a greater than pro rata basis, other
than in the case of prepayment with proceeds of Indebtedness refinancing such
Incremental Term Loans) in any mandatory prepayment of Term Loans required
pursuant to ‎Section 2.11;

 

(xi)            except as otherwise required or permitted by the foregoing, all
other terms of any Incremental Term Loans shall be as agreed between the
applicable Borrowers and the Incremental Term Lenders; provided that if such
Incremental Term Loans benefit from a financial covenant that is more
restrictive than Section 7.1 of this Agreement, such financial covenant shall be
either (A) conformed (or added) to the Loan Documents for the benefit of the
Revolving Lenders pursuant to an amendment agreement between the Administrative
Agent and the applicable Borrowers or (B) applicable only to periods after the
Revolving Termination Date or otherwise reasonably satisfactory to the
Administrative Agent; and

 

(xii)            no Additional/Replacement Revolving Commitments may be provided
by an Affiliate of UK Holdco.

 

(b)          The Revolving Commitment Increases shall be treated substantially
the same as the Revolving Commitments being increased, and shall be considered
to be part of the Class of Revolving Facility being increased (it being
understood that (x) if required to consummate the provision of Revolving
Commitment Increases, the pricing, interest rate margins, rate floors and
facility fees on the Class of Revolving Commitments being increased may be
increased and additional upfront or similar fees may be payable to the lenders
providing the Revolving Commitment Increase (without any requirement to pay such
fees to any existing Revolving Lenders or the requirement to obtain the consent
of any Lender) and (y) other terms that are more favorable to the lenders
providing the Revolving Commitment Increase may be incorporated into this
Agreement (or any other applicable Loan Document) for the benefit of the Class
of Revolving Commitments being increased without the need for the consent of any
Lender). Each notice from the Borrower Representative to the Administrative
Agent and the Incremental Arranger pursuant to Section 2.25(a) shall set forth
the requested amount and principal proposed terms of the relevant Incremental
Term Loans, Additional/Replacement Revolving Commitments or Revolving Commitment
Increase.

 



130

 

 

(c)            Incremental Term Loans may be made, and Additional/Replacement
Revolving Commitments and Revolving Commitment Increases may be provided, by any
existing Lender or any Additional Lender (provided that no existing Lender shall
be obligated to provide any portion of any Incremental Facility), in each case
on terms permitted in this Section 2.25, and, to the extent not permitted in
this Section 2.25, all terms and documentation with respect to any Incremental
Term Loan, Additional/Replacement Revolving Commitments or Revolving Commitment
Increase which relate to provisions of a mechanical (including with respect to
the Collateral and currency mechanics) or administrative nature, shall in each
case be reasonably satisfactory to the Administrative Agent; provided that the
Administrative Agent shall not be required to execute, accept or acknowledge any
Incremental Amendment (as defined below) or related documentation which contains
(by express language or omission) any material deviation from the terms of this
Section 2.25. Commitments in respect of Incremental Term Loans,
Additional/Replacement Revolving Commitments and Revolving Commitment Increases
shall become Commitments (or in the case of a Revolving Commitment Increase to
be provided by an existing Revolving Lender, an increase in such Lender’s
applicable Revolving Commitment) under this Agreement pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Borrower Representative, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and, in the
case of an Incremental Facility incurred by a Subsidiary Guarantor, such
Subsidiary Guarantor (it being understood and agreed that any such Subsidiary
Guarantor shall be organized in an Applicable Jurisdiction). The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Incremental Arranger and the
Borrower Representative, to effect the provisions of this Section (including (i)
any amendments that are not adverse to the interests of any Lender that are made
to effectuate changes necessary to enable any Incremental Term Loans that are
intended to be fungible with an existing Class of Term Loans to be fungible with
such Term Loans, which shall include any amendments to Section 2.3 that do not
reduce the ratable amortization received by each Lender thereunder and (ii) any
amendments that are reasonably necessary to account for any Subsidiary Guarantor
as a Borrower, in each case without the need for any further consent); provided
that any terms relating to provisions of an operational nature (including with
respect to the Collateral and currency mechanics) or administrative nature shall
be reasonably satisfactory to the Administrative Agent). Notwithstanding
anything in Section 5.2 to the contrary, the effectiveness of any Incremental
Amendment and the occurrence of any credit event (including the making (but not
the conversion or continuation) of a Loan and the issuance, increase in the
amount, or extension of a Letter of Credit thereunder) pursuant to such
Incremental Amendment shall be subject solely to the satisfaction of such
conditions as the parties thereto shall agree and the conditions set forth in
this Section 2.25 (the effective date of any such Incremental Amendment, an
“Incremental Facility Closing Date”). The Borrowers will use the proceeds of the
Incremental Term Loans, Additional/Replacement Revolving Commitments and
Revolving Commitment Increases for any purpose not prohibited by this Agreement.

 



131

 

 

(d)            Upon each Revolving Commitment Increase pursuant to this Section,
each Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swingline Loans held by each
Revolving Lender (including each such Revolving Commitment Increase Lender) will
equal the percentage of the aggregate Revolving Commitments of all Revolving
Lenders represented by such Revolving Lender’s Revolving Commitment and if, on
the date of such increase, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase either be prepaid from the proceeds of additional Revolving
Loans made hereunder or assigned to a Revolving Commitment Increase Lender (in
each case, reflecting such increase in Revolving Commitments, such that
Revolving Loans are held ratably in accordance with each Revolving Lender’s Pro
Rata Share, after giving effect to such increase), which prepayment or
assignment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.21 (it
being understood that the foregoing provisions shall apply only to an increase
in the amount of the Revolving Commitments of any Class and not to any
additional tranches of Revolving Loans). The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence. For
the avoidance of doubt, this Section 2.25(d) shall apply only to such Class of
Revolving Commitments that are the same Class as the Incremental Revolving Loans
and shall not apply to any other Class of Revolving Loans.

 

(e)            Notwithstanding anything to the contrary herein, this Section
2.25 shall supersede any provisions in Sections 2.17, 5.2 or 11.1 to the
contrary and Section 2.17 shall be deemed to be amended to implement any
Incremental Amendment.

 

(f)             If the Incremental Arranger is not the Administrative Agent, the
actions authorized to be taken by the Incremental Arranger herein shall be done
in consultation with the Administrative Agent and, with respect to the
preparation of any documentation necessary or appropriate to carry out the
provisions of this Section 2.25 (including amendments to this Agreement and the
other Loan Documents), any comments to such documentation reasonably requested
by the Administrative Agent shall be reflected therein.

 

2.26        Refinancing Amendments.

 

(a)         At any time after the Closing Date, a Borrower or Subsidiary
Guarantor may obtain, from any Lender or any Additional Lender, Permitted Credit
Agreement Refinancing Debt in respect of (1) all or any portion of the Term
Loans then outstanding under this Agreement (which for purposes of this clause
(1) will be deemed to include any then outstanding Other Term Loans) or (2) all
or any portion of the Revolving Loans (or unused Revolving Commitments) under
this Agreement (which for purposes of this clause (2) will be deemed to include
any then outstanding Other Revolving Loans and Other Revolving Commitments), in
the form of (x) Other Term Loans or Other Term Commitments or (y) Other
Revolving Loans or Other Revolving Commitments, as the case may be, in each case
pursuant to a Refinancing Amendment; provided that such Permitted Credit
Agreement Refinancing Debt:

 

(i)              shall not be permitted to rank senior in right of payment or
security to the other Loans and Commitments hereunder;

 



132

 

 

(ii)           will have such pricing, premiums, optional prepayment terms and
financial covenants as may be agreed by the Borrower Representative and the
Lenders thereof;

 

(iii)            (x) with respect to any Other Revolving Loans or Other
Revolving Commitments, will have a maturity date that is not prior to the
maturity date of Revolving Loans (or unused Revolving Commitments) being
Refinanced and (y) other than Customary Bridge Financings and Indebtedness
incurred pursuant to the Inside Maturity Basket, with respect to any Other Term
Loans or Other Term Commitments, will have a maturity date that is not prior to
the maturity date of, and will have a Weighted Average Life to Maturity that is
not shorter than, the remaining Weighted Average Life to Maturity of the Term
Loans being Refinanced determined at the time of incurrence;

 

(iv)            subject to clause (ii) above, will have terms and conditions
that are (i) substantially identical to, or, taken as a whole, not materially
more favorable to the Lenders or Additional Lenders providing such Permitted
Credit Agreement Refinancing Debt than, the Refinanced Debt (as determined by
the Borrower Representative in good faith), (ii) then-current market terms (as
determined by the Borrower Representative in good faith at the time of
incurrence or issuance (or the obtaining of a commitment with respect thereto))
for the applicable type of Indebtedness; provided that if such Permitted Credit
Agreement Refinancing Debt benefits from a financial covenant that is more
restrictive than Section 7.1 of this Agreement, such financial covenant shall be
either (A) conformed (or added) to the Loan Documents for the benefit of the
Revolving Lenders pursuant to an amendment agreement between the Administrative
Agent and the applicable Borrowers or (B) applicable only to periods after the
Revolving Termination Date or otherwise reasonably satisfactory to the
Administrative Agent or (iii) reasonably acceptable to the Administrative Agent
(it being understood that if any financial maintenance covenant or other more
favorable provision is added for the benefit of any Permitted Credit Agreement
Refinancing Debt, no consent shall be required from the Administrative Agent or
any Lender to the extent that such financial maintenance covenant or other
provision is (i) also added for the benefit of the Refinanced Debt, in which
case such terms may be incorporated into this Agreement (or any other applicable
Loan Document) for the benefit of the Refinanced Debt without further amendment
or consent requirements or (ii) only applicable after the maturity of the
Refinanced Debt);

 



133

 

 

(v)            the proceeds of such Permitted Credit Agreement Refinancing Debt
shall be applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term Loans or reduction of Revolving Commitments being
so Refinanced (and repayment of Revolving Loans outstanding thereunder); and

 

(vi)           shall not be secured by any assets other than the Collateral and
shall not be guaranteed by any person other than the Borrowers and the
Guarantors.

 

The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
5.2 (unless waived by the Lenders providing such Permitted Credit Agreement
Refinancing Debt) and, to the extent reasonably requested by the Refinancing
Arranger, receipt by the Refinancing Arranger of legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements consistent
with those delivered on the Closing Date under Section 5.1 (other than changes
to such legal opinions resulting from a change in law, change in facts or
changes to counsel’s form of opinion). Any Refinancing Amendment may provide for
the issuance of Letters of Credit for the account of the Borrower Representative
or any Restricted Subsidiary, pursuant to any Other Revolving Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit under the Revolving Commitments subject to the
approval of the Issuing Lenders.

 

(b)           The Refinancing Arranger shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Credit Agreement
Refinancing Debt incurred pursuant thereto (including any amendments necessary
to treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Commitments).

 

(c)           Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of Refinancing
Arranger and the Borrower Representative, in consultation with the
Administrative Agent, to effect the provisions of this Section. In addition, if
so provided in the relevant Refinancing Amendment and with the consent of each
Issuing Lender, participations in Letters of Credit expiring on or after the
then-existing Revolving Termination Date shall be reallocated on such date from
Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding revolving commitments, be deemed to be
participation interests in respect of such revolving commitments and the terms
of such participation interests (including the commission applicable thereto)
shall be adjusted accordingly.

 

(d)           Notwithstanding anything to the contrary in this Agreement, this
Section 2.26 shall supersede any provisions in Sections 2.17 or 11.1 to the
contrary and the Borrowers and the Administrative Agent may amend Section 2.17
to implement any Refinancing Amendment.

 



134

 



 

(e)            If the Refinancing Arranger is not the Administrative Agent, the
actions authorized to be taken by the Refinancing Arranger herein shall be done
in consultation with the Administrative Agent and, with respect to the
preparation of any documentation necessary or appropriate to carry out the
provisions of this Section 2.26 (including amendments to this Agreement and the
other Loan Documents), any comments to such documentation reasonably requested
by the Administrative Agent shall be reflected therein.

 

2.27Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)              Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of “Required
Lenders”, “Majority Revolving Lenders” and “Majority Term Lenders” and otherwise
as set forth in Section 11.1.

 

(ii)             Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 11.8), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, in the case of a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lenders and the Swingline Lender hereunder;
third, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, in the case of a Revolving
Lender, if so determined by the Administrative Agent and the Borrowers, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or L/C Advances
and such Lender is a Defaulting Lender under clause (a) of the definition
thereof, such payment shall be applied solely to pay the relevant Loans of, and
L/C Advances owed to, the relevant non-Defaulting Lenders on a pro rata basis
prior to being applied pursuant to Section 3.2(b). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to Section 3.2(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 



135

 

 

 

(iii)            Certain Fees. Such Defaulting Lender shall not be entitled to
receive or accrue Letter of Credit fees, any commitment fee pursuant to Section
2.8(a) or any default interest pursuant to Section 2.14(c) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee or interest that otherwise would have been required
to have been paid to such Defaulting Lender).

 

(iv)            Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, Refinance or fund participations in Swingline Loans and Letters of
Credit pursuant to Sections 2.7 and 3.4, respectively, the “Pro Rata Share” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of such Defaulting Lender; provided that the aggregate
obligation of each non-Defaulting Lender to acquire, Refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of such
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of such Lender. In the event non-Defaulting Lenders’ obligations to
acquire, Refinance or fund participations in Letters of Credit are increased as
a result of a Defaulting Lender, then all Letter of Credit fees that would have
been paid to such Defaulting Lender shall be paid to such non-Defaulting Lenders
ratably in accordance with such increase of such non-Defaulting Lender’s
obligations to acquire, Refinance or fund participations in Letters of Credit.

 



136

 

 

(b)           Defaulting Lender Cure. If the Borrower Representative, the
Administrative Agent, the Swingline Lender and each Issuing Lender agree in
writing that a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), such Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Pro Rata Share
(without giving effect to Section 2.27(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties and
subject to Section 11.16, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

(c)            No Release. Subject to Section 11.16, the provisions hereof
attributable to Defaulting Lenders shall not release or excuse any Defaulting
Lender from failure to perform its obligations hereunder.

 

2.28Loan Modification Offers.

 

(a)           The Borrowers may, on one or more occasions, by written notice
from the Borrower Representative to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes on the same terms to each such Lender (each Class subject to such a Loan
Modification Offer, a “Specified Class”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by any Person that is not
an Affiliate of any Borrower appointed by the Borrower Representative, after
consultation (and, with respect to any documentation requiring execution of the
Administrative Agent in its capacity as such, with the consent of the
Administrative Agent, not to be unreasonably withheld, delayed or conditioned)
with the Administrative Agent, as agent under such Loan Modification Agreement
(as defined below) (such Person (who may be the Administrative Agent, if it so
agrees), the “Loan Modification Agent”) and reasonably acceptable to the
Borrower Representative; provided that (i) any such offer shall be made by the
Borrowers to all Lenders of the Specified Class on a pro rata basis,
(ii) [reserved], (iii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower Representative and (iv) in the case of
any Permitted Amendment relating to the Revolving Commitments, each Issuing
Lender and the Swingline Lender shall have approved such Permitted Amendment to
the extent its commitment to issue Letters of Credit or make Swingline Loans, as
applicable, is extended. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than 5 Business Days nor more than 45 Business Days after the date of such
notice, unless otherwise agreed to by the Loan Modification Agent); provided
that, notwithstanding anything to the contrary, assignments and participations
of Specified Classes shall be governed by the same or, at the Borrower
Representative’s discretion, more restrictive assignment and participation
provisions than those set forth in Section 11.6. Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Specified Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and Commitments of such Specified Class as
to which such Lender’s acceptance has been made. No Lender shall have any
obligation to accept any Loan Modification Offer.

 



137

 

 

(b)           A Permitted Amendment shall be effected pursuant to an amendment
to this Agreement (a “Loan Modification Agreement”) executed and delivered by
the Borrower Representative and any other applicable Borrower, each applicable
Accepting Lender and the Loan Modification Agent. The Loan Modification Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each Loan Modification Agreement may, without the
consent of any Lender other than the applicable Accepting Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Loan Modification Agent and the Borrower
Representative, to give effect to the provisions of this Section 2.28, including
any amendments necessary to treat the applicable Loans and/or Commitments of the
Accepting Lenders as a new “Class” of loans and/or commitments hereunder;
provided that (x) no Loan Modification Agreement may provide for (i) any Class
resulting from a Loan Modification Agreement to be secured by any Collateral or
other assets of any Group Member that does not also secure the Loans and (ii) so
long as any Loans are outstanding, any mandatory prepayment provisions that do
not also apply to the Loans of the Specified Class on a pro rata basis or
greater than pro rata basis (or, with respect to prepayments made with proceeds
of Permitted Credit Agreement Refinancing Debt, on a pro rata basis, less than
pro rata basis or greater than pro rata basis), (y) in the case of any Loan
Modification Offer relating to Revolving Commitments or Revolving Loans, except
as otherwise agreed to by each Issuing Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
Letter of Credit as between the commitments of such new “Class” and the
remaining Revolving Commitments shall be made on a ratable basis as between the
commitments of such new “Class” and the remaining Revolving Commitments and (ii)
the Revolving Termination Date may not be extended without the prior written
consent of each Issuing Lender whose commitment to issue Letters of Credit is
extended and (z) the terms and conditions of the applicable Loans and/or
Commitments of the Accepting Lenders (excluding pricing, fees, rate floors and
optional prepayment or redemption terms) shall be substantially identical or
(taken as a whole) shall be no more favorable to the Accepting Lenders than
those applicable to the Specified Class (except for (1) financial covenants or
other covenants or provisions applicable only to periods after the Latest
Maturity Date at the time of such Loan Modification Offer, as may be agreed by
the Borrower Representative and the Accepting Lenders, (2) any terms that are
confirmed (or added) to the Loan Documents for the benefit of the lenders of the
Specified Class pursuant to such Loan Modification Agreement and (3) pricing,
premiums and fees).

 

(c)            Subject to Section 2.28(b), the Borrowers may at their election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Loan Modification Agreement that a minimum amount (to be determined and
specified in the relevant Loan Modification Offer in the Borrowers’ sole
discretion and may be waived by the Borrowers) of Loans of any or all applicable
Classes be extended.

 

(d)            Notwithstanding anything to the contrary in this Agreement, this
Section 2.28 shall supersede any provisions in Sections 2.17 or 11.1 to the
contrary and the Borrowers and the Administrative Agent may amend Section 2.17
to implement any Loan Modification Agreement.

 

(e)            If the Loan Modification Agent is not the Administrative Agent,
the actions authorized to be taken by the Loan Modification Agent herein shall
be done in consultation with the Administrative Agent and, with respect to the
preparation of any documentation necessary or appropriate to carry out the
provisions of this Section 2.28 (including amendments to this Agreement and the
other Loan Documents), any comments to such documentation reasonably requested
by the Administrative Agent shall be reflected therein.

 



138

 

 

2.29Currency Equivalents.

 

The Administrative Agent shall determine the Dollar Amount of each Revolving
Loan denominated in an Alternative Currency and L/C Obligation in respect of
Letters of Credit denominated in an Alternative Currency (i) for Revolving
Loans, as of the first day of each Interest Period applicable thereto, (ii) upon
the issuance and increase of any Letter of Credit denominated in an Alternative
Currency, (iii) as of the end of each fiscal quarter of UK Holdco and (iv) from
time to time in its discretion, and shall promptly notify the Borrower
Representative, the Revolving Borrowers and the Revolving Lenders of each Dollar
Amount so determined by it. Each such determination shall be based on the
Exchange Rate on the date of the related Borrowing request for purposes of the
initial such determination for any Revolving Loan.

 

2.30Additional Alternative Currencies.

 

(a)            The Borrower Representative (on behalf of any Additional
Revolving Borrower) may from time to time request that Revolving Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Euros. In the case of any such request with respect to the
making of Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Lenders; and, in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable Issuing
Lender.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m. (New York City time) fifteen Business Days prior to the
date of the desired Borrowing (or such other time or date as may be agreed by
the Administrative Agent and, in the case of any such request pertaining to
Letters of Credit, the relevant Issuing Lender, in its or their sole
discretion). In the case of any such request pertaining to Revolving Loans, the
Administrative Agent shall promptly notify each Revolving Lender thereof and in
the case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the relevant Issuing Lender. Each such Revolving
Lender (in the case of any such request pertaining to Revolving Loans) or the
Issuing Lender (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m. (New York City time),
ten Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Revolving Loans or the issuance of Letters of
Credit, as the case may be, in the requested currency.

 

(c)           Any failure by any Revolving Lender or any Issuing Lender, as the
case may be, to respond to such request within the time period specified in the
preceding paragraph (b) shall be deemed to be a refusal by such Revolving Lender
or Issuing Lender, as the case may be, to permit Revolving Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Lenders that would be obligated to make Revolving
Loans denominated in such requested currency consent to making Revolving Loans
in such requested currency, the Administrative Agent shall so notify the
Borrower Representative and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Revolving Loans; and if the Administrative Agent and the relevant Issuing
Lender consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower Representative and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain the requisite consent to any request
for an additional currency under this Section 2.30, the Administrative Agent
shall promptly so notify the Borrower Representative.

 

139

 



 

SECTION 3.
LETTERS OF CREDIT

 

3.1L/C Commitment.

 

(a)            Subject to the terms and conditions hereof, each Issuing Lender,
in reliance on the agreements of the other Revolving Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit and, to the extent
agreed to by an Issuing Lender, bank guarantees and commercial letters of credit
providing for the payment of cash upon the honoring of a presentation thereunder
(collectively with the Existing Letters of Credit, “Letters of Credit”) for the
account of UK Holdco or the account of any of the Restricted Subsidiaries
(provided that the Borrower Representative shall be an applicant, and be fully
and unconditionally liable, with respect to each Letter of Credit issued for the
account of a Restricted Subsidiary) on any Business Day prior to the date that
is thirty (30) days prior to the Revolving Termination Date in such form as may
be approved from time to time by the Issuing Lenders; provided that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) the aggregate Dollar Amount of the Available Revolving
Commitments would be less than zero or (iii) the L/C Obligation of such Issuing
Lender would exceed its L/C Sublimit. Each Letter of Credit shall (i) be
denominated in Dollars or one or more Alternative Currencies (any Letter of
Credit denominated in an Alternative Currency, an “Alternative Currency Letter
of Credit”); provided that Royal Bank of Canada, JPMorgan Chase Bank, N.A. and
their respective affiliates shall not be required to issue Alternative Currency
Letters of Credit without their consent; (ii) have a stated amount acceptable to
the relevant Issuing Lender, (iii) expire no later than the earlier of
(x) unless otherwise agreed by the applicable Issuing Lender, the first
anniversary of its date of issuance, and (y) the date that is 3 Business Days
prior to the Revolving Termination Date, provided that any Letter of Credit with
the consent of the applicable Issuing Lender may provide for the renewal or
extension thereof for additional one-year periods or such longer periods of time
as may be agreed by the Issuing Lender (which shall in no event extend beyond
the date referred to in clause (y) above, except to the extent the L/C
Obligations under such Letter of Credit have been Cash Collateralized);
provided, further, that the Issuing Lenders shall not renew or extend any such
Letter of Credit if it has received written notice (or otherwise has knowledge)
that an Event of Default has occurred and is continuing or any of the conditions
set forth in Section 5.2 are not satisfied prior to the date of the decision to
renew or extend such Letter of Credit) and (iv) be otherwise reasonably
acceptable in all respects to the Issuing Lenders. Unless otherwise directed by
the Issuing Lenders, the Borrower Representative shall not be required to make a
specific request to an Issuing Lender for any such extension. Once any Letter of
Credit has been issued that may be extended automatically pursuant to the
foregoing, the Revolving Lenders shall be deemed to have authorized (but may not
require) the Issuing Lenders to permit the extension of such Letter of Credit,
including to the date that is 3 Business Days prior to the Revolving Termination
Date. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof. Existing Letters of Credit shall
constitute utilization of the Revolving Commitments. Notwithstanding anything
herein to the contrary, in no event shall Goldman Sachs Bank USA or any other
Issuing Bank be required to issue Letters of Credit other than standby letters
of credit.

 



140

 

 

(b)            No Issuing Lender shall at any time be obligated to issue any
Letter of Credit (i) if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law, (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing such Letter of Credit, or any Requirement of Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it or (iii) as otherwise provided
in Section 3.2(b) below.

 

(c)            Subject to the terms and conditions hereof, (i) Letters of Credit
may be issued on the Closing Date to backstop or replace letters of credit
outstanding on the Closing Date or (ii) all letters of credit issued for the
account of the Borrower Representative or any Restricted Subsidiary and
outstanding on the Closing Date and issued by an entity that is an Issuing
Lender under this Agreement, which, by its execution of this Agreement, has
agreed to act as an Issuing Lender hereunder and listed on Schedule 3.1 (each,
an “Existing Letter of Credit”) shall automatically be continued hereunder on
the Closing Date by the applicable Issuing Lender, and as of the Closing Date
the Revolving Lenders shall acquire a participation therein as if such Existing
Letter of Credit were issued hereunder, and each such Existing Letter of Credit
shall be deemed a Letter of Credit for all purposes of this Agreement as of the
Closing Date without any further action by the Borrower Representative.

 

3.2Procedure for Issuance of Letter of Credit.

 

(a)            The Borrower Representative may from time to time on any Business
Day occurring from (or, in the case of any Letter of Credit permitted to be
issued on the Closing Date, prior to) the Closing Date until the Revolving
Termination Date request that an Issuing Lender issue a Letter of Credit by
delivering to the relevant Issuing Lender, with a copy to the Administrative
Agent, at its address for notices specified herein an Application therefor,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Promptly upon receipt of any Application, the relevant Issuing
Lender will confirm with the Administrative Agent that the Administrative Agent
has received a copy of the Application, and if not, will furnish the
Administrative Agent with a copy thereof. Unless such Issuing Lender has
received written notice from the Administrative Agent or the Borrower
Representative, at least two Business Days prior to the requested date of
issuance, or one Business Day prior to the requested date of amendment, as
appropriate, of the applicable Letter of Credit, that one or more of the
conditions contained in Section 5 shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall any Issuing Lender be required to issue any Letter of Credit
(a) earlier than (i) five Business Days, in the case of standby Letters of
Credit or similar agreements or (ii) to the extent an Issuing Lender agrees to
issue bank guarantees or commercial Letters of Credit, or similar agreements,
such period of time as is acceptable to such Issuing Lender, or (b) later than
10 Business Days (or in each case such shorter period as may be agreed to by an
Issuing Lender in any particular instance) after, its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing
Lenders and the Borrower Representative. Each Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower Representative and the
Administrative Agent promptly following the issuance thereof. The Administrative
Agent shall promptly furnish to the Revolving Lenders notice of the issuance of
each Letter of Credit (including the amount thereof).

 



141

 

 

(b)           Cash Collateral. (i) If an Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing and the conditions set forth in Section 5.2 to a Revolving
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Revolving Borrowers to Cash Collateralize the L/C Obligations pursuant to
Section 9.3 or (iv) an Event of Default set forth under Section 9.1(g) occurs
and is continuing, then the Revolving Borrowers shall Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be), and shall do so not later than
2:00 p.m. (New York City time) on (x) in the case of the immediately preceding
clauses (i) through (iii), (1) if the Borrower Representative receives notice
thereof prior to 11:00 a.m. (New York City time), on any Business Day, on the
Business Day immediately following receipt of such notice or (2) if the Borrower
Representative receives notice thereof after 11:00 a.m. (New York City time), on
any Business Day, on the second Business Day immediately following receipt of
such notice and (y) in the case of the immediately preceding clause (iv), the
Business Day on which an Event of Default set forth under Section 9.1(g) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, if any
Defaulting Lender Fronting Exposure remains outstanding (after giving effect to
Section 2.27(a)(iv)), then promptly upon the request of the Administrative
Agent, each Issuing Lender or the Swingline Lender, the Revolving Borrowers
shall Cash Collateralize the Defaulting Lender Fronting Exposure and deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any Cash Collateral
provided by the Defaulting Lender); provided that if any Defaulting Lender
Fronting Exposure is not Cash Collateralized in accordance with the foregoing to
the reasonable satisfaction of the Issuing Lenders, the Issuing Lenders shall
have no obligation to issue new Letters of Credit or to extend, renew or amend
existing Letters of Credit to the extent Letter of Credit exposure would exceed
the commitments of the non-Defaulting Lenders. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant Issuing Lender and the Lenders, as
collateral for the L/C Obligations, Cash Collateral pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
relevant Issuing Lender (which documents are hereby consented to by the
Lenders). Derivatives of such term have corresponding meanings. The Revolving
Borrowers hereby grant to the Administrative Agent, for the benefit of the
Issuing Lenders and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in a Cash Collateral Account and may be invested
in readily available Cash Equivalents. If at any time the Administrative Agent
reasonably determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than the Administrative Agent (on behalf of
the Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations (or in the case of Cash
Collateral provided with regard to Defaulting Lender Fronting Exposure, such
amount of Defaulting Lender Fronting Exposure), the Revolving Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in a Cash Collateral Account
as aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant Issuing Lender. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Revolving Borrowers.

 



142

 

 

3.3Fees and Other Charges.

 

(a)            The Revolving Borrowers will pay a fee on the actual aggregate
daily undrawn and unexpired amount of all outstanding Letters of Credit (as
described in Section 3.9 hereof) at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurocurrency Loans under the Revolving
Facility, less the amount of fronting fee referred to in the next sentence,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each applicable Fee Payment Date after the issuance date. In addition, the
Revolving Borrowers shall pay to the applicable Issuing Lender for its own
account a fronting fee which shall be the greater of $500 per annum (solely to
the extent invoiced and to the extent Letters of Credit issued by such Issuing
Lender are outstanding in the applicable period) and 0.125% per annum (or such
lower fee as applicable Issuing Lender may agree) on the actual aggregate daily
undrawn and unexpired amount of all such Issuing Lender’s Letters of Credit
amounts (as described in Section 3.9 hereof) outstanding during the applicable
period, payable quarterly in arrears on each applicable Fee Payment Date after
the issuance date.

 

(b)            In addition to the foregoing fees, the Revolving Borrowers shall
pay or reimburse such Issuing Lender for such normal and customary costs and
expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit. Such costs and expenses shall be due and payable on demand and
nonrefundable.

 

3.4L/C Participations.

 

(a)            The Issuing Lenders irrevocably agree to grant and hereby grant
to each L/C Participant, and, to induce the Issuing Lenders to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lenders, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lenders’ obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by an Issuing Lender thereunder. Each
L/C Participant agrees with the Issuing Lenders that, if a draft is paid under
any Letter of Credit for which an Issuing Lender is not reimbursed in full by
the Revolving Borrowers in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Lender, the
Revolving Borrowers, any other Group Member or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower Representative and the Restricted Subsidiaries, (iv) any breach of
this Agreement or any other Loan Document by the Borrowers, any other Loan Party
or any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 



143

 

 

(b)            If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily Overnight Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lenders,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to an Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Facility. A certificate of an Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

(c)            Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), an Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower Representative or otherwise, including proceeds of collateral applied
thereto by such Issuing Lender), or any payment of interest on account thereof,
such Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

3.5               Reimbursement Obligation of the Revolving Borrowers. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable Issuing Lender shall promptly notify
the Borrower Representative and the Administrative Agent thereof. If any drawing
is paid under any Letter of Credit, the Revolving Borrowers shall reimburse the
Issuing Lenders for the amount of (a) the drawing so paid and (b) any fees,
charges or other costs or expenses incurred by such Issuing Lender in connection
with such payment, not later than 3:00 p.m. (New York City time) on (x) if such
notice of drawing is received (i) in the case of any drawing in any Alternative
Currency, prior to 11:00 a.m. (London time) or (ii) in the case of any drawing
in Dollars, prior to 11:00 a.m. (New York time), in each case, on the first
Business Day following the date such drawing is paid by the Issuing Lenders and
(y) otherwise, the second Business Day following the date such drawing is paid
by the Issuing Lenders (the “Honor Date”). Each such payment shall be made to an
Issuing Lender at its address for notices referred to herein in the currency in
which the applicable Letter of Credit is denominated and in immediately
available funds. If the Revolving Borrowers fail to reimburse an Issuing Lender
on the Honor Date, interest shall be payable on any such amounts from the date
on which the relevant drawing is paid until payment in full at the rate set
forth in (x) until the second Business Day next succeeding the date of the
relevant notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).

 



144

 

 

3.6               Obligations Absolute. The Revolving Borrowers’ obligations
under this Section 3 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrowers may have or have had against the Issuing Lenders, any
beneficiary of a Letter of Credit or any other Person (it being understood that
this provision shall not preclude the ability of the Borrowers to bring any
claim for damages against any such Person who has acted with gross negligence or
willful misconduct, as determined in a final and non-appealable decision of a
court of competent jurisdiction). The Borrowers also agree with the Issuing
Lenders that the Issuing Lenders shall not be responsible for, and the Revolving
Borrowers’ Reimbursement Obligations under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Revolving
Borrowers and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Revolving Borrowers against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lenders shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lenders. The Revolving Borrowers agree that any action
taken or omitted by the Issuing Lenders under or in connection with any Letter
of Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct (as determined in a final and non-appealable
decision of a court of competent jurisdiction), shall be binding on the
Revolving Borrowers and shall not result in any liability of the Issuing Lenders
to the Revolving Borrowers.

 

3.7               Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the Borrower Representative of the date and amount thereof. The
responsibility of the applicable Issuing Lender to the Borrower Representative
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

 

3.8               Applications. To the extent that any provision of any
Application related to any Letter of Credit, or any other agreement submitted by
the Borrower Representative to, or entered into by the Borrower Representative
with, the Issuing Lenders or any other Person relating to any Letter of Credit,
is inconsistent with the provisions of this Section 3, the provisions of this
Section 3 shall control.

 

3.9               Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms (or the terms of any
applicable Application or other document, agreement or instrument entered into
by the applicable Issuing Lender and the Borrower Representative (or Restricted
Subsidiary, if applicable) or in favor of the applicable Issuing Lender and
relating to such Letter of Credit) provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 



145

 



 

3.10Alternative Currency Letters of Credit.

 

(a)          With respect to any Alternative Currency Letter of Credit, the
applicable Issuing Lender shall not later than the second Business Day of each
month, recalculate the Dollar Amount of the L/C Obligations under such Letter of
Credit by notionally converting into Dollars the Outstanding Amount of such L/C
Obligations in accordance with Section 1.5(a) (a “Recalculation”) and promptly
deliver such Recalculation to the Administrative Agent.

 

(b)          Each Issuing Lender shall provide the Administrative Agent with
prompt notice (and in any event within one Business Day) of any issuance,
increase, decrease, extension and/or termination of any Alternative Currency
Letter of Credit;

 

(c)          Each Issuing Lender shall provide the Administrative Agent with a
consolidated list of all outstanding Alternative Currency Letters of Credit not
later than 9:00 a.m. (New York time), two Business Days prior to the last
Business Day of each March, June, September and December.

 

(d)          The Administrative Agent shall use reasonable efforts to provide
Letter of Credit fee invoices in connection with any Alternative Currency
Letters of Credit on the applicable Fee Payment Date (or within five Business
Days thereafter). Any discrepancies in fee calculations will be adjusted in the
subsequent Fee Payment Date.

 

SECTION 4.
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Loan Party (but with respect to Holdings, solely as set forth herein) hereby
jointly and severally represents and warrants to the Administrative Agent and
each Lender, solely to the extent required by Section 5 hereof, that:

 

4.1           Financial Condition.

 

(a)           [Reserved].

 

(b)          The unaudited consolidated balance sheet at June 30, 2019 and
related unaudited combined statements of operations, comprehensive income
(loss), changes in equity and cash flows related to Clarivate Analytics plc and
its combined Subsidiaries for the six months ended June 30, 2019 present fairly
in all material respects the financial condition of Clarivate Analytics plc and
its combined Subsidiaries as at such applicable date, and the results of its
operations and its combined stockholder’s equity and cash flows for the six
months then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in all material respects in
accordance with GAAP applied consistently throughout the periods involved.

 

(c)          The audited consolidated balance sheet at December 31, 2018 and
related combined statements of operations, comprehensive income (loss), changes
in equity and cash flows related to Clarivate Analytics plc for the fiscal year
ended December 31, 2018, in each case reported on by and accompanied by an
unqualified report as to going concern or scope of audit from
PricewaterhouseCoopers LLP, present fairly in all material respects the combined
financial condition of Clarivate Analytics plc and its combined Subsidiaries as
at such applicable date, and the combined results of its operations and its
combined stockholder’s equity and cash flows for the respective fiscal year then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in all material respects in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

 



146

 

 

4.2          No Change. Since December 31, 2018, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3          Existence; Compliance with Law. Each Group Member (a) is duly
organized (or where applicable in the relevant jurisdiction, registered or
incorporated), validly existing and (where applicable in the relevant
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, registration or incorporation, as the case may be, (b) has the
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is in compliance with all Requirements of Law, except in the case of
clauses (a) (as it relates to good standing and Group Members other than
Holdings, UK Holdco and the Borrowers), (b) and (c) above, to the extent that
the failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

4.4          Power; Authorization; Enforceable Obligations.

 

(a)           Each Loan Party has the corporate or other organizational power
and authority, and the legal right, to enter into, make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrowers, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrowers, to authorize the extensions of credit on the terms and conditions
of this Agreement.

 

(b)          No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance and validity or (under the laws of England and Wales or
Luxembourg) to make admissible this Agreement or any of the Loan Documents in in
the courts of England and Wales or Luxembourg, except (i) Governmental
Approvals, consents, authorizations, filings and notices that have been obtained
or made and are in full force and effect, (ii) the filings referred to in
Section 4.15, (iii) the Perfection Requirements and (iv) as would not reasonably
be expected to result in a Material Adverse Effect.

 

(c)           Each Loan Document has been duly executed and delivered on behalf
of each applicable Loan Party. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each applicable Loan Party, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by any Legal
Reservations.

 

4.5          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings and guarantees hereunder and the use of the proceeds thereof (i) will
not violate (x) any Requirement of Law, (y) any Contractual Obligation of
Holdings or any Group Member that is material to Holdings and its Subsidiaries,
taken as a whole, or (z) the Organizational Documents of any Loan Party, in the
case of clauses (x) and (y), except as would not reasonably be expected to
result in a Material Adverse Effect and (ii) will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law, any such Organizational Documents
or any such Contractual Obligation (other than the Liens created by the Security
Documents and Permitted Liens).

 



147

 

 

4.6           Litigation. No litigation, suit or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any Loan
Party, threatened in writing by or against any Group Member or against any of
their respective properties, assets or revenues that would reasonably be
expected to have a Material Adverse Effect.

 

4.7          Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 7.7 and
except where the failure to have such title or other interest would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

4.8           Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Group
Members own, or are licensed to use, all intellectual property necessary for the
conduct in all material respects of the business of UK Holdco and the Restricted
Subsidiaries, taken as a whole, as currently conducted. No material claim has
been asserted and is pending by any Person challenging or questioning any Group
Member’s use of any intellectual property or the validity or effectiveness of
any Group Member’s intellectual property or alleging that the conduct of any
Group Member’s business infringes or violates the rights of any Person, nor does
UK Holdco or any other Loan Party know of any valid basis for any such claim
except for such claims that would not reasonably be expected to impair or
interfere in any material respect with the operations of the business conducted
by UK Holdco and the Restricted Subsidiaries, taken as a whole, or result in a
Material Adverse Effect.

 

4.9          Taxes. Except as set forth on Schedule 4.9 or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each Group Member has filed or caused to be filed all Tax
returns that are required to be filed and has paid all Taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property by any Governmental Authority (other than any amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP (or, in the case of any
Foreign Subsidiary, the accounting principles applicable in the relevant
jurisdiction) have been provided on the books of the relevant Group Member); and
(ii) no tax Lien (other than any Liens for Taxes not yet due and payable) has
been filed, and, to the knowledge of any of the Group Members, no claim is being
asserted, with respect to any such Tax, fee or other charge.

 

4.10        Federal Regulations. No Group Member is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any Loans, and no other extensions of
credit hereunder, will be used for the purpose of buying or carrying Margin
Stock in a manner or for any purpose that violates the provisions of Regulation
U and Regulation X.

 

4.11        Employee Benefit Plans. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (i)
neither a Reportable Event nor a failure to meet the minimum funding standards
of Section 412 or 430 of the Code or Section 302 or 303 of ERISA has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, (ii) each Plan has been operated
and maintained in compliance in all respects with applicable Law, including the
applicable provisions of ERISA and the Code, and the governing documents for
such Plan, (iii) no termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period,
(iv) the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plan) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits by a material amount, (v) neither UK Holdco nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, (vi) no such Multiemployer Plan is
Insolvent, (vii) each Foreign Plan has been operated and maintained in
compliance in all respects with applicable law and the governing documents for
such plan and (viii) no Foreign Benefit Plan Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Foreign Plan.

 



148

 

 

4.12         Investment Company Act. No Loan Party is registered or required to
be registered as an “investment company”, under the Investment Company Act of
1940, as amended.

 

4.13         Environmental Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

 

(a)           the facilities and real properties currently owned, leased or
operated by any Group Member (the “Properties”) do not contain, and (to the
knowledge of the Group Members) have not previously contained, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or (to the knowledge of the Group Members) constituted a violation of
any Environmental Law;

 

(b)          no Group Member has received any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Group Member have knowledge that any such notice is being
threatened;

 

(c)          Materials of Environmental Concern have not been released,
generated, treated, stored or disposed of at, or transported from, the
Properties in violation of, or in a manner that is reasonably expected to give
rise to liability under, any Environmental Law;

 

(d)          no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Group Member, threatened, under any
Environmental Law to which any Group Member is or, to the knowledge of the Group
Member, will be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

 

(e)           the Properties and all operations at the Properties are in
compliance, and (to the knowledge of the Group Members) have in the past five
years been in compliance, with all applicable Environmental Laws;

 

(f)            to the knowledge of the Group Members, there are no past or
present conditions, events, circumstances, facts, or activities that would
reasonably be expected to give rise to any liability or other obligation for any
Group Member under any Environmental Laws; and

 

(g)          no Group Member has assumed any liability of any other Person under
Environmental Laws.

 



149

 

 

4.14        Accuracy of Information, etc. No statement or information concerning
any Group Member or the Business contained in this Agreement, any other Loan
Document, or any other document, certificate or written statement furnished by
or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them (except for projections, pro forma financial information and
information of a general economic or industry nature), for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, when taken as a whole and when taken together with any public filings
made by UK Holdco or a parent entity thereof, contained, as of the date such
statement, information, document or certificate was so furnished and after
giving effect to all supplements and updates thereto, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which such statements were made. The projections and pro
forma financial information, taken as a whole, contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower Representative to be reasonable at the time made and
as of the Closing Date (with respect to such projections and pro forma financial
information delivered prior to the Closing Date), it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact, forecasts and projections are subject to uncertainties and
contingencies, actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount and no assurance can be given that any forecast or projections
will be realized.

 

4.15        Security Documents.

 

(a)           Each of the Security Documents is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and, subject to any Legal Reservations, enforceable security interest in the
Collateral described therein and proceeds thereof, subject to the relevant
Perfection Requirements under applicable laws and as set forth in this Agreement
and/or the other relevant Loan Documents (including the Collateral and Guarantee
Principles, the Agreed Security Principles and the Intercreditor Agreement).

 

(b)          Subject to the Collateral and Guarantee Principles, the Agreed
Security Principles and the Perfection Requirements and only to the extent such
Liens are intended to be created by the relevant Security Documents and required
to be perfected under the Loan Documents, the Liens created by the Security
Documents constitute fully perfected (or the equivalent under applicable law)
first priority Liens (subject to Permitted Liens) so far as possible under
relevant law on, and security interests in all right, title and interest of the
grantors in such Collateral in each case free and clear of any Liens other than
Liens permitted hereunder.

 

4.16        Solvency. As of the Closing Date (and after giving effect to the
consummation of the Transactions to occur on the Closing Date), Holdings and its
Subsidiaries, on a consolidated basis, after giving effect to the Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith and the other transactions contemplated hereby
and thereby, are Solvent.

 

4.17        Patriot Act; FCPA; OFAC; Sanctions.

 

(a)          To the extent applicable, the Loan Parties and each of their
Subsidiaries are in compliance in all material respects with U.S. and non-U.S.
Laws relating to anti-money laundering including, without limitation, the
Patriot Act.

 

(b)          The Loan Parties and each of their Subsidiaries are in compliance
in all material respects with all applicable Anti-Corruption Laws.

 



150

 

 

(c)           None of the Loan Parties, nor any of their Subsidiaries or
respective officers or directors, nor, to the knowledge of the Loan Parties, any
employee or agent of the Loan Parties or any of their Subsidiaries is a
Sanctioned Person. No Group Member is located, organized or resident in a
country or territory that is the subject of comprehensive territorial Sanctions
Laws (a “Sanctioned Country”) as of the Closing Date.

 

(d)          The Loan Parties will not, directly or indirectly, use the proceeds
of any Loans, or lend, contribute or otherwise make available such proceeds to
any Subsidiary (or any joint ventures of the Loan Parties or any of their
Subsidiaries), joint venture partner or other Person, to fund any activities of
or business with any Sanctioned Person, or in any country or territory, that, at
the time of such funding, is a Sanctioned Person or a Sanctioned Country, or in
any other manner that will result in a violation by any Person (including any
Person participating in any Loan transaction, whether as a Lender, advisor, or
otherwise) of Sanctions Laws or applicable Anti-Corruption Laws; provided that
the obligations in this clause (d) shall in no event be interpreted or applied
in such a manner that the obligations hereunder would result in any Loan Party,
any of its Subsidiaries or any Secured Party (or any director, officer or
employee thereof) violating under any anti-boycott or blocking law, regulation
or statute that is in force from time to time and applicable to such entity or
person (including, without limitation, Council Regulation (EC) 2271/96).

 

(e)          The representations and warranties contained in this Section 4.17
(A) made by any Restricted Subsidiary resident in Germany (Inländer) within the
meaning of section 2 paragraph 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz), are only made to the extent such relevant
representation and/or warranty does not result in a violation of or conflict
with section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) or any similar anti-boycott statute, and (B) given
by any Loan Party to any Lender resident in Germany (Inländer) within the
meaning of section 2 para. 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender resident in
Germany (Inländer) within the meaning of section 2 para. 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
representation and warranties pursuant to section 7 of the German Foreign Trade
Ordinance (Außenwirtschaftsverordnung).

 

4.18        Beneficial Ownership Certificate. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all material respects.

 

4.19        Use of Proceeds. The Borrowers will (a) use the proceeds of the
Initial Term Loans (other than, for the avoidance of doubt, the New Term Loans)
and the Revolving Loans incurred on the Closing Date to finance a portion of the
Transactions (including paying any fees, commissions and expenses associated
therewith) and, (b) use the proceeds of the New Term Loans incurred on the
Incremental Amendment Effective Date to finance a portion of the Incremental
Facility Transactions (including paying any fees, commissions and expenses
associated therewith) and (c) will use the proceeds of all other Borrowings to
finance the working capital needs of UK Holdco and the Restricted Subsidiaries
and for general corporate purposes of UK Holdco and the Restricted Subsidiaries
(including without limitation capital expenditures, acquisitions, Investments
and Restricted Payments permitted hereunder).

 

4.20        Governing Law and Enforcement. Subject to the Legal Reservations and
Perfection Requirements, (i) the choice of governing law of the Loan Documents
to which each Loan Party is a party will be recognized and enforced in its
Relevant Jurisdiction and (ii) any judgment obtained in relation to a Loan
Document to which each Loan Party is a party in the jurisdiction of the
governing law of that Loan Document will be recognized and enforced in its
Relevant Jurisdiction.

 



151

 

 

4.21        Centre of Main Interests. On the Closing Date, for the purposes of
Regulation (EU) No. 2015/848 of the European Parliament and of the Council of 20
May 2015 on insolvency proceedings (recast) (the “Regulation”), the centre of
main interest (as that term is used in Article 3(1) of the Regulation) of each
Loan Party that is incorporated in a member state of the European Union or
England & Wales is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) of that Regulation) in any
other jurisdiction.

 

Notwithstanding anything herein or in any other Loan Document to the contrary,
no officer of Holdings or any Group Member shall have any personal liability in
connection with the representations and warranties and other certifications in
this Agreement or any other Loan Document.

 

SECTION 5.
CONDITIONS PRECEDENT

 

5.1          Conditions to Closing Date. The agreement of each Lender to make
the initial extension of credit requested to be made by it under this Agreement
on the Closing Date is subject to the satisfaction, prior to or substantially
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

(a)           Loan Documents. The Administrative Agent shall have received:

 

(i)            this Agreement, executed and delivered by Holdings, the
Borrowers, each Guarantor and each Person listed on Schedule 1.1A-1;

 

(ii)           the US Security Agreement, executed and delivered by the Loan
Parties party thereto;

 

(iii)          the Intellectual Property Security Agreements, executed and
delivered by the Loan Parties party thereto;

 

(iv)          each other Security Document as required pursuant to Schedule
1.1C, executed and delivered by the Loan Parties party thereto;

 

(v)           each Note, executed and delivered by the Borrowers in favor of
each Lender requesting the same;

 

(vi)          the Loan Note Instrument (Notes), executed and delivered by UK
Holdco;

 

(vii)         the Loan Note Instrument (Term Loans), executed and delivered by
UK Holdco; and

 

(viii)        a Borrowing Request, executed and delivered by the Borrower
Representative.

 



152

 

 

(b)           [Reserved].

 

(c)           Closing Date Refinancing. Substantially contemporaneously with the
funding of the Facilities, (i) the principal, accrued and unpaid interest, fees,
premium, if any, and other amounts (other than (x) obligations not then due and
payable or that by their terms survive the termination thereof and (y) certain
existing letters of credit, bank guarantees, bankers’ acceptances and similar
documents and instruments outstanding under the Existing Credit Agreement that
on the Closing Date will be grandfathered into, or backstopped by, the Revolving
Facility or cash collateralized in a manner satisfactory to the issuing banks
thereof) under the Existing Credit Agreement will be repaid in full and all
commitments to extend credit thereunder will be terminated and any security
interests and guarantees in connection therewith shall be terminated and/or
released (or arrangements for such repayment, termination and release shall have
been made) and (ii) the Existing Senior Notes issued under the Existing Senior
Notes Indenture will be redeemed (with a notice of redemption, which may be
conditional upon closing of the Transactions, being delivered (and deposit of
cash in an amount sufficient to redeem the Existing Senior Notes in full being
made) on or prior to the Closing Date) and be irrevocably defeased or satisfied
and discharged on or prior to the Closing Date in accordance with the terms of
the Existing Senior Notes Indenture (together, the “Closing Date Refinancing”).

 

(d)           [Reserved].

 

(e)           Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid on or prior to the Closing Date, and all reasonable
out-of-pocket expenses required to be paid on the Closing Date for which
reasonably detailed invoices have been presented (including the reasonable, fees
and expenses of legal counsel to the Administrative Agent) to the Borrower
Representative at least three Business Days prior to the Closing Date (or such
later date as the Borrower Representative may reasonably agree), which amounts
may be offset against the proceeds of the Facilities.

 



153

 

 

(f)            Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) an
Officer’s Certificate of or on behalf of each Loan Party, dated the Closing
Date, in form and substance reasonably acceptable to the Administrative Agent,
with appropriate insertions and attachments, including copies of resolutions of
the Board of Directors and/or similar governing bodies of each Loan Party
approving and authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrowers, the
borrowings hereunder, certified organizational authorizations (if required by
applicable law or customary for market practice in the relevant jurisdiction),
incumbency certifications, the certificate of incorporation or other similar
Organizational Documents of each Loan Party certified by the relevant authority
of the jurisdiction of organization, registration or incorporation of such Loan
Party (only where customary in the applicable jurisdiction) and bylaws or other
similar Organizational Documents of each Loan Party certified by a Responsible
Officer as being in full force and effect on the Closing Date, (ii) a good
standing certificate (to the extent such concept exists in the relevant
jurisdictions) for each Loan Party from its jurisdiction of organization,
registration or incorporation and (iii) in relation to the Lux Borrower, (A) an
up-to-date electronic certified true and complete excerpt of the Companies
Register dated no earlier than one Business Day prior to the Closing Date, (B) a
solvency certificate dated as of the Closing Date (signed by a director or
authorized signatory) that it is not subject to nor, as applicable, does it meet
or threaten to meet the criteria of bankruptcy (faillite), insolvency, voluntary
or judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de faillite), controlled management (gestion
contrôlée), reprieve from payment (sursis de paiement), general settlement with
creditors, reorganization or similar laws affecting the rights of creditors
generally and no application has been made or is to be made by its director or,
as far as it is aware, by any other Person for the appointment of a commissaire,
juge-commissaire, liquidateur, curateur or similar officer pursuant to any
voluntary or judicial insolvency, winding-up, liquidation or similar
proceedings, (C) an up-to-date electronic certified true and complete
certificate of non-registration of judgments (certificat de non-inscription
d’une décision judiciaire), issued by the Companies Register no earlier than one
Business Day prior to the Closing Date and reflecting the situation no more than
two Business Days prior to the Closing Date certifying that, as of the date of
the day immediately preceding such certificate, the Lux Borrower has not been
declared bankrupt (en faillite), and that it has not applied for general
settlement or composition with creditors (concordat préventif de la faillite),
controlled management (gestion contrôlée), or reprieve from payment (sursis de
paiement), judicial liquidation (liquidation judiciaire) or the appointment of a
temporary administrator (administrateur provisoire), such other proceedings
listed at Article 13, items 2 to 12 and Article 14 of the Luxembourg Act dated
December 19, 2002 on the Register of Commerce and Companies, on Accounting and
on Annual Accounts of the Companies (as amended from time to time) (and which
include foreign court decisions as to faillite, concordat or analogous
procedures according to Regulation (EU) 2015/848 of the European Parliament and
of the Council of 20 May 2015 on insolvency proceedings (recast) and (D) an
electronic certified copy of the resolution of its directors (or similar body)
approving the Loan Documents to which it is party and approving the execution,
delivery and performance of, and authorizing named persons to sign the Loan
Documents to which it is party and any documents to be delivered by it under any
of the same.

 

(g)           Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of Davis Polk & Wardwell LLP, special New York counsel to
the Loan Parties, and executed legal opinions of each local counsel to the Loan
Parties or the Administrative Agent, as applicable, set forth on Schedule
5.1(g), each of which shall be in form and substance reasonably satisfactory to
the Administrative Agent (provided that counsel to the Administrative Agent
shall provide such opinions to the extent customary in any applicable
jurisdiction).

 

(h)           Pledged Stock; Stock Powers; Pledged Notes. Subject to the last
paragraph of this Section 5.1, the Administrative Agent shall have received (i)
the certificates representing the shares of Capital Stock (to the extent
certificated) pledged or otherwise required to be delivered pursuant to the
Security Documents to be entered into on the Closing Date (to the extent
required to be delivered pursuant to such Security Documents and the Agreed
Security Principles), together with (where applicable in the relevant
jurisdiction) an undated stock power or other equity transfer form for each such
certificate executed or endorsed in blank by a duly authorized signatory of the
pledgor thereof and (ii) certificates evidencing the Loan Note Instruments.

 

(i)            Filings, Registrations and Recordings. Subject to the last
paragraph of this Section 5.1, each document (including any Uniform Commercial
Code financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than Permitted
Liens), shall have been executed and delivered to the Administrative Agent in
proper form for filing, registration or recordation (other than, with respect to
any security interest granted by a Loan Party incorporated in England and Wales,
registrations with the Companies House in England and Wales, which shall be
effected within 21 days of creating a security interest granted by a Loan Party
incorporated in England and Wales).

 



154

 

 

(j)            Solvency Certificate. The Administrative Agent shall have
received a Solvency Certificate, which shall certify that Holdings and its
Subsidiaries on a consolidated basis are, and will after giving effect to the
Transactions and the other transactions contemplated hereby be, Solvent.

 

(k)           Patriot Act; Beneficial Ownership Regulation. The Administrative
Agent and the Lenders (to the extent reasonably requested in writing at least 10
Business Days prior to the Closing Date) shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
about Holdings, UK Holdco and the Borrowers that the Administrative Agent
reasonably determines to be required by Governmental Authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including without limitation the Patriot Act and Beneficial Ownership
Regulation.

 

(l)            Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of the
Closing Date.

 

Notwithstanding the foregoing, to the extent any Collateral or any security
interest therein (other than Collateral with respect to which a lien or security
interest may be perfected by (w) intellectual property security filings with the
United States Patent and Trademark Office or the United States Copyright Office,
(x) the filing of a financing statement under the Uniform Commercial Code, (y)
the delivery of any promissory note or certificate evidencing the Loan Note
Instruments, together with undated note powers, and (z) the delivery of any
stock certificates, if any, together with undated stock powers executed in
blank, by (I) Holdings, with respect to the Borrowers only and (II) with respect
to all material wholly-owned restricted subsidiaries formed in the United
States, in each case to the extent required by the Security Documents) is not
provided or perfected on the Closing Date after the Borrowers’ use of
commercially reasonable efforts to do so or cannot be provided or perfected
without undue burden or expense, the provision and/or perfection of such
security interests in such Collateral shall not constitute a condition precedent
to the availability of any Facility on the Closing Date, but shall be required
to be provided and/or perfected within 120 days after the Closing Date (or such
later date as the Administrative Agent may agree in its reasonable discretion).

 

5.2           Conditions to Each Borrowing Date. Subject to the final paragraph
of this Section 5.2, the agreement of each Lender to make any extension of
credit requested to be made by it on any date is subject to the satisfaction of
the following conditions precedent:

 

(a)           Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) as of such earlier date.

 

(b)           No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 



155

 

 

 

(c)                Notice. The Administrative Agent and, if applicable, the
Issuing Lenders or the Swingline Lender, shall have received notice from the
Borrower Representative, which, if in writing, may be in the form of a Borrowing
Request.

 

Each borrowing by, and each issuance, renewal, extension, increase or amendment
of a Letter of Credit on behalf of, the Revolving Borrowers hereunder shall
constitute a representation and warranty by the Revolving Borrowers as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

Notwithstanding the foregoing, (x) the conditions set forth in clauses (a) and
(b) of this Section 5.2 shall be qualified during the Clean-Up Period by the
provisions of Section 9.6, (y) this Section 5.2 shall be subject to Section 1.4
in all respects and (z) the conditions in this Section 5.2 shall not apply in
respect of any Incremental Facility, Refinancing Amendment or Permitted
Amendment (which shall instead by governed by the relevant conditions applicable
to each of the foregoing in accordance with this Agreement).

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

Each Borrower and (solely with respect to Sections 6.1, 6.2, 6.3, 6.4, 6.6, 6.9,
6.11, 6.14, 6.16 and 6.19) Holdings hereby jointly and severally agree that,
until the Termination Date, each Borrower and (solely with respect to Sections
6.1, 6.2, 6.3, 6.4, 6.6, 6.9, 6.11, 6.14, 6.16 and 6.19) Holdings will, and will
cause each of its Restricted Subsidiaries to:

 

6.1           Financial Statements. Furnish to the Administrative Agent (who
shall promptly furnish to each Lender):

 

(a)                as soon as available, but in any event within 90 days after
the last day of each fiscal year of UK Holdco, a copy of the audited
consolidated balance sheet of UK Holdco and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures for the previous year and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing, which opinion shall not be subject to
qualification as to scope or contain any “going concern” qualification or
exception other than with respect to or resulting from (i) the maturity of any
Loans under this Agreement, the Senior Secured Notes or any other Indebtedness
or (ii) any potential inability to satisfy any financial covenant on a future
date or for a future period (provided that delivery within the time periods
specified above of copies of the Annual Report on Form 10-K or Form 20-F of UK
Holdco (or any direct or indirect parent company thereof) filed with the SEC (or
the equivalent documents filed with a comparable agency in any applicable
non-U.S. jurisdiction, provided such documents contain substantially the same
scope of information as would be set forth in a Form 10-K or Form 20-F) shall be
deemed to satisfy the requirements of this Section 6.1(a)); and

 

(b)                as soon as available, but in any event within 45 days after
the last day of the first three fiscal quarters of each fiscal year of UK
Holdco, the unaudited consolidated balance sheet of UK Holdco and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as fairly stating in all material respects
the financial position of UK Holdco and its consolidated Subsidiaries in
accordance with GAAP for the period covered thereby (subject to normal year-end
audit adjustments and the absence of footnotes) (provided that delivery within
the time periods specified above of copies of the Quarterly Report on Form 10-Q
or a Report of Foreign Private Issuer on Form 6-K (that includes substantially
the same information as was included in Clarivate Holdings Limited’s Form 6-K
dated May 15, 2019) of UK Holdco (or any direct or indirect parent company
thereof) filed with the SEC (or the equivalent documents filed with a comparable
agency in any applicable non-U.S. jurisdiction, provided such documents contain
substantially the same scope of information as would be set forth in Form 10-Q
or the aforementioned 6-K) shall be deemed to satisfy the requirements of this
Section 6.1(b)).

 



156

 

 

All such consolidated financial statements shall be prepared (except as
otherwise provided below) in all material respects in accordance with GAAP
applied consistently (except to the extent any such inconsistent application of
GAAP has been approved by such accountants (in the case of clause (a) above) or
officer (in the case of clause (b) above), as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods (subject, in the case of quarterly financial statements,
to normal year-end audit adjustments and the absence of footnotes), and all such
financial statements shall include a presentation of Consolidated EBITDA.

 

Notwithstanding the foregoing, the obligations in Section 6.1(a) and Section
6.1(b) may be satisfied by furnishing, at the option of the Borrower
Representative, the applicable financial statements or, as applicable, forecasts
of (I) any predecessor or successor of UK Holdco or any entity meeting the
requirements of clause (II) or (III) of this paragraph, (II) any other
wholly-owned Restricted Subsidiary that, together with its consolidated
Restricted Subsidiaries, constitutes substantially all of the assets of UK
Holdco and its consolidated Subsidiaries (a “Qualified Reporting Subsidiary”) or
(III) any Parent Holding Company, provided that to the extent such information
relates to a Qualified Reporting Subsidiary or a Parent Holding Company, (x)
such information is accompanied by consolidating information (which need not be
audited) that explains in reasonable detail the differences between the
information relating to such Qualified Reporting Subsidiary or such Parent
Holding Company, on the one hand, and the information relating to UK Holdco and
its Restricted Subsidiaries on a standalone basis, on the other hand and (y)
solely in the case of a Qualified Reporting Subsidiary, neither such Parent
Holding Company nor any Subsidiary of such Parent Holding Company (other than
Holdings or such Qualified Reporting Subsidiary and its Subsidiaries) shall have
any material assets or liabilities.

 

Notwithstanding the foregoing, in the event that UK Holdco or any Parent Holding
Company of UK Holdco is or becomes a public reporting company and files a Form
10-K or Form 20-F (or other equivalent document), or Form 10-Q or Form 6-K (or
other equivalent document), as contemplated pursuant to clauses (a) and (b)
above, respectively, then UK Holdco shall satisfy the delivery requirements
under this Section 6.1 upon the filing of such reports with the SEC or other
securities commission or stock exchange; provided that if a Parent Holding
Company of UK Holdco files such reports with the SEC or other securities
commission or stock exchange, such Parent Holding Company of UK Holdco provides
the consolidating information set forth in this paragraph. 

 

For the avoidance of doubt, any financial statements or other reports delivered
pursuant to this Section 6.1 (A) shall not be required to comply with Section
302, Section 404 or Section 906 of the Sarbanes-Oxley Act of 2002, or related
Items 307 or 308 of Regulation S-K promulgated by the SEC, or Item 10(e) of
Regulation S-K (with respect to any non-GAAP financial measures contained
therein), (B) shall not be required to contain the separate financial
information for any Loan Parties contemplated by Rule 3-05, Rule 3-09, Rule 3-10
or Rule 3-16 of Regulation S-X promulgated by the SEC (other than the
consolidating information contemplated by the immediately preceding paragraph),
(C) shall not be required to comply with Items 402, 405, 406, 407 and 601 of
Regulation S-K promulgated by the SEC, (D) shall not be required to contain any
exhibit (including any financial statements that would be required to be filed
as an exhibit) and (E) shall not be required to comply with rules or regulations
promulgated by the SEC concerning Extensible Business Reporting Language (XBRL).

 



157

 

 

6.2           Certificates; Other Information. Furnish to the Administrative
Agent (who shall promptly furnish to each Lender) or, in the case of clause (g),
to the relevant Lender:

 

(a)                promptly upon the request of the Administrative Agent, in
connection with the delivery of any financial statements or other information
pursuant to Section 6.1 or this Section 6.2, confirmation of whether such
statements or information contains any Private Lender Information. The Borrowers
and each Lender acknowledge that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrowers, Holdings, their respective Subsidiaries or their
securities) (the “Public Lenders”) and, if documents or notices required to be
delivered pursuant to Section 6.1 or this Section 6.2 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower Representative has indicated contains Private Lender Information shall
not be posted on that portion of the Platform designated for such public-side
Lenders, provided that if Borrower Representative has not indicated whether a
document or notice delivered pursuant to Section 6.1 or this Section 6.2
contains Private Lender Information, the Administrative Agent reserves the right
to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to the Borrowers, Holdings, their respective Subsidiaries or their
respective securities;

 

(b)                [reserved];

 

(c)                concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) an Officer’s Certificate of Borrower Representative
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate, (ii) (x) a
Compliance Certificate containing all information and calculations reasonably
necessary for determining the Applicable Margin and, to the extent that a
Financial Compliance Date occurred on the last day of the period covered by such
financial statements, compliance by UK Holdco with the provisions of Section 7.1
of this Agreement as of the last day of the fiscal quarter or fiscal year of UK
Holdco, as the case may be (and, with respect to each annual financial statement
commencing with the annual financial statements for the fiscal year of UK Holdco
ending December 31, 2020, the amount, if any, of Excess Cash Flow for such
fiscal year together with the calculation thereof in reasonable detail), and
(y) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party,
and (iii) certifying a list of names of all Unrestricted Subsidiaries (if any)
(or certifying as to any changes to such list since the delivery of the last
such certificate) and that each Subsidiary set forth on such list individually
qualifies as an Unrestricted Subsidiary;

 

(d)                [reserved];

 

(e)                simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.1(a) and (b) above, a narrative
discussion and analysis of the financial condition and results of operations of
UK Holdco and its Restricted Subsidiaries for such fiscal quarter or fiscal
year, as applicable, and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter (or for the entire such fiscal
year most recently ended in the case of such discussion and analysis given after
the end of such fiscal year), as compared to the comparable periods of the
previous year (provided that delivery within the time periods specified above of
copies of the Quarterly Report on Form 10-Q or Foreign Private Issuer Report on
Form 6-K and Annual Report on Form 10-K or 20-F, as applicable, of UK Holdco (or
any direct or indirect parent company thereof) filed with the SEC (or the
equivalent documents filed with a comparable agency in any applicable non-U.S.
jurisdiction, provided such documents contain substantially the same scope of
information as would be set forth in equivalent U.S. documents) shall be deemed
to satisfy the requirements of this Section 6.2(e));

 



158

 

 

(f)                 promptly, copies of all financial statements and reports
that UK Holdco and its Restricted Subsidiaries send generally to the holders of
any class of their debt securities or public equity securities, acting in such
capacity, and, within five days after the same are filed, copies of all
financial statements and reports that UK Holdco or any Qualified Reporting
Subsidiary filed with the SEC (or the equivalent documents filed with a
comparable agency in any applicable non-U.S. jurisdiction, provided such
documents contain substantially the same information as would be set forth in
equivalent U.S. documents); provided that the obligations in this clause (f)
shall be deemed to be satisfied if such financial statements and reports are
publicly available;

 

(g)                promptly following any Lender’s request therefor, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering or terrorist financing rules and
regulations, including the Patriot Act and Beneficial Ownership Regulation;

 

(h)                to the extent equivalent conference calls are required
pursuant to the terms of the Senior Secured Notes, quarterly, at a time mutually
agreed with the Administrative Agent that is promptly after the delivery of the
information required pursuant to clause (a) and (b) above, but in no event
earlier than is required with respect to the Senior Secured Notes, participate
in a conference call for Lenders to discuss the financial condition and results
of operations of UK Holdco and its Subsidiaries for the most recently-ended
period for which financial statements have been or were required to have been
delivered; and

 

(i)                 as promptly as reasonably practicable from time to time
following the Administrative Agent’s request therefor, such other information
regarding the operations, business affairs and financial condition of any Group
Member, or compliance with the terms of any Loan Document, as the Administrative
Agent may reasonably request.

 

Nothing in this Agreement or in any other Loan Document shall require any Loan
Party to provide information (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by applicable Laws, (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) in respect of
which Holdings, a Borrower or any Restricted Subsidiary owes confidentiality
obligations to any third party (provided such confidentiality obligations were
not entered into in contemplation of the requirements of this Agreement).

 

6.3           Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its Tax
obligations of whatever nature, except (i) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP (or, in the case of
any Foreign Subsidiary, the accounting principles applicable in the relevant
jurisdiction) with respect thereto have been provided on the books of UK Holdco
or the relevant Group Member.

 



159

 

 

6.4           Maintenance of Existence; Compliance with Law.

 

(a)                (i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain or
obtain all Governmental Approvals and all other all rights, privileges and
franchises, in each case necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.5 or 7.8 or
by the Security Documents and except, other than in the case of clause (i) with
respect to Holdings, UK Holdco and the Lux Borrower, to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect;

 

(b)                comply with all Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; provided that the requirements set forth in
this Section 6.4, as they pertain to compliance by any Foreign Subsidiary with
Sanctions are subject to and limited by any Requirement of Law applicable to
such Foreign Subsidiary in its relevant local jurisdiction; and

 

(c)                comply with all Governmental Approvals except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

6.5           Maintenance of Property; Insurance. (a) Keep all material tangible
property useful and reasonably necessary in its business in good working order
and condition, ordinary wear and tear and casualty and condemnation excepted,
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect, (b) maintain all the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect or as otherwise
permitted by the Loan Documents and (c) maintain with insurance companies that
the Borrower Representative believes (in the good faith judgment of the
management of the Borrower Representative) are financially sound and responsible
at the time the relevant coverage is placed or renewed insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
Representative believes (in the good faith judgment of management of the
Borrower Representative) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower Representative believes (in the good faith judgment
of management of the Borrower Representative) is reasonable and prudent in light
of the size and nature of its business (it being agreed that in any event flood
insurance shall not be required except to the extent required by applicable
Law).

 

6.6          Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account containing entries of all material financial
transactions and matters involving the assets and business of UK Holdco and its
Restricted Subsidiaries that are full, true and correct in all material respects
and permit the preparation of consolidated financial statements in accordance
with GAAP and (b) permit, at the Borrowers’ expense, representatives of the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time during
normal business hours, upon reasonable prior written notice, and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants;
provided that (i) in no event shall there be more than one such visit for the
Administrative Agent and its representatives as a group per calendar year except
during the continuance of an Event of Default and (ii) the Borrowers shall have
the right to be present during any discussions with accountants. Notwithstanding
anything to the contrary in this Section 6.6 or Section 6.2(i), none of the
Group Members will be required to disclose, permit the inspection, examination
or making copies or abstracts of, or discuss any document, information or other
matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement (other than any
agreement with another Group Member or any Affiliate thereof), (c) is subject to
attorney-client or similar privilege or constitutes attorney work product, (d)
in respect of which Holdings, a Borrower or any Restricted Subsidiary owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into in contemplation of the requirements of this
Agreement).

 



160

 

 

6.7           Notices. Promptly give notice to the Administrative Agent (who
shall promptly furnish to each Lender) of:

 

(a)                the occurrence of any Default or Event of Default;

 

(b)                the following events where there is any reasonable likelihood
of the imposition of liability on any Borrower as a result thereof that would be
reasonably expected to have a Material Adverse Effect, promptly and in any event
within 30 days after the Borrower Representative knows or has reason to know
thereof:  the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan in a material amount, the
creation of any Lien on the assets of any Loan Party in favor of the PBGC or a
Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan that would result in the imposition of a material withdrawal
liability; and

 

(c)                any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower Representative setting forth details of
the occurrence referred to therein and stating what action the relevant Group
Member proposes to take with respect thereto.

 

6.8           Environmental Laws.

 

(a)                Comply with, and take commercially reasonably action to
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and take
commercially reasonably action to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                Conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions, required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, provided that no such actions shall be required to be undertaken
to the extent that the applicable Group Member is contesting such action, order
or directive in good faith and by proper proceedings, and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

 



161

 

 

(c)                In the event that any Group Member shall fail timely to
commence or cause to be commenced or fail diligently to prosecute to completion
such actions, or fail to contest such action, order or directive in good faith,
as provided in Section 6.8(b), allow the Administrative Agent (at its election)
to cause such actions to be performed, and reasonably promptly pay all
reasonable costs and expenses (including reasonable attorneys’ and consultants’
fees, charges and disbursements) incurred by the Administrative Agent in
connection therewith, provided that the Administrative Agent shall not have the
right to cause such actions to be performed for any underlying matter which
would not reasonably be expected to result in a Material Adverse Effect.

 

6.9           Additional Collateral, etc. 

 

(a)                If any additional Restricted Subsidiary is formed or acquired
after the Closing Date (including any Unrestricted Subsidiary that is designated
as a Restricted Subsidiary), unless such Subsidiary is an Excluded Subsidiary,
the Borrowers will, on or prior to the latest of (i) 60 days after such
formation or acquisition, (ii) the date on which financial statements are
required to be delivered pursuant to Section 6.1(a) or (b), as applicable, with
respect to the fiscal quarter in which such Restricted Subsidiary was formed or
acquired and (iii) such later date as the Administrative Agent shall reasonably
agree, cause such Restricted Subsidiary to execute and to deliver to the
Administrative Agent (1) a Guarantor Joinder Agreement, (2) subject to the
Agreed Security Principles, applicable Security Documents substantially similar
to other Loan Parties organized in the same jurisdiction or, if at such time
there are no other Loan Parties in such jurisdiction, in respect of
substantially all of its assets (other than any Excluded Assets) to the extent
customary under applicable Law (as determined by the Borrower Representative and
the Administrative Agent in good faith) and (3) if reasonably requested by the
Administrative Agent, legal opinions relating to the matters described above,
which opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(b)                [Reserved].

 

(c)                Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, (i) in no event shall control agreements or perfection
by control or similar arrangements be required with respect to any Collateral
(including deposit or securities accounts), other than in respect of (x)
delivery of the certificated Equity Interests in UK Holdco, the Borrowers and
material wholly-owned Restricted Subsidiaries thereof to the extent constituting
Collateral and required to be pledged and delivered pursuant to the Security
Documents and (y) delivery of any intercompany notes (other than the Global
Intercompany Note) and other promissory notes held by a Borrower or a Guarantor
that constitute Collateral evidencing debt for borrowed money in a principal
amount of at least $25,000,000 to the extent required to be pledged and
delivered pursuant to the Security Documents, (ii) in no event shall Collateral
include any Excluded Assets unless the Borrower Representative so elects, (iii)
in no event shall entry into any source code escrow arrangements or the
registration of any intellectual property be required, (iv) no perfection
actions shall be required, nor shall the Administrative Agent or Collateral
Agent be authorized to take any perfection or other actions, other than (A) with
respect to US Loan Parties, (1) filings pursuant to the UCC in the office of the
secretary of state (or similar central filing office) of the relevant state(s),
(2) filings in the United States Copyright Office or the United States Patent
and Trademark Office with respect to intellectual property and (3) subject to
the Intercreditor Agreements, delivery to the Administrative Agent to be held in
its possession of Collateral consisting of certificated Equity Interests,
intercompany notes and other promissory notes described in clause (i) above and
(B) the actions required by the applicable Security Documents to the extent
consistent with the “Agreed Security Principles” set forth on Schedule 1.1B, (v)
(A) no actions in any jurisdiction other than an Applicable Security
Jurisdiction, or required by the laws of any jurisdiction other than an
Applicable Security Jurisdiction, shall be required to be taken, nor shall the
Administrative Agent or the Collateral Agent be authorized to take any such
action, to create any security interests in assets located or titled outside of
an Applicable Security Jurisdiction (including any Equity Interests of
Subsidiaries organized under the laws of a jurisdiction other than an Applicable
Security Jurisdiction) or to perfect or make enforceable any security interests
in any such assets (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any jurisdiction
other than an Applicable Security Jurisdiction and all guarantee agreements
shall be governed under the laws of the State of New York) and (B) the Security
Documents shall be consistent with the “Agreed Security Principles” set forth on
Schedule 1.1B and (vi) no Loan Party shall be required to seek any landlord lien
waiver, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement (this paragraph, the “Collateral and Guarantee Principles”).

 



162

 

 

6.10         Credit Ratings. Use commercially reasonable efforts to maintain at
all times a credit rating by each of S&P and Moody’s in respect of the
Facilities provided for under this Agreement and a corporate rating by S&P and a
corporate family rating by Moody’s for UK Holdco, Holdings or any Parent Holding
Company (it being understood that there shall be no requirement to maintain any
specific credit rating).

 

6.11         Further Assurances. At any time or from time to time upon the
reasonable request of the Administrative Agent, at the expense of the Borrowers,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents. In furtherance and not
in limitation of the foregoing, the Loan Parties shall take such actions as the
Administrative Agent may reasonably request from time to time (including the
execution and delivery of guaranties, security agreements, pledge agreements,
stock powers, financing statements and other documents, the filing or recording
of any of the foregoing, and the delivery of stock certificates and other
collateral with respect to which perfection is obtained by possession, in each
case to the extent required by the applicable Security Documents) to ensure that
the Obligations are guaranteed by the Guarantors, on a first priority basis
(subject to Permitted Liens) and are secured by substantially all of the assets
(other than those assets, including Excluded Assets, specifically excluded by
the terms of this Agreement and the other Loan Documents) of the Loan Parties,
in each case subject to the Agreed Security Principles.

 

6.12         Designation of Unrestricted Subsidiaries. The Borrower
Representative may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary and subsequently re-designate any
Unrestricted Subsidiary as a Restricted Subsidiary, if other than for purposes
of designating a Restricted Subsidiary as an Unrestricted Subsidiary that is a
Receivables Subsidiary in connection with the establishment of a Qualified
Receivables Financing (i) the Interest Coverage Ratio of UK Holdco and the
Restricted Subsidiaries for the most recently ended Reference Period preceding
such designation or re-designation, as applicable, would have been, on a Pro
Forma Basis, at least the lesser of (x) 2.00 to 1.00 and (y) the Interest
Coverage Ratio as of the most recently ended Reference Period and (ii) no Event
of Default has occurred and is continuing or would result therefrom. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the applicable Loan Party or
Restricted Subsidiary therein at the date of designation in an amount equal to
the Fair Market Value of the applicable Loan Party’s or Restricted Subsidiary’s
investment therein; provided that if any subsidiary (a “Subject Subsidiary”)
being designated as an Unrestricted Subsidiary has a subsidiary that was
previously designated as an Unrestricted Subsidiary (the “Previously Designated
Unrestricted Subsidiary”) in compliance with the provisions of this Agreement,
the Investment of such Subject Subsidiary in such Previously Designated
Unrestricted Subsidiary shall not be taken into account, and shall be excluded,
in determining whether the Subject Subsidiary may be designated as an
Unrestricted Subsidiary hereunder. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (x) the incurrence at the
time of designation of Indebtedness or Liens of such Subsidiary existing at such
time, and (y) a return on any Investment by the applicable Loan Party or
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the Fair Market Value at the date of such
designation of such Loan Party’s or Restricted Subsidiary’s Investment in such
Subsidiary. For the avoidance of doubt, neither a Borrower nor UK Holdco shall
be permitted to be an Unrestricted Subsidiary. At any time a Subsidiary is
designated as an Unrestricted Subsidiary hereunder, the Borrower Representative
shall cause such Subsidiary to be designated as an Unrestricted Subsidiary (or
any similar applicable term) under the Senior Secured Notes.

 



163

 

 

6.13         Employee Benefit Plans. (i) Maintain, and cause each Commonly
Controlled Entity to maintain, all Plans that are presently in existence or may,
from time to time, come into existence, in compliance with the terms of any such
Plan, ERISA, the Code and all other applicable laws, except to the extent the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; and (ii) maintain, or cause to be
maintained, all Foreign Plans that are presently in existence or may, from time
to time, come into existence, in compliance with the terms of any such Foreign
Plan and all applicable laws, except to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

6.14         Use of Proceeds. The Borrowers will only use the proceeds of the
Loans in accordance with Sections 4.17(d) and 4.19.

 

6.15         Post-Closing Matters. The Borrower Representative will, and will
cause each of the Restricted Subsidiaries to, take each of the actions set forth
on Schedule 6.15 within the time period prescribed therefor on such schedule (as
such time period may be extended by the Administrative Agent).

 

6.16         FCPA; OFAC; Sanctions. The Loan Parties agree to maintain policies,
procedures, and internal controls reasonably designed to ensure compliance with
the Sanctions Laws, the Export Control Laws and the applicable Anti-Corruption
Laws, provided that the obligations in this Section 6.16 shall in no event be
interpreted or applied in such a manner that the obligations hereunder would
result in any Loan Party or any of its Subsidiaries in each case resident in the
United Kingdom, Luxembourg, Spain or Germany or any Secured Party resident in
the European Union (or any director, officer or employee thereof) violating any
anti-boycott or blocking law, regulation or statute that is in force from time
to time and applicable to such entity or person (including, without limitation,
Council Regulation (EC) 2271/96).

 

6.17         Centre of Main Interests. No Loan Party whose jurisdiction of
incorporation is in a member state of the European Union or England & Wales
shall do anything to change the location of its centre of main interests for the
purposes of the Regulation (as defined in Section 4.21); provided that in
respect of Loan Parties other than UK Holdco, Holdings and the Lux Borrower,
such change of location shall be permitted if it would not be expected that such
change would be materially adverse to the interests of the Lenders (taken as a
whole).

 

6.18         Transactions with Affiliates..

 

(a)                UK Holdco shall make, and shall ensure that its Restricted
Subsidiaries make, only those payments to, or sales, leases, transfers or other
dispositions of any of its properties or assets to, or purchases of property or
assets from, or enter into or make or amend any transaction or series of
transactions, contracts, agreements, understandings, loans, advances or
guarantees with, or for the benefit of, any Affiliate of UK Holdco involving
aggregate consideration in excess of the greater of $25,000,000 and 8% of
Consolidated EBITDA as of the most recently ended Reference Period (each of the
foregoing, an “Affiliate Transaction”), that are not materially less favorable
to UK Holdco or the relevant Restricted Subsidiary than those that could have
been obtained in a comparable transaction by UK Holdco or such Restricted
Subsidiary with an unrelated Person.

 



164

 

 

(b)           Notwithstanding clause (a), the following Affiliate Transactions
shall be permitted:

 

(i)               (A) transactions between or among Holdings, UK Holdco and/or
any of the Restricted Subsidiaries (or an entity that becomes a Restricted
Subsidiary as a result of such transaction), (B) [reserved] and (C) any merger
or consolidation between or among UK Holdco and/or any direct parent company of
UK Holdco, provided that such parent company shall have no material liabilities
and no material assets other than cash, Cash Equivalents and the Capital Stock
of UK Holdco and such merger or consolidation is otherwise in compliance with
the terms of this Agreement and effected for a bona fide business purpose;
provided, that upon giving effect to such merger or consolidation, the surviving
Person shall be (or shall immediately become) a Loan Party and otherwise comply
with the requirements of Section 6.9, and 100% of the Capital Stock of such
surviving Person shall be pledged to the Administrative Agent in accordance with
the terms of the Loan Documents;

 

(ii)              (A) Restricted Payments permitted by Section 7.3 (including
any payments that are exceptions to the definition of Restricted Payments set
forth in Section 7.3(a)(i) through (iv)) and (B) Permitted Investments;

 

(iii)             transactions pursuant to compensatory, benefit and incentive
plans and agreements with officers, directors, managers or employees of UK
Holdco (or any direct or indirect parent thereof) or any of the Restricted
Subsidiaries approved by a majority of the Board of Directors of UK Holdco (or
any direct or indirect parent thereof) in good faith;

 

(iv)            the payment of reasonable and customary fees and reimbursements
paid to, and indemnity and similar arrangements provided on behalf of, former,
current or future officers, directors, managers, employees or consultants of UK
Holdco or any Restricted Subsidiary or any direct or indirect parent of UK
Holdco;

 

(v)             transactions in which UK Holdco or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
UK Holdco or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (a) of this Section 6.18;

 



165

 

 

(vi)            payments, loans or advances to employees or consultants or
guarantees in respect thereof (or cancellation of loans, advances or guarantees)
for bona fide business purposes in the ordinary course of business;

 

(vii)           any agreement, instrument or arrangement as in effect as of the
Closing Date or any transaction contemplated thereby, or any amendment thereto
(so long as any such amendment is not disadvantageous to Lenders in any material
respect when taken as a whole as compared to the applicable agreement as in
effect on the Closing Date as determined by the Borrower Representative in good
faith);

 

(viii)          the existence of, or the performance by UK Holdco or any of the
Restricted Subsidiaries of its obligations under, the terms of any stockholders
or similar agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date, and
any amendment thereto or similar transactions, agreements or arrangements which
it may enter into thereafter; provided, however, that the existence of, or the
performance by UK Holdco or any of the Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
agreement or arrangement or under any similar transaction, agreement or
arrangement entered into after the Closing Date shall only be permitted by this
clause (viii) to the extent that the terms of any such existing transaction,
agreement or arrangement together with all amendments thereto, taken as a whole,
or new transaction, agreement or arrangement are not otherwise more
disadvantageous to the Lenders in any material respect when taken as a whole as
compared to the original transaction, agreement or arrangement as in effect on
the Closing Date as determined by the Borrower Representative in good faith;

 

(ix)             (A) transactions with customers, clients, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement, which
are fair to UK Holdco and the Restricted Subsidiaries in the reasonable
determination of the Borrower Representative, and are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business;

 



166

 

 

(x)              any transaction effected as part of a Qualified Receivables
Financing;

 

(xi)             the sale or issuance of Equity Interests (other than
Disqualified Stock) of UK Holdco to Holdings (or a successor direct parent of UK
Holdco);

 

(xii)            [reserved];

 

(xiii)           payments by UK Holdco or any of the Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are approved by a majority of the Board of Directors of UK Holdco
or any direct or indirect parent of UK Holdco in good faith;

 

(xiv)          any contribution to the capital of UK Holdco or any Restricted
Subsidiary;

 

(xv)            transactions permitted by, and complying with, the provisions of
Section 7.5 or Section 7.8;

 

(xvi)          [reserved];

 

(xvii)          pledges of Equity Interests of Unrestricted Subsidiaries;

 

(xviii)        any employment agreements, option plans and other similar
arrangements entered into by UK Holdco or any of the Restricted Subsidiaries
with employees or consultants in the ordinary course of business;

 

(xix)           the issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of UK Holdco or any direct or indirect
parent of UK Holdco or of a Restricted Subsidiary, as appropriate, in good
faith;

 



167

 

 

 

(xx)            the entering into of any tax sharing agreement or arrangement
and any payments permitted by Section 7.3(b)(xii) or, with respect to franchise
or similar Taxes, by Section 7.3(b)(xiii)(1);

 

(xxi)           transactions to effect the Transactions, including the making of
the TRA Payment;

 

(xxii)         any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by UK Holdco or any of the
Restricted Subsidiaries with current, former or future officers and employees of
UK Holdco or any of its Restricted Subsidiaries and the payment of compensation
to officers and employees of UK Holdco or any of its respective Restricted
Subsidiaries (including amounts paid pursuant to employee benefit plans,
employee stock option or similar plans), in each case in the ordinary course of
business;

 

(xxiii)         transactions with a Person that is an Affiliate of UK Holdco
solely because UK Holdco, directly or indirectly, owns Equity Interests in, or
controls, such Person entered into in the ordinary course of business;

 

(xxiv)         transactions with Affiliates solely in their capacity as holders
of Indebtedness or Equity Interests of UK Holdco or any of its Subsidiaries, so
long as such transaction is with all holders of such class (and there are such
non-Affiliate holders) and such Affiliates are treated no more favorably than
all other holders of such class generally;

 

(xxv)          any agreement that provides customary registration rights to the
equity holders of UK Holdco or any direct or indirect parent of UK Holdco and
the performance of such agreements;

 

(xxvi)         payments to and from and transactions with any joint venture in
the ordinary course of business; provided such joint venture is not controlled
by an Affiliate (other than a Restricted Subsidiary) of UK Holdco; and

 

(xxvii)        transactions between UK Holdco or any of its Restricted
Subsidiaries and any Person that is an Affiliate thereof solely due to the fact
that a director of such Person is also a director of UK Holdco or any direct or
indirect parent of UK Holdco; provided, however, that such director abstains
from voting as a director of UK Holdco or such direct or indirect parent of UK
Holdco, as the case may be, on any matter involving such other Person.

 



168

 

 

6.19           Lines of Business; Holding Company.

 

  (a)                Holdings and UK Holdco will, and will permit the Restricted
Subsidiaries to, enter into only those businesses that are Similar Businesses.
UK Holdco will not issue any Capital Stock other than to Holdings.

 

  (b)                Holdings will ensure that its only material liabilities and
material assets are, and that it will only conduct, transact or otherwise engage
in any material business or operations, as follows: (i) Holdings’ ownership of
the Equity Interests of UK Holdco and activities incidental thereto, (ii) the
entry into, and the performance of its obligations with respect to, the Loan
Documents, the Senior Secured Notes and other Indebtedness that has been
guaranteed by, or is otherwise considered Indebtedness of, any Borrower or any
of the Restricted Subsidiaries Incurred in accordance with Section 7.2; (iii)
the consummation of the Transactions; (iv) the performing of activities
(including, without limitation, cash management activities) and the entry into
documentation with respect thereto, in each case, permitted by this Agreement
for Holdings to enter into and perform; (v) the payment of dividends and
distributions (and other activities in lieu thereof permitted by this
Agreement), the making of contributions to the capital of its Subsidiaries and
Guarantees of Indebtedness permitted to be incurred hereunder and the Guarantees
of other obligations not constituting Indebtedness; (vi) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance and performance of activities relating to its
officers, directors, managers and employees and those of its Subsidiaries);
(vii) the performing of activities in preparation for and consummating any
public offering of its common stock or any other issuance or sale of its Equity
Interests (other than Disqualified Stock) including converting into another type
of legal entity; (viii) the participation in Tax, accounting and other
administrative matters as a member of any consolidated or similar group
including UK Holdco, including compliance with applicable Laws and legal, Tax
and accounting matters related thereto and activities relating to its officers,
directors, managers and employees; (ix) the holding of any cash and Cash
Equivalents (but not operating any property); (x) the entry into and performance
of its obligations with respect to contracts and other arrangements, including
the providing of indemnification to officers, managers, directors and employees;
(xi) establishing and maintaining bank accounts; (xii) guaranteeing ordinary
course obligations incurred by any of the Restricted Subsidiaries; (xiii)
engaging in any activities incidental to compliance with the provisions of the
Securities Act and the Exchange Act and similar laws and regulations of other
jurisdictions and the rules of securities exchanges, in each case, as applicable
to companies with listed equity or debt securities, as well as activities
incidental to investor relations, shareholder meetings and reports to
shareholders or debt-holders; and (xiv) any activities incidental to the
foregoing. Holdings will cause UK Holdco to, and UK Holdco will, at all times
remain a Wholly Owned Subsidiary of Holdings.

 



169

 

 

6.20           Lux Borrower.

 

  (a)                The Lux Borrower (and any successor permitted under Section
6.18(b) and Section 7.8(a)) will ensure its only material liabilities and
material assets are, and that it will only conduct, transact or otherwise engage
in any material business or operations, as follows: (i) [reserved], (ii) the
entry into, and the performance of its obligations under and with respect to the
Loan Documents, the Senior Secured Notes Indenture and related documents and
documentation relating to any Indebtedness or Investments permitted by the Loan
Documents; (iii) the entry into, and the performance of its obligations under
the Loan Note Instruments or any future similar instruments; (iv) the
consummation of the Transactions; (v) the performing of activities (including,
without limitation, cash management activities) and the entry into documentation
with respect thereto, in each case, specifically and expressly contemplated by
this Agreement for Lux Borrower to enter into and perform or incidental to such
performance; (vi) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance and performance
of activities relating to its officers, directors, managers and employees);
(vii) the participation in Tax, accounting and other administrative matters as a
member of any consolidated or similar group including Holdings, including
compliance with applicable Laws and legal, Tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees; (viii) the holding of any cash and Cash Equivalents (but not
operating any property); (ix) the entry into and performance of its obligations
with respect to contracts and other arrangements, including the providing of
indemnification to officers, managers, directors and employees; (x) establishing
and maintaining bank accounts (and granting security, charges and other liens
thereon to secure the Obligations and other Indebtedness or obligation permitted
to be secured thereby); (xi) engaging in any activities incidental to compliance
with the provisions of the Securities Act and the Exchange Act and similar laws
and regulations of other jurisdictions and the rules of securities exchanges, in
each case, as applicable to companies with listed equity or debt securities, as
well as activities incidental to investor relations, shareholder meetings and
reports to shareholders or debt-holders; and (xii) any activities incidental to
the foregoing.

 

(b)                The Lux Borrower will only issue Capital Stock to UK Holdco.
The Lux Borrower will not undertake any action that will require the Lux
Borrower to register as an ‘‘investment company’’ or an entity “controlled by an
investment company” as defined in the US Investment Company Act of 1940, as
amended and the rules and regulations thereunder.

 

SECTION 7.
NEGATIVE COVENANTS

 

Each Borrower hereby jointly and severally agrees that, until the Termination
Date, such Borrower will, and will cause the Restricted Subsidiaries to, comply
with this Section 7.

 

7.1              First Lien Net Leverage Ratio. UK Holdco shall not, without the
written consent of the Majority Revolving Lenders, permit the First Lien Net
Leverage Ratio on a Pro Forma Basis as at the last day of any period of four
consecutive fiscal quarters of UK Holdco commencing with the fiscal quarter
ending March 31, 2020 (but only if the last day of such fiscal quarter
constitutes a Financial Compliance Date) to exceed 7.25 to 1.00.

 

7.2               Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

 



170

 

 

(a)                (i) UK Holdco will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) or issue any shares of Disqualified Stock; and
(ii) UK Holdco will not permit any of the Restricted Subsidiaries to issue any
shares of Preferred Stock; provided, however, that UK Holdco and any of the
Restricted Subsidiaries may Incur Indebtedness (including Acquired Indebtedness)
or issue shares of Disqualified Stock and any of the Restricted Subsidiaries may
issue shares of Preferred Stock, in each case, if either (A) the Interest
Coverage Ratio for the most recently ended Reference Period is at least 2.00 to
1.00 or (B) the Total Net Leverage Ratio for the most recently ended Reference
Period does not exceed 6.50 to 1.00 (any such debt incurred pursuant to this
proviso, “Ratio Debt”), in each case determined on a Pro Forma Basis; provided,
further, however, that the aggregate principal amount of Indebtedness (excluding
Acquired Indebtedness not Incurred in connection with or in contemplation of the
applicable merger, acquisition or other similar transaction) that may be
Incurred and Disqualified Stock or Preferred Stock that may be issued pursuant
to this clause (a) by Restricted Subsidiaries that are not Borrowers or
Guarantors, taken together with the principal amount of all such Indebtedness
Incurred and Disqualified Stock or Preferred Stock issued by Restricted
Subsidiaries that are not Borrowers or Guarantors outstanding pursuant to
paragraph (1) of the final proviso to clause (b)(vi) and the final proviso to
clause (b)(xxii)(x) of this Section 7.2, shall not exceed the greater of
$125,000,000 and 39% of Consolidated EBITDA as of the most recently ended
Reference Period at any one time outstanding.

 

(b)            The limitations set forth in Section 7.2(a) shall not apply to
(collectively, “Permitted Debt”):

 

(i)               Indebtedness Incurred pursuant to this Agreement, any other
Loan Document or any Loan Note Instrument (including any Indebtedness incurred
pursuant to Section 2.25, 2.26 or 2.28);

 

(ii)              the Incurrence by the Borrowers and the Guarantors of
Indebtedness represented by the Senior Secured Notes issued on the Closing Date
(not including any additional notes) and the guarantees, as applicable;

 

(iii)             Indebtedness existing on the Closing Date (other than
Indebtedness described in Section 7.2(b)(i) and (ii)) (in the case of any
individual item of Indebtedness in a principal amount in excess of $5,000,000,
to be set forth on Schedule 7.2);

 

(iv)              Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt;

 

(v)               Permitted Unsecured Refinancing Debt;

 



171

 

 

(vi)              Indebtedness, Disqualified Stock or Preferred Stock
(“Incremental Equivalent Debt”) not to exceed an amount equal to the sum of (x)
an unlimited amount at any time so long as (A) in the case of Indebtedness that
is secured by a Lien on the Collateral on a pari passu basis with the
Obligations, the First Lien Net Leverage Ratio for the most recently ended
Reference Period does not exceed 5.00 to 1.00, (B) in the case of Indebtedness
that is secured by a Lien on the Collateral other than on a pari passu basis
with the Obligations, the Secured Net Leverage Ratio for the most recently ended
Reference Period does not exceed 6.50 to 1.00 or (C) in the case of Indebtedness
that is unsecured or is secured by a Lien on assets that do not constitute
Collateral, and in the case of Disqualified Stock or Preferred Stock, either (1)
the Total Net Leverage Ratio for the most recently ended Reference Period does
not exceed 6.50 to 1.00 or (2) the Interest Coverage Ratio for the most recently
ended Reference Period is at least 2.00 to 1.00, in each case on a Pro Forma
Basis (but without giving effect to the cash proceeds of any such Indebtedness
remaining on the balance sheet and calculated assuming that any such
Indebtedness is fully drawn throughout such period), plus (y) the amount of all
prior voluntary prepayments, loan buybacks (with credit given to the principal
amount thereof) and commitment reductions of Term Loans, Revolving Loans,
Incremental Loans, Indebtedness incurred pursuant to this Section 7.2(b)(vi)
that is secured by a Lien on the Collateral on a pari passu basis with the
Obligations and Permitted Credit Agreement Refinancing Debt and Refinancing
Indebtedness previously applied to the permanent repayment of any of the
foregoing and the amount of any prepayments made to any Lender pursuant to
Section 2.23, with any replacement of a Lender pursuant thereto being deemed,
solely for this purpose, to constitute a prepayment (in each case, to the extent
not funded with the proceeds of long-term Indebtedness (except Indebtedness
under one or more revolving credit or similar facilities) or the proceeds of
Permitted Cure Securities applied pursuant to Section 9.4 and, with respect to
any prepayment or commitment reduction of or in respect of revolving loans, to
the extent accompanied by a permanent reduction in such revolving commitments)
(minus the aggregate principal amount of Indebtedness Incurred under Section
2.25(a)(i)(y)), plus (z) an amount equal to the greater of $325,000,000 and 100%
of Consolidated EBITDA on a Pro Forma Basis as of the most recently ended
Reference Period (and after giving effect to any acquisition or other
transaction consummated concurrently therewith) (minus the aggregate outstanding
principal amount of Indebtedness Incurred under Section 2.25(a)(i)(z)) (provided
that, for the avoidance of doubt, the amount available to the Borrowers pursuant
to clauses (y) and (z) above shall be available at all times and shall not be
subject to any ratio test described in foregoing clause (x) above), which amount
may be secured on a pari passu or junior basis; provided, that:

 



172

 

 

(1)               the principal amount of such Indebtedness (excluding Acquired
Indebtedness not Incurred in connection with or in contemplation of the
applicable merger, acquisition or other similar transaction) that may be
Incurred and Disqualified Stock or Preferred Stock that may be issued pursuant
to this clause (vi) by Restricted Subsidiaries that are not Borrowers or
Guarantors, shall not exceed the greater of $125,000,000 and 39% of Consolidated
EBITDA as of the most recently ended Reference Period at any one time
outstanding (minus the outstanding principal amount of such Indebtedness
Incurred by Restricted Subsidiaries that are not Borrowers or Guarantors
pursuant to the second proviso to clause (a) and the final proviso to clause
(b)(xxii)(x) of this Section 7.2);

 

(2)                the Applicable Requirements shall have been satisfied;

 

(3)                no Indebtedness under this clause (vi) may be Incurred at any
time that an Event of Default has occurred and is continuing (unless such
Indebtedness is used to finance, in whole or in part, a Limited Condition
Transaction, in which case the absence of an Event of Default shall be tested on
the date specified in Section 1.4);

 

(4)                any such Indebtedness in the form of Dollar denominated
broadly syndicated term “B” loans Incurred under this clause (vi) that is
secured by a Lien on the Collateral on a pari passu basis with the Obligations
shall be subject to the MFN Provision set forth in Section 2.25(a)(vii) (giving
effect to all exceptions thereto, mutatis mutandis for Incremental Equivalent
Debt);

 

(5)                [reserved]; and

 

(6)                (A) for the avoidance of doubt, if the applicable Borrower
incurs Indebtedness under clause (x) above on the same date that it incurs
Indebtedness under clauses (y) or (z) above, then the applicable incurrence
ratio will be calculated with respect to such incurrence under clause (x)
without regard to any incurrence of Indebtedness under clauses (y) or (z) and
(B) unless the applicable Borrower elects otherwise, any Indebtedness incurred
pursuant to this clause (vi) shall be deemed incurred first under clause (x)
above, with the balance incurred under clauses (y) and (z) above.

 



173

 

 

(vii)           Indebtedness (including, without limitation, Capitalized Lease
Obligations, mortgage financings or purchase money obligations) Incurred by UK
Holdco or any of the Restricted Subsidiaries, Disqualified Stock issued by UK
Holdco or any of the Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries to finance all or any part of the acquisition, purchase,
lease, construction, design, installation, repair, replacement or improvement of
property (real or personal), plant or equipment or other fixed or capital assets
used or useful in the business of UK Holdco or the Restricted Subsidiaries or in
a Similar Business (whether through the direct purchase of assets or the Capital
Stock of any Person owning such assets) in an aggregate principal amount,
including all Indebtedness Incurred to renew, refund, Refinance, replace,
defease or discharge any Indebtedness Incurred pursuant to this clause (vii),
not to exceed the greater of $150,000,000 and 47% of Consolidated EBITDA as of
the most recently ended Reference Period at any one time outstanding (minus
amounts incurred and outstanding under clause (xvi) in respect of Indebtedness
originally incurred under this clause (vii)); provided, that Capitalized Lease
Obligations incurred by UK Holdco or any Restricted Subsidiary pursuant to this
clause (vii) in connection with a Sale Leaseback Transaction shall not be
subject to the foregoing limitation so long as the proceeds of such Sale
Leaseback Transaction are used by UK Holdco or such Restricted Subsidiary to
permanently repay outstanding loans under any credit agreement, debt facility or
other Indebtedness secured by a Lien on the assets subject to such Sale
Leaseback Transaction;

 

(viii)          Indebtedness (x) in respect of any bankers’ acceptance, bank
guarantees, discounted bill of exchange or the discounting or factoring of
receivables, warehouse receipt or similar facilities, and reinvestment
obligations related thereto, entered into in the ordinary course of business and
(y) constituting reimbursement obligations with respect to letters of credit
issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit or the Incurrence of
such Indebtedness, such obligations are reimbursed within 45 days following such
drawing;

 

(ix)            Indebtedness arising from agreements of UK Holdco or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnout or similar obligations, in each case, Incurred in connection with
the acquisition or disposition of any business, assets or a Subsidiary of UK
Holdco in accordance with the terms of this Agreement, other than guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;

 



174

 

 

(x)              shares of Preferred Stock of a Restricted Subsidiary issued to
UK Holdco or another Restricted Subsidiary; provided that any subsequent
issuance or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to UK Holdco
or another Restricted Subsidiary) shall be deemed, in each case, to be an
issuance of shares of Preferred Stock;

 

(xi)            Indebtedness or Disqualified Stock of (a) a Restricted
Subsidiary to UK Holdco or (b) UK Holdco or any Restricted Subsidiary to any
Restricted Subsidiary; provided that if UK Holdco or a Guarantor Incurs such
Indebtedness to a Restricted Subsidiary that is not a Borrower or a Guarantor,
such Indebtedness is, on and from the date that is 120 days following the
Closing Date (or such later date as the Administrative Agent may agree in its
reasonable discretion), subordinated in right of payment to the Loans or the
Guarantee of such Guarantor, as the case may be; provided, further, that any
subsequent issuance or transfer of any Capital Stock or any other event that
results in any Restricted Subsidiary lending such Indebtedness or Disqualified
Stock, as applicable, ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness or Disqualified Stock, as
applicable (except to UK Holdco or another Restricted Subsidiary) shall be
deemed, in each case, to be an Incurrence of such Indebtedness or Disqualified
Stock, as applicable;

 

(xii)            Hedging Obligations that are Incurred in the ordinary course of
business (and not for speculative purposes) or in connection with the
Transactions: (1) for the purpose of fixing or hedging interest rate risk with
respect to any Indebtedness that is permitted by the terms of this Agreement to
be outstanding; (2) for the purpose of fixing or hedging currency exchange rate
risk; or (3) for the purpose of fixing or hedging commodity price risk with
respect to any commodity purchases;

 

(xiii)          obligations (including reimbursement obligations with respect to
letters of credit and bank guarantees) in respect of performance, bid, appeal
and surety bonds and completion guarantees provided by UK Holdco or any
Restricted Subsidiaries;

 

(xiv)          Indebtedness, Disqualified Stock or Preferred Stock in an
aggregate principal amount or liquidation preference that, when aggregated with
the principal amount or liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this clause (xiv), does not exceed the greater of $250,000,000 and 77% of
Consolidated EBITDA as of the most recently ended Reference Period at any one
time outstanding (minus amounts incurred and outstanding under clause (xvi) in
respect of Indebtedness originally incurred under this clause (xiv));

 



175

 

 

(xv)         any guarantee by UK Holdco or any of the Restricted Subsidiaries of
Indebtedness or other obligations of UK Holdco or any of the Restricted
Subsidiaries so long as the Incurrence of such Indebtedness or other obligations
by UK Holdco or such Restricted Subsidiary is permitted under the terms of this
Agreement; provided that if such Indebtedness is by its express terms
subordinated in right of payment to the Loans or the Guarantee of any Guarantor,
any such guarantee of such Guarantor with respect to such Indebtedness shall be
subordinated in right of payment to the Loans and the Guarantees, substantially
to the same extent as such Indebtedness is subordinated to the Loans or any
relevant Guarantees, as applicable;

 

(xvi)        the Incurrence by UK Holdco or any of the Restricted Subsidiaries
of Indebtedness or Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that serves to refund, Refinance, replace or defease any
Indebtedness, Disqualified Stock or Preferred Stock Incurred as permitted under
clause (a) of this Section 7.2 and clauses (b)(i), (b)(ii), (b)(iii), (b)(vi),
(b)(vii), (b)(xiv), (b)(xvi), (b)(xix), (b)(xxii), (b)(xxvii) and (b)(xxx), of
this Section 7.2 or any Indebtedness, Disqualified Stock or Preferred Stock
Incurred to so refund or Refinance such Indebtedness, Disqualified Stock or
Preferred Stock, including any additional Indebtedness, Disqualified Stock or
Preferred Stock Incurred to pay accrued and unpaid interest, fees and expenses,
including any premium and defeasance costs in connection therewith (subject to
the following proviso, “Refinancing Indebtedness”) prior to its respective
maturity; provided, however, that such Refinancing Indebtedness:

 

(1)               other than with respect to Indebtedness incurred pursuant to
Section 7.2(a), revolving Indebtedness and Customary Bridge Financings and other
than with respect to Indebtedness incurred pursuant to the Inside Maturity
Basket, has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness being refunded or
Refinanced and (y) the remaining Weighted Average Life to Maturity of the Senior
Secured Notes;

 



176

 

 

(2)                other than with respect to Indebtedness incurred pursuant to
Section 7.2(a), Customary Bridge Financings and other than with respect to
Indebtedness incurred pursuant to the Inside Maturity Basket, has a Stated
Maturity which is no earlier than the earlier of (x) the Stated Maturity of the
Indebtedness being refunded or Refinanced and (y) the Stated Maturity of the
Senior Secured Notes;

 

(3)               to the extent such Refinancing Indebtedness Refinances
(x) Subordinated Indebtedness, such Refinancing Indebtedness is Subordinated
Indebtedness, or (y) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness is Disqualified Stock or Preferred Stock;

 

(4)                is Incurred in an aggregate principal amount (or if issued
with original issue discount an aggregate issue price) that is equal to or less
than the sum of (x) the aggregate principal amount (or if issued with original
issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being Refinanced plus (y) the amount necessary to pay accrued and
unpaid interest, fees, underwriting discounts and expenses, including any
premium and defeasance costs Incurred in connection with such Refinancing plus
(z) an amount not exceeding the amount otherwise able to be Incurred pursuant to
this Section 7.2 (it being understood that such amount shall constitute
utilization of the applicable basket or exception to this Section 7.2); and

 

(5)                shall not include (x) Indebtedness, Disqualified Stock or
Preferred Stock of a Subsidiary that is not a Guarantor that Refinances
Indebtedness, Disqualified Stock or Preferred Stock of UK Holdco; (y)
Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary that is not
a Guarantor that Refinances Indebtedness, Disqualified Stock or Preferred Stock
of a Guarantor; or (z) Indebtedness, Disqualified Stock or Preferred Stock of UK
Holdco or a Restricted Subsidiary that Refinances Indebtedness, Disqualified
Stock or Preferred Stock of an Unrestricted Subsidiary;

 

(xvii)        Indebtedness arising from (x) Cash Management Services and (y) the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that, in the case of this (y), such Indebtedness is extinguished within
ten Business Days of its Incurrence;

 

177

 



 

(xviii)        Indebtedness of UK Holdco or any Restricted Subsidiary supported
by a letter of credit or bank guarantee issued pursuant to this Agreement, in a
principal amount not in excess of the stated amount of such letter of credit or
bank guarantee;

 

(xix)          Contribution Indebtedness;

 

(xx)          Indebtedness of UK Holdco or any Restricted Subsidiary consisting
of (x) the financing of insurance premiums or (y) take-or-pay obligations
contained in supply arrangements;

 

(xxi)         Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to UK Holdco or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);

 

(xxii)         (x) Indebtedness, Disqualified Stock or Preferred Stock of UK
Holdco or any of the Restricted Subsidiaries Incurred to finance an acquisition
or other Investment or (y) Acquired Indebtedness of UK Holdco or any of the
Restricted Subsidiaries not Incurred in connection with or in contemplation of
the applicable merger, acquisition or other similar transaction; provided that,
in the case of clause (x), after giving effect to the transactions that result
in the Incurrence or issuance thereof, on a Pro Forma Basis, either (A) UK
Holdco would be permitted to Incur at least $1.00 of additional Indebtedness as
Ratio Debt or (B) (1) in the case of Indebtedness that is secured by a Lien on
the Collateral on a pari passu basis with the Obligations, the First Lien Net
Leverage Ratio on a Pro Forma Basis does not exceed the First Lien Net Leverage
Ratio as of the most recently ended Reference Period, (2) in the case of
Indebtedness that is secured by a Lien on the Collateral other than on a pari
passu basis with the Obligations, the Secured Net Leverage Ratio on a Pro Forma
Basis does not exceed the Secured Net Leverage Ratio as of the most recently
ended Reference Period or (3) in the case of Indebtedness that is unsecured or
is secured by a Lien on assets that do not constitute Collateral, and in the
case of Disqualified Stock or Preferred Stock, either (x) the Total Net Leverage
Ratio on a Pro Forma Basis does not exceed the Total Net Leverage Ratio as of
the most recently ended Reference Period or (y) the Interest Coverage Ratio on a
Pro Forma Basis is no less than the Interest Coverage Ratio as of the most
recently ended Reference Period; provided, that the aggregate principal amount
of Indebtedness Incurred by Restricted Subsidiaries which are not Borrowers or
Guarantors under the preceding clause (xxii)(x) shall not exceed the greater of
$125,000,000 and 39% of Consolidated EBITDA as of the most recently ended
Reference Period at any one time outstanding (minus the amount of such
Indebtedness Incurred by Restricted Subsidiaries that are not Borrowers or
Guarantors outstanding pursuant to the second proviso of clause (a) and
paragraph (1) of the final proviso to clause (b)(vi) of this Section 7.2);

 



178

 

 

(xxiii)        Indebtedness Incurred by UK Holdco or any Restricted Subsidiary
to the extent that the net proceeds thereof are promptly deposited to defease or
to satisfy and discharge the Senior Secured Notes;

 

(xxiv)      Guarantees (A) Incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees that, in each case, are non-Affiliates or (B) otherwise constituting
Investments permitted under this Agreement;

 

(xxv)        Indebtedness issued by UK Holdco or any of the Restricted
Subsidiaries to current or former employees, directors, managers and consultants
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of UK Holdco or any
direct or indirect parent company of UK Holdco to the extent permitted by
Section 7.3(b)(iv);

 

(xxvi)        Indebtedness owed on a short-term basis of no longer than 30 days
to banks and other financial institutions Incurred in the ordinary course of
business of UK Holdco and the Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of UK Holdco and the Restricted
Subsidiaries;

 

(xxvii)      Indebtedness Incurred by joint ventures of UK Holdco or any of the
Restricted Subsidiaries (or by UK Holdco or any of the Restricted Subsidiaries
on behalf of any such joint venture) or guarantees of the foregoing, and
Indebtedness of Restricted Subsidiaries that are Non-Guarantor Subsidiaries, in
an aggregate principal amount that does not exceed the greater of $175,000,000
and 54% of Consolidated EBITDA as of the most recently ended Reference Period at
any one time outstanding (minus amounts incurred and outstanding under clause
(xvi) in respect of Indebtedness originally incurred under this clause (xxvii));

 



179

 

 

(xxviii)    customer deposits and advance payments received in the ordinary
course of business from customers for goods purchased in the ordinary course of
business;

 

(xxix)         Indebtedness Incurred pursuant to Sale Leaseback Transactions;
and

 

(xxx)        Indebtedness, Disqualified Stock or Preferred Stock of UK Holdco or
a Restricted Subsidiary Incurred to finance or assumed in connection with an
acquisition of any assets (including Capital Stock), business or Person in an
aggregate principal amount or liquidation preference that does not exceed the
greater of $30,000,000 and 10% of Consolidated EBITDA as of the most recently
ended Reference Period, at any one time outstanding (minus amounts Incurred and
outstanding under (clause (xvi) in respect of Indebtedness originally Incurred
under this clause (xxx)).

 

(c)           For purposes of determining compliance with this Section 7.2, with
respect to Indebtedness Incurred, re-borrowings of amounts previously repaid
pursuant to “cash sweep” provisions or any similar provisions that provide that
Indebtedness is deemed to be repaid daily (or otherwise periodically) shall only
be deemed for purposes of this Section 7.2 to have been Incurred on the date
such Indebtedness was first Incurred and not on the date of any subsequent
re-borrowing thereof. Accrual of interest, the accretion of accreted value, the
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms, the payment of dividends on
Disqualified Stock or Preferred Stock in the form of additional shares of
Disqualified Stock or Preferred Stock of the same class, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be deemed to be an Incurrence of Indebtedness, Disqualified Stock or Preferred
Stock for purposes of this Section 7.2. For the avoidance of doubt, the
outstanding principal amount of any particular Indebtedness shall be counted
only once. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness, provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this Section 7.2.

 

(d)          For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed or first
Incurred (whichever yields the lower Dollar-equivalent amount), in the case of
revolving credit debt; provided that if such Indebtedness is Incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
Refinanced (plus an amount not exceeding the amount otherwise able to be
Incurred pursuant to this Section 7.2, it being understood that such amount
shall constitute utilization of the applicable basket or exception to this
Section 7.2).

 



180

 

 

7.3           Limitation on Restricted Payments.

 

(a)            UK Holdco will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly:

 

(i)              declare or pay any dividend or make any distribution on account
of UK Holdco’s or any of its Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger or consolidation
involving UK Holdco (other than dividends, payments or distributions (A) payable
solely in Equity Interests (other than Disqualified Stock) of UK Holdco or to UK
Holdco and the Restricted Subsidiaries; or (B) by a Restricted Subsidiary so
long as, in the case of any dividend or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Restricted Subsidiary, UK Holdco or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities);

 

(ii)             purchase or otherwise acquire or retire for value any Equity
Interests of UK Holdco or any direct or indirect parent of UK Holdco;

 

(iii)           make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, any Junior Indebtedness (other than the
payment, redemption, repurchase, defeasance, acquisition or retirement of (A)
Junior Indebtedness in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such payment, redemption, repurchase, defeasance, acquisition or
retirement and (B) Indebtedness permitted under Section 7.2(b)(xi)) (any such
payments, redemptions, repurchases, defeasances, acquisitions or retirements for
value, “Restricted Debt Payments”); or

 

(iv)            make any Restricted Investment;

 

(all such payments and other actions set forth in clauses (i) through (iv)
above, other than any of the exceptions set forth therein, being collectively
referred to as “Restricted Payments”), unless at the applicable time of
determination:

 



181

 

 

 (1)               (x) solely in the case of a Restricted Payment (other than a
Restricted Investment or a Restricted Debt Payment) that is made in reliance on
clause (3)(A) below, no Event of Default shall have occurred and be continuing
or would occur as a consequence thereof and (y) solely in the case of a
Restricted Debt Payment that is made in reliance on clause (3)(A) below, no
Specified Event of Default shall have occurred and be continuing or would occur
as a consequence thereof;

 

 (2)                [reserved]; and

 

 (3)               such Restricted Payment, together with the aggregate amount
of all other Restricted Payments made by UK Holdco and the Restricted
Subsidiaries after the Closing Date (including Restricted Payments permitted by
clause (b)(i), but excluding all other Restricted Payments permitted by clause
(b) of this Section 7.3), is less than the sum of, without duplication,

 

(A)50% of the Consolidated Net Income of UK Holdco for the period (taken as one
accounting period) from the first day of the fiscal quarter in which the Closing
Date occurs to the end of UK Holdco’s most recently ended Reference Period at
the applicable time of determination; provided that this clause (A) shall in no
event be less than zero, plus

 

(B)100% of the aggregate net proceeds, including cash and the Fair Market Value
of assets other than cash, received by UK Holdco after the Closing Date from the
issue or sale of Equity Interests of UK Holdco or any direct or indirect parent
of UK Holdco (excluding (without duplication) any Cure Amount, Refunding Capital
Stock, Designated Preferred Stock, Cash Contribution Amount, Excluded
Contributions and Disqualified Stock), including Equity Interests issued upon
conversion of Indebtedness or upon exercise of warrants or options (other than
an issuance or sale to a Restricted Subsidiary or an employee stock ownership
plan or trust established by UK Holdco or any of its Subsidiaries), plus

 

(C)100% of the aggregate amount of contributions to the capital of UK Holdco
received in cash and the Fair Market Value of property other than cash after the
Closing Date (other than Excluded Contributions, Refunding Capital Stock,
Designated Preferred Stock, Disqualified Stock and the Cash Contribution
Amount), plus

 



182

 

 

(D)the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
of UK Holdco or any Restricted Subsidiary thereof issued after the Closing Date
(other than any Indebtedness or Disqualified Stock issued to UK Holdco or any
Restricted Subsidiary) that has been converted into or exchanged for Equity
Interests in UK Holdco (other than Disqualified Stock) or any direct or indirect
parent of UK Holdco, plus

 

(E)100% of the aggregate amount received by UK Holdco or any Restricted
Subsidiary in cash and the Fair Market Value of property other than cash
received by UK Holdco or any Restricted Subsidiary from:

 

(I)the sale or other disposition (other than to UK Holdco or a Restricted
Subsidiary) of Restricted Investments made by UK Holdco and the Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from UK Holdco and the Restricted Subsidiaries by any Person (other than UK
Holdco or any of its Restricted Subsidiaries) and from repayments of loans or
advances which constituted Restricted Investments (other than in each case to
the extent that the Restricted Investment was made pursuant to clause (b)(vii)
of this Section 7.3),

 

(II)the sale (other than to UK Holdco or a Restricted Subsidiary) of the Capital
Stock of an Unrestricted Subsidiary of Holdings, or

 

(III)any distribution or dividend from any Unrestricted Subsidiary of Holdings
(to the extent such distribution or dividend is not already included in the
calculation of Consolidated Net Income); plus

 

(F)in the event any Unrestricted Subsidiary of UK Holdco has been redesignated
as a Restricted Subsidiary or has been merged or consolidated with or into, or
transfers or conveys its assets to, or is liquidated into, UK Holdco or a
Restricted Subsidiary, in each case after the Closing Date, the Fair Market
Value of the Investment of UK Holdco or its applicable Restricted Subsidiary in
such Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), after
deducting any Indebtedness associated with such Unrestricted Subsidiary so
designated or combined or any Indebtedness associated with the assets so
transferred or conveyed (other than in each case to the extent that the
designation of such Subsidiary as an Unrestricted Subsidiary was made pursuant
to clause (b)(vii) of this Section 7.3 or constituted a Permitted Investment);
plus

 



183

 

 

(G)the aggregate amount of Retained Declined Proceeds; plus

 

(H)the greater of $100,000,000 and 31% of Consolidated EBITDA as of the most
recently ended Reference Period.

 

(b)           The provisions of Section 7.3(a) will not prohibit:

 

(i)             the payment of any dividend or distribution or consummation of
any redemption within 60 days after the date of declaration thereof or the
giving of a redemption notice related thereto, if at the date of declaration or
notice such payment would have complied with the provisions of this Agreement;

 

(ii)            (A) the redemption, repurchase, defeasance, exchange, retirement
or other acquisition of any Equity Interests (“Retired Capital Stock”) of UK
Holdco or any direct or indirect parent of UK Holdco or any Restricted
Subsidiary or Junior Indebtedness of UK Holdco or any Restricted Subsidiary, in
exchange for, or out of the proceeds of a sale (other than to UK Holdco or a
Restricted Subsidiary) of, Equity Interests of UK Holdco or any direct or
indirect parent of UK Holdco to the extent contributed to UK Holdco or any
Restricted Subsidiary or contributed to the equity capital of UK Holdco or any
Restricted Subsidiary (other than any Disqualified Stock or any Equity Interests
sold to UK Holdco or any Restricted Subsidiary of UK Holdco or to an employee
stock ownership plan or any trust established by UK Holdco or any of its
Restricted Subsidiaries) (collectively, including any such contributions,
“Refunding Capital Stock”); (B) if immediately prior to the retirement of
Retired Capital Stock, the declaration and payment of dividends thereon was
permitted under clause (vi) of this Section 7.3(b), the declaration and payment
of dividends on the Refunding Capital Stock (other than Refunding Capital Stock
the proceeds of which were used to redeem, repurchase, defease, retire or
otherwise acquire any Equity Interests of any direct or indirect parent company
of UK Holdco) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that were declarable and payable on such Retired
Capital Stock immediately prior to such retirement; and (C) the declaration and
payment of accrued dividends on the Retired Capital Stock out of the proceeds of
the sale (other than to UK Holdco or a Restricted Subsidiary) (made within 90
days of such redemption, repurchase, defeasance, exchange, retirement, or other
acquisition) (other than to a Restricted Subsidiary of UK Holdco or to an
employee stock ownership plan or any trust established by UK Holdco or any of
its Restricted Subsidiaries) of Refunding Capital Stock;

 



184

 

 

(iii)            the prepayment, redemption, repurchase, defeasance, exchange or
other acquisition or retirement of Junior Indebtedness of UK Holdco or any
Restricted Subsidiary (x) constituting Acquired Indebtedness not Incurred in
connection with or in contemplation of the applicable merger, acquisition or
other similar transaction or (y) made by exchange for, or out of the proceeds of
the sale (made within 90 days of such prepayment, redemption, repurchase,
defeasance, exchange, or other acquisition) of, new Indebtedness of UK Holdco or
a Restricted Subsidiary that is incurred in accordance with Section 7.2 so long
as, in the case of this clause (y):

 

 (1)                the principal amount (or accreted value, if applicable) of
such new Indebtedness does not exceed the principal amount (or accreted value,
if applicable) of the Junior Indebtedness being so prepaid, redeemed,
repurchased, defeased, exchanged, acquired or retired for value (plus accrued
and unpaid interest, fees, underwriting discounts and expenses, including any
premium and defeasance costs, required to be paid under the terms of the
instrument governing the Junior Indebtedness being so prepaid, redeemed,
repurchased, defeased, exchanged, acquired or retired plus any fees and expenses
Incurred in connection therewith, including reasonable tender premiums);

 

 (2)               if such Junior Indebtedness was subordinated to the
Facilities or the related Guarantee, as the case may be, such new Indebtedness
must be subordinated to the Facilities or the related Guarantee at least to the
same extent as such Junior Indebtedness so prepaid, purchased, exchanged,
redeemed, repurchased, defeased, exchanged, acquired or retired;

 



185

 

 

 (3)                other than with respect to Indebtedness incurred pursuant to
the Inside Maturity Basket, such Indebtedness has a final scheduled maturity
date no earlier than the earlier of (x) the final scheduled maturity date of the
Junior Indebtedness being so prepaid, redeemed, repurchased, defeased,
exchanged, acquired or retired or (y) the Latest Maturity Date; and

 

 (4)                other than in respect of revolving Indebtedness and
Indebtedness incurred pursuant to the Inside Maturity Basket, such Indebtedness
has a Weighted Average Life to Maturity that is not less than the lesser of (x)
the remaining Weighted Average Life to Maturity of the Junior Indebtedness being
so prepaid, redeemed, repurchased, defeased, acquired or retired at the time of
incurrence or (y) the remaining Weighted Average Life to Maturity of the latest
maturing Term Loans;

 

(iv)           the purchase, retirement, redemption or other acquisition (or
dividends to UK Holdco or any other direct or indirect parent of UK Holdco to
finance any such purchase, retirement, redemption or other acquisition) for
value of Equity Interests of UK Holdco or any direct or indirect parent of UK
Holdco held by any future, present or former employee, director or consultant of
UK Holdco or any direct or indirect parent of UK Holdco or any Subsidiary of UK
Holdco or their estates or the beneficiaries of such estates pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other similar agreement or arrangement; provided, however, that
the aggregate amounts paid under this clause (iv) do not exceed the greater of
$30,000,000 and 10% of Consolidated EBITDA as of the most recently ended
Reference Period in any calendar year (with unused amounts in any calendar year
being carried over to succeeding calendar years); provided, further, however,
that such amount in any calendar year may be increased by an amount not to
exceed:

 

 (1)                the cash proceeds received after the Closing Date by UK
Holdco, any direct or indirect parent of UK Holdco and the Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of UK Holdco or any direct or indirect parent of UK Holdco (to the extent
contributed to UK Holdco or any Restricted Subsidiary) to members of management,
directors or consultants of UK Holdco and the Restricted Subsidiaries (provided
that the amount of such cash proceeds utilized for any such repurchase,
retirement, other acquisition or dividend will not increase the amount available
for Restricted Payments under clause (a)(3) of this Section 7.3); plus

 



186

 

 

 (2)               the cash proceeds of key man life insurance policies received
after the Closing Date by UK Holdco, any direct or indirect parent of UK Holdco
(to the extent contributed to UK Holdco or any Restricted Subsidiary) and the
Restricted Subsidiaries;

 

(provided that the Borrower Representative may elect to apply all or any portion
of the aggregate increase contemplated by clauses (1) and (2) above in any
calendar year); in addition, cancellation of Indebtedness owing to UK Holdco or
any of its Restricted Subsidiaries from any current, former or future officer,
director or employee (or any permitted transferees thereof) of UK Holdco or any
of the Restricted Subsidiaries (or any direct or indirect parent company
thereof), in connection with a repurchase of Equity Interests of UK Holdco (or
any direct or indirect parent company thereof) from such Persons will be deemed
not to constitute a Restricted Payment for purposes of this Section 7.3 or any
other provisions of this Agreement;

 

(v)            the declaration and payment of dividends or distributions to
holders of any class or series of Disqualified Stock of UK Holdco or any of the
Restricted Subsidiaries and any Preferred Stock of any Restricted Subsidiaries
issued or Incurred in accordance with Section 7.2;

 

(vi)           (A) the declaration and payment of dividends or distributions to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) issued after the Closing Date, (B) the declaration and
payment of dividends to any direct or indirect parent of UK Holdco, the proceeds
of which will be used to fund the payment of dividends to holders of any class
or series of Designated Preferred Stock (other than Disqualified Stock) of any
direct or indirect parent of UK Holdco issued after the Closing Date; and (C)
the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (b)(ii) of this Section 7.3; provided, however, that (x) for
the most recently ended Reference Period preceding the date of issuance of such
Designated Preferred Stock or the declaration of such dividends on Refunding
Capital Stock that is Preferred Stock, after giving effect to such issuance (and
the payment of dividends or distributions) on a Pro Forma Basis, UK Holdco would
be permitted to Incur at least $1.00 of additional Ratio Debt pursuant to
Section 7.2(a) and (y) the aggregate amount of dividends declared and paid
pursuant to this clause (vi) does not exceed the net cash proceeds actually
received by UK Holdco from any such sale of Designated Preferred Stock (other
than Disqualified Stock issued after the Closing Date and securities issued in
connection with the Cure Right);

 



187

 

 

(vii)         Investments in Unrestricted Subsidiaries having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause (vii) that are at that time outstanding, not to exceed the greater of
$100,000,000 and 31% of Consolidated EBITDA as of the most recently ended
Reference Period, at any one time outstanding;

 

(viii)         the payment of dividends on UK Holdco’s common stock (or the
payment of dividends to any direct or indirect parent of UK Holdco to fund the
payment by any direct or indirect parent of UK Holdco of dividends on such
entity’s common stock) of up to the sum of (A) 6.00% per annum of the net
proceeds received by or contributed to UK Holdco or its applicable direct or
indirect parent as a result of the initial public offering of UK Holdco’s
publicly listed parent or any future public offering of UK Holdco’s publicly
listed parent’s common stock and (B) 2.00% per annum of the Market
Capitalization of Holdings or its applicable direct or indirect parent;

 

(ix)            Restricted Payments in an amount equal to the amount of Excluded
Contributions made;

 

(x)             other Restricted Payments in an aggregate amount not to exceed
the greater of $150,000,000 and 47% of Consolidated EBITDA as of the most
recently ended Reference Period;

 

(xi)            the distribution, as a dividend or otherwise, of shares of
Capital Stock of, or other securities of, or Indebtedness owed to, UK Holdco or
a Restricted Subsidiary by, Unrestricted Subsidiaries;

 

(xii)            any payments pursuant to a tax sharing agreement between UK
Holdco and any other Person or a Restricted Subsidiary and any other Person with
which UK Holdco or any Restricted Subsidiary files a consolidated tax return or
with which UK Holdco or any Restricted Subsidiary is part of a group for tax
purposes or any tax advantageous group contribution made pursuant to applicable
legislation; provided, however, that any such tax sharing agreement or
arrangement and payment does not permit or require payments in excess of the
amounts of Tax that would be payable by UK Holdco or the Subsidiaries on a
stand-alone basis;

 

(xiii)          the payment of dividends, other distributions or other amounts
to, or the making of loans to any direct or indirect parent of UK Holdco, in the
amount required for such entity to:

 



188

 

 

 (1)                pay amounts equal to the amounts required for any direct or
indirect parent of UK Holdco to pay fees and expenses (including franchise,
capital stock, minimum and other similar taxes) required to maintain its
corporate existence, customary salary, bonus and other benefits payable to, and
indemnities provided on behalf of, officers and employees of UK Holdco or any
direct or indirect parent of UK Holdco, if applicable, and general corporate
operating and overhead expenses (including legal, accounting and other
professional fees and expenses) of any direct or indirect parent of UK Holdco,
if applicable, in each case to the extent such fees, expenses, salaries,
bonuses, benefits and indemnities are attributable to the ownership or operation
of UK Holdco, if applicable, and its Subsidiaries;

 

 (2)                pay, if applicable, amounts equal to amounts required for
any direct or indirect parent of UK Holdco, if applicable, to pay interest
and/or principal on Indebtedness the proceeds of which have been contributed to
UK Holdco or any Restricted Subsidiary and that has been guaranteed by, or is
otherwise considered Indebtedness of, UK Holdco or any of the Restricted
Subsidiaries Incurred in accordance with Section 7.2; and

 

 (3)                pay fees and expenses Incurred by any direct or indirect
parent related to any equity or debt offering of such parent (whether or not
successful);

 

(xiv)         (i) repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (ii) in connection with the
withholding of a portion of the Equity Interests granted or awarded to a
director or an employee to pay for the taxes payable by such director or
employee upon such grant or award;

 

(xv)          purchases of receivables pursuant to a Receivables Repurchase
Obligation in connection with a Qualified Receivables Financing and the payment
or distribution of Receivables Fees;

 

(xvi)          [reserved];

 



189

 

 

(xvii)        the payment, purchase, redemption, defeasance or other acquisition
or retirement for value of Junior Indebtedness, Disqualified Stock or Preferred
Stock of UK Holdco and the Restricted Subsidiaries in connection with a “change
of control” (as defined in the documentation governing such Junior Indebtedness,
Disqualified Stock or Preferred Stock) or an Asset Sale that is permitted under
Section 7.5 and the other terms of this Agreement; provided that, prior to such
payment, purchase, redemption, defeasance or other acquisition or retirement for
value, (x) in the case of a change of control, no Event of Default shall have
occurred and be continuing under Section 9.1(l) or the Commitments shall have
been terminated and the full amount of all Obligations (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
shall have been indefeasibly paid in full in cash or (y) in the case of an Asset
Sale, UK Holdco (or a third party to the extent permitted by this Agreement) has
applied such amounts in accordance with Section 2.11, as the case may be;

 

(xviii)       any joint venture that is not a Restricted Subsidiary may make
Restricted Payments required or permitted to be made pursuant to the terms of
the joint venture arrangements to holders of its Equity Interests;

 

(xix)          any Restricted Payments made in connection with the consummation
of the Transactions including the making of the TRA Payment;

 

(xx)           the payment of cash in lieu of the issuance of fractional shares
of Equity Interests upon exercise or conversion of securities exercisable or
convertible into Equity Interests of UK Holdco;

 

(xxi)         payments or distributions, in the nature of satisfaction of
dissenters’ rights, pursuant to or in connection with a consolidation, merger or
transfer of assets that complies with the provisions of this Agreement
applicable to mergers, consolidations and transfers of all or substantially all
the property and assets of UK Holdco and its Subsidiaries;

 

(xxii)        the prepayment, redemption, repurchase, defeasance, exchange,
retirement or other acquisition of any Junior Indebtedness of UK Holdco or any
Restricted Subsidiary or any direct or indirect parent of UK Holdco (including
dividends made to effectuate such prepayment, redemption, repurchase,
defeasance, exchange, retirement or other acquisition), in an aggregate amount
not to exceed the greater of $50,000,000 and 16% of Consolidated EBITDA as of
the most recently ended Reference Period in the aggregate;

 

(xxiii)        unlimited Restricted Payments; provided, that (x) in the case of
any Restricted Investment, the Total Net Leverage Ratio, on a Pro Forma Basis as
of the most recently ended Reference Period, does not exceed 5.25 to 1.00 or (y)
in the case of any other Restricted Payment, the Total Net Leverage Ratio, on a
Pro Forma Basis as of the most recently ended Reference Period, does not exceed
4.75 to 1.00;

 



190

 

 

provided, however, that at the applicable time of determination in respect of
any Restricted Payment permitted under clause (b)(x) and (b)(xxiii)(y) of this
Section 7.3, no Event of Default shall have occurred and be continuing or would
occur as a consequence thereof.

 

7.4           Dividend and Other Payment Restrictions Affecting Subsidiaries. UK
Holdco will not, and will not permit any Restricted Subsidiary that is not a
Borrower or a Guarantor to, directly or indirectly create or otherwise cause to
become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary that is not a Borrower or a Guarantor to:

 

(a)           (i) pay dividends or make any other distributions to UK Holdco or
any of the Restricted Subsidiaries (1) on its Capital Stock or (2) with respect
to any other interest or participation in, or measured by, its profits; or (ii)
pay any Indebtedness owed to UK Holdco or any of the Restricted Subsidiaries;

 

(b)            make loans or advances to UK Holdco or any of the Restricted
Subsidiaries; or

 

(c)            sell, lease or transfer any of its properties or assets to UK
Holdco or any of the Restricted Subsidiaries;

 

except in each case for such encumbrances or restrictions existing under or by
reason of:

 

 (1)                contractual encumbrances or restrictions in effect or
entered into or existing on the Closing Date, including pursuant to this
Agreement, Hedging Obligations and the other documents relating to the
Transactions;

 

 (2)                this Agreement, the Loan Documents, the Senior Secured
Notes, any additional notes permitted to be Incurred under the Senior Secured
Notes Indenture and, in each case, any guarantees thereof;

 

 (3)                applicable law or any applicable rule, regulation or order;

 

 (4)               any agreement or other instrument of a Person acquired by UK
Holdco or any Restricted Subsidiary which was in existence at the time of such
acquisition or at the time it merges with or into UK Holdco or any Restricted
Subsidiary or assumed in connection with the acquisition of assets from such
Person (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person and its Subsidiaries, other than the Person, or the property or assets of
the Person and its Subsidiaries, so acquired or the property or assets so
assumed;

 



191

 

 

 (5)               contracts or agreements for the sale of assets, including
customary restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary;

 

 (6)                Indebtedness secured by a Lien that is otherwise permitted
to be Incurred pursuant to Sections 7.2 and 7.7 that limit the right of the
debtor to dispose of the assets securing such Indebtedness;

 

 (7)                restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business;

 

 (8)               customary provisions in joint venture, operating or other
similar agreements, asset sale agreements and stock sale agreements in
connection with the entering into of such transaction;

 

 (9)               purchase money obligations for property acquired and
Capitalized Lease Obligations in the ordinary course of business that impose
restrictions of the nature described in clause (c) of this Section 7.4 on the
property so acquired;

 

 (10)             customary provisions contained in leases, licenses, contracts
and other similar agreements entered into in the ordinary course of business
(including leases or licenses of intellectual property) that impose restrictions
of the type described in clause (c) of this Section 7.4 on the property subject
to such lease, license, contract or agreement;

 

 (11)            any encumbrance or restriction of a Receivables Subsidiary
effected in connection with a Qualified Receivables Financing; provided, that
such restrictions apply only to such Receivables Subsidiary;

 

 (12)              other Indebtedness, Disqualified Stock or Preferred Stock of
UK Holdco or any Restricted Subsidiary that is Incurred subsequent to the
Closing Date pursuant to Section 7.2; provided that either (A) such encumbrances
and restrictions contained in any agreement or instrument will not materially
affect the Borrowers’ ability to make anticipated principal or interest payment
on the Loans (as determined by the Borrower Representative in good faith) or (B)
such encumbrances and restrictions are not materially more restrictive, taken as
a whole, than those contained in the Senior Secured Notes Indenture (with
respect to other indentures) or this Agreement (with respect to other credit
agreements);

 



192

 

 

 (13)              any Restricted Investment not prohibited by Section 7.3 and
any Permitted Investment;

 

 (14)              arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of UK Holdco or any Restricted
Subsidiary in any manner material to UK Holdco or any Restricted Subsidiary;

 

 (15)             existing under, by reason of or with respect to Refinancing
Indebtedness; provided that the encumbrances and restrictions contained in the
agreements governing that Refinancing Indebtedness are not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being Refinanced (as determined by the Borrower Representative
in good faith);

 

 (16)             restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which UK Holdco or any of the Restricted Subsidiaries is a party entered into in
the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of UK Holdco or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of UK Holdco or such Restricted Subsidiary or the assets or property of
any other Restricted Subsidiary; and

 

 (17)              any encumbrances or restrictions of the type referred to in
clauses (a), (b) and (c) of this Section 7.4 imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (16) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower
Representative, not materially more restrictive when taken as a whole with
respect to such dividend and other payment restrictions than those contained in
the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 



193

 

 

For purposes of determining compliance with this Section 7.4, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to UK Holdco or a
Restricted Subsidiary to other Indebtedness Incurred by UK Holdco or such
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances.

 

7.5          Asset Sales. UK Holdco will not, and will not permit any of the
Restricted Subsidiaries to, cause or make an Asset Sale, unless:

 

(a)           UK Holdco or any of the Restricted Subsidiaries, as the case may
be, receives consideration at the time of such Asset Sale at least equal to the
Fair Market Value (as determined in good faith by the Borrower Representative)
of the Equity Interests issued or assets sold or otherwise disposed of;

 

(b)           [reserved]; and

 

(c)           except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by UK Holdco or such Restricted Subsidiary, as
the case may be, when taken together with the consideration for all other Asset
Sales pursuant to this Section 7.5 since the Closing Date (on a cumulative
basis), is in the form of cash or Cash Equivalents, provided, however, that in
the case of Asset Sales involving the disposition of non-core assets (as
determined by the Borrower Representative in its good faith judgment provided
the value of such non-core assets does not exceed 50% of the consideration
payable in connection with such acquisition) acquired as part of any acquisition
after the Closing Date, only 50% of the consideration therefor, when taken
together with the consideration for all other Asset Sales pursuant to this
proviso since the Closing Date, must be in the form of cash or Cash Equivalents;
provided, further, that the amount of:

 

(i)             any liabilities (as shown on UK Holdco’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto or, if Incurred,
increased or decreased subsequent to the date of such balance sheet, such
liabilities that would have been reflected in UK Holdco’s or such Restricted
Subsidiary’s balance sheet or in the notes thereto if such incurrence, increase
or decrease had taken place on the date of such balance sheet, as reasonably
determined in good faith by the Borrower Representative) of UK Holdco or any
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee (or a third
party on behalf of the transferee) of any such assets or Equity Interests
pursuant to an agreement that releases or indemnifies UK Holdco or such
Restricted Subsidiary (or a third party on behalf of the transferee), as the
case may be, from further liability;

 



194

 

 

 

(ii)            any notes or other obligations or other securities or assets
received by UK Holdco or such Restricted Subsidiary from such transferee that
are converted by UK Holdco or such Restricted Subsidiary into cash within 180
days of the receipt thereof (to the extent of the cash received);

 

(iii)           any Designated Non-cash Consideration received by UK Holdco or
any of the Restricted Subsidiaries in such Asset Sale having an aggregate Fair
Market Value, taken together with all other Designated Non-cash Consideration
received pursuant to this clause (iii) that is at that time outstanding, not to
exceed the greater of $75,000,000 and 24% of Consolidated EBITDA as of the most
recently ended Reference Period, at the time of the receipt of such Designated
Non-cash Consideration (with the Fair Market Value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value);

 

(iv)           Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Sale, to the extent that UK
Holdco and each other Restricted Subsidiary are released from any Guarantee of
such Indebtedness in connection with such Asset Sale; and

 

(v)            consideration consisting of Indebtedness of UK Holdco or any
Guarantor received from Persons who are not UK Holdco or a Restricted
Subsidiary,

 

shall each be deemed to be Cash Equivalents for the purposes of this Section
7.5;

 

After UK Holdco’s or any Restricted Subsidiary’s receipt of the Net Cash
Proceeds of any Asset Sale pursuant to clauses (a) to (c) above, UK Holdco or
such Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset
Sale if and to the extent required by Section 2.11(c).

 

7.6           [Reserved].

 

7.7           Liens. UK Holdco will not, and will not permit any of the
Restricted Subsidiaries to, create or incur any Lien (other than Permitted
Liens) that secures obligations under any Indebtedness on any asset or property
of UK Holdco or any Restricted Subsidiary.

 

7.8           Fundamental Changes. UK Holdco will not, nor will it permit any of
the Restricted Subsidiaries to, directly or indirectly merge, dissolve,
liquidate, amalgamate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

 



195

 

 

(a)           (i) any Restricted Subsidiary (other than any Borrower) may merge,
amalgamate or consolidate with (1) any US Borrower (including a merger the
purpose of which is to reorganize such US Borrower into a new jurisdiction in
any State of the United States); provided that such US Borrower shall be the
continuing or surviving Person or the surviving Person shall expressly assume
the obligations of such US Borrower pursuant to documents reasonably acceptable
to the Administrative Agent, (2) the Lux Borrower; provided that the Lux
Borrower shall be the continuing or surviving Person, or (3) any one or more
other Restricted Subsidiaries and (ii) any Borrower may merge, amalgamate or
consolidate with any other Borrower; provided that, in the case of a merger,
amalgamation or consolidation with the Lux Borrower, if the surviving Person is
not the Lux Borrower such surviving Person shall be subject to Section 6.20(a);
provided that (y) when any Additional Revolving Borrower is merging,
amalgamating or consolidating with another Restricted Subsidiary that is not
another Additional Revolving Borrower or a Loan Party then either (A) the
Additional Revolving Borrower shall be the continuing or surviving Person and
resident in its jurisdiction of incorporation or (B) (I) the Additional
Revolving Borrower shall cease to be a Borrower under this Agreement in
accordance with Section 12.3, (II) to the extent constituting an Investment,
such Investment must be an Investment permitted hereunder and (III) to the
extent constituting a Disposition, such Disposition must be permitted hereunder
and (z) when any Guarantor is merging with another Restricted Subsidiary that is
not a Loan Party (A) the Guarantor shall be the continuing or surviving Person
or (B) (I) to the extent constituting an Investment, such Investment must be an
Investment permitted hereunder and (II) to the extent constituting a
Disposition, such Disposition must be permitted hereunder;

 

(b)           (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve,
or any Borrower or any Restricted Subsidiary may (if the validity, perfection
and priority of the Liens securing the Obligations is not adversely affected
thereby) change its legal form if the Borrower Representative determines in good
faith that such action is in the best interest of UK Holdco and its Subsidiaries
and is not disadvantageous to the Lenders in any material respect (it being
understood that in the case of any dissolution of a Restricted Subsidiary that
is (A) an Additional Revolving Borrower, such Subsidiary shall at or before the
time of such dissolution cease to be an Additional Revolving Borrower under this
Agreement in accordance with Section 12.3 or (B) a Guarantor, such Subsidiary
shall at or before the time of such dissolution transfer its assets to another
Restricted Subsidiary that is a Guarantor unless such Disposition of assets is
permitted hereunder; and in the case of any change in legal form, a Restricted
Subsidiary that is an Additional Revolving Borrower or a Guarantor will remain
an Additional Revolving Borrower or Guarantor unless such Additional Revolving
Borrower or Guarantor is otherwise permitted to cease being an Additional
Revolving Borrower or Guarantor hereunder);

 

(c)           any Restricted Subsidiary (other than any Borrower) may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to any Borrower or to any Restricted Subsidiary; provided that if the transferor
in such a transaction is (A) an Additional Revolving Borrower, then such
Subsidiary shall cease to be an Additional Revolving Borrower under this
Agreement in accordance with Section 12.3 or (B) a Guarantor, then (i) the
transferee must either be a Borrower or a Guarantor and (ii) to the extent
constituting an Investment, such Investment must be an Investment permitted
hereunder; provided, further, that any US Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to any
other Loan Party;

 

(d)           any Restricted Subsidiary may merge, amalgamate or consolidate
with, or dissolve into, any other Person in order to effect an Investment
permitted hereunder; provided that (i) the continuing or surviving Person shall,
to the extent subject to the terms hereof, have complied with the requirements
of Section 6.9, (ii) to the extent constituting an Investment, such Investment
must be an Investment permitted hereunder, (iii) to the extent constituting a
Disposition, such Disposition must be permitted hereunder and (iv) to the extent
such Restricted Subsidiary is an Additional Revolving Borrower, it shall cease
to be an Additional Revolving Borrower in accordance with Section 12.3;

 



196

 

 

(e)           UK Holdco, the Borrowers and the other Restricted Subsidiaries may
consummate the Transactions;

 

(f)            subject to clause (a) above, any Restricted Subsidiary (excluding
any Borrower other than any US Borrower) may merge, dissolve, liquidate,
amalgamate, consolidate with or into another Person in order to effect a
Disposition permitted pursuant to Section 7.5; provided that if such Restricted
Subsidiary is an Additional Revolving Borrower, it shall cease to be an
Additional Revolving Borrower in accordance with Section 12.3; and

 

(g)           any Investment permitted hereunder may be structured as a merger,
consolidation or amalgamation,

 

provided, in each case, that if any asset subject to a disposal or transfer to,
or merger, amalgamation or consolidation with, or dissolution into, any other
Loan Party pursuant to this Section 7.8 is subject to a Lien created by any
Security Document at the time of such disposal or transfer to, or merger,
amalgamation or consolidation with, or dissolution into, such other Loan Party,
it shall be disposed of or transferred on the basis that it shall remain subject
to, or otherwise become subject to equivalent, Liens under a Security Document
immediately following such disposal (subject to the Agreed Security Principles).

 

7.9           [Reserved].

 

7.10         Changes in Fiscal Periods. UK Holdco will not permit the fiscal
year of UK Holdco to end on a day other than December 31 or change UK Holdco’s
method of determining fiscal quarters except upon written notice to the
Administrative Agent whereupon the Borrower Representative and the
Administrative Agent will, and are hereby authorized, without the consent of any
other Secured Party or other Person, to make such adjustments to this Agreement
as are reasonably necessary to reflect such change in fiscal year or method of
determining fiscal quarters.

 

7.11         Negative Pledge Clauses. UK Holdco will not, and will not permit
any of the Restricted Subsidiaries that is a Loan Party to, enter into or suffer
to exist or become effective any agreement that prohibits or limits the ability
of UK Holdco or any Group Member that is a Loan Party to create, incur, assume
or suffer to exist any Lien upon any of its property or revenues that
constitutes Collateral, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents, (b) any agreements evidencing or
governing any purchase money Liens or Capitalized Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and contracts entered into in the ordinary
course of business, (d) any agreement in effect at the time any Person becomes a
Restricted Subsidiary; provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (e) customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary (or the assets of a Restricted Subsidiary) pending such
sale; provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold (or whose assets are to be sold) and
such sale is permitted hereunder), (f) restrictions and conditions existing on
the Closing Date and any amendments or modifications thereto so long as such
amendment or modification, taken as a whole, does not expand the scope of any
such restriction or condition in any material respect as determined by the
Borrower Representative in good faith, (g) restrictions under agreements
evidencing or governing or otherwise relating to Indebtedness of Non-Guarantor
Subsidiaries permitted under Section 7.2; provided that such Indebtedness is
only with respect to the assets of Non-Guarantor Subsidiaries, (h) customary
provisions in joint venture agreements, limited liability company operating
agreements, partnership agreements, stockholders agreements and other similar
agreements, (i) restrictions contained in agreements governing the Senior
Secured Notes and (j) restrictions contained in agreements governing
Indebtedness, Preferred Stock or Disqualified Stock permitted by Section 7.2
that (x) are not materially more restrictive, taken as a whole, than the
restrictions contained in this Agreement (as determined by the Borrower
Representative in good faith) or (y) will not materially impair the Borrowers’
obligation or ability to make any payments required hereunder (as determined by
the Borrower Representative in good faith).

 



197

 

 

SECTION 8.

GUARANTEE

 

8.1           The Guarantee. (a) [Reserved].

 

(b)           Each Guarantor hereby jointly and severally guarantees, as a
primary obligor and not as a surety, to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of (1) the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Bankruptcy Code
after any bankruptcy or insolvency petition under the Bankruptcy Code or any
similar law of any other jurisdiction) on (i) the Loans made by the Lenders to,
including the Loans represented by the Notes held by each Lender of, any
Borrower, (ii) the Incremental Loans made by the Incremental Term Lenders or
Incremental Revolving Lenders to any Borrower, (iii) the Other Term Loans and
Other Revolving Loans made by any lender thereof, and (iv) the Notes held by
each Lender of any Borrower and (2) all other Obligations from time to time
owing to the Secured Parties by any Borrower (such obligations under clauses (1)
and (2) being herein collectively called the “Guaranteed Obligations” and the
“Guarantor Obligations”). Each Guarantor hereby jointly and severally agrees
that, if any Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, such
Guarantor will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

8.2           Obligations Unconditional.

 

(a)           The obligations of the Guarantors under Section 8.1 shall
constitute a guaranty of payment (and not of collection) and to the fullest
extent permitted by applicable Requirements of Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, in each
case, irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety by any
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall,
in each case, remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

 



198

 

 

(i)              at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Guarantor Obligations shall be extended, or such performance or compliance shall
be waived;

 

(ii)             any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;

 

(iii)            the maturity of any of the Guarantor Obligations shall be
accelerated, or any of the Guarantor Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guarantor Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iv)            any Lien or security interest granted to, or in favor of, the
Issuing Lenders or any Lender or the Administrative Agent or Collateral Agent as
security for any of the Guarantor Obligations shall fail to be valid or
perfected or entitled to the expected priority;

 

(v)             the release of any other Guarantor pursuant to Section 8.9,
10.10 or otherwise; or

 

(vi)            except for the payment in full of the Guarantor Obligations, any
other circumstance whatsoever which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guarantor
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Borrower or any Guarantor for the Guarantor
Obligations, or of such Guarantor under the Guarantee or of any security
interest granted by any Guarantor, whether in a proceeding under any Debtor
Relief Law or in any other instance.

 



199

 

 

(b)           Each of the Guarantors hereby expressly waives diligence,
presentment, demand of payment, marshaling, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against any Borrower under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the Guarantor
Obligations. Each of the Guarantors waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guarantor
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee made under this Section 8 (this “Guarantee”) or acceptance of the
Guarantee, and the Guarantor Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon the
Guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon the Guarantee. The Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guarantor Obligations at any time or from time to
time held by the Secured Parties and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against any Borrower or against any other person which may be or become liable
in respect of all or any part of the Guarantor Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. The Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the applicable
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guarantor
Obligations outstanding.

 

8.3           Reinstatement. The obligations of the Guarantors under this
Section 8 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or any other Loan Party in
respect of the Guarantor Obligations is rescinded or must be otherwise restored
by any holder of any of the Guarantor Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

8.4           No Subrogation. Each Guarantor hereby agrees that until the
payment and satisfaction in full in cash of all Guarantor Obligations (other
than contingent indemnification and reimbursement obligations for which no claim
has been made) and the expiration and termination of the Commitments under this
Agreement, it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its Guarantee,
whether by subrogation, right of contribution or otherwise, against any Borrower
or any other Guarantor of any of the Guarantor Obligations or any security for
any of the Guarantor Obligations.

 

8.5           Remedies. Each Guarantor jointly and severally agrees that, as
between the Guarantors and the Lenders, the obligations of each Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 9 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 9) for
purposes of Section 8.1, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Borrower or any Guarantor and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable, or the circumstances occurring where
Section 9 provides that such obligations shall become due and payable), such
obligations (whether or not due and payable by any Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 8.1.

 

8.6           Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the Guarantee constitutes an instrument for the payment of
money, and consents and agrees that any Lender or the Administrative Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

 

8.7           Continuing Guarantee. The Guarantee made by the Guarantors is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

 



200

 

 

8.8           General Limitation on Guarantor Obligations. In any action or
proceeding involving any federal, state, provincial or territorial, corporate,
limited partnership or limited liability company law, or any applicable state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 8.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 8.1, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 8.10)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. To effectuate the
foregoing, the Administrative Agent and the Guarantors hereby irrevocably agree
that the Guarantor Obligations of each Guarantor in respect of the Guarantee at
any time shall be limited to the maximum amount as will result in the Guarantor
Obligations of such Guarantor with respect thereto not constituting a fraudulent
transfer or conveyance after giving full effect to the liability under such
Guarantee and its related contribution rights but before taking into account any
liabilities under any other guarantee by such Guarantor. For purposes of the
foregoing, all guarantees of such Guarantor other than its Guarantee will be
deemed to be enforceable and payable after the Guarantee. To the fullest extent
permitted by applicable law, this Section 8.8 shall be for the benefit solely of
creditors and representatives of creditors of each Guarantor and not for the
benefit of such Guarantor or the holders of any Equity Interest in such
Guarantor.

 

8.9           Release of Subsidiary Guarantors. A Subsidiary Guarantor or a
Borrower shall be automatically released from its obligations hereunder in the
event that all the Capital Stock of such Subsidiary Guarantor or Borrower shall
be sold, transferred or otherwise disposed of to a Person other than a Loan
Party in a transaction permitted by this Agreement. In connection with any such
release of a Guarantor or Borrower, the Administrative Agent shall execute and
deliver to the Borrower Representative, at the Borrower Representative’s
expense, all UCC termination statements and other documents that the Borrower
Representative shall reasonably request to evidence such release.

 

8.10         Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder which has
not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 8.4. The
provisions of this Section 8.10 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the other Secured
Parties, and each Guarantor shall remain liable to the Administrative Agent and
the other Secured Parties for the full amount guaranteed by such Guarantor
hereunder. Notwithstanding the foregoing, no Excluded ECP Guarantor shall have
any obligations or liabilities to any Guarantor, the Administrative Agent or any
other Secured Party with respect to Excluded Swap Obligations.

 

8.11         Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 8.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.11, or otherwise
under the Guarantee, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 8.11 shall remain in full force and effect until the termination and
release of all Obligations in accordance with the terms of this Agreement. Each
Qualified ECP Guarantor intends that this Section 8.11 constitute, and this
Section 8.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



201

 

 

8.12         Limitations.

 

(a)           Limitations in Luxembourg.

 

(i)              Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the aggregate obligations of a
Luxembourg Guarantor in respect of the obligations of a Group Member which is
not a direct or indirect subsidiary of such Luxembourg Guarantor shall be
limited at any time to an aggregate amount not exceeding 90% of the greater of:

 

(1)            an amount equal to the sum of the Luxembourg Guarantor’s Net
Assets (Capitaux Propres), as referred to in annex I to the grand-ducal
regulation dated 18 December 2015 defining the form and content of the
presentation of balance sheet and profit and loss account, and enforcing the
Luxembourg law dated 19 December 2002 on the register of commerce and companies,
accounting and companies annual accounts, as amended (the “Regulation”) and its
subordinated debt (dettes subordonnées), as reflected in the financial
information of the Luxembourg Guarantor available to the Secured Parties as at
the Closing Date or (as applicable) as at the date of its accession as a
Guarantor, including, without limitation, its most recently and duly approved
financial statements (comptes annuels) and any (unaudited) interim financial
statements signed by its board of directors (administrateurs); and

 

(2)            an amount equal to the sum of the Luxembourg Guarantor’s Net
Assets (Capitaux Propres), as referred to in the Regulation, and its
subordinated debt (dettes subordonnées), as reflected in the financial
information of the Luxembourg Guarantor available to the Secured Parties as at
the date the Guarantee is called, including, without limitation, its most
recently and duly approved financial statements (comptes annuels) and any
(unaudited) interim financial statements signed by its board of directors
(administrateurs).

 

(ii)             The limitation set forth at paragraph (i) above shall not apply
to any amounts borrowed under this Agreement and made available, in any form
whatsoever, to such Luxembourg Guarantor or any of its direct or indirect
subsidiaries.

 

202

 

 

(iii)            The Luxembourg Guarantor’s obligations under this Section 8
will not extend to include any obligations or liabilities if such inclusion
would constitute a breach of the financial assistance prohibitions contained at
Article 430-19 (where applicable) of the Luxembourg law on commercial companies
of 10 August 1915, as amended.

 

(b)           Limitations in the United Kingdom. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Documents, this
Guarantee does not apply to any liability to the extent that it would result in
such Guarantee constituting unlawful financial assistance within the meaning of
sections 678 or 679 of the United Kingdom Companies Act 2006.

 

(c)           Limitations in Spain. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, the aggregate
obligations of a Spanish Guarantor will not extend to any liability to the
extent that it would result in such guarantee constituting unlawful financial
assistance within the meaning of Sections 143.2 and 150 of the Spanish
Companies’ Act (Ley de Sociedades de Capital). This Guarantee is independent and
separate from the obligations of the Borrowers or other Guarantors and,
consequently, the guarantee granted by any Spanish Loan Party under this
Agreement will in no event be construed or configured as a Spanish “fianza” for
the purposes of article 1,822 seq of the Spanish Civil Code. The obligations of
each Spanish Loan Party under this Clause 8 will not be affected by any action
made under the Additional Section 4 (Disposición Adicional Cuarta) of the
Spanish Insolvency Law, 22/2003 (Ley Concursal) in relation to any other Spanish
Loan Party. For the purposes of article 135 of the Spanish Insolvency Law, the
obligations of a Guarantor that is a Spanish Loan Party under this Agreement
vis-á-vis each Lender shall be governed by the terms of this Agreement at any
time such that each Spanish Loan Party’s obligations pursuant to this Section 8
shall not be affected in any way by the settlement agreement that may be agreed
in the insolvency proceedings of any other Spanish Loan Party (nor shall they be
deemed amended as a consequence of the approval of that settlement agreement)
that each of the Lenders has approved or acceded to or irrespective of the fact
that any such Lender has not approved or acceded to, that settlement agreement.

 

(d)           Limitations in Germany.

 

(i)              The Secured Parties agree not to enforce the Guarantee granted
under this Section 8 (Guarantee) against a Guarantor incorporated in Germany as
a limited liability company (GmbH) (a “German GmbH Guarantor”), or as a limited
partnership (Kommanditgesellschaft) with a limited liability company as sole
general partner (GmbH & Co. KG) (the “German GmbH & Co. KG Guarantor”, together
with any German GmbH Guarantor hereinafter referred to as a “German Guarantor”)
to the extent that this Guarantee secures liabilities of an affiliated company
(verbundenes Unternehmen) within the meaning of Section 15 et seq. of the German
Stock Corporation Act (AktG Aktiengesetz) of that German Guarantor (other than
the German Guarantor’s (direct or indirect) Subsidiaries) (the “Guaranteed Loan
Party”) if and to the extent that a payment under the Guarantee would cause that
German Guarantor’s, or, in the case of a German GmbH & Co. KG Guarantor, its
general partner’s, net assets (to be calculated in accordance with generally
accepted accounting principles applicable in Germany consistently applied by the
German Guarantor in preparing its unconsolidated balance sheets (Jahresabschluss
according to § 42 GmbH-Act, §§ 242, 264 of the German Commercial Code (HGB
Handelsgesetzbuch)) being the German Guarantors’ or, in the case of a German
GmbH & Co. KG Guarantor, its general partner’s, assets less the sum of (i) the
German Guarantor’s liabilities (to be calculated in accordance with generally
accepted accounting principles applicable in Germany consistently applied by the
German Guarantor in preparing its unconsolidated balance sheets (Jahresabschluss
according to § 42 GmbH-Act, §§ 242, 264 of the German Commercial Code),
(disregarding, for the avoidance of doubt, (x) any provision in respect of the
guarantee created under this Agreement, and (y) any provision in respect of or
liabilities of the German Guarantor under any Guarantee of senior unsecured
indebtedness or Indebtedness subordinated in right of payment to the Obligations
which Guarantee contains a limitation as to maximum amount similar to that set
forth in this paragraph, pursuant to which the liability of such Guarantor
hereunder is included in the liabilities taken into account in determining such
maximum amount), (ii) the amounts of profits (Gewinne) not available for
distribution to its shareholders and (iii) the stated share capital
(Stammkapital) of the German Guarantor or, in the case of a German Guarantor in
the legal form of GmbH & Co. KG, its general partner (the “Net Assets”), (as
adjusted in accordance with sub-paragraph (ii) below) to be reduced below zero,
or further reduced if already below zero.

 



203

 

 

(ii)             For the purposes of the calculation of the Net Assets the
following balance sheet items shall be adjusted as follows:

 

(1)            the amount of any increase of the stated share capital
(Stammkapital) of the German Guarantor, or, in case of a German GmbH & Co. KG
Guarantor, its general partner, after the Closing Date (A) that has been
effected without the prior written consent of the Administrative Agent out of
retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) or (B) to the
extent that it is not fully paid up, shall be deducted from the stated share
capital;

 

(2)            loans and contractual liabilities incurred in violation of the
provisions of the Loan Documents shall be disregarded; and

 



204

 

 

 

(3)                any liabilities of the German Guarantor in respect of
intercompany indebtedness owed to any other Loan Party to the extent that such
intercompany indebtedness may be permanently discharged in an amount equal to
the amount paid by such German Guarantor hereunder by way of set-off,
contribution, waiver or otherwise (and the relevant Loan Parties are actually
permitted to do so under the Loan Documents and applicable law at the relevant
time).

 

(iii)          In addition, each German Guarantor, and, in case of a German GmbH
& Co. KG Guarantor, its general partner, shall, for the purposes of determining
the Net Assets, upon the request of the Collateral Agent realize, to the extent
legally permitted and commercially justifiable with respect to the cost and
efforts involved, in a situation where such German Guarantor, and, in the case
of a German GmbH & Co. KG Guarantor, its general partner, does not have
sufficient Net Assets to maintain its stated share capital, any and all of its
assets that are shown in the balance sheet of the German Guarantor, or, in case
of a German GmbH & Co. KG Guarantor, its general partner, with a book value
(Buchwert) that is significantly lower than the market value of the assets if
the asset is not necessary for such German Guarantor’s, and, in the case of a
German GmbH & Co. KG Guarantor, its general partner’s, business,
(betriebsnotwendig) (the “Realizable Assets”).

 

(iv)         No Secured Party shall enforce this Agreement against the relevant
German Guarantor before the Net Assets (as determined in accordance with clauses
(i) and (ii) of this Section 8.12(d)), i.e., the amounts which may be claimed
against a relevant German Guarantor, or, in the case of a German GmbH & Co. KG
Guarantor, its general partner, have been determined in accordance with the
following further procedure:

 

(1)              following a notification by the Collateral Agent to the
relevant German Guarantor of the Secured Parties’ intention to enforce this
Guarantee such German Guarantor shall notify the Collateral Agent in writing
within twenty (20) Business Days of such notification of the Net Assets (the
“Management Determination”). If the Collateral Agent disagrees with this
Management Determination such German Guarantor, acting reasonably, shall engage
at its expense a firm of auditors of international standard and repute which
shall proceed to audit the relevant German Guarantor with a view to
investigating such German Guarantor’s Net Assets (the “Auditors’ Determination”)
within thirty (30) Business Days (or such longer period as has been agreed
between the German Guarantor and the Collateral Agent) from the date the
Collateral Agent has contested the Management Determination and the German
Guarantor shall give notice of such engagement to the Collateral Agent. Each
relevant German Guarantor shall render any and all reasonable assistance
requested by the auditors for the purposes of facilitating the Auditors’
Determination and shall allow full access to and inspection of its books and any
other necessary documents.

 



205

 

 

(2)               The Auditors’ Determination of the Net Assets shall take into
account, in addition to the terms set forth in clauses (i), (ii) and (iii) of
this Section 8.12(d), the generally accepted accounting principles applicable in
Germany and be based on the same principles that were applied when establishing
the previous year’s balance sheet.

 

(3)               The Secured Parties may proceed to enforce this Guarantee
granted by the relevant German Guarantor, if and to the extent that (i) the
German Guarantor has not provided the Management Determination within the twenty
(20) Business Days period or (ii) an Auditors’ Determination cannot has not been
obtained within the thirty (30) Business Days following notice by the Collateral
Agent to the relevant German Guarantor that it disagrees with its Management
Determination. The maximum amount that may be claimed against such relevant
German Guarantor in those circumstances will be the amount determined by the
Collateral Agent in good faith acting reasonably by reference to the most recent
financial statements delivered in respect of the relevant German Guarantor under
this Agreement and, based on such determination by the Collateral Agent, the
payment of which would not result in such German Guarantor, or, in the case of a
German GmbH & Co. KG Guarantor, its general partner, having insufficient assets
to maintain its stated share capital. For the purpose of calculating such
amount, the adjustments referred to in clauses (i) and (ii) of this Section
8.12(d) will be made to the most recent financial statements delivered as
aforesaid.

 

(v)          If the amount payable under the relevant Guarantee was determined
in accordance with Section 8.12(d)(iv)(3), because an Auditors’ Determination or
Management Determination could not be obtained as outlined in Section
8.12(d)(iv)(1), and, in such case, an Auditors’ Determination delivered by the
relevant German Guarantor to the Collateral Agent within sixty (60) Business
Days after the respective auditor should have been engaged in accordance with
Section 8.12(d)(iv)(1) confirms that the amount available under the relevant
Guarantee granted hereunder at the time of enforcement was less than the amount
recovered by the Collateral Agent, the Secured Parties agree to release to the
relevant German Guarantor an amount of the proceeds equal to the amount by which
the recoveries relating to the relevant Guarantee exceeded the amount determined
to be available.

 



206

 

 

(vi)          The limitations set out in clause (i) of this Section 8.12(d)
shall not apply:

 

(1)              to any amounts due and payable under any Loan Document which
relate to funds which have been drawn under the Loans and on-lent to the
relevant German Guarantor or to any of its (direct or indirect) Subsidiaries and
such amounts on-lent have not been repaid prior to a demand for payment being
made under this Guarantee and are still outstanding ;

 

(2)              if the German Guarantor is subject to a domination and/or
profit transfer agreement (Beherrschungs- und/oder Gewinnabführungsvertrag) (a
“DPTA”) (as dominated entity) with the Guaranteed Loan Party, whether directly
or indirectly through a chain of DPTAs between each company and its shareholder
(or in case of a German GmbH & Co. KG Guarantor between its general partner and
its shareholder), if and to the extent that the existence of a DPTA leads to the
inapplicability of Section 30 para. 1 sentence 1 of the German Limited Liability
Companies Act;

 

(3)             if and to the extent that the relevant German Guarantor holds on
the date of enforcement of the Guarantee a fully recoverable indemnity claim or
claim for refund (“vollwertiger Gegenleistungs- oder Rückgewähranspruch”)
against the Guaranteed Loan Party; or

 

(4)              if and to the extent it is not required in order to avoid any
personal liability of the managing directors of the German Guarantors (or, in
case of a German GmbH & Co. KG Guarantor, of its general partner) as a result of
a breach of section 30 GmbHG.

 

(vii)        None of the reduction of the amount enforceable under this
Agreement in accordance with the above limitations set out in this Section
8.12(d) will prejudice the rights of the Secured Parties to continue enforcing
this Guarantee (subject always to the operation of the limitations set forth
above at the time of such enforcement) until full satisfaction of the Guarantor
Obligations of the German Guarantor.

 



207

 

 

(e)           Each Guarantor that as of the Closing Date or thereafter is
incorporated, organized or formed, as the case may be, under the laws of any
jurisdiction other than those jurisdictions set forth in clauses (a) through (d)
above (an “Other Guarantor”), and by its acceptance hereof, each Lender and the
Administrative Agent, hereby confirm that it is the intention of all such
parties that the Guarantee of an Other Guarantor (i) does not constitute a
fraudulent transfer or conveyance for purposes of, or otherwise violate,
applicable Law and (ii) shall be subject to the Agreed Security Principles. To
effectuate the foregoing intention, each Lender and each Other Guarantor hereby
irrevocably agrees that the obligations of an Other Guarantor under its
Guarantee shall be limited to the maximum amount as will, after giving effect to
all other contingent and fixed liabilities of such Other Guarantor result in the
obligations of such Other Guarantor not constituting such a fraudulent transfer
or conveyance or otherwise violating applicable Law and be subject to such other
limitations in accordance with the Agreement Security Principles or under
applicable Law and as are described in such Other Guarantor’s Guarantor Joinder
Agreement and/or Borrower Joinder.

 

(f)            Notwithstanding anything in this Section 8.12 to the contrary, if
following the Closing Date:

 

(i)              there shall be any change in the Laws of any of the
jurisdictions set forth in clauses (a) and (b) of this Section 8.12;

 

(ii)             there shall be any change in the Laws under which any Other
Guarantor is incorporated, organized or formed, as the case may be; or

 

(iii)            any Person shall be required to execute a Guarantee pursuant to
Section 6.9 and such Person is incorporated, organized or formed, as the case
may be, under the laws of any jurisdiction other than those in which entities
are contemplated to become Guarantors as of the Closing Date, including those
jurisdictions addressed in clauses (a) and (b) of this Section 8.12 and other
than any jurisdiction in which a then existing Other Guarantor is incorporated,
organized or formed, as the case may be (a “Future Guarantor”), and the Borrower
Representative shall reasonably determine that the provisions of Section 8.12
hereof with respect to any Other Guarantor shall not adequately address the
limitations on such Guarantee as set forth in the Agreed Security Principles or
imposed by applicable Law of the jurisdiction of incorporation, organization or
formation, as the case may be, of such Future Guarantor,

 

then the Administrative Agent and the Borrower Representative shall be permitted
to amend such clause or add such additional provisions to such clause, as the
case may be, to the extent necessary so that the Guarantee of a Guarantor is
subject to the limitations set forth in the Agreed Security Principles or does
not violate applicable Law.

 

(g)          With respect to any Guarantor, this Guarantee is subject to any
limitations set out in any Guarantor Joinder Agreement and/or Borrower Joinder
applicable to such Guarantor.

 



208

 

 

SECTION 9.
EVENTS OF DEFAULT

 

9.1           Events of Default. An Event of Default shall occur if any of the
following events shall occur and be continuing; provided that any requirement
for the giving of notice, the lapse of time, or both, has been satisfied (any
such event, an “Event of Default”):

 

(a)            any Borrower shall fail to pay (x) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof or (y) any
interest on any Loan or Reimbursement Obligation, or any other amount payable
hereunder or under any other Loan Document, within three Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)            any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been inaccurate in
any material respect (except where such representations and warranties are
already qualified by materiality, in which case, in any respect) on or as of the
date made or deemed made (or if any representation or warranty is expressly
stated to have been made as of a specific date, inaccurate in any material
respect as of such specific date), and shall (to the extent capable of cure),
remain inaccurate for a period of 30 days; it being understood and agreed that
any breach of representation, warranty or certification resulting from the
failure of the Administrative Agent to file any Uniform Commercial Code
continuation statement (or other similar statement) shall not result in an Event
of Default under this clause (b) or any other provision of any Loan Document; or

 

(c)           any Loan Party shall default in the observance or performance of
any agreement contained in Section 6.4(a)(i) (in respect of Holdings and UK
Holdco), Section 6.7(a) (provided that (x) the delivery of a notice of Default
or Event of Default at any time or (y) the curing of the underlying Default or
Event of Default with respect to which notice is required to be given will, in
each case, cure an Event of Default arising from the failure to timely deliver
such notice of Default or Event of Default, as applicable, in each case unless a
Responsible Officer of a Loan Party had actual knowledge of such Default or
Event of Default or any Loan Party knowingly fails to give timely notice of any
such Default or Event of Default) or Section 7 of this Agreement (other than
Section 7.1); or

 

(d)           subject to Section 9.4, UK Holdco shall default in the observance
or performance of its agreement contained in Section 7.1; provided that,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, a breach of the requirements of Section 7.1 shall not constitute an
Event of Default for purposes of any Facility other than the Revolving Facility;
or

 

(e)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (d) of this Section 9.1), and
such default shall continue unremedied for a period of 30 days after notice to
the Borrower Representative from the Administrative Agent or the Required
Lenders; or

 



209

 

 

(f)            any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation in respect of
Indebtedness, but excluding the Loans) on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, in each case beyond the applicable notice period and
grace period, if any, provided therefor, the effect of which default or other
event or condition is to (x) cause, or to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable or (y) to
cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that a default, event or condition described in clause
(i), (ii) or (iii) of this Section 9.1(f) shall not at any time constitute a
Default or an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this Section 9.1(f) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$125,000,000; provided, further, that clause (iii) of this Section 9.1(f) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
Disposition of the property or assets securing such Indebtedness, if such
Disposition is permitted hereunder and such Indebtedness that becomes due is
paid upon such Disposition; or

 

(g)          (i) any Borrower, any Guarantor (other than any Guarantor that is
an Immaterial Subsidiary) or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, suspension of payments, moratorium of any indebtedness, winding
up, dissolution, administration, scheme of arrangement or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding up, liquidation, dissolution, composition, compromise or
assignment or other relief with respect to it or its debts, or (B) seeking
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets or any Borrower, any
Guarantor (other than any Guarantor that is an Immaterial Subsidiary) or any
Significant Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Borrower, any Guarantor
(other than any Guarantor that is an Immaterial Subsidiary) or any Significant
Subsidiary any case, proceeding, analogous procedure, step or other action of a
nature referred to in clause (i) above that results in the entry of an order for
relief or any such adjudication or appointment that (1) in respect of any US
Subsidiary of UK Holdco, remains undismissed, undischarged or unbonded pending
appeal for a period of 60 days and (2) in respect of Holdings, UK Holdco, the
Lux Borrower and any Foreign Subsidiary, remains undismissed, undischarged or
unbonded pending appeal for a period of 30 days; or (iii) there shall be
commenced against any Borrower, any Guarantor (other than any Guarantor that is
an Immaterial Subsidiary) or any Significant Subsidiary any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that (1) in respect of any
US Subsidiary of UK Holdco, shall not have been vacated, discharged, or stayed
or bonded pending appeal within 60 days from the entry thereof and (2) in
respect of Holdings, UK Holdco, the Lux Borrower and any Foreign Subsidiary,
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 30 days from the entry thereof; or (iv) any Borrower, any Guarantor
(other than any Guarantor that is an Immaterial Subsidiary) or any Significant
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above or (v) any Borrower, any Guarantor (other than any
Guarantor that is an Immaterial Subsidiary) or any Significant Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;

 



210

 

 

(h)          (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
(ii) any Plan shall fail to meet the minimum funding standards of Section 412 or
430 of the Code or Section 302 or 303 of ERISA or any Lien in favor of the PBGC
or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity; (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA; (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA; (v)  any Group Member or any Commonly Controlled Entity
shall, or is reasonably likely to, incur any liability in connection with a
complete or partial withdrawal from, or the Insolvency of, a Multiemployer Plan;
(vi) any other event or condition shall occur or exist with respect to a Plan
that could give rise to liability under Title IV of ERISA; or (vii) any Foreign
Benefit Plan Event shall occur; and in each case in clauses (i) through
(vii) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

 

(i)            one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not (x) paid or covered by
insurance as to which the relevant insurance company has been notified of the
claim and has not denied coverage or (y) covered by valid third party
indemnification obligation from a third party which is Solvent and which third
party has been notified of the claim under such indemnification obligation and
not disputed that it is liable for such claim) in an amount of at least
$125,000,000, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or

 

(j)            any of the Security Documents shall cease, for any reason, to be
in full force and effect, other than pursuant to the terms hereof or thereof, or
any Loan Party shall so assert in writing, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (other than pursuant to the terms
hereof or thereof), except (A) to the extent that (x) any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under any Security Agreement or from the failure of the
Administrative Agent to file UCC continuation statements (or similar statements
or filings in other jurisdictions) and (y) the Loan Parties take such action as
the Administrative Agent may reasonably request to remedy such loss of
perfection or priority or (B) where the Fair Market Value of the assets affected
thereby does not exceed $100,000,000; or

 

(k)           the Guarantee of Holdings, UK Holdco or a Significant Subsidiary
of UK Holdco shall cease, for any reason, to be in full force and effect, other
than as provided for in Sections 8.9 or 10.10, or any Loan Party or any
Affiliate of any Loan Party shall so assert in writing;

 



211

 

 

(l)             a Change of Control shall occur; or

 

(m)           any Loan Party repudiates or rescind this Agreement or the Loan
Documents or evidences an intention to repudiate or rescind this Agreement or
the Loan Documents in a manner which is materially adverse to the interests of
the Lenders as a whole and, where capable of remedy, the circumstance are not
remedied within 10 days of the earlier of (a) becoming aware of a failure to
comply and (b) receiving a written notice of the Administrative Agent notifying
it of that failure.

 

9.2           [Reserved].

 

9.3           Action in Event of Default.

 

(a)           (x) Upon any Event of Default specified in Section 9.1(g)(i) or
(ii) occurring and continuing with respect to any Borrower under the Bankruptcy
Code or any other liquidation, conservatorship, bankruptcy, composition,
compromise or assignment for the benefit of creditors, moratorium,
rearrangement, receivership or administration, insolvency, reorganization, or
similar debtor relief law of the United States from time to time in effect and
affecting the rights of creditors generally, the Commitments to lend to such
Borrower shall immediately terminate automatically and the Loans (with accrued
interest thereon) and all other Obligations owing by such Borrower under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall
automatically immediately become due and payable (provided that the occurrence
of such event in relation to such Borrower shall not, except to the extent
provided in this clause (x), result in any Loan being accelerated without a
notice having been given pursuant to clause (y) below to the Borrowers
(including, for the avoidance of doubt, any other Loan Party)), and (y) if any
other Event of Default (other than under Section 9.1(g)(i) or (ii) in respect of
a Borrower as set out in clause (x) above) occurs and is continuing, subject to
Section 9.3(b) and (c), either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrowers declare the Revolving Commitments to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate;
and/or (ii) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers, declare the Loans (with accrued interest
thereon) and all other Obligations owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. In furtherance of the foregoing,
the Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, exercise any and all other remedies available under
the Loan Documents at law or in equity, including commencing and prosecuting any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction and collecting the Collateral or any portion thereof and enforcing
any other right in respect of any Collateral.

 

(b)          Upon the occurrence of an Event of Default under Section 9.1(d) (a
“Financial Covenant Event of Default”) that is uncured or unwaived, the Majority
Revolving Lenders may, so long as a Financial Compliance Date continues to be in
effect, either (x) terminate the Revolving Commitments and/or (y) take the
actions specified in Section 9.3(a) and (c) in respect of the Revolving
Commitments, the Revolving Loans, Letters of Credit and any Swingline Loans.

 



212

 

 

(c)           In respect of a Financial Covenant Event of Default that is
continuing, the Required Lenders may take the actions specified in Section
9.3(a) on the date that the Majority Revolving Lenders terminate the Revolving
Commitments and accelerate all Obligations in respect of the Revolving
Commitments; provided, however, that the Required Lenders may not take such
actions if either (i) the Revolving Loans have been repaid in full (other than
contingent indemnification and reimbursement obligations for which no claim has
been made) and the Revolving Commitments have been terminated or (ii) the
Financial Covenant Event of Default has been waived by the Majority Revolving
Lenders.

 

(d)          With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrowers shall at such time deposit in a Cash
Collateral Account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such Cash Collateral Account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other Obligations of
the Borrowers hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon and all amounts
drawn thereunder have been reimbursed in full and all other Obligations of the
Borrowers hereunder and under the other Loan Documents shall have been paid in
full (other than contingent indemnification and reimbursement obligations for
which no claim has been made), the balance, if any, in such Cash Collateral
Account shall be returned to the Borrowers (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section
9.3, presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrowers.

 

9.4           Right to Cure.

 

(a)           Notwithstanding anything to the contrary contained in Section 9,
in the event that UK Holdco fails (or, but for the operation of this Section
9.4, would fail) to comply with the requirements of Section 7.1, Holdings shall
have the right from the date of delivery of a Notice of Intent to Cure with
respect to the fiscal quarter most recently ended for which financial results
have been provided under Sections 6.1(a) or (b) until 10 Business Days
thereafter (the “Cure Period”), to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the equity capital of Holdings, and, in
each case, to contribute any such cash to the equity capital of UK Holdco
(collectively, the “Cure Right”), and upon the receipt by UK Holdco of such cash
(the “Cure Amount”) pursuant to the exercise by Holdings of such Cure Right, the
First Lien Net Leverage Ratio shall be recalculated by increasing Consolidated
EBITDA (solely for purposes of compliance with Section 7.1 and determining
whether an Event of Default is continuing for purposes of clause (y) of the
definition of Applicable Margin) on a Pro Forma Basis solely for the purpose of
measuring the First Lien Net Leverage Ratio and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount.

 

(b)           If, after giving effect to the foregoing recalculations, UK Holdco
shall then be in compliance with the requirements of Section 7.1, then UK Holdco
shall be deemed to have satisfied the requirements of Section 7.1 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of Section 7.1 that had occurred shall be deemed not to have occurred for the
purposes of this Agreement.

 



213

 

 

(c)           To the extent a fiscal quarter ended for which the First Lien Net
Leverage Ratio was initially recalculated as a result of a Cure Right and such
fiscal quarter is included in the calculation of the First Lien Net Leverage
Ratio in a subsequent fiscal quarter, the Cure Amount shall be included in
Consolidated EBITDA of such initial fiscal quarter.

 

(d)          Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) for purposes of this Section 9.4, the Cure
Amount shall be no greater than the amount required for purposes of complying
with the First Lien Net Leverage Ratio, determined at the time the Cure Right is
exercised with respect to the fiscal quarter ended for which the First Lien Net
Leverage Ratio was initially recalculated as a result of a Cure Right, (iii) the
Cure Amount shall be disregarded for all other purposes of this Agreement,
including, determining any baskets with respect to the covenants contained in
Section 7, and shall not result in any adjustment to any amounts other than the
amount of Consolidated EBITDA as described in clause (a) above, (iv) there shall
be no pro forma reduction in Indebtedness with the proceeds of any Cure Amount
for the fiscal quarter immediately preceding the fiscal quarter in which the
Cure Right is exercised for purposes of determining compliance with Section 7.1
except to the extent the Cure Amount is actually applied to repay Indebtedness
and (v) Holdings shall not exercise the Cure Right in excess of five instances
over the term of this Agreement.

 

9.5          Application of Proceeds. If an Event of Default shall have occurred
and be continuing, the Administrative Agent may apply, at such time or times as
the Administrative Agent may elect, all or any part of proceeds constituting
Collateral in payment of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to Section 9.3, the Administrative Agent
shall, from time to time, apply the proceeds constituting Collateral in payment
of the Obligations) in the following order:

 

(a)            First, to the payment of all costs and expenses of any sale,
collection or other realization on the Collateral, including reimbursement for
all costs, expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including all reasonable costs and
expenses of every kind incurred in connection any action taken pursuant to any
Loan Document or incidental to the care or safekeeping of any of the Collateral
or in any way relating to the Collateral or the rights of the Administrative
Agent and the other Secured Parties hereunder, reasonable attorneys’ fees and
disbursements and any other amount required by any provision of law (including
Section 9-615(a)(3) of the Uniform Commercial Code) (or any equivalent law in
any foreign jurisdiction)), and all amounts for which Administrative Agent is
entitled to indemnification hereunder and under the other Loan Documents and all
advances made by the Administrative Agent hereunder and thereunder for the
account of any Loan Party (excluding principal and interest in respect of any
Loans extended to such Loan Party), and to the payment of all costs and expenses
paid or incurred by the Administrative Agent in connection with the exercise of
any right or remedy hereunder or under this Agreement or any other Loan Document
and to the payment or reimbursement of all indemnification obligations, fees,
costs and expenses owing to the Administrative Agent hereunder or under this
Agreement or any other Loan Document, all in accordance with the terms hereof or
thereof;

 

(b)          Second, for application by it pro rata to (i) repay the Swingline
Lender for any then outstanding Swingline Loans to the extent Revolving Lenders
have not funded their obligations to acquire participations therein, (ii) cure
any Funding Default that has occurred and is continuing at such time and (iii)
repay the Issuing Lenders for any amounts not paid by L/C Participants pursuant
to Section 3.4;

 



214

 

 

(c)            Third, for application by it towards all other Obligations
(including, without duplication, Guarantor Obligations), pro rata among the
Secured Parties according to the amounts of the Obligations then held by the
Secured Parties (including all Obligations arising under Specified Cash
Management Agreements, Specified Swap Agreements and including obligations to
provide cash collateral with respect to Letters of Credit); and

 

(d)           Fourth, any balance of such Proceeds remaining after all of the
Obligations shall have been satisfied by payment in full in immediately
available funds (or in the case of Letters of Credit, terminated or
Collateralized) and the Commitments shall have been terminated, be paid over to
or upon the order of the applicable Loan Party or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

9.6           Clean-Up Period.

 

(a)            Notwithstanding anything to the contrary set forth herein or in
any other Loan Document, during the Clean-Up Period, the occurrence of any
breach of a representation, covenant or an Event of Default (other than an Event
of Default set out in Section 9.1(a)) will be deemed not to be a breach of a
representation or warranty or a breach of a covenant or an Event of Default, as
the case may be, if it would have been (if it were not for this provision) a
breach of representation or warranty or a breach of a covenant or an Event of
Default only by reason of circumstances relating exclusively to, with respect to
any Permitted Acquisition or other Permitted Clean-Up Investment (or the
subsidiaries of such target), the target of such Permitted Acquisition or
Permitted Clean-Up Investment, and provided that such breach or Event of
Default:

 

(i)              is capable of being remedied within the Clean-Up Period and the
Loan Parties are taking appropriate steps to remedy such breach or Event of
Default;

 

(ii)            does not have and is not reasonably likely to have a Material
Adverse Effect; and

 

(iii)            was not procured by or approved by Holdings or the Borrowers.

 

(b)           Notwithstanding Section 9.6(a), if the relevant circumstances are
continuing on or after the expiry of the Clean-Up Period, there shall be a
breach of representation or warranty, breach of covenant or Event of Default, as
the case may be, notwithstanding the above (and without prejudice to the rights
and remedies of the Agents and the Lenders).

 

(c)           For the avoidance of doubt, if any breach of representation or
warranty, breach of covenant or Event of Default shall be deemed to not exist
due to Section 9.6(a) during the Clean-Up Period, then such breach of
representation or warranty, breach of covenant or Event of Default shall be
deemed not to exist for purposes of Section 5.2 for so long as (but in no event
later than the end of the Clean-Up Period) such breach of representation or
warranty, breach of covenant or Event of Default shall be deemed not to exist
due to the provisions of Section 9.6(a).

 



215

 



 

SECTION 10.
ADMINISTRATIVE AGENT

 

10.1Appointment and Authority.

 

(a)           Administrative Agent. Each of the Lenders and the Issuing Lenders
hereby irrevocably appoints Bank of America, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Incremental Facility Arrangers, the Lenders and the Issuing Lenders, and, except
to the extent that any Group Member has any express rights under this Section
10, no Group Member shall have rights as a third party beneficiary of any of
such provisions. Each Joint Lead Arranger and, Joint Bookrunner and Incremental
Facility Arranger shall be an intended third party beneficiary of the provisions
set forth in this Agreement that are applicable thereto. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(b)           Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Qualified Counterparty and a potential Cash
Management Provider) and the Issuing Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
Issuing Lenders (with the full power to appoint and to substitute and to
delegate) on its behalf, or in its own name as joint and several creditor or
creditor of a parallel debt (as the case may be) for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 10.5
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Section 10 and Section 11, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent on its behalf and/or in its own
name (including under any parallel debt) to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders. Each Lender
agrees that it shall not take or institute any actions or proceedings, judicial
or otherwise, for any right or remedy with respect to any Collateral against any
Borrower or any other Loan Party or any other obligor under any of the Loan
Documents, Specified Swap Agreements or any Specified Cash Management Agreement
(including, in each case, the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral of any Borrower or any other Loan
Party, without the prior written consent of the Administrative Agent. In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or a sale of any of the Collateral pursuant
to Section 363 of the Bankruptcy Code (or an equivalent process in any foreign
jurisdiction), the Administrative Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, with the consent or at the
direction of the Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.

 



216

 

 

(c)            German Collateral. In relation to any Collateral created under
Security Documents governed by German law (the “German Collateral”) the
appointment pursuant to paragraph (b) above includes the appointment as trustee
(Treuhänder) under German law and administrator for the purpose of accepting and
administering the German Collateral for the benefit and account of the other
Secured Parties and the Administrative Agent hereby accepts such appointment.
The Administrative Agent shall, with respect to any security interest created
under any Collateral Documents, or any other Collateral, which in each case is
subject to German law, hold, administer and, as the case may be, release and
(subject to it having become enforceable) realize in its own name as trustee
(treuhänderisch) for the benefit and account of the Secured Parties, and not as
trustee on behalf of any other party.

 

(d)           Spanish Collateral. In relation to any Collateral created under
Security Documents governed by Spanish law, each of the Lenders hereby
undertake, upon request by the Administrative Agent, to grant a power of
attorney in its favor to exercise the powers contained in this Section 10.1,
which shall be notarized and legalized by affixing an apostille pursuant to The
Hague Convention of 1961.

 

10.2          Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings, UK Holdco, the
Borrowers or any of their respective Subsidiaries or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.3         Exculpatory Provisions. The Administrative Agent or the Joint Lead
Arrangers or the Incremental Arrangers, as applicable, shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and the Administrative Agent’s duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Joint Lead Arrangers or the Incremental Arrangers,
as applicable:

 

(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 



217

 

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(c)            shall not have any duty or responsibility to disclose, and shall
not be liable for the failure to disclose, any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of or otherwise relating to any of the Loan
Parties or any of their Affiliates that is communicated to or obtained by or in
possession of the Administrative Agent, the Joint Lead Arrangers, the
Incremental Arrangers or any of their Related Parties in any capacity, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent herein;

 

(d)            shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.1 and Section 9.3) or (ii) in the absence of its own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or the applicable Issuing Lender;

 

(e)            shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent;

 

(f)            shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders or Affiliated Lenders.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified ‎Lender,
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Lender or (z) be obligated to ascertain, monitor or enforce any
limitations in connection with any assignment to Debt Fund Affiliates and
Affiliated Lenders or have any liability with respect thereto or any matter
arising thereof;

 



218

 

 

(g)           shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative or the Collateral Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent or the Collateral Agent be responsible or liable to the Lenders or any
Issuing Lender for any failure to monitor or maintain any portion of the
Collateral.

 

10.4          Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received written
notice to the contrary from such Lender or such Issuing Lender prior to the
making of such Loan or the issuance such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.

 

10.5          Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable decision that the Administrative Agent
acted with gross negligence, bad faith or willful misconduct in the selection of
such sub-agents.

 



219

 

 

10.6Resignation and Removal of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrowers. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
subject to the approval of the Borrower Representative, not to be unreasonably
withheld, for so long as no Specified Event of Default has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Lenders, in consultation with the
Borrower Representative, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (e) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrowers and such Person remove such Person as Administrative Agent and,
subject to the approval of the Borrower Representative, not to be unreasonably
withheld, for so long as no Specified Event of Default has occurred and is
continuing, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent or the Collateral Agent on behalf of the Lenders or the
Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Lenders directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 2.19(f) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Section 10 and Section
11.5 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (a)
acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

 



220

 

 

(d)           Any resignation by Bank of America, N.A., as Administrative Agent
pursuant to this Section 10.6 shall also constitute its resignation as Swingline
Lender. If Bank of America, N.A. resigns as a Swingline Lender, it shall retain
all the rights of a Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation. Upon the appointment by the Borrower Representative of a successor
Swingline Lender hereunder (which successor shall in all cases by a Lender other
than Defaulting Lender), (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Swingline
Lender and (b) the retiring Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents.

 

10.7          Non-Reliance on Administrative Agent, the Joint Lead Arrangers,
the Incremental Facility Arrangers and the Other Lenders. Each Lender and each
Issuing Lender expressly acknowledges that none of the Administrative Agent nor
the Joint Lead Arrangers nor the Incremental Facility Arrangers has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Joint Lead Arrangers or the Incremental Facility Arrangers hereafter taken,
including any consent to, and acceptance of, any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Joint Lead Arrangers or the Incremental Facility Arrangers to any Lender or any
Issuing Lender as to any matter, including whether the Administrative Agent or
any Joint Lead Arranger or any Incremental Facility Arrangers has disclosed
material information in its or their (or their Related Parties’) possession.
Each Lender and each Issuing Lender represents that it has, independently and
without reliance upon the Administrative Agent, any Joint Lead Arranger, any
Incremental Facility Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder. Each Lender and each Issuing Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Joint Lead Arrangers, the Incremental Facility
Arrangers or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender and each Issuing Lender
represents and warrants that (i) the Loan Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or Issuing Lender for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or Issuing Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and each Issuing Lender agrees not to assert a claim in
contravention of the foregoing. Each Lender and each Issuing Lender represents
and warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such Issuing Lender, and either it, or
the Person exercising discretion in making its decision to make, acquire and/or
hold such commercial loans or to provide such other facilities, is experienced
in making, acquiring or holding such commercial loans or providing such other
facilities.

 



221

 

 

10.8         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, the Collateral Agent, Joint
Bookrunner or Joint Lead Arrangers listed on the cover page hereof or the
Incremental Facility Arrangers (each, an “Agent”) shall (a) have any powers,
obligations, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, a Lender or an Issuing Lender hereunder or (b) be
obligated to carry out on behalf of any Lender (i) any “know your customer”,
Beneficial Ownership Regulation or other checks in relation to any Person or
(ii) any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Lender or Issuing Lender, and each Lender or
Issuing Lender confirms to each Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by any Agent.

 

10.9Administrative Agent May File Proofs of Claim; Credit Bidding.

 

(a)            In case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)             to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders, the Administrative Agent and the Collateral Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Lenders, the Administrative Agent and the Collateral
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lenders and the Administrative Agent under Sections 2.8,
3.3 and 11.5) allowed in such judicial proceeding; and

 

(ii)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the applicable Issuing Lender, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.8 and 11.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender or in any such proceeding.

 



222

 

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.1 of
this Agreement), (iii) the Administrative Agent shall be authorized to assign
the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

(b)           As regards any judicial proceeding relating to any Spanish Loan
Party and for the purposes of Article 572 of the Spanish Civil procedural Law,
the Parties expressly agree that:

 

(i)            a statement as to any amount due to any Lender under this
Agreement which is certified as being correct by the Administrative Agent or,
failing which, by the relevant Lender shall, in the absence of manifest error or
unless otherwise provided under this Agreement be prima facie evidence of the
amount so due and that such amount is in fact true, net, due and payable. Such
statement shall include the balance resulting from the calculation of the debt
(in Spanish: liquidación) made by the Administrative Agent or the relevant
Lender, as well as the extract of the credits and debits entries and those
corresponding to the application of interest (if any) which determine the
particular balance of the amount due;

 



223

 

 

(ii)            the balance of the specific ledgers in relation to the Loan
Documents, opened and held by the Administrative Agent or the relevant Lender in
the relevant Spanish Loan Party's name, in accordance with the terms of the
Spanish Civil Procedure Law 1/2000, in which ledgers all amounts owed by the
Spanish Loan Party shall be debited and all amounts paid by the Spanish Loan
Party shall be credited, shall be considered by the parties hereof as
determining the amount of debt of the Spanish Loan Party outstanding at the time
enforcement action is taken;

 

(iii)           the Administrative Agent, failing which, the relevant Lender
shall execute a notorial document (in Spanish: acta notarial) evidencing that
the calculation of the debt owed by the Spanish Loan Party (in Spanish:
liquidación) made has been done according to the procedure set forth in this
Agreement by the Parties;

 

(iv)          prior to commencing enforcement actions in connection with this
Agreement or any Loan Document affecting a Spanish Loan Party, to the extent
permitted by law, the Administrative Agent, failing which, the relevant Lender,
shall deliver a copy of the relevant statement referred to in (iii) above to the
relevant Spanish Loan Party through judicial or notarial means, which shall
express the total amount due; and

 

(v)            if an Event of Default is continuing each Spanish Loan Party
will, at the request of the Administrative Agent, enter into one or more
notarial deeds (escritura pública) in the form and substance satisfactory to the
Administrative Agent and take all other actions required by the Administrative
Agent to ensure that the obligations of any Spanish Loan Party under any
guarantee entered by it are raised to the status of a Spanish notarial deed.

 

The Spanish Loan Parties expressly authorise the Administrative Agent to request
and obtain certificates and documents issued by the notary that raised this
Agreement to a notarial status (or his/her successor(s)) in order to evidence
compliance of the Agreement with the entries of her/his registry-book and the
relevant entry date for the purpose of number 4 of Article 517.2, of the Spanish
Civil Procedural Law. The cost of such certificate and documents will be for the
account of the Loan Parties.

 

The Spanish Loan Parties further authorise the Administrative Agent and each
Lender to request and obtain certificates evidencing the entry of this Agreement
in the Register of Transactions of the Notary authorising the same, and to
obtain the approval certificate referred to in number 5 of Article 517, of the
Spanish Civil Procedural Law. The cost of such certificate will be for the
account of the Loan Parties.

 



224

 

 

10.10Collateral and Guaranty Matters.

 

(a)            Each of the Secured Parties and the Issuing Lenders hereby, and
by their acceptance of the benefits of the Loan Documents, irrevocably authorize
the Administrative Agent (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1): (i) to release or
confirm the release of any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document (1) at the time
the property subject to such Lien is Disposed of or to be Disposed of as part of
or in connection with any Disposition permitted hereunder or under any other
Loan Document to any Person other than a Loan Party, (2) subject to
Section 11.1, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, (3) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
the Guarantee or (4) that constitutes Excluded Assets or any property that is
excluded from the Collateral pursuant to the Agreed Security Principles; (ii) to
release or subordinate, as expressly permitted hereunder, any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement to the extent required by the holder of, or pursuant
to the terms of any agreement governing, the obligations secured by such Liens;
(iii) to release any Guarantor from its obligations under the Guarantee if such
Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as
a result of a transaction, circumstance or designation permitted hereunder; (iv)
to amend Section 8.12 to the extent permitted by Section 8.12(f) and to give
effect to any limitations set forth in Section 8.12 in any Guarantor Joinder
Agreement and/or Borrower Joinder applicable to any Guarantor; (v) to amend any
Security Document to give effect to any limitations set forth in the Agreed
Security Principles and (vi) to release any Collateral or Guarantor Obligations
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 11.1.

 

(b)           Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release or confirm the release of (pursuant to clause (a) above) any Guarantor
from its obligations under the Guarantee.

 

(c)            On the Termination Date, the Collateral shall be automatically
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Group Member under the
Security Documents shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

 

(d)            If (i) a Guarantor was released from its obligations under the
Guarantee, (ii) an Additional Revolving Borrower was released from its
obligations under the Loan Documents or (iii) the Collateral was released from
the assignment and security interest granted under the Security Document (or the
interest in such item subordinated), in each case in a manner not prohibited by
this Agreement or another Loan Document, the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to) execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such Guarantor from its obligations under the
Guarantee or such Additional Revolving Borrower from its obligations under the
Loan Documents, the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, in each case in accordance with the terms of the Loan
Documents and this Section 10.10.

 



225

 

 

(e)            If as a result of any transaction, event or circumstance not
prohibited by this Agreement (i) any Guarantor or Additional Revolving Borrower
becomes an Excluded Subsidiary or (ii) any Guarantor or Additional Revolving
Borrower is sold (or consolidates or merges with a Person that is not a Loan
Party), then (x) such Guarantor’s Guarantee (or the obligations of such
Additional Revolving Borrower under the Loan Documents) shall be automatically
released, and (y) the Capital Stock of such Guarantor or Additional Revolving
Borrower (other than, in the case of a Guarantor or Additional Revolving
Borrower that is an Excluded Subsidiary solely by reason of being a CFC or a
FSHCO, 65% of the total outstanding voting Capital Stock and 100% of the total
outstanding non-voting Capital Stock of such Guarantor or such Additional
Revolving Borrower that, in each case, is directly owned by a Borrower or
another Guarantor) shall be automatically released from the security interests
created by the Loan Documents, or (iii) Capital Stock of any Subsidiary ceases
to be directly owned by a Borrower or Guarantor (or a Person then required to be
a Guarantor pursuant to this Agreement or any other Loan Document), then such
Capital Stock of such Subsidiary shall be automatically released from any
security interests created by the Loan Documents; provided that no Loan Party
will dispose of a minority interest in any Guarantor for the primary purpose of
releasing the Guarantee made by such Guarantor under the Loan Documents as
determined by the Borrower Representative in good faith. In connection with any
termination or release pursuant to this Section 10.10(e), the Administrative
Agent and any applicable Lender shall promptly execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 10.10(e) shall be without
recourse to or warranty by the Administrative Agent or any Lender.

 

10.11Intercreditor Agreements.

 

The Secured Parties hereby, and by their acceptance of the benefits of the Loan
Documents: (a) irrevocably authorize and direct each of the Administrative Agent
and the Collateral Agent, as applicable, to execute and deliver the Initial
Intercreditor Agreement, (b) acknowledge that the obligations of the Borrowers
and the Guarantors under any Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt, Incremental Equivalent Debt and
other Indebtedness permitted by Section 7.2 that is secured by Permitted Liens,
and with respect to which such Indebtedness and/or Liens this Agreement
contemplates an intercreditor, subordination, collateral trust or similar
agreement, or that such Indebtedness shall or may be secured on a pari passu or
junior basis to the Liens securing the Obligations, may be secured by Liens on
assets of the Borrowers and the Guarantors that constitute Collateral and (c)
irrevocably authorizes and directs each of the Administrative Agent and the
Collateral Agent to execute and deliver, without any further consent,
authorization or other action by such Secured Party (i) any such intercreditor,
subordination, collateral trust or similar agreement (and any amendments,
amendments and restatements, restatements or waivers of, or supplements or other
modifications to, any such agreement or arrangement permitted under this
Agreement) constituting an Acceptable Intercreditor Agreement and (ii) any
documents, certificates or other instruments in connection therewith, and any
such intercreditor, subordination, collateral trust or similar agreement will be
binding upon the Secured Parties.

 

Each of the Lenders, the Issuing Lenders and the other Secured Parties hereby
irrevocably (i) consents to the treatment of Liens to be provided for under the
Intercreditor Agreements, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of any Intercreditor Agreement and (iii) authorizes and directs
each of the Administrative Agent and the Collateral Agent to carry out the
provisions and intent of each such document.

 



226

 

 

Except as otherwise expressly set forth herein or in any Security Document, no
Qualified Counterparty or Cash Management Provider that obtains the benefits of
Section 9.5, any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provisions of this Section 10 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Cash Management Agreements and Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Qualified Counterparty or Cash Management Provider, as the case
may be.

 

10.12       Withholding Tax Indemnity. To the extent required by any applicable
Laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers or any
other Loan Party pursuant to Sections 2.16 and 2.19 and without limiting or
expanding the obligation of the Borrowers or any other Loan Party to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as Taxes
or otherwise, together with all expenses incurred, including legal expenses and
any other out-of-pocket expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 10.12. The agreements in this Section 10.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, a “Lender”
shall, for purposes of this Section 10.12, include any Issuing Lender and the
Swingline Lender.

 

10.13        Indemnification. Each of the Lenders agrees to indemnify the
Administrative Agent and, the Joint Lead Arrangers (andand the Incremental
Facility Arrangers (and, in each case, their Related Parties) in their
respective capacities as such (to the extent not reimbursed by any Loan Party
and without limiting or expanding the obligation of the Loan Parties to do so),
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 10.13 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent, the Joint Lead Arrangers, the
Incremental Facility Arrangers or their Related Parties (the foregoing, the
“Lender Indemnitees”) in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or any other
Person under or in connection with any of the foregoing; provided that no Lender
shall be liable to any Lender Indemnitee for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent that they are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Lender
Indemnitee. The agreements in this Section 10.13 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 



227

 

 

10.14       Appointment of Incremental Arrangers, Refinancing Arrangers and Loan
Modification Agents. In the event that the Borrower Representative appoints or
designates any Incremental Arranger, Refinancing Arranger or Loan Modification
Agent pursuant to (and subject to) Sections 2.25, 2.26 and 2.28, as applicable,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to an agent or arranger with respect to the Incremental Loans,
Permitted Credit Agreement Refinancing Debt or Loan Modification Agreement, as
applicable, shall be exercisable by and vest in such Incremental Arranger,
Refinancing Arranger or Loan Modification Agent to the extent, and only to the
extent, necessary to enable such Incremental Arranger, Refinancing Arranger or
Loan Modification Agent to exercise such rights, powers and privileges with
respect to the Incremental Loans, Permitted Credit Agreement Refinancing Debt or
Loan Modification Agreement, as applicable, and to perform such duties with
respect to such Incremental Loans, Permitted Credit Agreement Refinancing Debt
or Loan Modification Agreement, as applicable, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Incremental Arranger, Refinancing Arranger or Loan Modification
Agent shall run to and be enforceable by either the Administrative Agent or such
Incremental Arranger, Refinancing Arranger or Loan Modification Agent, and (ii)
the provisions of this Section 10 and of Section 11.5 (obligating the Borrower
Representative to pay the Administrative Agent’s expenses and to indemnify the
Administrative Agent) that refer to the Administrative Agent shall inure to the
benefit of the Administrative Agent and such Incremental Arranger, Refinancing
Arranger or Loan Modification Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Incremental Arranger, Refinancing Arranger or Loan
Modification Agent, as the context may require. Each Lender and Issuing Lender
hereby irrevocably appoints any Incremental Arranger, Refinancing Arranger or
Loan Modification Agent to act on its behalf hereunder and under the other Loan
Documents pursuant to (and subject to) Sections 2.25, 2.26 and 2.28, as
applicable, and designates and authorizes such Incremental Arranger, Refinancing
Arranger or Loan Modification Agent to take such actions on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to such Incremental
Arranger, Refinancing Arranger or Loan Modification Agent by the terms of this
Agreement or any other Loan Document, together with such actions and powers as
are reasonably incidental thereto.

 

10.15        Certain ERISA Matters. (a)     Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that at least one of the following is
and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 



228

 

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 



229

 

 

SECTION 11.
MISCELLANEOUS

 

11.1Amendments and Waivers.

 

(a)            Except as otherwise provided in clause (b) below or elsewhere in
this Agreement, neither this Agreement nor any other Loan Document (or any terms
hereof or thereof) may be amended, supplemented or modified other than in
accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document (or, in the case of this
Agreement, the Borrower Representative) may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document (or, in the case of this Agreement, the Borrower
Representative) may, from time to time, (i) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders), (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (A) and (z) in connection with the waiver of the MFN Provision (which
waiver shall be effective with the consent of the Required Lenders)) or extend
the scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment or increase such Lender’s Commitment,
in each case without the written consent of each Lender directly and adversely
affected thereby; (B) amend, modify, eliminate or reduce the voting rights of
any Lender under this Section 11.1 without the written consent of all Lenders;
(C) (x) reduce any percentage specified in the definition of Required Lenders,
(y) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents and (z)
release all or substantially all of the Collateral or release all or
substantially all of the value of the Guarantees under Section 8 of this
Agreement or under any Security Agreement, in each case other than as permitted
under this Agreement and the Loan Documents, without the written consent of all
Lenders; (D) amend, modify or waive any provision of Section 2.17(a) or (b)
which results in a change to the pro rata application of Loans under any
Facility without the written consent of each Lender directly and adversely
affected thereby in respect of each Facility adversely affected thereby, unless
the amendment is made in connection with an amendment pursuant to paragraph (b)
below, in which case the written consent of the Required Lenders shall be
required; (E) reduce the percentage specified in the definition of any of
Majority Revolving Lenders or Majority Term Lenders without the written consent
of all Lenders under such Facility; (F) [reserved]; (G) amend, modify or waive
any provision of Sections 2.6 or 2.7 without the written consent of the
Swingline Lender; (H) amend or modify the application of prepayments set forth
in Section 2.11(g) in a manner that adversely affects any Facility without the
written consent of the Majority Facility Lenders of each adversely affected
Facility; (I) forgive the principal amount or extend the payment date of any
Reimbursement Obligation without the written consent of each Lender directly and
adversely affected thereby; or (J) change the currency in which any Loan is
denominated without the written consent of each Lender holding such Loan; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, amend, waive or modify Section 10 in a manner that adversely affects the
rights or duties of the Administrative Agent under this Agreement; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the applicable Issuing Lender in addition to the Lenders required above,
adversely affect its rights or duties under this Agreement or under any
Application or other document, agreement or instrument entered into by such
Issuing Lender and a Borrower (or any Restricted Subsidiary) pertaining to one
or more Letters of Credit issued or to be issued by such Issuing Lender
hereunder (except that this Agreement may be amended (A) to adjust the mechanics
related to the issuance of Letters of Credit, including mechanical changes
relating to the existence of multiple Issuing Lenders, with only the written
consent of the Administrative Agent, the applicable Issuing Lender and the
Borrower Representative if the obligations of the Revolving Lenders, if any, who
have not executed such amendment, and if applicable the other Issuing Lenders,
if any, who have not executed such amendment, are not adversely affected thereby
and (B) to adjust the L/C Sublimits of one or more Issuing Lenders after
consultation with the Administrative Agent and any affected Issuing Lenders in a
manner which does not result in the aggregate L/C Sublimits exceeding the L/C
Commitment with only the written consent (with a copy to the Administrative
Agent and any affected Issuing Lenders) of the Borrower Representative or those
Issuing Lenders whose L/C Sublimits may be increased). Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing during the period such waiver is effective; but no such
waiver shall, unless it expressly so permits, extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.

 



230

 

 

(b)           Notwithstanding anything in this Agreement (including clause (a)
above) or any other Loan Document to the contrary:

 

(i)             this Agreement may be amended (or amended and restated) with the
written consent of the Administrative Agent, the Issuing Lenders (to the extent
affected), each Lender participating in the additional or extended credit
facilities contemplated under this paragraph (b)(i) and the Borrower
Representative (w) to add one or more additional credit facilities to this
Agreement or to increase the amount of the existing facilities under this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof, (x) to permit any such additional credit facility which is a
term loan facility or any such increase in the Term Facility to share in
prepayments with the Term Loans, (y) to permit any such additional credit
facility which is a revolving loan facility or any such increase in the
Revolving Facility to share ratably in prepayments with the Revolving Facility
and (z) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Majority Facility Lenders;

 

(ii)            this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower Representative and the Lenders providing the
relevant Repriced Term Loans (as defined below) to permit a (x) any prepayment,
repayment, refinancing, substitution or replacement of all or a portion of the
Term Loans with the proceeds of, or any conversion of Term Loans into, any new
or replacement tranche of syndicated term loans bearing interest with an
Effective Yield less than the Effective Yield applicable to the Term Loans and
(y) any amendment to the Term Loans or any tranche thereof which reduces the
Effective Yield applicable to such Term Loans, as applicable (“Repriced Term
Loans”); provided that the Repriced Term Loans shall otherwise meet the
Applicable Requirements;

 



231

 

 

(iii)           this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower Representative and the Lenders providing the
relevant Repricing Indebtedness to permit any Repricing Transaction;

 

(iv)           this Agreement and the other Loan Documents may be amended or
amended and restated as contemplated by Section 2.25 in connection with any
Incremental Amendment and any related increase in Commitments or Loans, with the
consent of the Borrower Representative, the Administrative Agent and the
Incremental Lenders providing such increased Commitments or Loans (provided
that, if any Incremental Term Loans are intended to have rights to share in the
Collateral on a second lien basis to the Obligations, then the Administrative
Agent may enter into an Acceptable Intercreditor Agreement (or amend, supplement
or modify an Acceptable Intercreditor Agreement) as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the terms of any such Incremental Term Loans);

 

(v)                this Agreement and the other Loan Documents may be amended as
a Refinancing Amendment in connection with the incurrence of any Permitted
Credit Agreement Refinancing Debt pursuant to Section 2.26 to the extent (but
only to the extent) necessary to reflect the existence and terms of such
Permitted Credit Agreement Refinancing Debt (including any amendments necessary
to treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Commitments)
(provided that the Administrative Agent and the Borrower Representative may
effect such amendments to this Agreement, any Acceptable Intercreditor Agreement
(or enter into a replacement thereof) and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower Representative, to effect the terms of such Refinancing
Amendment);

 



232

 



 

(vi)          this Agreement and the other Loan Documents may be amended in
connection with any Permitted Amendment pursuant to a Loan Modification Offer in
accordance with Section 2.28(b) (and the Administrative Agent and the Borrower
Representative may effect such amendments to this Agreement, any Intercreditor
Agreement (or enter into a replacement thereof) and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower Representative, to effect the terms of such Permitted
Amendment);

 

(vii)         the Administrative Agent may enter into or amend any Acceptable
Intercreditor Agreement or any other intercreditor agreement (or enter into a
replacement thereof), additional Security Documents and/or replacement Security
Documents (including a collateral trust agreement) in connection with the
incurrence of (x) any Permitted First Priority Refinancing Debt to provide that
a Senior Representative acting on behalf of the holders of such Indebtedness
shall become a party thereto and shall have rights to share in the Collateral on
a pari passu basis (but without regard to the control of remedies) with the
Obligations, (y) any Permitted Second Priority Refinancing Debt to provide that
a Senior Representative acting on behalf of the holders of such Indebtedness
shall become a party thereto and shall have rights to share in the Collateral on
a second lien basis to the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt or (z) any Indebtedness described in
Section 10.11 to provide that an agent, trustee or other representative acting
on behalf of the holders of such Indebtedness shall become a party thereto and
shall have rights to share in the Collateral on the basis contemplated by this
Agreement;

 

(viii)        only the consent of the Majority Revolving Lenders shall be
necessary to amend, modify or waive Sections 5.2 (with respect to the making of
Revolving Loans or Swingline Loans or the issuance of Letters of Credit), 7.1,
9.1(d), 9.3(b) and 9.4; it being understood and agreed that any Default or Event
of Default resulting from the inaccuracy of any representation or warranty made
in connection with the making of Revolving Loans or Swingline Loans or the
issuance of Letters of Credit may be waived with the consent of only the
Majority Revolving Lenders;

 



233

 

 

(ix)           amendments and waivers of this Agreement and the other Loan
Documents that affect solely the Lenders under any applicable Class under the
Term Facility, Revolving Facility or any Incremental Facility (including waiver
or modification of conditions to extensions of credit under the Term Facility,
Revolving Facility or any Incremental Facility, the availability and conditions
to funding of any Incremental Facility, pricing and other modifications, and in
respect of the Revolving Facility, the obligations of Holdings contained in
Section 7.1 (or the definition of First Lien Net Leverage Ratio for purposes
thereof)) will require only the consent of Lenders holding more than 50% of the
aggregate commitments or loans, as applicable, under such Class, and, in each
case, (x) no other consents or approvals shall be required and (y) any fees or
other consideration payable to obtain such amendments or waivers need only be
offered on a pro rata basis to the Lenders under the affected Class;

 

(x)            this Agreement and the other Loan Documents may be amended with
the consent of the Administrative Agent and the Borrower Representative (A) (1)
to the extent permitted by Section 8.12(f) or to give effect to any limitations
set forth in the Agreed Security Principles and (2) to add, amend, remove or
otherwise modify, in connection with the designation or appointment of any
Borrower hereunder after the Closing Date organized under the laws of any
Applicable Jurisdiction other than the United States, England & Wales and
Luxembourg, the provisions hereof and thereof that relate to Taxes, foreign
guarantee and collateral matters (including guarantee limitations and “parallel
debt”) and any other provisions that pertain specifically to the laws of any
such jurisdiction or as are reasonably necessary in connection with such
designation or appointment and upon the advice of counsel, (B) to correct any
mistakes or ambiguities of a technical nature (or to conform any other Loan
Document to be consistent with the requirements of the Credit Agreement), (C) to
add any terms or conditions for the benefit of Lenders (or any Class thereof)
and (D) as contemplated by Sections 1.6, 1.8, 2.16(b), 7.10, 10.10, 10.11, the
definition of “Applicable Requirements”, “GAAP”, “Permitted Refinancing
Requirements” or to give effect to any other provision specifying that any
change, waiver or modification may be made with the consent or approval of the
Administrative Agent;

 



234

 

 

(xi)           (1) in connection with any determination as to whether the
requisite Lenders have (A) consented (or not consented) to any amendment or
waiver of any provision of this Agreement or any other Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related
to any Loan Document or (C) directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, any Lender (other than (x) any Lender that is a
Regulated Bank and (y) any Revolving Lender) that, as a result of its interest
in any total return swap, total rate of return swap, credit default swap or
other derivative contract (other than any such total return swap, total rate of
return swap, credit default swap or other derivative contract entered into
pursuant to bona fide market making activities or bona fide hedging activities),
has a net short position with respect to the Loans and/or Commitments on the
date, if any, that such Lender consents to such amendment or waiver, otherwise
acts, or directs or requires the Administrative Agent or any Lender to undertake
any such action (or refrain from taking any such action) (each, a “Net Short
Lender”), shall have no right to vote any of its Loans and Commitments and shall
be deemed to have voted its interest as a Lender without discretion in the same
proportion as the allocation of voting with respect to such matter by Lenders
who are not Net Short Lenders (in each case unless otherwise agreed to by the
Borrower Representative). For purposes of determining whether a Lender has a
“net short position” on any date of determination: (i) derivative contracts with
respect to the Loans, Commitments and such contracts that are the functional
equivalent thereof shall be counted at the notional amount thereof in Dollars,
(ii) notional amounts in other currencies shall be converted to the dollar
equivalent thereof by such Lender in a commercially reasonable manner consistent
with generally accepted financial practices and based on the prevailing
conversion rate (determined on a mid-market basis) on the date of determination,
(iii) derivative contracts in respect of an index that includes any of the
Borrowers or any other Loan Party or any instrument issued or guaranteed by any
of the Borrowers or any other Loan Party shall not be deemed to create a short
position with respect to the Loans and/or Commitments, so long as (x) such index
is not created, designed, administered or requested by such Lender and (y) the
Borrowers and other Loan Parties and any instrument issued or guaranteed by any
of the Borrowers or any other Loan Party, collectively, shall represent less
than 5% of the components of such index, (iv) derivative transactions that are
documented using either the 2014 ISDA Credit Derivatives Definitions or the 2003
ISDA Credit Derivatives Definitions (collectively, the “ISDA CDS Definitions”)
shall be deemed to create a short position with respect to the Loans and/or
Commitments if such Lender is a protection buyer or the equivalent thereof for
such derivative transaction and (x) the Loans and/or the Commitments of any of
the Borrowers or any other Loan Party are a “Reference Obligation” under the
terms of such derivative transaction (whether specified by name in the related
documentation, included as a “Standard Reference Obligation” on the most recent
list published by Markit, if “Standard Reference Obligation” is specified as
applicable in the relevant documentation or in any other manner), (y) the Loans
and/or the Commitments of any of the Borrowers or any other Loan Party would be
a “Deliverable Obligation” under the terms of such derivative transaction or (z)
any of the Borrowers or any other Loan Party (or any of their respective
successors) is designated as a “Reference Entity” under the terms of such
derivative transactions, (v) credit derivative transactions or other derivatives
transactions not documented using the ISDA CDS Definitions shall be deemed to
create a short position with respect to the Loans and/or Commitments if such
transactions are functionally equivalent to a transaction that offers the Lender
protection in respect of the Loans, the Commitments or as to the credit quality
of any of the Borrowers or any other Loan Party (or any of their respective
successors) other than, in each case, as part of an index so long as (x) such
index is not created, designed, administered or requested by such Lender and (y)
the Borrowers and other Loan Parties and any instrument issued or guaranteed by
any of the Borrowers or any other Loan Party, collectively, shall represent less
than 5% of the components of such index. In connection with any such
determination, each Lender (other than (x) a Lender that is a Regulated Bank and
(y) any Revolving Lender) shall promptly notify the Administrative Agent in
writing that it is a Net Short Lender, or shall otherwise be deemed to have
represented and warranted to the Borrower Representative and the Administrative
Agent that it is not a Net Short Lender (it being understood and agreed that the
Borrower Representative and the Administrative Agent shall be entitled to rely
on each such representation and deemed representation).

 



235

 

 

(1)           The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Net Short Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender is a
Net Short ‎Lender or (y) have any liability with respect to or arising out of
the voting in any amendment or waiver to any Loan Documents by any Net Short
Lender.

 

11.2         Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile or email, if applicable), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of facsimile or email notice, when received, addressed as follows in the
case of the Borrower Representative, any Borrower, the Guarantors and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 



236

 

 

To the Borrower Representative:

Camelot U.S. Acquisition 1 Co.

1500 Spring Garden, 4th Floor

Philadelphia, PA 19130

Attention: Legal Department

Phone: 215-386-0100

    To any Borrower or Guarantor: c/o the Borrower Representative at the address
set forth above    

To the Administrative Agent and Collateral Agent:

As set forth on Schedule 11.2.

 

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.
All telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender (“Approved Electronic Communications”). The Administrative
Agent or the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (a) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.

 

Each Loan Party agrees to assume all risk, and hold the Administrative Agent,
the Joint Bookrunners and each Lender harmless from any losses, associated with,
the electronic transmission of information (including the protection of
confidential information), except to the extent caused by the gross negligence
or willful misconduct of such Person.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 



237

 

 

Each Loan Party, the Lenders, the Issuing Lenders, the Joint Lead Arrangers, the
Joint Bookrunners, the Incremental Facility Arrangers and the Administrative
Agent agree that the Administrative Agent may, but shall not be obligated to,
store any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.

 

Each of the Borrowers, the Guarantors, the Administrative Agent, Issuing Lenders
and Swingline Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower
Representative, the Administrative Agent, the Issuing Lenders and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to documents or notices that are not
made available through the “Public Side Information” portion of the Platform and
that may contain Private Lender Information.

 

11.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

11.4         Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 



238

 

 

11.5         Payment of Expenses. The Borrowers agree upon the occurrence of the
Closing Date (a) to pay or reimburse the Joint Lead Arrangers, the Joint
Bookrunners, the Incremental Facility Arrangers, the Issuing Lenders, the
Swingline Lender, the Administrative Agent and the Collateral Agent (without
duplication) for all their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the syndication of the Facilities and the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one primary outside counsel to the
Administrative Agent, the Collateral Agent, the Issuing Lenders, the Swingline
Lender, the Joint Lead Arrangers and, the Joint Bookrunners and the Incremental
Facility Arrangers, taken as a whole, and one local counsel to the foregoing
Persons, taken as a whole, in each appropriate jurisdiction (which may include
one special counsel acting in multiple jurisdictions) (and additional counsel in
the case of actual or perceived conflicts where such Person informs the
Borrowers of such conflict and retains such counsel), and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrowers on or prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate,
(b) to pay or reimburse each Lender, each Issuing Lender, the Swingline Lender,
the Administrative Agent and the Collateral Agent for all of their reasonable
and documented out-of-pocket costs and expenses (other than allocated costs of
in-house counsel) incurred in connection with the workout, restructuring,
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and documented
fees and disbursements of one primary counsel to the Lenders, the Issuing
Lenders, the Swingline Lender, the Administrative Agent, the Collateral Agent,
the Joint Lead Arrangers and, the Joint Bookrunners and the Incremental Facility
Arrangers, taken as a whole, and one local counsel to the foregoing Persons,
taken as a whole, in each appropriate jurisdiction (which may include one
special counsel acting in multiple jurisdictions) (and in the case of an actual
or perceived conflict of interest by any of the foregoing Persons, where such
Person informs the Borrowers of such conflict and retains such counsel,
additional counsel to such affected Person), (c) to pay, indemnify, and hold
each Lender, each Issuing Lender, the Swingline Lender, the Administrative Agent
and the Collateral Agent harmless from, any and all recording and filing fees
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, each
Issuing Lender, the Swingline Lender, the Administrative Agent, the Collateral
Agent, each Joint Lead Arranger, each Joint Bookrunner, each Incremental
Facility Arranger, each of their respective Affiliates that are providing
services in connection with the financing contemplated by this Agreement and
each member (and successors and assigns), officer, director, trustee, employee,
agent and controlling person of the foregoing (each, an “Indemnitee”) harmless
from and against any and all other claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to or arising out of or in
connection with the Transactions, the transactions contemplated hereby, any
transactions connected therewith and the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless of whether any such matter is initiated by a third party, the
Borrowers, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law relating to
Holdings or any Group Member or any of the Properties and the reasonable fees
and expenses of one primary legal counsel to the Indemnitees, taken as a whole
(or in the case of an actual or perceived conflict of interest by an Indemnitee,
where such Person informs the Borrowers of such conflict and retains such
counsel, additional counsel to the affected Indemnitees), and one local counsel
in each appropriate jurisdiction (which may include one special counsel acting
in multiple jurisdictions) to the Indemnitees in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”) (but excluding any losses, liabilities, claims, damages, costs or
expenses relating to the matters referred to in Sections 2.18, 2.19 and 2.21
(which shall be the sole remedy in respect of the matters set forth therein)
(other than losses, liabilities, claims, damages, costs or expenses arising from
any legal proceeding or other dispute over such Sections)), provided that the
Borrowers shall not have any obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are (i)
(A) found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (B) found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from a material breach of
the Loan Documents by such Indemnitee, (C) any dispute that does not involve an
act or omission by the Borrowers, Holdings or any of their respective Affiliates
and that is brought by any Indemnitee against any other Indemnitee (other than
in its capacity as Administrative Agent, Collateral Agent, Joint Lead Arranger,
Joint Bookrunner, Incremental Facility Arranger, Swingline Lender, Issuing
Lender or similar role hereunder) or (D) directly and exclusively caused, with
respect to the violation of, noncompliance with or liability under, any
Environmental Law relating to any of the Properties, by the act or omissions by
Persons other than the Group Members, Loan Parties or any of their respective
Subsidiaries or their respective Related Parties with respect to the applicable
Property that occur after the Administrative Agent sells the respective Property
pursuant to a foreclosure or has accepted a deed in lieu of foreclosure or (ii)
settlements entered into by such person without the Borrowers’ written consent
(such consent to not be unreasonably withheld, conditioned or delayed). All
amounts due under this Section 11.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrowers pursuant to
this Section 11.5 shall be submitted to the Borrowers at the address of the
Borrowers set forth in Section 11.2, or to such other Person or address as may
be hereafter designated by the Borrowers in a written notice to the
Administrative Agent. This Section 11.5 shall not apply with respect to Taxes
(other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim). The agreements in this Section 11.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

 



239

 

 

11.6         Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of any Issuing Lender that issues any
Letter of Credit), except that, other than as expressly permitted hereunder, no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and the
Administrative Agent (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void).

 

(b)           (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Eligible Assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it and the Note or Notes (if any) held by it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:

 



240

 

 

(A)in the case of any Term Lender (other than with respect to Incremental Term
Loans and Incremental Term Commitments), any Revolving Lender or Incremental
Term Lender (with respect to Incremental Term Loans and Incremental Term
Commitments), the Borrower Representative, provided that such consent shall be
deemed to have been given if the Borrower Representative has not responded
within (x) 10 Business Days after notice by the Administrative Agent in respect
of an assignment under the Revolving Facility and (y) 5 Business Days after
notice by the Administrative Agent in respect of an assignment under the Term
Facility, provided, further, that no consent of the Borrower Representative
shall be required (x) in the case of the Revolving Facility, for an assignment
to any existing Lender under the Revolving Facility or an Affiliate of an
existing Lender under the Revolving Facility or, if a Specified Event of Default
has occurred and is continuing, any other Eligible Assignee or (y) in the case
of the Term Facility, for an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund (as defined below) or, if a Specified Event of Default has
occurred and is continuing, any other Eligible Assignee;

 

(B)except with respect to an assignment of Term Loans to an existing Lender, an
Affiliate of a Lender or an Approved Fund, or an assignment under the Revolving
Facility by any affiliate of Barclays Bank Ireland PLC to Barclays Bank Ireland
PLC, the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed); and

 

(C)with respect to any proposed assignment of all or a portion of any Revolving
Loan or Revolving Commitment other than an assignment under the Revolving
Facility by any affiliate of Barclays Bank Ireland PLC to Barclays Bank Ireland
PLC, the Swingline Lender and each Issuing Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (i)
with respect to Term Loans, $1,000,000, and (ii) with respect to Revolving Loans
and Revolving Commitments, $5,000,000 (provided that, in each case, that
simultaneous assignments to or by two or more Approved Funds shall be aggregated
for purposes of determining such amount) unless the Administrative Agent and, in
the case of Term Loans (other than Incremental Term Loans), Revolving
Commitments or Revolving Loans or Incremental Term Loans or Incremental Term
Commitments, the Borrower Representative otherwise consents;

 



241

 

 

(B)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which such fee may be waived or
reduced in the sole discretion of the Administrative Agent) for each assignment
or group of affiliated or related assignments (it being understood that such
recordation fee shall not apply to any assignments by any of the Joint Lead
Arrangers or any of their Affiliates); and

 

(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and applicable Forms.

 

This paragraph (b) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

 

For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person (or a holding company, investment vehicle or trust for or
owned and operated by or for the primary benefit of one or more natural
persons)) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

(iii)          Assignments to Permitted Auction Purchasers. Each Lender
acknowledges that each Permitted Auction Purchaser is an Eligible Assignee
hereunder and may purchase or acquire Term Loans hereunder from Lenders from
time to time (x) pursuant to a Dutch Auction in accordance with the terms of
this Agreement (including Section 11.6 hereof), subject to the restrictions set
forth in the definitions of “Eligible Assignee” and “Dutch Auction” or (y)
pursuant to open market purchases, in each case, subject to the following
limitations:

 



242

 

 

(A)each Permitted Auction Purchaser agrees that, notwithstanding anything herein
or in any of the other Loan Documents to the contrary, with respect to any
Auction Purchase or other acquisition of Term Loans, (1) under no circumstances,
whether or not any Loan Party is subject to a bankruptcy or other insolvency
proceeding, shall such Permitted Auction Purchaser be permitted to exercise any
voting rights or other privileges with respect to any Term Loans and any Term
Loans that are assigned to such Permitted Auction Purchaser shall have no voting
rights or other privileges under this Agreement and the other Loan Documents and
shall not be taken into account in determining any required vote or consent and
(2) such Permitted Auction Purchaser shall not receive information provided
solely to Lenders by the Administrative Agent or any Lender and shall not be
permitted to attend or participate in meetings attended solely by Lenders and
the Administrative Agent and their advisors; rather, all Loans held by any
Permitted Auction Purchaser shall be automatically Cancelled immediately upon
the purchase or acquisition thereof in accordance with the terms of this
Agreement (including Section 11.6 hereof);

 

(B)at the time any Permitted Auction Purchaser is making purchases of Loans it
shall enter into an Assignment and Assumption Agreement;

 

(C)immediately upon the effectiveness of each Auction Purchase or other
acquisition of Term Loans, a Cancellation (it being understood that such
Cancellation shall not constitute a voluntary repayment of Loans for purposes of
this Agreement) shall be automatically irrevocably effected with respect to all
of the Loans and related Obligations subject to such Auction Purchase, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Borrowers and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Borrowers and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and

 

(D)at the time of such Purchase Notice and Auction Purchase or other acquisition
of Term Loans, (w) no Event of Default shall have occurred and be continuing,
(x) Holdings, the Borrowers or any of their respective Affiliates shall not be
required to make any representation that it is not in possession of material
non-public information with respect to Holdings, the Borrowers, their respective
subsidiaries or their respective securities, (y) any Affiliated Lender that is a
Purchaser shall identify itself as such and (z) no proceeds of Revolving Loans
shall be used to consummate the Auction Purchase.

 



243

 

 

Notwithstanding anything to the contrary herein, this Section 11.6(b)(iii) shall
supersede any provisions in Section 2.17 to the contrary.

 

(iv)          Assignments to Affiliated Lenders. Any Lender may, at any time,
assign all or a portion of its rights and obligations with respect to the Term
Loans to an Affiliated Lender through (x) Dutch Auctions open to all Lenders (or
all Lenders of a particular Class) on a pro rata basis or (y) open market
purchases, in each case subject to the following limitations:

 

(A)notwithstanding anything in Section 11.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Lenders have
(1) consented to any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 11.1), (2) otherwise acted on
any matter related to any Loan Document, (3) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, or (4) subject to
Section 2.23, voted on any plan of reorganization pursuant to Title 11 of the
United States Code, that in either case does not require the consent of each
Lender or each affected Lender or does not adversely affect such Affiliated
Lender disproportionately in any material respect as compared to other Lenders,
the Sponsors and any Non-Debt Fund Affiliate will be deemed to have voted in the
same proportion as Lenders that are not Affiliated Lenders voting on such
matter; and the Sponsors and each Non-Debt Fund Affiliate each hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to Title 11 of the United States Code) is not deemed to
have been so voted, then such vote will be (x) deemed not to be in good faith
and (y) “designated” pursuant to Section 1126(e) of Title 11 of the United
States Code such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of Title 11 of the United States Code; provided that, for the avoidance
of doubt, Debt Fund Affiliates shall not be subject to such limitation and shall
be entitled to vote as any other Lender; provided, further, that,
notwithstanding the foregoing or anything herein to the contrary, Debt Fund
Affiliates may not in the aggregate account for more than 49.9% of the amounts
set forth in the calculation of Required Lenders and any amount in excess of
49.9% will be subject to the limitations set forth in this clause (A);

 



244

 

 

(B)the Sponsors and Non-Debt Fund Affiliates shall not receive information
provided solely to Lenders by the Administrative Agent or any Lender and shall
not be permitted to attend or participate in meetings attended solely by Lenders
and the Administrative Agent and their advisors, other than the right to receive
notices of Borrowings, notices of prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Section 2;

 

(C)at the time any Affiliated Lender is making purchases of Loans pursuant to a
Dutch Auction it shall identify itself as an Affiliated Lender and shall enter
into an Assignment and Assumption Agreement;

 

(D)with respect to a Dutch Auction, at the time of such Purchase Notice and
Auction Purchase, no Affiliated Lender shall be required to make any
representation that it is not in possession of material non-public information
with respect to Holdings, the Borrowers, their respective Subsidiaries or their
respective securities; and

 

(E)the aggregate principal amount of all Term Loans which may be purchased by
the Sponsors or any Non-Debt Fund Affiliate through Dutch Auctions or assigned
to the Sponsors or any Non-Debt Fund Affiliate through open market purchases
shall in no event exceed, as calculated at the time of the consummation of any
aforementioned Purchases or assignments, 25% of the aggregate Outstanding Amount
of the Term Loans at such time.

 

Notwithstanding anything to the contrary herein, this Section 11.6(b)(iv) shall
supersede any provisions in Section 2.17 to the contrary.

 



245

 

 

(v)          Subject to acceptance and recording thereof pursuant to Section
11.6(b)(vii) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.21 and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations if such
transaction complies with the requirements of Section 11.6(c).

 

(vi)         The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
(and any stated interest on) the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender as to its own
Commitments and amounts owing to it (and, in the case of any Issuing Lender, as
to the identity of each other Revolving Lender), at any reasonable time and from
time to time upon reasonable prior notice (but not to exceed once per calendar
month), and to the extent otherwise necessary to establish that the Commitments,
Loans, L/C Obligations or other obligations under the Loan Documents are in
registered form under Sections 5f.103-1(c) and 1.871-14(c) of the United States
Treasury Regulations.

 

(vii)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire and applicable Forms (unless the Assignee shall
already be a Lender hereunder), together with (x) any processing and recordation
fee and (y) any written consent to such assignment required by Section 11.6(b),
the Administrative Agent shall promptly accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 



246

 

 

(viii)        If, other than in the course of primary syndication, a Lender
assigns any of its rights or obligations under this Section 11.6 and as a result
of circumstances existing at the date the assignment occurs, a Loan Party would
be obliged to make a payment with respect to non-U.S. Taxes to the assignee
under Section 2.19(a) or Section 2.19(f) then the assignee is only entitled to
receive payment under Section 2.19(a) or Section 2.19(f) with respect to such
non-U.S. Taxes to the same extent as the assigning Lender would have been if the
assignment had not occurred.

 

(c)           (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Disqualified Lender, natural person, a Defaulting Lender, Holdings
or any Subsidiary of Holdings) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires, subject to Section 11.1(b), the
consent of each Lender directly affected thereby pursuant to clauses (A) and (C)
of Section 11.1(a) and (2) directly affects such Participant. Subject to Section
11.6(c)(ii), the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.21 (subject to the requirements of those
sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.6(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.8(b)
as though it were a Lender, provided such Participant shall be subject to
Section 11.8(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for U.S. federal income tax purposes as an
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the commitment of, and the principal amounts
(and stated interest) of, each Participant’s interest in the Loans, L/C
Obligations or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, L/C Obligations or its other obligations under any Loan
Document) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan, L/C Obligation or other obligation is in registered form
under Sections 5f.103-1(c) and 1.871-14(c) of the United States Treasury
Regulations. Unless otherwise required by the Internal Revenue Service (“IRS”),
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 



247

 

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
No Participant shall be entitled to the benefits of Section 2.19 unless such
Participant complies with Sections 2.19(j), 2.19(k), 2.19(m) and 2.19(o).

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

 

(e)          The Borrowers, upon receipt of written notice from the relevant
Lender, agree to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in Section 11.6(d) above.

 

(f)            [Reserved].

 

(g)          Each Lender, upon succeeding to an interest in Commitments or
Loans, as the case may be, represents and warrants as of the effective date of
the applicable Assignment and Assumption that it is an Eligible Assignee.

 

(h)           In case of assignment, transfer or novation by a Lender to a new
lender or Participant, of all or any part of its rights and obligations under
this Agreement, the Lenders and the new lender or Participant shall agree that,
for the purposes of Article 1278 and/or Article 1281 of the Luxembourg Civil
Code (to the extent applicable), any assignment, amendment, transfer and/or
novation of any kind permitted under, and made in accordance with the provisions
of the Agreement or any agreement referred to herein to which a Luxembourg Loan
Party is a party (including any Security Document), any security created or
guarantee given under the Agreement or in relation to the Agreement shall be
preserved and continue in full force and effect to the benefit of the new lender
or participant.

 

(i)           Each Spanish Loan Party hereby expressly consents to each
assignment, transfer and/or novation of rights or obligations made in accordance
with this Section 11.6 (Successors and Assigns; Participations and Assignments).
Each Spanish Borrower and Spanish Guarantor also accepts and confirms, for the
purposes of the Spanish Civil Code and all other purposes, that all guarantees,
indemnities and, if applicable any security interests granted by it under any
Loan Document and/or Security Documents will, notwithstanding any such
assignment, transfer or novation, continue and be preserved for the benefit of
the new lender and each of the other Loan Parties in accordance with the terms
of the Loan Documents, expressly waiving any right the Spanish Loan Party may
have in the future under Article 1535 of the Spanish Civil Code to any extent it
may be applicable.

 



248

 

 

 

11.7           [Reserved].

 

11.8           Adjustments; Set-off.

 

    (a)                Except to the extent that this Agreement expressly
provides for or permits payments to be allocated or made to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefited
Lender”) shall receive any payment of all or part of the Obligations owing to it
under any Facility, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(g) or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender under such Facility, such
Benefited Lender shall purchase for cash from the other Lenders under such
Facility a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders under such Facility; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

    (b)                In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, with the prior consent of the
Administrative Agent, without prior notice to Holdings or any Borrower or any
other Loan Party, any such notice being expressly waived by Holdings and the
Borrowers and each other Loan Party to the extent permitted by applicable law,
upon the occurrence and during the continuance of any Event of Default, to set
off and appropriate and apply against the Obligations any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of Holdings or the Borrowers or any such other Loan Party,
as the case may be. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.9           [Reserved].

 

11.10         Counterparts; Electronic Execution.

 

    (a)                This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or any
document or instrument delivered in connection herewith by facsimile
transmission or electronic PDF shall be effective as delivery of a manually
executed counterpart of this Agreement or such other document or instrument, as
applicable. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower Representative and the Administrative Agent.

 

    (b)                The words “execute,” “execution,” “signed,” “signature,”
and words of like import in or related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it or pursuant to
the Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act.

 



249

 

 

11.11        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.12        Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Joint Lead
Arrangers, the Joint Bookrunners, the Incremental Facility Arrangers and the
Administrative Agent represent the entire agreement of the Borrowers, the
Guarantors, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

11.13        Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

11.14        Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

    (a)                submits for itself and its property in any legal action
or proceeding relating to this Agreement and the other Loan Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York sitting in the borough of Manhattan in New York City, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof, to the extent such courts would have subject matter jurisdiction
with respect thereto, and agrees that notwithstanding the foregoing (x) a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law and (y) legal actions or proceedings brought by the Secured
Parties in connection with the exercise of rights and remedies with respect to
Collateral may be brought in other jurisdictions where such Collateral is
located or such rights or remedies may be exercised;

 

    (b)                consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court and waives
any right to claim that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

 



250

 

 

     (c)                CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 11.2. EACH FOREIGN LOAN PARTY HEREBY IRREVOCABLY APPOINTS
THE BORROWER REPRESENTATIVE AS ITS AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT,
ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN THIS SECTION 11.14 AND THE
BORROWER REPRESENTATIVE HEREBY ACCEPTS SUCH APPOINTMENT. EACH FOREIGN LOAN PARTY
AGREES THAT SUCH SERVICE (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (II) SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE
UPON AND PERSONAL DELIVERY TO IT;

 

     (d)                agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or limit the
right of any Lender to bring proceedings against any Foreign Loan Party in the
courts of any jurisdiction or jurisdictions; and

 

     (e)                waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding arising
out of, in connection with, or as a result of, this Agreement or any agreement
or instrument contemplated hereby, the Transactions, the Incremental Facility
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof,
any special, exemplary, punitive or consequential damages against any
Indemnitee.

 

11.15        Acknowledgements. Each of the Borrowers and Guarantors hereby
acknowledges that:

 

    (a)                it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents;

 

    (b)                neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrowers or any Guarantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Administrative Agent and Lenders, on one hand,
and the Borrowers and each Guarantor, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

    (c)                no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among Holdings, the Borrowers or the Guarantors and the
Lenders.

 

11.16        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

251

 

 

    (a)                the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEA Financial Institution;
and

 

    (i)                 the effects of any Bail-in Action on any such liability,
including, if applicable:

 

    (ii)                a reduction in full or in part or cancellation of any
such liability;

 

   (iii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

11.17        Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is not designated by the provider thereof as public
information or non-confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Incremental Facility Arrangers, any other Lender or any Affiliate thereof,
(b) subject to an agreement to comply with provisions no less restrictive than
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty) (other than Disqualified Lenders), (c) to its employees, officers,
directors, trustees, agents, attorneys, accountants and other professional
advisors and to the employees, officers, directors, trustees, agents, attorneys,
accountants and other professional advisors of its Affiliates or of actual or
prospective Transferees that, in each case, have been advised of the provisions
of this Section and have been instructed to keep such information confidential,
(d) upon the request or demand of any Governmental Authority or any
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
in which case, to the extent permitted by law, you agree to inform the Borrowers
promptly thereof prior to such disclosure to the extent practicable (except with
respect to any routine audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law, in
which case, to the extent permitted by law, you agree to inform the Borrowers
promptly thereof (except with respect to any routine audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), (f) if requested or required to
do so in connection with any litigation or similar proceeding, in which case, to
the extent permitted by law, you agree to inform the Borrowers promptly thereof
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory); provided that unless specifically prohibited by applicable law,
reasonable efforts shall be made to notify the Borrowers of any such request
prior to disclosure, (g) that has been publicly disclosed other than as a result
of a breach of this Section, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender; provided, such
Person has been advised of the provisions of this Section and instructed to keep
such information confidential, (i) to market data collectors and service
providers to the Administrative Agent or any Lender in connection with the
administration and management of the Facilities, (j) to the extent that such
information is or was received by the Administrative Agent or any Lender from a
third party that is not to the knowledge of the Administrative Agent, such
Lender or any affiliates thereof subject to confidentiality obligations owing to
any Loan Party, the Sponsors or any of their respective subsidiaries or (k) in
connection with the exercise of any remedy hereunder or under any other Loan
Document. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the extensions of credit hereunder. Notwithstanding anything
herein to the contrary, any party to this Agreement (and any employee, officer,
representative, or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. However, any such information
relating to the tax treatment or tax structure is required to be kept
confidential to the extent necessary to comply with any applicable federal or
state securities laws.

 



252

 

 

11.18        Waivers Of Jury Trial. EACH OF THE BORROWERS, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

11.19        USA Patriot Act Notification. Each Lender that is subject to the
Patriot Act or the Beneficial Ownership Regulation and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and each other Loan
Party, which information includes the name and address of the Borrowers and each
other Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers and each other
Loan Party in accordance with the Patriot Act.  The Borrowers and each other
Loan Party shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.

 

11.20        Maximum Amount.

 

    (a)                It is the intention of the Borrowers and the Lenders to
conform strictly to the usury and similar laws relating to interest from time to
time in force, and all agreements between the Loan Parties and their respective
Subsidiaries and the Lenders, whether now existing or hereafter arising and
whether oral or written, are hereby expressly limited so that in no contingency
or event whatsoever, whether by acceleration of maturity hereof or otherwise,
shall the amount paid or agreed to be paid in the aggregate to the Lenders as
interest (whether or not designated as interest, and including any amount
otherwise designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness evidenced hereby or other Obligations
of the Borrowers, or in any other document evidencing, securing or pertaining to
the Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof for the use, forbearance or detention of the
Indebtedness of the Borrowers evidenced hereby, outstanding from time to time
shall, to the extent permitted by Applicable Law, be amortized, pro-rated,
allocated and spread from the date of disbursement of the proceeds of the Loans
until payment in full of all of such Indebtedness, so that the actual rate of
interest on account of such Indebtedness is uniform through the term hereof. The
terms and provisions of this Section 11.20(a) shall control and supersede every
other provision of all agreements between the Borrowers or any endorser of the
Loans and the Lenders.

 



253

 

 

    (b)                If under any circumstances any Lender shall ever receive
an amount which would exceed the Maximum Amount, such amount shall be deemed a
payment in reduction of the principal amount of the Loans and shall be treated
as a voluntary prepayment under Section 2.10 and shall be so applied in
accordance with Section 2.17 or if such excessive interest exceeds the unpaid
balance of the Loans and any other Indebtedness of the Borrowers in favor of
such Lender, the excess shall be deemed to have been a payment made by mistake
and shall be refunded to the Borrowers.

 

11.21        Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including, except as set forth in Section 11.8(b), the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, unless expressly provided for herein
or in any other Loan Document, without the prior written consent of the
Administrative Agent. The provisions of this Section 11.21 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

11.22        No Fiduciary Duty. Each of the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers, the Incremental Facility Arrangers, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their Affiliates. Each Loan Party
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Loan Party, its stockholders or
its Affiliates, on the other, except as otherwise explicitly provided herein.
The Loan Parties acknowledge and agree that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person, except as otherwise explicitly
provided herein. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

 



254

 

 

11.23        [Reserved].

 

11.24        Conduct of Business by the Lenders. No provision of this Agreement
will (a) interfere with the right of any Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit or (b) oblige any Lender to
investigate or claim any credit, relief, remission or repayment available to it
or the extent, order and manner of any claim.

 

11.25        Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States). In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

 

SECTION 12.
CO-BORROWER ARRANGEMENTS AND BORROWER REPRESENTATIVE

 

12.1           Addition of Additional Revolving Borrowers. From time to time on
or after the Closing Date, the Borrower Representative may designate one or more
of the Restricted Subsidiaries as an “Additional Revolving Borrower” with
respect to Revolving Borrowings under this Agreement; provided that such
Restricted Subsidiary designated after the Closing Date shall not become an
Additional Revolving Borrower hereunder unless and until each of the following
has occurred:

 



255

 

 

    (a)                the Administrative Agent and the Revolving Lenders shall
have received all documentation and other information that the Administrative
Agent reasonably determines to be required by Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act;

 

    (b)                such Additional Revolving Borrower shall be organized in
an Applicable Jurisdiction;

 

    (c)                such Additional Revolving Borrower shall have delivered
to the Administrative Agent a duly authorized, executed and delivered
counterpart signature page to a Borrower Joinder and a Guarantor Joinder
Agreement; provided that such Borrower Joinder and, if necessary, such Guarantor
Joinder Agreement will incorporate any provisions specific to the designated
Additional Revolving Borrower’s jurisdiction of organization and applicable Laws
of such jurisdiction of organization;

 

     (d)                the Additional Revolving Borrower shall have delivered
to the Administrative Agent a duly authorized, executed and delivered Security
Agreement pursuant to Section 6.9 or other security agreements executed and
delivered pursuant to Section 6.9, Section 6.11, Section 6.15 or Schedule 1.1C
(as such schedule may be amended or supplemented from time to time in accordance
with the Agreed Security Principles), together with other deliverables
reasonably required pursuant to such Section as applied to such Additional
Revolving Borrower (it being understood and agreed that the Administrative Agent
and the Borrower Representative may waive or modify any such requirements to the
extent they deem in their mutual discretion such changes are necessary or
appropriate under the circumstances taking into account the designated
Additional Revolving Borrower’s jurisdiction of organization and applicable
Laws);

 

     (e)                the Administrative Agent shall have received, on behalf
of itself and the Lenders, an opinion of counsel (local and/or New York,
depending on the circumstances and the relevant market standard), in form and
substance reasonably satisfactory to the Administrative Agent with respect to
the foregoing documents; and

 

     (f)                 the Administrative Agent shall have received (i) a copy
of the Organizational Documents, including all amendments thereto, of such
designated Additional Revolving Borrower, certified, if applicable, as of a
recent date by the Secretary of State or similar Governmental Authority of the
jurisdiction of its organization, where applicable, and, if applicable, a
certificate as to the good standing of such designated Additional Revolving
Borrower as of a recent date, from such Secretary of State or similar
Governmental Authority, and (ii) a certificate of the Secretary or Assistant
Secretary (or, in lieu thereof, director(s) authorized to sign on behalf of the
designated Additional Revolving Borrower) of such designated Additional
Revolving Borrower certifying (A) that attached thereto is a true and complete
copy of the Organizational Documents of such Person as in effect on the date of
the Additional Revolving Borrower Joinder, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors or
shareholders (or equivalent governing body) of such Person authorizing the
execution, delivery and performance of the Loan Documents and the borrowings
thereunder and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that Organizational Documents of
such Person have not been amended since the date of the last amendment thereto
shown on the Organizational Documents furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer executing
any Loan Document on behalf of such Person and countersigned by another officer
as to the incumbency and specimen signature of the Secretary, Assistant
Secretary or director of such Person executing the certificate pursuant to
clause (ii) above.

 



256

 

 

12.2           Status of Borrowers.

 

    (a)                An Additional Revolving Borrower designated in accordance
with Section 12.1 shall be a “Revolving Borrower” and a “Borrower” under the
Revolving Facility and will have the right to directly request Revolving
Borrowings in accordance with Section 2 hereof until the earlier to occur of the
Revolving Termination Date or the date on which such Additional Revolving
Borrower terminates its obligations under this Agreement in accordance with
Section 12.3 or the date on which such Additional Revolving Borrower is released
from its obligations under the Loan Documents in accordance with this Agreement.

 

    (b)                Each Term Borrower hereby accepts joint and several
liability hereunder with respect to the Term Loans and under the other Loan
Documents in consideration of the financial accommodations with respect to the
Term Loans to be provided by Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each Term
Borrower and in consideration of the undertakings of each Term Borrower to
accept joint and several liability for the Term Loans. Each Term Borrower,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with
each other such Term Borrower, with respect to the payment of the Term Loans, it
being the intention of the parties hereto that the Term Loans shall be the joint
and several obligations of the Term Borrowers without preferences or distinction
among them. If and to the extent that any of the Term Borrowers shall fail to
make any payment with respect to any of the Term Loans as and when due, then in
each such event each other Term Borrower will make such payment with respect to
the Term Loans.

 

    (c)                For the avoidance of doubt, each Additional Revolving
Borrower shall be liable solely for its direct Revolving Borrowings and interest
and any Letter of Credit fees in respect of Letters of Credit requested by such
Additional Revolving Borrower and any reimbursement obligations to the
Administrative Agent, the Swingline Lender, the Issuing Lenders and the Lenders
that may arise in respect of the foregoing, and no Additional Revolving Borrower
in its capacity as such shall have any direct liability whatsoever for any of
the Obligations of the Borrowers or any other Additional Revolving Borrower.
Notwithstanding the term “Additional Revolving Borrower”, which is used for
convenience only, under no circumstance shall any Additional Revolving Borrower
in its capacity as such be deemed to be jointly and severally liable for the
Obligations of any other Loan Party under any Loan Document. Notwithstanding
anything to the contrary set forth in this Section 12.2(c), this Section 12.2(c)
shall in no way limit the obligations of such Additional Revolving Borrower
under the Guarantee.

 

12.3           Resignation of Additional Revolving Borrowers. An Additional
Revolving Borrower may elect to terminate its eligibility to request Borrowings
and to cease to be an Additional Revolving Borrower hereunder upon the
occurrence of, and such resignation shall be effective upon, all of the
following:

 

    (a)                such resigning Additional Revolving Borrower shall have
paid in full in cash all of its direct Obligations under the Revolving Facility;
and

 



257

 

 

    (b)                such resigning Additional Revolving Borrower shall have
delivered to the Administrative Agent a notice of resignation in form and
substance reasonably satisfactory to the Administrative Agent; provided,
however, that such resignation shall not, to the extent applicable, have any
impact on such Person’s obligations as a Subsidiary Guarantor and such
obligations, to the extent applicable, shall continue to be effective in
accordance with Section 8 of this Agreement and the other provisions and
undertakings hereunder related thereto.

 

12.4           Appointment of Borrower Representative; Nature of Relationship.
On the Closing Date, Camelot U.S. Acquisition 1 Co., a Delaware corporation, is
hereby appointed by each of the other Borrowers as its contractual
representative and after the Closing Date, the Borrowers may appoint a different
or additional contractual representative, subject to the Administrative Agent’s
consent (such consent not be unreasonably withheld or delayed) (herein referred
to as the “Borrower Representative”) hereunder and under each other Loan
Document, and each of the other Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.

 

The Borrower Representative agrees to act as such contractual representative
upon the express conditions contained in this Section 12. Additionally, the
Borrowers hereby appoint the Borrower Representative as their agent to receive
and direct all of the proceeds of the Loans, at which time the Borrower
Representative shall promptly disburse such Loans to the appropriate Borrower.
None of the Revolving Lenders or their respective officers, directors, agents or
employees shall be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the other
Borrowers pursuant to this Section 12.4.

 

12.5           Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the other Borrowers, or any obligation to the Lenders to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

 

12.6           Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through its Responsible Officers.

 

12.7           Execution of Loan Documents. The other Borrowers hereby empower
and authorize the Borrower Representative, on behalf of such Borrowers, to
execute and deliver to the Administrative Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents.
Each Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

 



258

 

 



 